                  Case 21-10565-CSS               Doc 5      Filed 03/14/21        Page 1 of 259




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
                                                       1
    HIGHPOINT RESOURCES CORP., et al.,                                 ) Case No. 21-10565 (CSS)
                                                                       )
                                       Debtors.                        ) (Joint Administration Requested)
                                                                       )

                         PLAN SUPPLEMENT FOR THE DEBTORS’
                    JOINT PREPACKAGED PLAN OF REORGANIZATION
                  PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                                                Table of Contents2

              Exhibit A         Form of New Organizational Documents
              Exhibit B         1129(a)(5) Disclosure Regarding Directors and Officers
              Exhibit C         Schedule of Retained Causes of Action
              Exhibit D         Cure Schedule
              Exhibit E         Exit RBL Documents
              Exhibit F         New Take Back Notes Indenture
              Exhibit G         Registration Rights Agreement




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
      Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
      3700 Denver, Colorado 80202.
2
      Capitalized terms used but not defined in herein have the meanings given to them in the Plan.


KE 75168664
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 2 of 259




                                            Exhibit A

                           Form of New Organizational Documents

Certain documents, or portions thereof, contained in this Exhibit A and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, the Consenting Shareholders, and other interested parties are
expressly reserved, subject to the terms and conditions set forth in the Plan, the Merger Agreement,
and the TSA, to alter, amend, modify, or supplement the Plan Supplement and any of the
documents contained therein in accordance with the terms of the Plan or by order of the Court;
provided that, if any document in this Plan Supplement is altered, amended, modified, or
supplemented in any material respect prior to the Confirmation Hearing, the Debtors will file a
redline of such document with the Court.

The documents attached herein (the “New Organizational Documents”) are subject to material
revision in all respects. The New Organizational Documents shall be subject to the terms and
conditions of the Plan, the Merger Agreement, and the TSA, including all consent rights therein,
and the Debtors and each interested party (solely to the extent such party has consent rights over
such New Organizational Document) reserve all rights to amend (in whole or in part), revise, or
supplement the Organizational Documents, and any of the documents and designations contained
therein, at any time before the Effective Date of the Plan, or any such other date as may be
permitted by the Plan or by order of the Court.

This Exhibit A includes the Draft Organizational Documents for the Surviving Corporation (as
defined in the Merger Agreement):

   •   Exhibit A(i): Certificate of Formation

   •   Exhibit A(ii): Bylaws
Case 21-10565-CSS   Doc 5   Filed 03/14/21   Page 3 of 259




                     Exhibit A(i)

               Certificate of Formation
Case 21-10565-CSS       Doc 5   Filed 03/14/21    Page 4 of 259




Form of Certificate of Incorporation of the Surviving Corporation
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 5 of 259




                         SECOND AMENDED AND RESTATED
                        CERTIFICATE OF INCORPORATION OF
                       HIGHPOINT RESOURCES CORPORATION

                                            [●], 2021

      1.      Name. The name of the corporation is HighPoint Resources Corporation (the
“Corporation”).

        2.      Address; Registered Office and Agent. The address of the Corporation’s
registered office is c/o The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801 in New Castle County, Delaware; and the name of its registered agent at such address is
The Corporation Trust Company.

       3.     Purposes. The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of the State of
Delaware (the “DGCL”).

     4.    Number of Shares. The Corporation shall have authority to issue 1,000 shares of
Common Stock with the par value of $0.01 per share.

        5.    Election of Directors. Unless and except to the extent that the Bylaws of the
Corporation (as amended, restated, supplemented or otherwise modified from time to time, the
“Bylaws”) shall so require, the election of directors of the Corporation need not be by written
ballot.

       6.     Limitation of Liability; Indemnification.

                       (A)    The Corporation shall indemnify and hold harmless, to the fullest
       extent permitted by applicable law as it presently exists or may hereafter be amended, any
       person who was or is made a party or is threatened to be made a party to or is otherwise
       involved in any threatened, pending or completed action, suit or proceeding, whether civil,
       criminal, administrative or investigative (a “proceeding”) by reason of the fact that he, or
       a person for whom he is the legal representative, is or was a director or officer of the
       Corporation or, while a director or officer of the Corporation, is or was serving at the
       request of the Corporation as a director, officer, employee or agent of another corporation
       or of a partnership, joint venture, trust, other enterprise or nonprofit entity, including
       service with respect to an employee benefit plan (a “Covered Person”), whether the basis
       of such proceeding is alleged action in an official capacity as a director, officer, employee
       or agent, or in any other capacity while serving as a director, officer, employee or agent,
       against all expenses, liability and loss (including, without limitation, attorneys’ fees,
       judgments, fines, Employee Retirement Income Security Act of 1974 excise taxes and
       penalties and amounts paid in settlement) reasonably incurred or suffered by such Covered
       Person in connection with such proceeding.

                      (B)     The Corporation shall, to the fullest extent not prohibited by
       applicable law as it presently exists or may hereafter be amended, pay the expenses
       (including attorneys’ fees) incurred by a Covered Person in defending any proceeding in
      Case 21-10565-CSS           Doc 5     Filed 03/14/21     Page 6 of 259




advance of its final disposition; provided, however, that to the extent required by applicable
law, such payment of expenses in advance of the final disposition of the proceeding shall
be made only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined that the Covered Person is not entitled to be
indemnified under this Article 6 or otherwise.

                (C)      The rights to indemnification and advancement of expenses under
this Article 6 shall be contract rights and such rights shall continue as to a Covered Person
who has ceased to be a director, officer, employee or agent and shall inure to the benefit of
his heirs, executors and administrators. Notwithstanding the foregoing provisions of this
Article 6, except for proceedings to enforce rights to indemnification and advancement of
expenses, the Corporation shall indemnify and advance expenses to a Covered Person in
connection with a proceeding (or part thereof) initiated by such Covered Person only if
such proceeding (or part thereof) was authorized by the board of directors of the
Corporation.

                (D)     If a claim for indemnification under this Article 6 (following the
final disposition of such proceeding) is not paid in full within sixty (60) days after the
Corporation has received a claim therefor by the Covered Person, or if a claim for any
advancement of expenses under this Article 6 is not paid in full within twenty (20) days
after the Corporation has received a statement or statements requesting such amounts to be
advanced, the Covered Person shall thereupon (but not before) be entitled to file suit to
recover the unpaid amount of such claim. If successful in whole or in part, the Covered
Person shall be entitled to be paid the expense of prosecuting such claim to the fullest extent
permitted by applicable law. In any such action, the Corporation shall have the burden of
proving that the Covered Person is not entitled to the requested indemnification or
advancement of expenses under applicable law.

                (E)     The rights conferred on any Covered Person by this Article 6 shall
not be exclusive of any other rights that such Covered Person may have or hereafter acquire
under any statute, any provision of this Amended & Restated Certificate of Incorporation
(as amended, restated, supplemented or otherwise modified from time to time, this
“Certificate of Incorporation”), the Bylaws, any agreement or vote of stockholders or
disinterested directors or otherwise.

               (F)   This Article 6 shall not limit the right of the Corporation, to the
extent and in the manner permitted by applicable law, to indemnify and to advance
expenses to persons other than Covered Persons when and as authorized by appropriate
corporate action.

               (G)    Any Covered Person entitled to indemnification and/or
advancement of expenses, in each case pursuant to this Article 6, may have certain rights
to indemnification, advancement and/or insurance provided by one or more persons with
whom or which such Covered Person may be associated. The Corporation hereby
acknowledges and agrees that (i) the Corporation shall be the indemnitor of first resort with
respect to any proceeding, expense, liability or matter that is the subject of this Article 6,
(ii) the Corporation shall be primarily liable for all such obligations and any
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 7 of 259




       indemnification afforded to a Covered Person in respect of a proceeding, expense, liability
       or matter that is the subject of this Article 6, whether created by law, organizational or
       constituent documents, contract or otherwise, (iii) any obligation of any persons with
       whom or which a Covered Person may be associated to indemnify such Covered Person
       and/or advance expenses or liabilities to such Covered Person in respect of any proceeding
       shall be secondary to the obligations of the Corporation hereunder, (iv) the Corporation
       shall be required to indemnify each Covered Person and advance expenses to each Covered
       Person hereunder to the fullest extent provided herein without regard to any rights such
       Covered Person may have against any other person with whom or which such Covered
       Person may be associated or insurer of any such person, and (v) the Corporation
       irrevocably waives, relinquishes and releases any other person with whom or which a
       Covered Person may be associated from any claim of contribution, subrogation or any other
       recovery of any kind in respect of amounts paid by the Corporation hereunder.

                        (H)    A director of the Corporation shall not be personally liable to the
       Corporation or its stockholders for monetary damages for breach of fiduciary duty as a
       director, except for liability (i) for any breach of the director’s duty of loyalty to the
       Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve
       intentional misconduct or a knowing violation of law, (iii) under Section 174 of the DGCL,
       or (iv) for any transaction from which the director derived an improper personal benefit. If
       the DGCL is amended to authorize corporate action further eliminating or limiting the
       personal liability of directors, then the liability of a director of the Corporation shall be
       eliminated or limited to the fullest extent permitted by the DGCL, as so amended.

        7.      Certificate Amendments. The Corporation reserves the right at any time, and from
time to time, to amend or repeal any provision contained in this Certificate of Incorporation, and
add other provisions authorized by the laws of the State of Delaware at the time in force, in the
manner now or hereafter prescribed by applicable law; and all rights, preferences and privileges
of whatsoever nature conferred upon stockholders, directors or any other persons whomsoever by
and pursuant to this Certificate of Incorporation are granted subject to the rights reserved in this
Article 7.

                                    [Signature page follows.]
           Case 21-10565-CSS    Doc 5   Filed 03/14/21   Page 8 of 259




       IN WITNESS WHEREOF, the undersigned hereby signs this Second Amended and
Restated Certificate of Incorporation as of the date first set forth above.


                                    HIGHPOINT RESOURCES CORPORATION


                                    By:    ____________________________________
                                    Name: ____________________________________
                                    Title: ____________________________________
Case 21-10565-CSS   Doc 5   Filed 03/14/21   Page 9 of 259




                     Exhibit A(ii)

                       Bylaws
Case 21-10565-CSS   Doc 5   Filed 03/14/21   Page 10 of 259




                       BYLAWS

                            OF

             BORON MERGER SUB, INC.




                A Delaware Corporation




                    Date of Adoption:

                    November 5, 2020
              Case 21-10565-CSS                    Doc 5          Filed 03/14/21              Page 11 of 259




                                             TABLE OF CONTENTS

                                                                                                                                     Page

                                                        ARTICLE I
                                                         OFFICES

Section 1.     Registered Office. ....................................................................................................1
Section 2.     Other Offices. ...........................................................................................................1

                                                    ARTICLE II
                                                  STOCKHOLDERS

Section 1.     Place of Meetings. ....................................................................................................1
Section 2.     Quorum; Adjournment of Meetings.........................................................................1
Section 3.     Annual Meetings. .....................................................................................................2
Section 4.     Special Meetings. .....................................................................................................2
Section 5.     Record Date. ............................................................................................................2
Section 6.     Notice of Meetings. ..................................................................................................3
Section 7.     Stock List. ................................................................................................................3
Section 8.     Proxies......................................................................................................................3
Section 9.     Voting; Elections; Inspectors. ..................................................................................4
Section 10.    Conduct of Meetings. ...............................................................................................4
Section 11.    Treasury Stock. ........................................................................................................5
Section 12.    Action Without Meeting. .........................................................................................5

                                                ARTICLE III
                                            BOARD OF DIRECTORS

Section 1.     Power; Number; Term of Office. .............................................................................6
Section 2.     Quorum. ...................................................................................................................6
Section 3.     Place of Meetings; Order of Business. .....................................................................6
Section 4.     First Meeting. ...........................................................................................................6
Section 5.     Regular Meetings. ....................................................................................................6
Section 6.     Special Meetings. .....................................................................................................6
Section 7.     Removal. ..................................................................................................................7
Section 8.     Vacancies; Increases in the Number of Directors. ...................................................7
Section 9.     Compensation. .........................................................................................................7
Section 10.    Action Without a Meeting; Telephone Conference Meeting. ..................................7
Section 11.    Approval or Ratification of Acts or Contracts by Stockholders. .............................7

                                                      ARTICLE IV
                                                     COMMITTEES

Section 1.     Designation; Powers. ...............................................................................................8
Section 2.     Procedure; Meetings; Quorum. ................................................................................8
Section 3.     Substitution of Members. .........................................................................................8



                                                                  i
              Case 21-10565-CSS                     Doc 5         Filed 03/14/21               Page 12 of 259




                                                        ARTICLE V
                                                        OFFICERS

Section 1.     Number, Titles and Term of Office. ........................................................................9
Section 2.     Salaries. ....................................................................................................................9
Section 3.     Removal. ..................................................................................................................9
Section 4.     Vacancies. ................................................................................................................9
Section 5.     Powers and Duties of the Chief Executive Officer. .................................................9
Section 6.     Powers and Duties of the Chairman of the Board....................................................9
Section 7.     Powers and Duties of the President. ........................................................................9
Section 8.     Vice Presidents.......................................................................................................10
Section 9.     Treasurer. ...............................................................................................................10
Section 10.    Assistant Treasurers. ..............................................................................................10
Section 11.    Secretary. ...............................................................................................................10
Section 12.    Assistant Secretaries. .............................................................................................10
Section 13.    Action with Respect to Securities of Other Corporations. .....................................11

                            ARTICLE VI
   INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS

Section 1.     Right to Indemnification. .......................................................................................11
Section 2.     Right to Advancement of Expenses. ......................................................................11
Section 3.     Contract Rights. .....................................................................................................11
Section 4.     Right of Indemnitee to Bring Suit. .........................................................................12
Section 5.     Non-Exclusivity of Rights. ....................................................................................12
Section 6.     Indemnification of Other Persons. .........................................................................12
Section 7.     Corporation as Indemnitor of First Resort. ............................................................12
Section 8.     Insurance. ...............................................................................................................13

                                                    ARTICLE VII
                                                   CAPITAL STOCK

Section 1.     Certificates of Stock. ..............................................................................................13
Section 2.     Transfer of Shares. .................................................................................................14
Section 3.     Ownership of Shares. .............................................................................................14
Section 4.     Regulations Regarding Certificates. ......................................................................14
Section 5.     Lost or Destroyed Certificates. ..............................................................................14

                                            ARTICLE VIII
                                     MISCELLANEOUS PROVISIONS

Section 1.     Fiscal Year. ............................................................................................................14
Section 2.     Corporate Seal. .......................................................................................................14
Section 3.     Notice and Waiver of Notice. ................................................................................14
Section 4.     Resignations. ..........................................................................................................15
Section 5.     Facsimile Signatures. .............................................................................................15
Section 6.     Reliance upon Books, Reports and Records. .........................................................15



                                                                 ii
             Case 21-10565-CSS                  Doc 5         Filed 03/14/21             Page 13 of 259




Section 7.    Form of Records. ...................................................................................................15

                                                  ARTICLE IX
                                                 AMENDMENTS

Section 1.    Amendments. .........................................................................................................15




                                                             iii
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 14 of 259




                                             BYLAWS

                                                 OF

                                  BORON MERGER SUB, INC.

                                            ARTICLE I
                                             OFFICES

        Section 1.     Registered Office. The registered office of Boron Merger Sub, Inc. (the
“Corporation”) required by the General Corporation Law of the State of Delaware (the “DGCL”)
to be maintained in the State of Delaware, shall be the registered office named in the original
Certificate of Incorporation of the Corporation (as the same may be amended and restated from
time to time, the “Certificate of Incorporation”), or such other office as may be designated from
time to time by the Board of Directors of the Corporation (the “Board of Directors”) in the manner
provided by law. Should the Corporation maintain a principal office within the State of Delaware
such registered office need not be identical to such principal office of the Corporation.

       Section 2.     Other Offices. The Corporation may have offices at such other places both
within and without the State of Delaware as the Board of Directors may from time to time
determine or as the business of the Corporation may require.

                                          ARTICLE II
                                        STOCKHOLDERS

        Section 1.      Place of Meetings. All meetings of the stockholders shall be held at the
principal office of the Corporation, or at such other place within or without the State of Delaware
as shall be specified or fixed in the notices or waivers of notice thereof.

        Section 2.       Quorum; Adjournment of Meetings. Unless otherwise required by law or
provided in the Certificate of Incorporation or these bylaws, the holders of shares of stock with a
majority of the voting power entitled to vote thereat, present in person or represented by proxy,
shall constitute a quorum at any meeting of stockholders for the transaction of business and the act
of the holders of a majority of the voting power of such stock so represented at any meeting of
stockholders at which a quorum is present shall constitute the act of the meeting of stockholders.
The stockholders present at a duly organized meeting may continue to transact business until
adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum.
Shares of the Corporation’s stock belonging to the Corporation or to another corporation, if such
shares of stock representing a majority of the voting power entitled to vote in the election of
directors of such other corporation are held, directly or indirectly, by the Corporation, shall neither
be entitled to vote nor be counted for quorum purposes; provided, however, that the foregoing shall
not limit the right of the Corporation or any subsidiary of the Corporation to vote stock, including
but not limited to its own stock, held by it in a fiduciary capacity.

        Notwithstanding the other provisions of the Certificate of Incorporation or these bylaws,
the chairman of the meeting or the holders of shares of stock with a majority of the voting power
present in person or represented by proxy at any meeting of stockholders, whether or not a quorum
is present, shall have the power to adjourn such meeting from time to time, without any notice


                                                  1
              Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 15 of 259




other than announcement at the meeting of the time and place of the holding of the adjourned
meeting; provided, however, if the adjournment is for more than thirty (30) days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at such meeting. At any such
adjourned meeting at which a quorum shall be present or represented any business may be
transacted which might have been transacted at the meeting as originally called.

        Section 3.     Annual Meetings. An annual meeting of the stockholders, for the election
of directors to succeed those whose terms expire and for the transaction of such other business as
may properly come before the meeting, shall be held at such place, within or without the State of
Delaware, on such date, and at such time as the Board of Directors shall fix and set forth in the
notice of the meeting.

        Section 4.      Special Meetings. Unless otherwise provided in the Certificate of
Incorporation, special meetings of the stockholders for any purpose or purposes may be called at
any time by the Chairman of the Board (if any), by the chief executive officer or by a majority of
the Board of Directors, or by a majority of the executive committee (if any), and shall be called by
the Chairman of the Board (if any), by the chief executive officer or the Secretary upon the written
request therefor, stating the purpose or purposes of the meeting, delivered to such officer, signed
by the holder(s) of at least twenty five percent (25%) of the issued and outstanding stock entitled
to vote at such meeting.

        Section 5.      Record Date. For the purpose of determining stockholders entitled to notice
of or to vote at any meeting of stockholders, or any adjournment thereof, or entitled to express
consent to corporate action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to exercise any rights in respect
of any change, conversion or exchange of stock or for the purpose of any other lawful action, the
Board of Directors of the Corporation may fix, in advance, a date as the record date for any such
determination of stockholders, which date shall not be more than sixty (60) days nor less than ten
(10) days before the date of such meeting, nor more than sixty (60) days prior to any other action.

        If the Board of Directors does not fix a record date for any meeting of the stockholders, the
record date for determining stockholders entitled to notice of or to vote at such meeting shall be at
the close of business on the day next preceding the day on which notice is given, or, if in
accordance with Article VIII, Section 3 of these bylaws notice is waived, at the close of business
on the day next preceding the day on which the meeting is held. If, in accordance with Section 12
of this Article II, corporate action without a meeting of stockholders is to be taken, the record date
for determining stockholders entitled to express consent to such corporate action in writing, when
no prior action by the Board of Directors is necessary, shall be the day on which the first written
consent is expressed. The record date for determining stockholders for any other purpose shall be
at the close of business on the day on which the Board of Directors adopts the resolution relating
thereto.

       A determination of stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however, that the Board of
Directors may fix a new record date for the adjourned meeting.



                                                   2
              Case 21-10565-CSS         Doc 5     Filed 03/14/21      Page 16 of 259




        Section 6.      Notice of Meetings. Written notice of the place, date and hour of all
meetings, and, in case of a special meeting, the purpose or purposes for which the meeting is called,
shall be given by or at the direction of the Chairman of the Board (if any) or the chief executive
officer, the Secretary or the other person(s) calling the meeting to each stockholder entitled to vote
thereat and shall be delivered not less than ten (10) nor more than sixty (60) days before the date
of the meeting, personally, by electronic transmission or by mail. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the stockholder at his or her
address as it appears on the records of the Corporation. The Corporation may provide stockholders
with notice of a meeting by electronic transmission provided such stockholders have consented to
receiving electronic notice.

         Section 7.      Stock List. A complete list of stockholders entitled to vote at any meeting
of stockholders, arranged in alphabetical order for each class of stock and showing the address of
each such stockholder and the number of shares registered in the name of such stockholder, shall
be open to the examination of any stockholder, for any purpose germane to the meeting, during
ordinary business hours, for a period of at least ten (10) days prior to the meeting, either on a
reasonably accessible electronic network, provided that the information required to gain access to
the list is provided with the notice of the meeting, or during ordinary business hours, at the
principal place of business of the Corporation. The stock list shall also be produced and kept at
the time and place of the meeting during the whole time thereof, and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of remote communication,
then the list shall also be open to the examination of any stockholder during the whole time of the
meeting on a reasonably accessible electronic network, and the information required to access such
list shall be provided with the notice of the meeting.

        Section 8.      Proxies. Each stockholder entitled to vote at a meeting of stockholders or
to express consent or dissent to a corporate action in writing without a meeting may authorize
another person or persons to act for him by proxy. Proxies for use at any meeting of stockholders
shall be filed with the Secretary, or such other officer as the Board of Directors may from time to
time determine by resolution, before or at the time of the meeting. All proxies shall be received
and taken charge of and all ballots shall be received and canvassed by the secretary of the meeting
who shall decide all questions touching upon the qualification of voters, the validity of the proxies,
and the acceptance or rejection of votes, unless an inspector or inspectors shall have been appointed
by the chairman of the meeting, in which event such inspector or inspectors shall decide all such
questions.

       No proxy shall be valid after three (3) years from its date, unless the proxy provides for a
longer period. Each proxy shall be revocable unless expressly provided therein to be irrevocable
and coupled with an interest sufficient in law to support an irrevocable power.

        Should a proxy designate two or more persons to act as proxies, unless such instrument
shall provide the contrary, a majority of such persons present at any meeting at which their powers
thereunder are to be exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or if only one be present, then such powers may be exercised by that
one; or, if an even number attend and a majority do not agree on any particular issue, each proxy
so attending shall be entitled to exercise such powers in respect of the same portion of the shares
as he or she is of the proxies representing such shares.


                                                  3
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 17 of 259




        Section 9.      Voting; Elections; Inspectors. Unless otherwise required by law or
provided in the Certificate of Incorporation, each stockholder shall have one vote for each share
of stock entitled to vote which is registered in his or her name on the record date for the meeting.
Shares registered in the name of another corporation, domestic or foreign, may be voted by such
officer, agent or proxy as the bylaw (or comparable instrument) of such corporation may prescribe,
or in the absence of such provision, as the Board of Directors (or comparable body) of such
corporation may determine. Shares registered in the name of a deceased person may be voted by
his or her executor or administrator, either in person or by proxy.

        All voting, except as required by the Certificate of Incorporation or where otherwise
required by law, may be by a voice vote; provided, however, that upon demand therefor by
stockholders holding shares of stock representing a majority of the voting power present in person
or by proxy at any meeting a written ballot vote shall be taken. All elections for directors shall be
by written ballot unless otherwise provided in the Certificate of Incorporation. Unless otherwise
provided in the Certificate of Incorporation or these bylaws, directors shall be elected by a plurality
of the votes cast by the holders of shares of stock entitled to vote in the election of directors at a
meeting of stockholders at which a quorum is present. All other elections and questions presented
to the stockholders at a meeting at which a quorum is present shall, unless otherwise provided by
the Certificate of Incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the Corporation, or applicable law or pursuant to any regulation applicable to the
Corporation or its securities, be decided by the affirmative vote of the holders of a majority in
voting power of the shares of stock of the Corporation which are present in person or by proxy and
entitled to vote thereon. Every stock vote shall be taken by written ballots, each of which shall
state the name of the stockholder or proxy voting and such other information as may be required
under the procedure established for the meeting.

         At any meeting at which a vote is taken by ballots, the chairman of the meeting may appoint
one or more inspectors, each of whom shall subscribe an oath or affirmation to execute faithfully
the duties of inspector at such meeting with strict impartiality and according to the best of his or
her ability. Such inspector shall (i) ascertain the number of shares of capital stock of the
Corporation outstanding and the voting power of each such share, (ii) determine the shares of
capital stock of the Corporation represented at the meeting and the validity of proxies and ballots,
(iii) count all votes and ballots, (iv) determine and retain for a reasonable period a record of the
disposition of any challenges made to any determination by the inspectors, and (v) certify their
determination of the number of shares of capital stock of the Corporation represented at the
meeting and such inspectors’ count of all votes and ballots. Such certification and report shall
specify such other information as may be required by law. In determining the validity and counting
of proxies and ballots cast at any meeting of stockholders of the Corporation, the inspectors may
consider such information as is permitted by applicable law. The chairman of the meeting may
appoint any person to serve as inspector, except no candidate for the office of director shall be
appointed as an inspector.

        Unless otherwise provided in the Certificate of Incorporation, cumulative voting for the
election of directors shall be prohibited.

       Section 10.   Conduct of Meetings. The meetings of the stockholders shall be presided
over by the Chairman of the Board (if any), or if he or she is not present, by the chief executive


                                                  4
              Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 18 of 259




officer, or if neither the Chairman of the Board (if any), nor chief executive officer is present, by
a chairman elected at the meeting. The Secretary of the Corporation, if present, shall act as
secretary of such meetings, or if he or she is not present, an Assistant Secretary shall so act; if
neither the Secretary nor an Assistant Secretary is present, then a secretary shall be appointed by
the chairman of the meeting. The chairman of any meeting of stockholders shall determine the
order of business and the procedure at the meeting, including such regulation of the manner of
voting and the conduct of discussion as seem to him in order. Unless the chairman of the meeting
of stockholders shall otherwise determine, the order of business shall be as follows:

               (a)     Calling of meeting to order.

               (b)     Election of a chairman and the appointment of a secretary if necessary.

               (c)     Presentation of proof of the due calling of the meeting.

               (d)     Presentation and examination of proxies and determination of a quorum.

               (e)     Reading and settlement of the minutes of the previous meeting.

               (f)     Reports of officers and committees.

               (g)     The election of directors if an annual meeting, or a meeting called for that
                       purpose.

               (h)     Unfinished business.

               (i)     New business.

               (j)     Adjournment.

        Section 11.    Treasury Stock. The Corporation shall not vote, directly or indirectly,
shares of its own stock owned by it or any other corporation, if a majority of shares entitled to vote
in the election of directors of such other corporation is held, directly or indirectly by the
Corporation and such shares shall not be counted for quorum purposes.

        Section 12.    Action Without Meeting. Unless otherwise provided in the Certificate of
Incorporation, any action permitted or required by law, the Certificate of Incorporation or these
bylaws to be taken at a meeting of stockholders, may be taken without a meeting, without prior
notice and without a vote, if a consent in writing, setting forth the action so taken, shall be signed
by the holders of outstanding stock having not less than the minimum number of votes that would
be necessary to authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted. Prompt notice of the taking of the corporate action without a
meeting by less than a unanimous written consent shall be given by the Secretary to those
stockholders who have not consented in writing.




                                                  5
              Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 19 of 259




                                         ARTICLE III
                                     BOARD OF DIRECTORS

        Section 1.     Power; Number; Term of Office. The business and affairs of the
Corporation shall be managed by or under the direction of the Board of Directors, and subject to
the restrictions imposed by law or the Certificate of Incorporation, they may exercise all the powers
of the Corporation.

        The number of directors of the Corporation shall be determined from time to time by
resolution of the Board of Directors, unless the Certificate of Incorporation fixes the number of
directors, in which case a change in the number of directors shall be made only by amendment of
the Certificate of Incorporation. Each director shall hold office for the term for which he or she is
elected, and until his or her successor shall have been elected and qualified or until his or her earlier
death, resignation or removal.

       Unless otherwise provided in the Certificate of Incorporation, directors need not be
stockholders nor residents of the State of Delaware.

        Section 2.     Quorum. Unless otherwise provided in the Certificate of Incorporation, a
majority of the total number of directors shall constitute a quorum for the transaction of business
of the Board of Directors and the vote of a majority of the directors present at a meeting at which
a quorum is present shall be the act of the Board of Directors.

        Section 3.      Place of Meetings; Order of Business. The directors may hold their
meetings and may have an office and keep the books of the Corporation, except as otherwise
provided by law, in such place or places, within or without the State of Delaware, as the Board of
Directors may from time to time determine by resolution. At all meetings of the Board of Directors
business shall be transacted in such order as shall from time to time be determined by the Chairman
of the Board (if any), or in his or her absence by the chief executive officer, or by resolution of the
Board of Directors.

       Section 4.      First Meeting. Each newly elected Board of Directors may hold its first
meeting for the purpose of organization and the transaction of business, if a quorum is present,
immediately after and at the same place as the annual meeting of the stockholders. Notice of such
meeting shall not be required.

       Section 5.     Regular Meetings. Regular meetings of the Board of Directors shall be held
at such times and places as shall be designated from time to time by resolution of the Board of
Directors. Notice of such regular meetings shall not be required.

        Section 6.      Special Meetings. Special meetings of the Board of Directors may be called
by the Chairman of the Board (if any), the chief executive officer or, on the written request of any
two directors, by the Secretary, in each case on at least twenty-four (24) hours personal or written
notice or on at least twenty-four (24) hours’ notice by electronic transmission to each director.
Such notice, or any waiver thereof pursuant to Article VIII, Section 3 hereof, need not state the
purpose or purposes of such meeting, except as may otherwise be required by law or provided for
in the Certificate of Incorporation or these bylaws.



                                                   6
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 20 of 259




        Section 7.       Removal. Any director or the entire Board of Directors may be removed,
with or without cause, by the holders of a majority of the shares then entitled to vote at an election
of directors; provided that, unless the Certificate of Incorporation otherwise provides, if the Board
of Directors is classified, then the stockholders may effect such removal only for cause; and
provided further that, if the Certificate of Incorporation expressly grants to stockholders the right
to cumulate votes for the election of directors and if less than the entire Board of Directors is to be
removed, no director may be removed without cause if the votes cast against his or her removal
would be sufficient to elect him or her if then cumulatively voted at an election of the entire Board
of Directors, or, if there be classes of directors, at an election of the class of directors of which
such director is a part.

        Section 8.      Vacancies; Increases in the Number of Directors. Unless otherwise
provided in the Certificate of Incorporation, vacancies and newly created directorships resulting
from any increase in the authorized number of directors may be filled by a majority of the directors
then in office, although less than a quorum, or a sole remaining director; and any director so chosen
shall hold office until the next annual election and until his or her successor shall be duly elected
and shall qualify, unless sooner displaced.

        If the directors of the Corporation are divided into classes, any directors elected to fill
vacancies or newly created directorships shall hold office until the next election of the class for
which such directors shall have been chosen, and until their successors shall be duly elected and
shall qualify.

       Section 9.     Compensation.       Unless otherwise restricted by the Certificate of
Incorporation, the Board of Directors shall have the authority to fix the compensation of directors.

        Section 10.    Action Without a Meeting; Telephone Conference Meeting. Unless
otherwise restricted by the Certificate of Incorporation, any action required or permitted to be taken
at any meeting of the Board of Directors, or any committee designated by the Board of Directors,
may be taken without a meeting if all members of the Board of Directors or committee, as the case
may be, consent thereto in writing or by electronic transmission, and the writing or writings or
electronic transmission or transmissions are filed with the minutes of proceedings of the Board of
Directors or committee. Such consent shall have the same force and effect as a unanimous vote at
a meeting, and may be stated as such in any document or instrument filed with the Secretary of
State of Delaware.

        Unless otherwise restricted by the Certificate of Incorporation, subject to the requirement
for notice of meetings, members of the Board of Directors, or members of any committee
designated by the Board of Directors, may participate in a meeting of such Board of Directors or
committee, as the case may be, by means of a conference telephone or other communications
equipment by means of which all persons participating in the meeting can hear each other, and
participation in such a meeting shall constitute presence in person at such meeting, except where
a person participates in the meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.

       Section 11.     Approval or Ratification of Acts or Contracts by Stockholders. The Board
of Directors in its discretion may submit any act or contract for approval or ratification at any


                                                  7
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 21 of 259




annual meeting of the stockholders, or at any special meeting of the stockholders called for the
purpose of considering any such act or contract, and any act or contract that shall be approved or
be ratified by the vote of the holders of shares of stock representing a majority of the voting power
entitled to vote and present in person or by proxy at such meeting (provided that a quorum is
present), shall be as valid and as binding upon the Corporation and upon all the stockholders as if
it has been approved or ratified by every stockholder of the Corporation. In addition, any such act
or contract may be approved or ratified by the written consent of the holders of shares of stock
representing a majority of the voting power entitled to vote and such consent shall be as valid and
as binding upon the Corporation and upon all the stockholders as if it had been approved or ratified
by every stockholder of the Corporation.

                                          ARTICLE IV
                                         COMMITTEES

        Section 1.     Designation; Powers. The Board of Directors may, by resolution passed by
a majority of the whole board, designate one or more committees, including, if they shall so
determine, an executive committee, each such committee to consist of one or more of the directors
of the Corporation. Any such designated committee shall have and may exercise such of the
powers and authority of the Board of Directors in the management of the business and affairs of
the Corporation as may be provided in such resolution, except that no such committee shall have
the power or authority of the Board of Directors in reference to amending the Certificate of
Incorporation, adopting an agreement of merger or consolidation, recommending to the
stockholders an agreement of merger, recommending to the stockholders the sale, lease or
exchange of all or substantially all of the Corporation’s property and assets, recommending to the
stockholders a dissolution of the Corporation or a revocation of a dissolution of the Corporation,
or amending, altering or repealing the bylaws or adopting new bylaws for the Corporation and,
unless such resolution or the Certificate of Incorporation expressly so provides, no such committee
shall have the power or authority to declare a dividend or to authorize the issuance of stock. Any
such designated committee may authorize the seal of the Corporation to be affixed to all papers
which may require it. In addition to the above, such committee or committees shall have such
other powers and limitations of authority as may be determined from time to time by resolution
adopted by the Board of Directors.

        Section 2.      Procedure; Meetings; Quorum. Any committee designated pursuant to
Section 1 of this Article IV shall choose its own chairman, shall keep regular minutes of its
proceedings and report the same to the Board of Directors when requested, shall fix its own rules
or procedures, and shall meet at such times and at such place or places as may be provided by such
rules, or by resolution of such committee or resolution of the Board of Directors. At every meeting
of any such committee, the presence of a majority of all the members thereof shall constitute a
quorum and the affirmative vote of a majority of the members present shall be necessary for the
adoption by it of any resolution.

       Section 3.      Substitution of Members. The Board of Directors may designate one or
more directors as alternate members of any committee, who may replace any absent or disqualified
member at any meeting of such committee. In the absence or disqualification of a member of a
committee, the member or members present at any meeting and not disqualified from voting,



                                                 8
              Case 21-10565-CSS         Doc 5     Filed 03/14/21      Page 22 of 259




whether or not constituting a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in the place of the absent or disqualified member.

                                           ARTICLE V
                                           OFFICERS

        Section 1.     Number, Titles and Term of Office. The officers of the Corporation shall
be a chief executive officer and a Secretary and, if the Board of Directors so elects, a Chairman of
the Board, one or more Vice Presidents (any one or more of whom may be designated Executive
Vice President or Senior Vice President), a Treasurer and such other officers as the Board of
Directors may from time to time elect or appoint. Each officer shall hold office until his or her
successor shall be duly elected and shall qualify or until his or her death or until he or she shall
resign or shall have been removed in the manner hereinafter provided. Any number of offices may
be held by the same person, unless the Certificate of Incorporation provides otherwise. Except for
the Chairman of the Board, if any, no officer need be a director.

       Section 2.      Salaries. The salaries or other compensation of the officers and agents of
the Corporation shall be fixed from time to time by the Board of Directors.

        Section 3.    Removal. Any officer or agent elected or appointed by the Board of
Directors may be removed, either with or without cause, by the vote of a majority of the whole
Board of Directors at a special meeting called for the purpose, or at any regular meeting of the
Board of Directors. Election or appointment of an officer or agent shall not of itself create contract
rights.

        Section 4.     Vacancies. Any vacancy occurring in any office of the Corporation may be
filled by the Board of Directors.

        Section 5.    Powers and Duties of the Chief Executive Officer. The President shall be
the chief executive officer of the Corporation unless the Board of Directors designates the
Chairman of the Board or any other officer as chief executive officer. Subject to the control of the
Board of Directors and the executive committee (if any), the chief executive officer shall have
general executive charge, management and control of the properties, business and operations of
the Corporation with all such powers as may be reasonably incident to such responsibilities; he or
she may agree upon and execute all leases, contracts, evidences of indebtedness and other
obligations in the name of the Corporation and may sign all certificates for shares of capital stock
of the Corporation; and shall have such other powers and duties as designated in accordance with
these bylaws and as from time to time may be assigned to him by the Board of Directors.

        Section 6.     Powers and Duties of the Chairman of the Board. If elected, the Chairman
of the Board shall preside at all meetings of the stockholders and of the Board of Directors; shall
have such other powers and duties as designated in these bylaws and as from time to time may be
assigned to him by the Board of Directors.

        Section 7.     Powers and Duties of the President. Unless the Board of Directors
otherwise determines, the President shall have the authority to agree upon and execute all leases,
contracts, evidences of indebtedness and other obligations in the name of the Corporation; and,
unless the Board of Directors otherwise determines, he or she shall, in the absence of the Chairman


                                                  9
              Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 23 of 259




of the Board or if there be no Chairman of the Board, preside at all meetings of the stockholders
and (should he or she be a director) of the Board of Directors; and he or she shall have such other
powers and duties as designated in accordance with these bylaws and as from time to time may be
assigned to him or her by the Board of Directors.

        Section 8.       Vice Presidents. In the absence of the chief executive officer, or in the event
of his or her inability or refusal to act, a Vice President designated by the Board of Directors shall
perform the duties of the chief executive officer, and when so acting shall have all the powers of
and be subject to all the restrictions upon the chief executive officer. In the absence of a
designation by the Board of Directors of a Vice President to perform the duties of the chief
executive officer, or in the event of his or her absence or inability or refusal to act, the Vice
President who is present and who is senior in terms of time as a Vice President of the Corporation
shall so act. The Vice Presidents shall perform such other duties and have such other powers as
the Board of Directors may from time to time prescribe.

        Section 9.       Treasurer. The Treasurer, if any, shall have responsibility for the custody
and control of all the funds and securities of the Corporation, and he or she shall have such other
powers and duties as designated in these bylaws and as from time to time may be assigned to him
or her by the Board of Directors. He or she shall perform all acts incident to the position of
Treasurer, subject to the control of the chief executive officer and the Board of Directors; and he
or she shall, if required by the Board of Directors, give such bond for the faithful discharge of his
or her duties in such form as the Board of Directors may require.

       Section 10.     Assistant Treasurers. Each Assistant Treasurer, if any, shall have the usual
powers and duties pertaining to his or her office, together with such other powers and duties as
designated in these bylaws and as from time to time may be assigned to him or her by the chief
executive officer or the Board of Directors. The Assistant Treasurers shall exercise the powers of
the Treasurer during that officer’s absence or inability or refusal to act.

        Section 11.      Secretary. The Secretary shall keep the minutes of all meetings of the Board
of Directors, committees of directors and the stockholders, in books provided for that purpose; he
or she shall attend to the giving and serving of all notices; he or she may in the name of the
Corporation affix the seal of the Corporation to all contracts of the Corporation and attest the
affixation of the seal of the Corporation thereto; he or she may sign with the other appointed
officers all certificates for shares of capital stock of the Corporation; he or she shall have charge
of the certificate books, transfer books and stock ledgers, and such other books and papers as the
Board of Directors may direct, all of which shall at all reasonable times be open to inspection of
any director upon application at the office of the Corporation during business hours; he or she shall
have such other powers and duties as designated in these bylaws and as from time to time may be
assigned to him or her by the Board of Directors or the chief executive officer; and he or she shall
in general perform all acts incident to the office of Secretary, subject to the control of the chief
executive officer and the Board of Directors.

       Section 12.    Assistant Secretaries. Each Assistant Secretary, if any, shall have the usual
powers and duties pertaining to his or her office, together with such other powers and duties as
designated in these bylaws and as from time to time may be assigned to him or her by the chief



                                                  10
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 24 of 259




executive officer or the Board of Directors. The Assistant Secretaries shall exercise the powers of
the Secretary during that officer’s absence or inability or refusal to act.

        Section 13.    Action with Respect to Securities of Other Corporations. Unless otherwise
directed by the Board of Directors, the chief executive officer shall have power to vote and
otherwise act on behalf of the Corporation, in person or by proxy, at any meeting of security
holders of or with respect to any action of security holders of any other corporation in which the
Corporation may hold securities and to otherwise exercise any and all rights and powers which
this Corporation may possess by reason of its ownership of securities in such other corporation.

                            ARTICLE VI
   INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS

         Section 1.      Right to Indemnification. The Corporation shall indemnify and hold
harmless, to the fullest extent permitted by applicable law as it presently exists or may hereafter
be amended, any person who was or is made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “proceeding”) by reason of the fact that he, or a
person for whom he is the legal representative, is or was a director or officer of the Corporation
or, while a director or officer of the Corporation, is or was serving at the request of the Corporation
as a director, officer, trustee, employee or agent of another corporation or of a partnership, joint
venture, trust, other enterprise or nonprofit entity, including service with respect to an employee
benefit plan (a “Covered Person”), whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, trustee, employee or agent, or in any other capacity while
serving as a director, officer, trustee, employee or agent, against all expenses, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, Employee Retirement Income
Security Act of 1974 excise taxes and penalties and amounts paid in settlement) reasonably
incurred or suffered by such Covered Person in connection with such proceeding.

        Section 2.       Right to Advancement of Expenses. The Corporation shall, to the fullest
extent not prohibited by applicable law as it presently exists or may hereafter be amended, pay the
expenses (including attorneys’ fees) incurred by a Covered Person in defending any proceeding in
advance of its final disposition; provided, however, that to the extent required by applicable law,
such payment of expenses in advance of the final disposition of the proceeding shall be made only
upon receipt of an undertaking by the Covered Person to repay all amounts advanced if it should
be ultimately determined by final judicial decision from which there is no further right to appeal
(hereinafter, a “final adjudication”) that the Covered Person is not entitled to be indemnified under
this Article VI or otherwise.

        Section 3.      Contract Rights. The rights to indemnification and advancement of
expenses under this Article VI shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to be a director, officer, trustee, employee or agent and shall inure
to the benefit of his heirs, executors and administrators. Notwithstanding the foregoing provisions
of this Article VI, except for proceedings to enforce rights to indemnification and advancement of
expenses, the Corporation shall indemnify and advance expenses to a Covered Person in
connection with a proceeding (or part thereof) initiated by such Covered Person only if such
proceeding (or part thereof) was authorized by the Board of Directors.


                                                  11
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 25 of 259




        Section 4.      Right of Indemnitee to Bring Suit. If a claim for indemnification under this
Article VI (following the final disposition of such proceeding) is not paid in full within 60 days
after the Corporation has received a claim therefor by the Covered Person, or if a claim for any
advancement of expenses under this Article VI is not paid in full within 20 days after the
Corporation has received a statement or statements requesting such amounts to be advanced, the
Covered Person shall thereupon (but not before) be entitled to file suit to recover the unpaid amount
of such claim. If successful in whole or in part, the Covered Person shall be entitled to be paid the
expense of prosecuting such claim, or a claim brought by the Corporation to recover an
advancement of expenses prior to the terms of an undertaking, to the fullest extent permitted by
applicable law. In any such action, the Corporation shall have the burden of proving that the
Covered Person is not entitled to the requested indemnification or advancement of expenses under
applicable law. In (i) any suit brought by a Covered Person to enforce a right to indemnification
hereunder (but not in a suit brought by a Covered Person to enforce a right to an advancement of
expenses) it shall be a defense that, and (ii) in any suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the Corporation shall be entitled
to recover such expenses upon a final adjudication that, the Covered Person has not met any
applicable standard of conduct for indemnification set forth in the DGCL. Neither the failure of
the Corporation (including its directors who are not parties to such action, a committee of such
directors, independent legal counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Covered Person is proper in the
circumstances because the Covered Person has met the applicable standard of conduct set forth in
the DGCL, nor an actual determination by the Corporation (including its directors who are not
parties to such action, a committee of such directors, independent legal counsel or its stockholders)
that the Covered Person has not met such applicable standard of conduct, shall create a
presumption that the Covered Person has not met the applicable standard of conduct or, in the case
of such a suit brought by the Covered Person, be a defense to such suit. In any suit brought by the
Covered Person to enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the Covered Person is not entitled to be indemnified, or to
such advancement of expenses, under this Article VI or otherwise shall be on the Corporation.

        Section 5.     Non-Exclusivity of Rights. The rights conferred on any Covered Person by
this Article VI shall not be exclusive of any other rights that such Covered Person may have or
hereafter acquire under any statute, any provision of the Certificate of Incorporation, these bylaws,
any agreement or vote of stockholders or disinterested directors or otherwise.

        Section 6.     Indemnification of Other Persons. This Article VI shall not limit the right
of the Corporation, to the extent and in the manner permitted by applicable law, to indemnify and
to advance expenses to persons other than Covered Persons when and as authorized by appropriate
corporate action.

       Section 7.      Corporation as Indemnitor of First Resort. Any Covered Person entitled to
indemnification and/or advancement of expenses, in each case pursuant to this Article VI, may
have certain rights to indemnification, advancement and/or insurance provided by one or more
persons with whom or which such Covered Person may be associated. The Corporation hereby
acknowledges and agrees that (i) the Corporation shall be the indemnitor of first resort with respect
to any proceeding, expense, liability or matter that is the subject of this Article VI, (ii) the


                                                 12
              Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 26 of 259




Corporation shall be primarily liable for all such obligations and any indemnification afforded to
a Covered Person in respect of a proceeding, expense, liability or matter that is the subject of this
Article VI, whether created by law, organizational or constituent documents, contract or otherwise,
(iii) any obligation of any persons with whom or which a Covered Person may be associated to
indemnify such Covered Person and/or advance expenses or liabilities to such Covered Person in
respect of any proceeding shall be secondary to the obligations of the Corporation hereunder, (iv)
the Corporation shall be required to indemnify each Covered Person and advance expenses to each
Covered Person hereunder to the fullest extent provided herein without regard to any rights such
Covered Person may have against any other person with whom or which such Covered Person may
be associated or insurer of any such person, and (v) the Corporation irrevocably waives,
relinquishes and releases any other person with whom or which a Covered Person may be
associated from any claim of contribution, subrogation or any other recovery of any kind in respect
of amounts paid by the Corporation hereunder.

        Section 8.      Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any person who is or was serving as a director, officer, employee or agent of the
Corporation or is or was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power to indemnify such
person against such expense, liability or loss under the DGCL.

                                         ARTICLE VII
                                        CAPITAL STOCK

        Section 1.      Certificates of Stock. Except as provided in this Section 1 of Article VII,
the certificates for shares of the capital stock of the Corporation shall be in such form, not
inconsistent with that required by law and the Certificate of Incorporation, as shall be approved by
the Board of Directors. The Chairman of the Board (if any), chief executive officer or a Vice
President shall, subject to the last sentence of this Article VII, Section 1, cause to be issued to each
stockholder one or more certificates, under the seal of the Corporation or a facsimile thereof if the
Board of Directors shall have provided for such seal, and signed by the Chairman of the Board (if
any), chief executive officer or a Vice President and the Secretary or an Assistant Secretary or the
Treasurer or an Assistant Treasurer certifying the number of shares (and, if the stock of the
Corporation shall be divided into classes or series, the class and series of such shares) owned by
such stockholder in the Corporation; provided, however, that any of or all the signatures on the
certificate may be facsimile. The stock record books and the blank stock certificate books shall be
kept by the Secretary, or at the office of such transfer agent or transfer agents as the Board of
Directors may from time to time by resolution determine. In case any officer, transfer agent or
registrar who shall have signed or whose facsimile signature or signatures shall have been placed
upon any such certificate or certificates shall have ceased to be such officer, transfer agent or
registrar before such certificate is issued by the Corporation, such certificate may nevertheless be
issued by the Corporation with the same effect as if such person were such officer, transfer agent
or registrar at the date of issue. The stock certificates (if any) shall be consecutively numbered
and shall be entered in the books of the Corporation as they are issued and shall exhibit the holder’s
name and number of shares. The Board of Directors may deem that any outstanding shares of the
Corporation will be uncertificated and registered in such form on the stock books of the
Corporation.


                                                  13
              Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 27 of 259




        Section 2.      Transfer of Shares. Subject to the provisions of the Certificate of
Incorporation and any other applicable agreements regarding the transfer of stock, the shares of
stock of the Corporation shall be transferable only on the books of the Corporation by the holders
thereof in person or by their duly authorized attorneys or legal representatives upon surrender and
cancellation of certificates for a like number of shares. Subject to the provisions of the Certificate
of Incorporation and any other applicable agreements regarding the transfer of stock, upon
surrender to the Corporation or a transfer agent of the Corporation of a certificate for shares duly
endorsed or accompanied by proper evidence of succession, assignment or authority to transfer, it
shall be the duty of the Corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate and record the transaction upon its books.

        Section 3.     Ownership of Shares. The Corporation shall be entitled to treat the holder
of record of any share or shares of capital stock of the Corporation as the holder in fact thereof
and, accordingly, shall not be bound to recognize any equitable or other claim to or interest in such
share or shares on the part of any other person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of the State of Delaware.

        Section 4.      Regulations Regarding Certificates. The Board of Directors shall have the
power and authority to make all such rules and regulations as they may deem expedient concerning
the issue, transfer and registration or the replacement of certificates for shares of capital stock of
the Corporation.

        Section 5.      Lost or Destroyed Certificates. The Board of Directors may determine the
conditions upon which a new certificate of stock may be issued in place of a certificate which is
alleged to have been lost, stolen or destroyed; and may, in their discretion, require the owner of
such certificate or his or her legal representative to give bond, with sufficient surety, to indemnify
the Corporation and each transfer agent and registrar against any and all losses or claims which
may arise by reason of the issue of a new certificate in the place of the one so lost, stolen or
destroyed.

                                      ARTICLE VIII
                               MISCELLANEOUS PROVISIONS

       Section 1.     Fiscal Year. The fiscal year of the Corporation shall be such as established
from time to time by the Board of Directors.

       Section 2.     Corporate Seal. The Board of Directors may provide a suitable seal,
containing the name of the Corporation. The Secretary shall have charge of the seal (if any). If
and when so directed by the Board of Directors or a committee thereof, duplicates of the seal may
be kept and used by the Treasurer or by the Assistant Secretary or Assistant Treasurer.

        Section 3.      Notice and Waiver of Notice. Whenever any notice is required to be given
by law, the Certificate of Incorporation or under the provisions of these bylaws, said notice shall
be deemed to be sufficient if given (i) by electronic transmission or (ii) by deposit of the same in
a post office box in a sealed prepaid wrapper addressed to the person entitled thereto at his or her
post office address, as it appears on the records of the Corporation, and such notice shall be deemed
to have been given on the day of such transmission or mailing, as the case may be.



                                                 14
              Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 28 of 259




        Whenever notice is required to be given by law, the Certificate of Incorporation or under
any of the provisions of these bylaws, a written waiver thereof, signed by the person entitled to
notice, or a waiver by electronic transmission by the person entitled to notice, whether before or
after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a
meeting shall constitute a waiver of notice of such meeting, except when the person attends a
meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of
any business on the grounds that the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders,
directors, or members of a committee of directors need be specified in any written waiver of notice
unless so required by the Certificate of Incorporation or these bylaws.

        Section 4.      Resignations. Any director, member of a committee or officer may resign
at any time. Such resignation shall be made in writing or by electronic transmission and shall take
effect at the time specified therein, or if no time be specified, at the time of its receipt by the chief
executive officer or Secretary. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation.

        Section 5.     Facsimile Signatures. In addition to the provisions for the use of facsimile
signatures elsewhere specifically authorized in these bylaws, facsimile signatures of any officer or
officers of the Corporation may be used whenever and as authorized by the Board of Directors.

        Section 6.      Reliance upon Books, Reports and Records. Each director and each
member of any committee designated by the Board of Directors shall, in the performance of his or
her duties, be fully protected in relying in good faith upon the books of account or reports made to
the Corporation by any of its officers, or by an independent certified public accountant, or by an
appraiser selected with reasonable care by the Board of Directors or by any such committee, or in
relying in good faith upon other records of the Corporation.

        Section 7.      Form of Records. Any records maintained by the Corporation in the regular
course of its business, including its stock ledger, books of account, and minute books, may be kept
on, or by means of, or be in the form of, any information storage device or method, provided that
the records so kept can be converted into clearly legible paper form within a reasonable time.

                                           ARTICLE IX
                                          AMENDMENTS

        Section 1.    Amendments. If provided in the Certificate of Incorporation of the
Corporation, the Board of Directors shall have the power to adopt, amend and repeal from time to
time bylaws of the Corporation, subject to the right of the stockholders entitled to vote with respect
thereto to amend or repeal such bylaws as adopted or amended by the Board of Directors.




                                                   15
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 29 of 259




                                            Exhibit B

                   1129(a)(5) Disclosure Regarding Directors and Officers

Certain documents, or portions thereof, contained in this Exhibit B and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, and the Consenting Shareholders are expressly reserved, subject to
the terms and conditions set forth in the Plan, the Merger Agreement, and the TSA, to alter, amend,
modify, or supplement the Plan Supplement and any of the documents contained therein in
accordance with the terms of the Plan or by order of the Court; provided that, if any document in
this Plan Supplement is altered, amended, modified, or supplemented in any material respect prior
to the Confirmation Hearing, the Debtors will file a redline of such document with the Court.

The disclosure attached herein (the “1129(a)(5) Disclosure Regarding Directors and Officers”) is
subject to material revision in all respects. The 1129(a)(5) Disclosure Regarding Directors and
Officers shall be subject to the terms and conditions of the Plan, the Merger Agreement, and the
TSA, including all consent rights therein, and the Debtors and each interested party (solely to the
extent such party has consent rights over such 1129(a)(5) Disclosure Regarding Directors and
Officers) reserve all rights to amend (in whole or in part), revise, or supplement the 1129(a)(5)
Disclosure Regarding Directors and Officers, and any of the documents and designations contained
therein, at any time before the Effective Date of the Plan, or any such other date as may be
permitted by the Plan or by order of the Court.
               Case 21-10565-CSS          Doc 5      Filed 03/14/21        Page 30 of 259




                   1129(a)(5) Disclosure Regarding Directors and Officers

        To the extent known, the identity of the members of the New BCEI Board and officers of
the Reorganized Debtors and BCEI will be disclosed in this Plan Supplement to be filed prior to
the Confirmation Hearing. Except as set forth in this Plan Supplement, as of the Effective Date
and except to the extent that a member of the board of directors of a Debtor continues to serve as
a director of such Reorganized Debtor on the Effective Date, the members of the board of directors
of each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director will
be deemed to have resigned or shall otherwise cease to be a director of the applicable Debtor on
the Effective Date. Commencing on the Effective Date, each of the directors and officers of each
of the Reorganized Debtors shall serve pursuant to the terms of the applicable New Organizational
Documents of such Reorganized Debtor and may be replaced or removed in accordance with such
New Organizational Documents.

        Pursuant to Article IV.E.11 of the Plan, on the Effective Date, Unless otherwise provided
in the Plan and in the Merger Agreement, and subject to Article V of the Plan, the Reorganized
Debtors shall: (a) assume all employment agreements, indemnification agreements, or other
agreements providing for compensation and benefits with current and former members of any
Governing Body, employees, officers, directors, or managers of the Debtors; or (b) enter into new
agreements with such persons on terms and conditions acceptable to the Reorganized Debtors and
BCEI, and such person. Except as provided in the Merger Agreement, none of the consummation
of the Plan, the Restructuring Transactions, or any assumption of compensation agreements under
the terms herein shall be deemed to trigger any applicable change of control, vesting, termination,
or similar provisions for purposes herein. Notwithstanding the foregoing, (i) pursuant to
section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all retiree benefits
(as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be paid
in accordance with applicable law, and (ii) immediately prior to the Effective Date, the Debtors’
Executive Nonqualified Excess Plan (the “Excess Plan”) shall be terminated and the Debtors shall
distribute to each participant in the Excess Plan, such participant’s account balance under the
Excess Plan in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(including Treasury Regulation Section 1.409A-3(j)(4)(ix)(A)).

I.      Disclosure Regarding the New BCEI Board

        The following table identifies the current members of the BCEI board of directors:

 Name                   Biography and Affiliations
 Brian Steck            Brian Steck joined the Bonanza Creek board of directors in April 2017.

                        Mr. Steck has served as a Partner, Senior Analyst at Mangrove Partners, an investment
                        management firm, where he has worked since 2011. Through early 2011, Mr. Steck
                        managed The Laurel Capital Group, LLC, the general partner of a hedge fund he
                        founded in 2009. From 2006 until 2008, Mr. Steck was Head of US Equities at Tisbury
                        Capital where he built and managed a team focused on event- and fundamentally-driven
                        investment opportunities. From 2000 until 2005, Mr. Steck was a partner at K Capital
                        where he focused on European and U.S. opportunities that included special situations,
                Case 21-10565-CSS        Doc 5      Filed 03/14/21        Page 31 of 259




                       merger arbitrage, deep value and shareholder activism. Prior to K Capital, Mr. Steck
                       spent 10 years at UBS and its predecessors Swiss Bank Corporation and O'Connor &
                       Associates, where he focused on equity derivative trading and risk management, built
                       equity derivative and event-driven client businesses and was Global Co-Head of Equity
                       Hedge Fund Coverage. Mr. Steck serves on the board of directors of Penn Virginia
                       Corporation.

                       Mr. Steck received a Bachelor's of Science, with highest honors, from University of
                       Illinois at Urbana Champaign.

Eric T. Greager        Eric T. Greager, joined Bonanza Creek in April 2018 as President, CEO and member of
                       the board of directors.

                       Mr. Greager has 20 years of management experience in the oil and gas industry and
                       previously served as a Vice-President and General Manager at Encana Oil & Gas (USA)
                       Inc. until his departure in 2018. Mr. Greager joined Encana, an oil and natural gas
                       exploration and production (“E&P”) company, in 2006 and served in various
                       management and executive positions, including leading engineering, geoscience and
                       A&D functions, as well as field operations teams from D&C through production. Most
                       recently, Mr. Greager led Encana's Western Operating Area, which includes Eagle Ford,
                       San Juan and Wind River assets and served as a member of the boards of directors of
                       Encana Procurement Inc. and Encana Oil & Gas (USA) Inc. In addition, Mr. Greager
                       previously served on the board of directors of Western Energy Alliance, the board of
                       trustees of the Texas Parks and Wildlife Foundation, and the board of managers of
                       Hunter Ridge Energy Services.

                       Mr. Greager received his Master's Degree in Economics from the University of
                       Oklahoma and his Bachelor's Degree in Engineering from the Colorado School of
                       Mines. He is a licensed Professional Engineer.

Carrie L. Hudak        Carrie L. Hudak joined the Bonanza Creek board of directors in October 2019.

                       Ms. Hudak served as Vice President of DJ Basin Development for Anadarko Petroleum
                       Corporation, an oil and natural gas E&P company, from May 2017 to September 2019.
                       Prior to that, Ms. Hudak served in various management positions at Anadarko, including
                       General Manager of DJ Basin Development and Execution from March 2016 to May
                       2017, and Director, Rockies Business Development from November 2014 to March
                       2016. Ms. Hudak previously served the non-profit organization, Coloradoans for
                       Responsible Energy Development, as its Chairperson from 2018 to 2019, and as a Board
                       Member from 2017 to 2018. Ms. Hudak also served as Treasurer and Executive Board
                       Member for the Colorado Oil and Gas Association from 2017 to 2019.

                       Ms. Hudak received her Master's Degree in Geology from Duke University and her
                       Bachelor's Degree in Geology from Miami University.

Paul Keglevic          Paul Keglevic joined the Bonanza Creek board of directors in April 2017.

                       Mr. Keglevic served as the Chief Executive Officer of Energy Future Holdings Corp.
                       ("EFH"), an electric utility company, from October 2016 until his retirement in March
                       2018. Previously, Mr. Keglevic served as Executive Vice President and Chief Financial
                       Officer for EFH from June 2008 until October 2016. Mr. Keglevic also served as the
                       Chief Restructuring Officer for EFH beginning in April 2014. Mr. Keglevic was a
                       partner at PricewaterhouseCoopers ("PWC"), where he worked from July 2002 to July
                       2008. At PWC he was a member of the US leadership team. Prior to PWC, Mr. Keglevic
                       served on the US leadership team for Arthur Andersen, where he was a partner for 15
             Case 21-10565-CSS         Doc 5       Filed 03/14/21          Page 32 of 259




                    years. Mr. Keglevic serves on the board of directors of Stellus Capital Investment Corp.,
                    Frontier Communications Corporation, and Ascena Retail Group, Inc. He previously
                    served as a member of the board of directors of Philadelphia Energy Solutions LLC,
                    Cobalt International Energy, Inc., Clear Channel Outdoor Holdings, Inc., PetSmart, and
                    several subsidiaries of EFH. He has also been on the boards of the Dallas and State of
                    California Chambers of Commerce and several other charitable and advisory boards.

                    Mr. Keglevic received his B.S. in accounting from Northern Illinois University and is a
                    certified public accountant.

Jack E. Vaughn      Jack E. Vaughn joined the Bonanza Creek board of directors in April 2017.

                    Mr. Vaughn has served as the Chairman and Chief Executive Officer of Peak
                    Exploration and Production, LLC, an oil and natural gas E&P company, since March
                    2011, where he is responsible for executive management of all operational activity,
                    including drilling, completion, and facility construction in all operating areas, as well as
                    all gas and crude oil transportation and marketing, regulatory and environmental
                    compliance activities. Mr. Vaughn serves on the Board of Directors of Saddle Butte
                    Pipeline II, LLC and was the co-founder and a member of the Board of Directors of
                    Momentum Midstream, LLC from 2007 to 2011. In addition, Mr. Vaughn has held
                    several senior management positions at energy companies in the United States,
                    including Peak Energy Resources, Inc., EnerVest Management Partners, LP and
                    Emerald Gas Operating Company.

                    Mr. Vaughn received his B.S. in Petroleum Engineering from the University of Texas
                    at Austin.

Scott D. Vogel      Scott D. Vogel joined the Bonanza Creek board of directors in April 2017.

                    Mr. Vogel has served as the Managing Member at Vogel Partners LLC, a private
                    investment and advisory firm, since July 2016, after serving as Managing Director at
                    Davidson Kempner Capital Management investing in distressed debt securities from
                    2002 to July 2016. Previously, he worked at MFP Investors, investing in special
                    situations and turnaround opportunities for the private investment firm of Michael F.
                    Price, and at Chase Securities in its investment banking group. Mr. Vogel has served on
                    numerous boards during his career, including Arch Coal, Inc. from October 2016 to May
                    2019; Key Energy Services, Inc. from December 2016 to April 2019; and Seadrill from
                    July 2018 to February 2020. He currently serves as a member of the board of Contura
                    Energy and Avaya, and several private companies. Mr. Vogel is a member of the Olin
                    Alumni Board of Washington University and a member of the Advisory Board of
                    Grameen America.

                    Mr. Vogel received his M.B.A. from The Wharton School at the University of
                    Pennsylvania and his B.S.B.A. from Washington University.

Jeffrey E. Wojahn   Jeff E. Wojahn joined the Bonanza Creek board of directors in November 2014.

                    Mr. Wojahn served as Executive Vice President of Encana Corporation, an oil and
                    natural gas E&P company, from 2003 to 2013, and was President of Encana Oil & Gas
                    (USA) Inc. from 2006 to 2013. Beginning in 1985, Mr. Wojahn held senior management
                    and operational positions in Canada and the United States and has extensive experience
                    in unconventional resource play development. He has served as the Executive Chairman
                    of MiddleFork Energy Partners since March 2017 and served as a Strategic Advisory
             Case 21-10565-CSS            Doc 5      Filed 03/14/21         Page 33 of 259




                        Board member for Morgan Stanley Energy Partners from October 2014 until April 2017.
                        Mr. Wojahn serves on the board of directors of Penn Virginia Corporation.

                        He received his B.S. in Geophysics from the University of Calgary in 1985.


On and as of the Effective Date, consistent with and subject to the terms of the Plan and the Merger
Agreement, Scott Vogel and Jack Vaughn will resign, and the New BCEI Board shall consist of
the remaining directors and the following individuals:

 Name                   Biography and Affiliations
 Audrey Robertson       Audrey Robertson has served as the co-founder and Chief Financial Officer of Franklin
                        Mountain Energy, LLC, a private oil and gas company operating in the Permian Basin
                        since September 2018. She also serves as a co-founder and Managing Partner of Copper
                        Trail Partners, LLC, a private equity platform based in Denver since November 2017.
                        From 2005 to 2016, she served as a Partner and Senior Managing Director at Kayne
                        Anderson Capital Advisors. Prior thereto, she was an investment banker with Goldman
                        Sachs & Co. Ms. Robertson served on the board of directors of Extraction Oil and Gas,
                        LLC from September 2019 to January 2021 and has served on the boards of several
                        private companies and not-for-profit organizations.

                        She holds a Bachelor of Science Degree in Applied Economics and Management from
                        Cornell University and a Master’s Degree in Accounting from the University of
                        Southern California.

 James E. Craddock      James E. Craddock served as the Chairman and Chief Executive Officer of Rosetta
                        Resources, Inc. from February 2013 through July 2015, when Rosetta merged with
                        Noble Energy, Inc. Mr. Craddock served on Noble’s board of directors from 2015 until
                        Noble was acquired by Chevron in 2020. He joined Rosetta in April 2008 as Vice
                        President, Drilling and Production Operations, and was named a Senior Vice President
                        in January 2011. From April 2006 to March 2008, Mr. Craddock was Chief Operating
                        Officer for BPI Energy, Inc., an exploration and production start-up company focused
                        on coal bed methane development. Mr. Craddock began his industry career with
                        Superior Oil Company in 1981 and then held a broad range of technical, operational,
                        and strategic roles with Burlington Resources Inc. and its predecessor companies for
                        more than 20 years. At Burlington, he held a series of positions of increasing
                        responsibility. Mr. Craddock serves on the board of directors of Crescent Point Energy,
                        Inc. He also serves as a member of the Advisory Board of the Department of Engineering
                        at Texas A&M University.

                        Mr. Craddock received his Bachelor of Science Degree in Mechanical Engineering from
                        Texas A&M University.


II.     Disclosure Regarding Officers of Debtor HighPoint Resources Corporation

        The Debtors’ existing officers, R. Scot Woodall (President and Chief Executive Officer),
Paul Geiger, (Chief Operating Officer), William M. Crawford (Chief Financial Officer), and
Kenneth A. Wonstolen (Senior Vice President and General Counsel) will continue with the
Debtors until the Effective Date in their current roles and receive compensation consistent with
current practices. Their professional history can be found at https://www.hpres.com/about/senior-
             Case 21-10565-CSS        Doc 5    Filed 03/14/21    Page 34 of 259




leadership/. On and as the Effective Date, the Debtors’ existing officers shall resign and the
appointment of officers and executives of the Reorganized Debtors shall be governed by the
organizational documents to be adopted on or after the Effective Date, subject to the Plan, the
Merger Agreement, and TSA.

III.   Disclosure Regarding New Officers of the Reorganized Debtors

       On and as of the Effective Date, consistent with the terms of the Merger Agreement, the
Reorganized Debtors’ officers shall consist of Eric Greager (President and Chief Executive
Officer), Brant Demuth (Executive Vice President and Chief Financial Officer), Cyrus “Skip”
Marter (Executive Vice President, General Counsel, and Secretary), Dean Tinsley (Senior Vice
President), and Sandra K. Garbiso (Vice President and Chief Accounting Officer). Their
professional     history    can    be      found      at     http://www.bonanzacrk.com/about-
bonanza/leadership/executives/.
              Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 35 of 259




                                             Exhibit C

                             Schedule of Retained Causes of Action

Certain documents, or portions thereof, contained in this Exhibit C and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, and the Consenting Shareholders are expressly reserved, subject to
the terms and conditions set forth in the Plan, the Merger Agreement, and the TSA, to alter, amend,
modify, or supplement the Plan Supplement and any of the documents contained therein in
accordance with the terms of the Plan or by order of the Court; provided that, if any document in
this Plan Supplement is altered, amended, modified, or supplemented in any material respect prior
to the Confirmation Hearing, the Debtors will file a redline of such document with the Court.

The schedule attached herein (the “Schedule of Retained Causes of Action”) is subject to material
revision in all respects. The Schedule of Retained Causes of Action shall be subject to the terms
and conditions of the Plan, the Merger Agreement, and the TSA, including all consent rights
therein, and the Debtors and each interested party (solely to the extent such party has consent rights
over such Schedule of Retained Causes of Action) reserve all rights to amend (in whole or in part),
revise, or supplement the Schedule of Retained Causes of Action, and any of the documents and
designations contained therein, at any time before the Effective Date of the Plan, or any such other
date as may be permitted by the Plan or by order of the Court.
      Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 36 of 259




                      Schedule of Retained Causes of Action

Article IV.E.12 of the Plan provides as follows:

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to
Article VIII of the Plan, the Reorganized Debtors shall retain and may enforce all
rights to commence and pursue, as appropriate, any and all Causes of Action,
whether arising before or after the Petition Date, including any actions specifically
enumerated in the Schedule of Retained Causes of Action, and the Reorganized
Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be
preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in the Plan, including in VIIIError! Reference source not found..

       The Reorganized Debtors may pursue such Causes of Action, as
appropriate, in accordance with the best interests of the Reorganized Debtors. No
Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Cause of Action against it as
any indication that the Debtors or Reorganized Debtors, as applicable, will not
pursue any and all available Causes of Action against it. The Debtors or
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan, including VIII of the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, the Reorganized Debtors
expressly reserve all Causes of Action, for later adjudication, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches,
shall apply to such Causes of Action upon, after, or as a consequence of the
Confirmation or consummation.

        The Reorganized Debtors reserve and shall retain such Causes of Action
notwithstanding the rejection or repudiation of any Executory Contract or
Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including VIII of the Plan. The
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline
to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Court.
                    Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 37 of 259




              Notwithstanding and without limiting the generality of Article IV.E.12 of the Plan, the
       Debtors and the Reorganized Debtors, as applicable, expressly reserve all Causes of Action,
       including the following types of claims:

  I.          Claims Related to Ordinary Course Business Dealings and Payments

                Unless otherwise specifically released by the Plan, the Debtors expressly reserve the claims
       or Causes of Actions, based in whole or in part upon any and all contracts and leases, including
       without limitation oil and gas leases, joint operating agreements, and similar instruments, to which
       any Debtor or Reorganized Debtor is a party or pursuant to which any Debtor or Reorganized
       Debtor has any rights whatsoever, regardless of whether such contract or lease is included herein,
       including without limitation all contracts and leases that are assumed pursuant to the Plan or were
       previously assumed by the Debtors. The claims and Causes of Actions reserved include, without
       limitation, claims and Causes of Action against vendors, suppliers of goods or services, customers,
       or any other parties: (a) for overpayments, back charges, duplicate payments, improper holdbacks,
       deposits, warranties, guarantees, indemnities, recoupment, or setoff; (b) for breach of contract,
       wrongful or improper termination, suspension of services or supply of goods, or failure to meet
       other contractual or regulatory obligations; (c) for failure to fully perform or to condition
       performance on additional requirements under contracts with any one or more of the Debtors
       before the assumption or rejection, if applicable, of such contracts; (d) for payments, deposits,
       holdbacks, reserves, or other amounts owed by any creditor, utility, supplier, vendor, insurer,
       surety, factor, lender, bondholder, lessor, or other party; (e) for any liens, including mechanic’s,
       artisan’s, materialmen’s, possessory, or statutory liens held by any one or more of the Debtors;
       (f) for environmental or contaminant exposure matters against landlords, lessors, environmental
       consultants, environmental agencies, or suppliers of environmental services or goods; (g) for
       counterclaims and defenses related to any contractual obligations; (h) for any turnover actions
       arising under section 542 or 543 of the Bankruptcy Code; and (i) for unfair competition,
       interference with contract or potential business advantage, breach of contract, infringement of
       intellectual property, or any business tort claims.

 II.          Claims Related to Insurance Policies

               Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
       of Action based in whole or in part upon any and all insurance contracts and insurance policies to
       which any Debtor or Reorganized Debtor is a party or pursuant to which any Debtor or
       Reorganized Debtor has any rights whatsoever, regardless of whether such contract or policy is
       specifically identified in the Plan, this Plan Supplement, or any amendments thereto, including,
       without limitation, Causes of Action against insurance carriers, reinsurance carriers, insurance
       brokers, underwriters, occurrence carriers, or surety bond issuers relating to coverage, indemnity,
       contribution, reimbursement, or any other matters.

III.          Claims Related to Deposits/Prepayments, Adequate Assurance, and Other Collateral
              Postings

              Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
       of Action based in whole or in part upon any and all postings of a security deposits, adequate
       assurance payment, or any other type of deposit, prepayment, or collateral, regardless of whether
                    Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 38 of 259




      such posting of security deposit, adequate assurance payment, or any other type of deposit,
      prepayment or collateral is specifically identified herein.

IV.          Claims Related to Liens

              Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
      of Action based in whole or in part upon any and all liens regardless of whether such lien is
      specifically identified herein.

 V.          Claims, Defenses, Cross-Claims, and Counter-Claims Related to Litigation, Possible
             Litigation, and Administrative Actions

              Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
      of Action against or related to all Entities that are party to or that may in the future become party
      to any litigation, arbitration, administrative proceeding, or any other type of adversarial proceeding
      or dispute resolution proceeding, whether formal or informal or judicial or non-judicial, regardless
      of whether such Entity is specifically identified in the Plan, this Plan Supplement, or any
      amendments thereto.

VI.          Claims Related to Accounts Receivable and Accounts Payable

              Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
      of Action against or related to all Entities that owe or that may in the future owe money to the
      Debtors or Reorganized Debtors, regardless of whether such Entity is expressly identified in the
      Plan, this Plan Supplement, or any amendments thereto. Furthermore, the Debtors expressly
      reserve all Causes of Action against or related to all Entities who assert or may assert that the
      Debtors or Reorganized Debtors, as applicable, owe money to them. The claims and Causes of
      Action reserved include Causes of Action against vendors, suppliers of goods and services, or any
      other parties: (a) for overpayments, back charges, duplicate payments, improper holdbacks,
      deductions owing or improper deductions taken, deposits, warranties, guarantees, indemnities,
      recoupment, or setoff; (b) for wrongful or improper termination, suspension of services or supply
      of goods, or failure to meet other contractual or regulatory obligations; (c) for failure to fully
      perform or to condition performance on additional requirements under contracts with any one or
      more of the Debtors before the assumption or rejection, if applicable, of such contracts; (d) for
      payments, deposits, holdbacks, reserves or other amounts owed by any creditor, utility, supplier,
      vendor, insurer, surety, factor, lender, bondholder, lessor or other party; (e) for any liens, including
      mechanics’, artisans’, materialmens’, possessory or statutory liens held by any one or more of the
      Debtors; (f) for counter-claims and defenses related to any contractual obligations; (h) for any
      turnover actions arising under section 542 or 543 of the Bankruptcy Code; and (i) for unfair
      competition, interference with contract or potential business advantage, breach of contract,
      infringement of intellectual property or any business tort claims.

VII.         Claims Related to Taxing Obligations

             Unless otherwise released by the Plan, the Debtors expressly reserve all claims and Causes
      of Action based in whole or in part upon any and all tax obligations to which any Debtor or
      Reorganized Debtor is a party or pursuant to which any Debtor or Reorganized Debtor has any
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 39 of 259




rights whatsoever, including, without limitation, against or related to all Entities that owe or that
may in the future owe money related to tax refunds to the Debtors or the Reorganized Debtors,
regardless of whether such Entity is specifically identified herein.
             Case 21-10565-CSS          Doc 5    Filed 03/14/21     Page 40 of 259




                                            Exhibit D

                                         Cure Schedule

Certain documents, or portions thereof, contained in this Exhibit D and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, the Consenting Shareholders, and other interested parties are
expressly reserved, subject to the terms and conditions set forth in the Plan, the Merger Agreement,
and the TSA, to alter, amend, modify, or supplement the Plan Supplement and any of the
documents contained therein in accordance with the terms of the Plan or by order of the Court;
provided that, if any document in this Plan Supplement is altered, amended, modified, or
supplemented in any material respect prior to the Confirmation Hearing, the Debtors will file a
redline of such document with the Court.

The schedule attached herein (the “Cure Schedule”) is subject to material revision in all respects.
The Cure Schedule shall be subject to the terms and conditions of the Plan, the Merger Agreement,
and the TSA, including all consent rights therein, and the Debtors and each interested party (solely
to the extent such party has consent rights over such Cure Schedule) reserve all rights to amend
(in whole or in part), revise, or supplement the Cure Schedule, and any of the documents and
designations contained therein, at any time before the Effective Date of the Plan, or any such other
date as may be permitted by the Plan or by order of the Court.
      Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 41 of 259




                                   Cure Schedule

Article V.A of the Plan provides as follows:

        Each Executory Contract and Unexpired Lease shall be deemed assumed,
unless it is the subject of a motion to reject that is pending on the Effective Date or
has been rejected pursuant to an order of the Court, without the need for any further
notice to or action, order, or approval of the Court, as of the Effective Date, under
sections 365 and 1123 of the Bankruptcy Code. The assumption of Executory
Contracts and Unexpired Leases hereunder may include the assignment of certain
of such contracts to Affiliates. The Confirmation Order will constitute an order of
the Court approving the above described assumptions and assignments.
        Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including all
easements, licenses, permits, rights, privileges, immunities, options, rights of first
refusal, and any other interests. Modifications, amendments, supplements, and
restatements to prepetition Executory Contracts and Unexpired Leases that have
been executed by the Debtors during the Chapter 11 Cases shall not be deemed to
alter the prepetition nature of the Executory Contract or Unexpired Lease or the
validity, priority, or amount of any Claims that may arise in connection therewith.
        To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, or purports to restrict or prevent, or is breached or
deemed breached by, the assumption or assumption and assignment of such
Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the transactions
contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-
related rights with respect thereto.
                                                                        Case 21-10565-CSS                  Doc 5      Filed 03/14/21                Page 42 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
  ID       Debtor Entity                     Counterparty Name                                     Contract Date   Contract Description                                                                           Contract Cure Amount
   1       HighPoint Operating Corporation   1776 Energy Services                                   3/16/2020      Master Service Agreement For Flowback Services                                                 $                   -
   2       HighPoint Operating Corporation   4X Industrial                                          6/22/2018      Master Service Agreement For Reclamation Services                                              $                   -
   3       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                  2/25/2015      Lease Agreement                                                                                $                   -
   4       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                  12/1/2015      1st Amendment To Lease Agreement                                                               $                   -
   5       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                  1/15/2017      2nd Amendment To Lease Agreement                                                               $                   -
   6       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                   8/1/2017      3rd Amendment To Lease Agreement                                                               $                   -
   7       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                  11/28/2017     4th Amendment To Lease Agreement                                                               $                   -
   8       HighPoint Operating Corporation   5251 DTC Parkway, LLC                                   4/1/2020      5th Amendment To Lease Agreement                                                               $                   -
   9       HighPoint Operating Corporation   555 17th Street Investors                              4/27/2018      Lease Agreement                                                                                $                   -
  10       HighPoint Operating Corporation   555 17th Street Investors                              11/8/2018      1st Amendment To Lease Agreement                                                               $                   -
  11       HighPoint Operating Corporation   Aaron's Water Service Inc.                             11/11/2011     Master Service Agreement For Water And Trucking Services                                       $                   -
  12       HighPoint Operating Corporation   ACME Oilfield Services                                 4/17/2018      Master Service Agreement For Oilfield Services                                                 $                   -
  13       HighPoint Operating Corporation   Advanced Contracting Group, LLC                        5/10/2006      Master Service Agreement For Reclamation Services                                              $            4,279.06
  14       HighPoint Operating Corporation   Advanced Technologies Industrial Insulation Inc.       3/20/2012      Master Service Agreement For Industrial Insulation                                             $                   -
  15       HighPoint Operating Corporation   Aggreko, LLC                                           3/24/2011      Master Service Agreement For Temporary Power Control, And Compressed Air Systems               $                   -
  16       HighPoint Operating Corporation   Alliance Source Testing, LLC.                          4/23/2018      Master Service Agreement For Environmental & Regulatory Services                               $                   -
  17       HighPoint Operating Corporation   American Cementing LLC                                 5/16/2018      Master Service Agreement For Cementing And Acidizing Services                                  $                   -
  18       HighPoint Operating Corporation   Applied Control Equipment, LLLP                        10/21/2008     Master Service Agreement For Meter & Meter Run Services                                        $                   -
  19       HighPoint Operating Corporation   ARB Midstream, LLC                                     7/17/2019      Midstream Agreement                                                                            $                   -
  20       HighPoint Operating Corporation   Archrock                                                2/1/2006      Master Service Agreement For Compressors                                                       $                   -
  21       HighPoint Operating Corporation   Atlas Drilling and Services                            2/15/2019      Master Service Agreement For Directional Drill & Survey Services                               $                   -
  22       HighPoint Operating Corporation   Atlas Energy Services                                  3/29/2016      Master Service Agreement For Pumping/Well Watching Services                                    $                   -
  23       HighPoint Operating Corporation   Atlas Oil Company                                      10/5/2015      Master Service Agreement For Fuel Supply And Distribution                                      $                   -
  24       HighPoint Operating Corporation   ATP Oilfield Services LLC                              8/23/2018      Master Service Agreement For Separators And Other Products And Services                        $                   -
  25       HighPoint Operating Corporation   Automation-X Corporation                               4/24/2017      Master Service Agreement For Meter & Meter Run Services                                        $                   -
  26       HighPoint Operating Corporation   Awards Network                                          1/1/2021      Contractual Agreement To Provide Employees Service Awards                                      $                   -
  27       HighPoint Operating Corporation   B & C Quick Test, Inc.                                 5/15/2008      Master Service Agreement For Freight Shipping And Trucking                                     $                   -
  28       HighPoint Operating Corporation   B & J Hot Oil Service                                  8/20/2012      Master Service Agreement For Oil Transfer/Hot Oil Services                                     $            3,611.25
  29       HighPoint Operating Corporation   B&L Pipeco Services, Inc.                              9/25/2019      Master Service Agreement For Production Casing Products And Services                           $                   -
  30       HighPoint Operating Corporation   Bachman Services Inc                                    6/3/2014      Master Service Agreement For Oilfield Services                                                 $                   -
  31       HighPoint Operating Corporation   Badger Daylighting Corp.                               2/24/2012      Master Service Agreement For Hydrovac, Hydro-Excavation, Potholing And Vacuum Truck Services   $                   -
  32       HighPoint Operating Corporation   Baker Hughes Company                                    5/5/2014      Amendment No. 1 To Master Service Agreement For Contractor Services                            $                   -
  33       HighPoint Operating Corporation   Bar S Services Inc.                                    3/21/2012      Master Service Agreement For Trucking & Transportation Services                                $                   -
  34       HighPoint Operating Corporation   Basic Energy Services                                  8/17/2007      Master Service Agreement For Completion Unit                                                   $                   -
  35       HighPoint Operating Corporation   Bass Corrosion Services, Inc., DBA Bass Engineering     3/1/2018      Master Service Agreement For C/G Permits & Environmental Compliance Services                   $                   -
                                             Company
   36      HighPoint Operating Corporation   Bedrock Petroleum Consultants LLC                     8/31/2017       Master Service Agreement For Consulting Engineers And Services                                 $                  -
   37      HighPoint Operating Corporation   Bentley Welding Inc                                   4/30/2020       Master Service Agreement For Welding And Fabrication Services                                  $                  -
   38      HighPoint Operating Corporation   Berry Lubrication Service Inc                         11/30/2020      Master Service Agreement For Surface Equipment Maintenance & Repairs                           $                  -
   39      HighPoint Operating Corporation   Big Sky Energy Equipment Inc.                         8/20/2012       Master Service Agreement For Downhole Equipment Maintenance & Repairs                          $                  -
   40      HighPoint Operating Corporation   Bison Oilwell Cementing Inc.                          10/2/2002       Master Service Agreement For Oil Well Services                                                 $                  -
   41      HighPoint Operating Corporation   Blue Jet Inc                                           2/2/2007       Master Service Agreement For Wireline And Cabling                                              $                  -
   42      HighPoint Operating Corporation   Brand X Hydrovac Service Inc.                         1/19/2018       Master Service Agreement For Hydro Excavation                                                  $                  -
   43      HighPoint Operating Corporation   Brenntag Pacific Inc.                                 10/16/2008      Master Service Agreement For Chemical/Inject/Treating Services                                 $                  -
   44      HighPoint Operating Corporation   Brigade Energy Services LLC                           1/29/2018       Master Service Agreement For Downhole Equipment Maintenance & Repairs                          $                  -
   45      HighPoint Operating Corporation   Buckshot Trucking LLC                                  6/5/2017       Master Service Agreement For Tubulars And Casing Products And Services                         $                  -
   46      HighPoint Operating Corporation   Bullseye Testing, Inc.                                1/14/2019       Master Service Agreement For Flowback Services                                                 $                  -
   47      HighPoint Operating Corporation   C&J Well Services, Inc.                               2/12/2018       Master Service Agreement For Workover And Well-Servicing Rigs                                  $                  -
   48      HighPoint Operating Corporation   Cactus Wellhead, LLC.                                 11/30/2018      Master Service Agreement For Tubing Heads                                                      $                  -
   49      HighPoint Operating Corporation   Cade Drilling, LLC                                    4/19/2017       Vendor Agreement For Drilling Services                                                         $                  -
   50      HighPoint Operating Corporation   Canamera Coring (USA) Ltd.                             4/9/2014       Master Service Agreement For Downhole Coring Services                                          $                  -
   51      HighPoint Operating Corporation   Cartel Drilling LLC                                   9/14/2018       Vendor Agreement For Drilling Services                                                         $                  -
   52      HighPoint Operating Corporation   Cathedral Energy Services Ltd.                         4/1/2019       Master Service Agreement For Directional Drilling Services                                     $                  -

                                                                                                   CONFIDENTIAL - SUBJECT TO CHANGE                                                                                            Page 1 of 8
                                                                       Case 21-10565-CSS      Doc 5      Filed 03/14/21                Page 43 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
  ID       Debtor Entity                     Counterparty Name                        Contract Date   Contract Description                                                                       Contract Cure Amount
  53       HighPoint Operating Corporation   CB Services LLC                           11/4/2019      Master Service Agreement For Reclamation Services                                          $                 -
  54       HighPoint Operating Corporation   Certarus (USA) Ltd.                        1/1/2020      Master Service Agreement For Fracturing                                                    $                 -
  55       HighPoint Operating Corporation   Champion Oilfield Service, Inc.           11/27/2018     Master Service Agreement For Mechanical Contract Labor                                     $                 -
  56       HighPoint Operating Corporation   Champion Technology Services, Inc.        3/13/2007      Master Service Agreement For Meter & Meter Run Services                                    $                 -
  57       HighPoint Operating Corporation   Chemical Weed Control, Inc.                7/1/2014      Master Service Agreement For Location & Road Services                                      $                 -
  58       HighPoint Operating Corporation   Cigna                                     12/31/2020     Contractual Agreement To Provide Employees Dental Coverage                                 $                 -
  59       HighPoint Operating Corporation   Cimarron Energy Inc.                      5/15/2017      Master Service Agreement For Combustors/Flares                                             $                 -
  60       HighPoint Operating Corporation   Clear Water Products, LLC                 2/13/2017      Master Service Agreement For Rental Equipment                                              $                 -
  61       HighPoint Operating Corporation   Coastal Chemical Co. L.L.C.               5/31/2017      Master Service Agreement For C/G Chemicals & Lubricants                                    $                 -
  62       HighPoint Operating Corporation   Coil Tubing Partners LLC                  8/30/2018      Master Service Agreement For Rig Services                                                  $                 -
  63       HighPoint Operating Corporation   Colter Energy Services (GP) Ltd.          8/12/2015      Master Service Agreement For Flowback Services                                             $                 -
  64       HighPoint Operating Corporation   Columbine Corporation                     4/14/2009      Master Service Agreement For Mud Logging, Geosteering And Advanced Services                $                 -
  65       HighPoint Operating Corporation   Consolidated Resource, LLC                10/23/2017     Master Service Agreement For Surface Equipment Maintenance & Repairs                       $                 -
  66       HighPoint Operating Corporation   Contreras Field Services, LLC              8/9/2017      Master Service Agreement For Water Hauling & Disposal Services                             $                 -
  67       HighPoint Operating Corporation   Core Laboratories, LP                     10/1/2007      Master Service Agreement For Reservoir Description, Production Enhancement And Reservoir   $                 -
                                                                                                      Management Services
   68      HighPoint Operating Corporation   Covenant Testing Technologies, LLC        6/6/2014       Master Service Agreement For Pumping/Well Watching Services                                $          24,786.00
   69      HighPoint Operating Corporation   Crossfire, LLC                           3/11/2011       Master Service Agreement For Pipeline And Facilities Solutions                             $                 -
   70      HighPoint Operating Corporation   CTAP, LLC                                10/3/2019       Master Service Agreement For Production Casing Products And Services                       $                 -
   71      HighPoint Operating Corporation   Cudd Pressure Control, Inc.              2/19/2008       Amendment To The Master Service Agreement For Hydraulic Pressure Services                  $                 -
   72      HighPoint Operating Corporation   Cureton Front Range LLC                  7/26/2018       Gas Gathering Agreement                                                                    $                 -
   73      HighPoint Operating Corporation   Cureton Front Range LLC                  11/1/2019       Natural Gas Liquids Purchase Agreement                                                     $                 -
   74      HighPoint Operating Corporation   Cureton Front Range LLC                  4/15/2020       1st Amendment to the Gas Gathering Agreement                                               $                 -
   75      HighPoint Operating Corporation   Cureton Front Range LLC                   9/1/2020       Letter agreement to the Gas Gathering contract                                             $                 -
   76      HighPoint Operating Corporation   Cureton Front Range LLC                   1/1/2021       Surplus Volume agreement                                                                   $                 -
   77      HighPoint Operating Corporation   Custom Environmental Services. Inc.       8/1/2011       Master Service Agreement For Asbestos Testing Services                                     $                 -
   78      HighPoint Operating Corporation   Daley Land Surveying, Inc.               8/21/2017       Master Service Agreement For Permits & Surveys                                             $                 -
   79      HighPoint Operating Corporation   DCP Midstream                            8/20/1985       Marketing Contract Brief                                                                   $                 -
   80      HighPoint Operating Corporation   DCP Midstream                            10/8/1985       Gas Purchase and Processing Agreement                                                      $                 -
   81      HighPoint Operating Corporation   DCP Midstream                            12/30/1985      Marketing Contract Brief                                                                   $                 -
   82      HighPoint Operating Corporation   DCP Midstream                             2/3/1986       Gas Purchase and Processing Agreement                                                      $                 -
   83      HighPoint Operating Corporation   DCP Midstream                            1/21/1991       Gas Sales and Purchase Contract                                                            $                 -
   84      HighPoint Operating Corporation   DCP Midstream                             7/6/1992       Gas Purchase and Processing Agreement                                                      $                 -
   85      HighPoint Operating Corporation   DCP Midstream                            7/21/1992       Gas Purchasing Agreement                                                                   $                 -
   86      HighPoint Operating Corporation   DCP Midstream                            9/11/1992       2nd Amendment to the Gas Gathering and Processing Contract                                 $                 -
   87      HighPoint Operating Corporation   DCP Midstream                            12/10/1992      Indemnification Agreement                                                                  $                 -
   88      HighPoint Operating Corporation   DCP Midstream                            12/22/1992      3rd Amendment to the Gas Gathering and Processing Contract                                 $                 -
   89      HighPoint Operating Corporation   DCP Midstream                            12/22/1992      Release of Acreage                                                                         $                 -
   90      HighPoint Operating Corporation   DCP Midstream                            6/17/1993       4th Amendment to the Gas and Purchasing Agreement                                          $                 -
   91      HighPoint Operating Corporation   DCP Midstream                            7/29/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   92      HighPoint Operating Corporation   DCP Midstream                             8/4/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   93      HighPoint Operating Corporation   DCP Midstream                            8/23/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   94      HighPoint Operating Corporation   DCP Midstream                            9/14/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   95      HighPoint Operating Corporation   DCP Midstream                            9/30/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   96      HighPoint Operating Corporation   DCP Midstream                            10/8/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   97      HighPoint Operating Corporation   DCP Midstream                            10/26/1993      Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   98      HighPoint Operating Corporation   DCP Midstream                            10/29/1993      5th Amendment to the Gas Gathering and Processing Contract                                 $                 -
   99      HighPoint Operating Corporation   DCP Midstream                            10/29/1993      6th Amendment to the Gas Gathering and Processing Contract                                 $                 -
   100     HighPoint Operating Corporation   DCP Midstream                            11/29/1993      Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   101     HighPoint Operating Corporation   DCP Midstream                            12/1/1993       Letter to add acreage to the Gas Purchasing Agreement                                      $                 -
   102     HighPoint Operating Corporation   DCP Midstream                            12/30/1993      Amendment to the Gas Purchasing and Processing Agreements                                  $                 -
   103     HighPoint Operating Corporation   DCP Midstream                            11/1/1994       Amendment to the Gas Purchase and Processing Agreement                                     $                 -
   104     HighPoint Operating Corporation   DCP Midstream                            12/5/1994       7th Amendment to the Gas Gathering and Processing Contract                                 $                 -

                                                                                      CONFIDENTIAL - SUBJECT TO CHANGE                                                                                        Page 2 of 8
                                                                      Case 21-10565-CSS         Doc 5      Filed 03/14/21               Page 44 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                          Contract Date   Contract Description                                                                Contract Cure Amount
  105      HighPoint Operating Corporation   DCP Midstream                               12/5/1994      8th Amendment to the Gas Gathering and Processing Contract                          $                 -
  106      HighPoint Operating Corporation   DCP Midstream                               12/15/1995     Marketing Contract Brief                                                            $                 -
  107      HighPoint Operating Corporation   DCP Midstream                               1/13/1997      Gas Purchase and Processing Agreement                                               $                 -
  108      HighPoint Operating Corporation   DCP Midstream                               5/19/1997      Amendment to the Gas Purchasing and Processing Agreements                           $                 -
  109      HighPoint Operating Corporation   DCP Midstream                               10/31/1997     Amendment to the Gas Purchasing and Processing Agreements                           $                 -
  110      HighPoint Operating Corporation   DCP Midstream                                9/1/2004      Marketing Contract Brief                                                            $                 -
  111      HighPoint Operating Corporation   DCP Midstream                               12/21/2006     Gas Purchasing Agreement                                                            $                 -
  112      HighPoint Operating Corporation   DCP Midstream                               2/23/2009      OPPL Connection Agreement                                                           $                 -
  113      HighPoint Operating Corporation   DCP Midstream                               4/28/2009      Amendment to the Gas Purchase and Processing Agreements                             $                 -
  114      HighPoint Operating Corporation   DCP Midstream                               12/31/2009     Master Amendment to Bypass Gas Agreement                                            $                 -
  115      HighPoint Operating Corporation   DCP Midstream                               12/31/2009     3rd Amendment to the Gas Gathering and Processing Contract                          $                 -
  116      HighPoint Operating Corporation   DCP Midstream                                1/8/2010      OPPL Connection Agreement                                                           $                 -
  117      HighPoint Operating Corporation   DCP Midstream                                8/2/2012      Gas Purchase Amendment                                                              $                 -
  118      HighPoint Operating Corporation   DCP Midstream                                3/1/2013      Master Amendment to Bypass Gas Agreement                                            $                 -
  119      HighPoint Operating Corporation   DCP Midstream                                3/1/2013      Amendment to the Gas Purchasing and Processing Agreements                           $                 -
  120      HighPoint Operating Corporation   DCP Midstream                               7/22/2013      Assignment, Conveyance and Sale Agreement                                           $                 -
  121      HighPoint Operating Corporation   DCP Midstream                               10/31/2013     Amendment to Gas and Purchasing Agreement WEL0025000                                $                 -
  122      HighPoint Operating Corporation   DCP Midstream                                5/1/2014      Amended and Restated Gas Purchase Contract                                          $                 -
  123      HighPoint Operating Corporation   DCP Midstream                               7/21/2015      Well Ranch Gathering Systems agreement                                              $                 -
  124      HighPoint Operating Corporation   DCP Midstream                               1/11/2016      Amendment to the Shrinkage and Fuel, Loss and Unaccountable agreement               $                 -
  125      HighPoint Operating Corporation   DCP Midstream                                9/1/2016      Watusi LLP System Agreement                                                         $                 -
  126      HighPoint Operating Corporation   DCP Midstream                                9/1/2016      Gas Purchase Contract Amendment                                                     $                 -
  127      HighPoint Operating Corporation   DCP Midstream                                9/1/2016      Gas Purchase Contract                                                               $                 -
  128      HighPoint Operating Corporation   DCP Midstream                               10/6/2016      1st Amendment to the Bypass Gas Agreement                                           $                 -
  129      HighPoint Operating Corporation   DCP Midstream                                3/1/2018      Amendment to Gas Purchase Contract                                                  $                 -
  130      HighPoint Operating Corporation   DCP Midstream                               9/10/2018      Amendment to Gas Purchase and Processing agreement dated 3/1/2008                   $                 -
  131      HighPoint Operating Corporation   DCP Midstream                               11/27/2018     Letter Agreement for Amendment Gas Purchase and Processing                          $                 -
  132      HighPoint Operating Corporation   DCP Midstream                                4/4/2019      Amendment to Gas Purchase and Processing agreement dated 7/21/1992                  $                 -
  133      HighPoint Operating Corporation   DCP Midstream                                4/4/2019      Amendment to Gas Purchase and Processing agreement dated 10/1/1999                  $                 -
  134      HighPoint Operating Corporation   DCP Midstream                                4/4/2019      Amendment to Gas Purchase and Processing agreement dated 1/3/2013                   $                 -
  135      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       3/31/2016      Fresh Water Services Agreement                                                      $                 -
  136      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       3/31/2016      Gas Gathering Agreement                                                             $                 -
  137      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       3/31/2016      Oil Gathering Agreement                                                             $                 -
  138      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       3/31/2016      Produced Water Agreement                                                            $                 -
  139      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       4/28/2016      2nd Amendment to the Fresh Water Services Agreement                                 $                 -
  140      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       4/28/2016      2nd Amendment to the Gas Gathering Agreement                                        $                 -
  141      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       4/28/2016      2nd Amendment to the Oil Gathering Agreement                                        $                 -
  142      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.       4/28/2016      2nd Amendment to the Produced Water Agreement                                       $                 -
  143      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.        9/1/2016      1st Amendment to the Fresh Water Services Agreement                                 $                 -
  144      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.        9/1/2016      1st Amendment to the Gas Gathering Agreement                                        $                 -
  145      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.        9/1/2016      1st Amendment to the Oil Gathering Agreement                                        $                 -
  146      HighPoint Operating Corporation   DCP Midstream / Green River DevCo LP.        9/1/2016      1st Amendment to the Produced Water Agreement                                       $                 -
  147      HighPoint Operating Corporation   DCP NGL Services, LLC                       11/1/2019      Natural Gas Liquids Purchase Agreement                                              $                 -
  148      HighPoint Operating Corporation   Discovery Benefits/ Wex                     12/31/2020     Contractual Agreement To Provide Employees Access To Fsa And Hsa Savings Programs   $                 -
  149      HighPoint Operating Corporation   Dominion Energy Overthrust Pipeline, LLC    3/19/2019      Midstream Agreement                                                                 $                 -
  150      HighPoint Operating Corporation   Downhole Tool Service LLC                    9/8/2010      Master Service Agreement For Downhole Tools And Services                            $                 -
  151      HighPoint Operating Corporation   Dragon Products PES, Inc                     5/3/2018      Master Service Agreement For Separators And Other Products And Services             $                 -
  152      HighPoint Operating Corporation   DCT Management LLC (Prologis)               10/26/2018     Sublease Agreement                                                                  $                 -
  153      HighPoint Operating Corporation   DCT Management LLC (Prologis)               12/11/2018     1st Amendment To Sublease Agreement                                                 $                 -
  154      HighPoint Operating Corporation   Duraroot LLC                                6/12/2019      Master Service Agreement For Abandonment Services                                   $                 -
  155      HighPoint Operating Corporation   Dynasty Energy Services, LLC                2/28/2018      Master Service Agreement For Fishing And Plug & Abandonment Operations              $                 -
  156      HighPoint Operating Corporation   E & B Oilfield Services Inc                 8/21/2018      Master Service Agreement For Cogcc Remediation Work                                 $                 -
  157      HighPoint Operating Corporation   Earth Science Agency LLC                    6/23/2014      Master Service Agreement For Mud Logging                                            $                 -

                                                                                        CONFIDENTIAL - SUBJECT TO CHANGE                                                                                 Page 3 of 8
                                                                       Case 21-10565-CSS                   Doc 5      Filed 03/14/21                Page 45 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                                     Contract Date   Contract Description                                                                                  Contract Cure Amount
  158      HighPoint Operating Corporation   EcoLoop Energy, Inc.                                    7/1/2014      Vendor Agreement For Oil & Gas Equipment Rentals                                                      $                   -
  159      HighPoint Operating Corporation   Edgen Murray Corporation                               7/15/2008      Master Service Agreement For Pipe, Valve And Fitting (Pvf), Products And Services                     $                   -
  160      HighPoint Operating Corporation   Element Services, LLC                                  9/15/2016      Master Service Agreement For Contract Labor                                                           $            3,099.50
  161      HighPoint Operating Corporation   Elevate Energy Services LLC                            5/17/2018      Master Service Agreement For Completions Water                                                        $                   -
  162      HighPoint Operating Corporation   Elite Oilfield Services, LLC                           1/14/2018      Master Service Agreement For Chemical/Inject/Treating Services                                        $                   -
  163      HighPoint Operating Corporation   Elite Services Inc.                                    1/18/2018      Master Service Agreement For Automation/Calibrate Services                                            $                   -
  164      HighPoint Operating Corporation   Elite Services Inc.                                    9/21/2018      Amendment To Master Service Agreement For Automation/Calibrate Services                               $                   -
  165      HighPoint Operating Corporation   Enerflex Energy Systems, Inc                            9/5/2017      Master Service Agreement For Engines & Motors                                                         $                   -
  166      HighPoint Operating Corporation   Energy Inspection Services, LLC                        4/16/2020      Master Service Agreement For Integrated Field Services                                                $                   -
  167      HighPoint Operating Corporation   ENGlobal Corporation                                   3/31/2014      Master Service Agreement For Engineering Design, Procurement, And Fabrication Of Modular Plants       $                   -
  168      HighPoint Operating Corporation   Ensign United States Drilling, Inc.                    4/26/2011      Master Service Agreement For Completion Unit                                                          $                   -
  169      HighPoint Operating Corporation   Enterprise Fleet Management                            11/2/2020      Master Equity Lease Agreement For Fleet Vehicles                                                      $                   -
  170      HighPoint Operating Corporation   Entrada Consulting Group, Inc.                         11/2/2017      Master Service Agreement For Environmental & Regulatory Services                                      $                   -
  171      HighPoint Operating Corporation   Epic Lift Systems, LLC                                 2/21/2019      Master Service Agreement For Gas Lift Equip/Lines                                                     $                   -
  172      HighPoint Operating Corporation   Erthwrks, Inc.                                         1/17/2018      Master Service Agreement For C/G Permits & Environmental Compliance Services                          $                   -
  173      HighPoint Operating Corporation   E-Trade                                                 1/8/2021      Contractual Agreement To Provide Employees Stock Options                                              $                   -
  174      HighPoint Operating Corporation   Evolution Completions, Inc.                            8/17/2017      Master Service Agreement For Completions, Slickline And Wireline Products And Services                $                   -
  175      HighPoint Operating Corporation   Evolution Completions, Inc.                             4/3/2018      Amendment To Master Service Agreement For Completions, Slickline And Wireline Products And Services   $                   -
  176      HighPoint Operating Corporation   Expro Americas, LLC - North America Land Company       6/23/2017      Master Service Agreement For Well Flow Optimization                                                   $                   -
  177      HighPoint Operating Corporation   Fired Up Fabrication LLC                               1/18/2019      Master Service Agreement For Contract Labor                                                           $                   -
  178      HighPoint Operating Corporation   Flogistix, LP                                          8/28/2013      Master Service Agreement For Leased Compressor Rentals                                                $                   -
  179      HighPoint Operating Corporation   Flotek Industries, Inc.                                 3/1/2019      Master Service Agreement For Specialty Chemistry And Data Services                                    $                   -
  180      HighPoint Operating Corporation   Flowco Production Solutions, LLC                        3/5/2019      Master Service Agreement For Manufacturing And Installation Artificial Lift Systems                   $                   -
  181      HighPoint Operating Corporation   Flying Y LLC                                           12/6/2017      Master Service Agreement For Reclamation Services                                                     $                   -
  182      HighPoint Operating Corporation   Front Range Line Services, LLC                          9/1/2011      Master Service Agreement For Location & Road Services                                                 $                   -
  183      HighPoint Operating Corporation   Fuzion Field Services, LLC.                            9/11/2015      Master Service Agreement For Rental Equipment                                                         $               90.00
  184      HighPoint Operating Corporation   Global Nitrogen Services LLC                           7/25/2018      Master Service Agreement For Contract Pump/Production Watch Services                                  $                   -
  185      HighPoint Operating Corporation   Go Wireline LLC                                        5/21/2019      Master Service Agreement For Logging/Wireline                                                         $                   -
  186      HighPoint Operating Corporation   GR Energy Services Management LP                       10/9/2018      Master Service Agreement For Completion, Production And Water Management                              $                   -
  187      HighPoint Operating Corporation   Granite Peak Fabrication LLC                           12/12/2019     Master Service Agreement For Engineering, Drafting, And Fabrication                                   $                   -
  188      HighPoint Operating Corporation   Garver, LLC                                            6/10/2018      Sublease                                                                                              $                   -
  189      HighPoint Operating Corporation   Garver, LLC                                            1/24/2020      1st Amendment To Sublease                                                                             $                   -
  190      HighPoint Operating Corporation   Garver, LLC                                            3/31/2020      2nd Amendment To Sublease                                                                             $                   -
  191      HighPoint Operating Corporation   Great Plains Analytical Services, inc.                 4/10/2019      Master Service Agreement For C/G Permits & Environmental Compliance Services                          $                   -
  192      HighPoint Operating Corporation   Green Earth Environmental, Inc.                        2/26/2018      Master Service Agreement For Natural Disinfectants And Household Cleaners                             $                   -
  193      HighPoint Operating Corporation   GS Electric Inc.                                       3/10/2009      Master Service Agreement For Electrical Contractor Services                                           $                   -
  194      HighPoint Operating Corporation   H-2 Enterprises, LLC                                   4/17/2017      Master Service Agreement For Abandonment Services                                                     $                   -
  195      HighPoint Operating Corporation   Hall Trucking Inc.                                     3/19/2013      Master Service Agreement For Heavy Haul Trucking, Crane And Rigging Services                          $                   -
  196      HighPoint Operating Corporation   Halliburton U.S. Onshore                                5/1/2013      Amendment To The Master Service Agreement For Fracturing Services                                     $                   -
  197      HighPoint Operating Corporation   Hanleigh                                               12/30/2020     Contractual Agreement To Provide Employees Long-Term Disability Benefits And Coverage                 $                   -
  198      HighPoint Operating Corporation   Hays                                                    1/1/2021      Insurance Brokerage Agreement                                                                         $                   -
  199      HighPoint Operating Corporation   HB Rentals, LC - US Land Division                      9/14/2010      Master Service Agreement For Onshore Housing Rentals                                                  $                   -
  200      HighPoint Operating Corporation   Heat Waves Hot Oil Service LLC.                        1/24/2018      Master Service Agreement For Fuel & Frac Wtr Heating                                                  $                   -
  201      HighPoint Operating Corporation   High Country Industrial Corp.                          1/15/2019      Master Service Agreement For Welding, Fabrication, And Hot Shot Trucking                              $                   -
  202      HighPoint Operating Corporation   High Desert Trucking, Inc. dba High Desert Services    1/27/2009      Master Service Agreement For Trucking Services                                                        $                   -
  203      HighPoint Operating Corporation   High Mountain Inspection Service, Inc.                  9/1/2009      Master Service Agreement For Nde/Ndt Services                                                         $                   -
  204      HighPoint Operating Corporation   HP Oilfield Services, LLC                              7/10/2019      Master Service Agreement For Fuel & Frac Wtr Heating                                                  $                   -
  205      HighPoint Operating Corporation   Hurricane Air & Swabbing                               10/22/2018     Master Service Agreement For Completion Unit                                                          $                   -
  206      HighPoint Operating Corporation   Ideal Completion Services                              3/13/2018      Master Service Agreement For Pumping/Well Watching Services                                           $                   -
  207      HighPoint Operating Corporation   IES LLC.                                               3/23/2017      Master Service Agreement For Tanks & Accessories                                                      $                   -
  208      HighPoint Operating Corporation   Independent Pump & System Management LLC                2/5/2015      Master Service Agreement For Surface Equipment Maintenance & Repairs                                  $                   -
  209      HighPoint Operating Corporation   Info Cubic                                             6/25/2020      Contractual Agreement To Screen Potential Employees And Conduct Drug Testing                          $                   -


                                                                                                   CONFIDENTIAL - SUBJECT TO CHANGE                                                                                                   Page 4 of 8
                                                                        Case 21-10565-CSS                Doc 5       Filed 03/14/21               Page 46 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                                   Contract Date   Contract Description                                                                                   Contract Cure Amount
  210      HighPoint Operating Corporation   Innovex Downhole Solutions                           10/26/2018     Master Service Agreement For Well Construction And Downhole Production Solutions                       $                   -
  211      HighPoint Operating Corporation   Insight Technical Services, Inc.                     9/28/2017      Master Service Agreement For Meter & Meter Run Services                                                $                   -
  212      HighPoint Operating Corporation   Intermountain Electronics Inc                         9/3/2019      Master Service Agreement For Lact Units                                                                $                   -
  213      HighPoint Operating Corporation   IO Industries Inc                                    2/13/2018      Master Service Agreement For Automation/Calibrate Services                                             $                   -
  214      HighPoint Operating Corporation   J&C Enterprises Crane & Trucking                     1/19/2007      Master Service Agreement For Crane And Equipment Rentals                                               $                   -
  215      HighPoint Operating Corporation   JACAM Chemicals 2013, L.L.C.                         7/16/2013      Amendment To The Master Service Agreement For Chemical/Inject/Treating Services                        $           80,974.55
  216      HighPoint Operating Corporation   Jones Contractors Inc.                                9/3/2014      Master Service Agreement For Pipeline And Other Oil And Gas Services                                   $                   -
  217      HighPoint Operating Corporation   J-W Power Company                                    10/14/2010     Master Service Agreement For Leasing And Servicing Of Natural Gas Compression Equipment                $                   -
  218      HighPoint Operating Corporation   K2 Commodities, LLC                                  1/24/2017      Midstream Agreement                                                                                    $                   -
  219      HighPoint Operating Corporation   K2 Commodities, LLC                                   4/1/2019      Midstream Agreement                                                                                    $                   -
  220      HighPoint Operating Corporation   K2 Commodities, LLC                                  2/26/2019      Pricing And Volume Agreement (Hereford)                                                                $                   -
  221      HighPoint Operating Corporation   K2 Commodities, LLC                                   6/3/2020      Pricing And Volume Agreement (Newatt)                                                                  $                   -
  222      HighPoint Operating Corporation   K2 Commodities, LLC                                  3/24/2020      Asset Management Agreement                                                                             $                   -
  223      HighPoint Operating Corporation   Kahuna Ventures LLC.                                 4/19/2017      Master Service Agreement For Professional Services                                                     $                   -
  224      HighPoint Operating Corporation   Kerr-McGee Gathering LLC                             10/29/2015     Gas Purchase and Sale Agreement                                                                        $                   -
  225      HighPoint Operating Corporation   Kerr-McGee Gathering LLC                              4/1/2018      Base Contract For Gas Gathering And Processing                                                         $                   -
  226      HighPoint Operating Corporation   Kerr-McGee Gathering LLC                              4/1/2019      Amendment To Base Contract For Gas Gathering And Processing                                            $                   -
  227      HighPoint Operating Corporation   Kinder Morgan Altamont LLC                           12/1/2013      Gas Purchase Contract                                                                                  $                   -
  228      HighPoint Operating Corporation   Kinetic Energy Services                              12/9/2016      Master Service Agreement For Contract Labor                                                            $            2,400.00
  229      HighPoint Operating Corporation   Kleinfelder, Inc.                                    9/17/2015      Master Service Agreement For Environmental Assessment Services                                         $                   -
  230      HighPoint Operating Corporation   KLX Energy Services LLC                               8/4/2014      Master Service Agreement For Rental Equipment                                                          $                   -
  231      HighPoint Operating Corporation   Korwell Energy, LLC                                  7/28/2020      Master Service Agreement For Separators And Other Products And Services                                $                   -
  232      HighPoint Operating Corporation   Kran LLC                                              5/4/2017      Master Service Agreement For Plant Installation Services                                               $                   -
  233      HighPoint Operating Corporation   L & L fabrication inc                                11/26/2018     Master Service Agreement For Surface Equipment Maintenance & Repairs                                   $                   -
  234      HighPoint Operating Corporation   LAT40 Inc.                                           9/21/2011      Master Service Agreement For Permits & Surveys                                                         $                   -
  235      HighPoint Operating Corporation   Legend Services Inc                                   4/6/2009      Master Service Agreement For Pressure And Other Oil And Gas Services                                   $                   -
  236      HighPoint Operating Corporation   Legend Services Pressure Control, Inc.                2/7/2012      Master Service Agreement For Pressure And Other Oil And Gas Services                                   $                   -
  237      HighPoint Operating Corporation   Liberty Drilling Services LLC                        1/15/2020      Master Service Agreement For Drilling Services                                                         $                   -
  238      HighPoint Operating Corporation   Liberty Oilfield Services LLC                        4/18/2019      Amendment To Master Service Contract For Drilling Services                                             $                   -
  239      HighPoint Operating Corporation   Liberty Oilfield Services LLC                         5/1/2019      Master Service Agreement For Fracturing                                                                $                   -
  240      HighPoint Operating Corporation   Lobo Well Service, Inc.                              8/14/2017      Master Service Agreement For Completion Unit                                                           $                   -
  241      HighPoint Operating Corporation   Lockton                                               1/1/2021      Contractual Agreement To Provide Employees Retirement Benefits                                         $                   -
  242      HighPoint Operating Corporation   LT Environmental Inc.                                 3/3/2009      Master Service Agreement For Environmental & Regulatory Services                                       $                   -
  243      HighPoint Operating Corporation   M & M Excavation Company                              8/1/2012      Master Service Agreement For Access Road & Signage                                                     $                   -
  244      HighPoint Operating Corporation   M&E Trucking LLC                                     11/6/2018      Master Service Agreement For Environmental & Regulatory Services                                       $            8,217.50
  245      HighPoint Operating Corporation   Mancos Petroleum Services LLC                        10/25/2016     Master Service Agreement For Consulting Engineer                                                       $                   -
  246      HighPoint Operating Corporation   MATCOR, Inc.                                         9/17/2014      Master Service Agreement For Cathodic Protection And Ac Mitigation Services                            $                   -
  247      HighPoint Operating Corporation   Maverick Field Services LLC                          1/16/2020      Master Service Agreement For Surface Equipment Maintenance & Repairs                                   $                   -
  248      HighPoint Operating Corporation   Mesa Applied Technologies, LLC                       7/13/2020      Master Service Agreement For Engineering And Consulting Services                                       $                   -
  249      HighPoint Operating Corporation   Method Flow Products                                 7/13/2018      Master Service Agreement For Meter & Meter Run Services                                                $                   -
  250      HighPoint Operating Corporation   Miller Insulation, Inc.                               2/2/2018      Master Service Agreement For Surface Equipment Maintenance & Repairs                                   $                   -
  251      HighPoint Operating Corporation   Mohawk Energy Ltd                                    11/15/2018     Master Service Agreement For Efficient And Sustainable Well Lifecycle Solutions                        $                   -
  252      HighPoint Operating Corporation   Montrose Air Quality Services, LLC                   8/16/2018      Master Service Agreement For Measurement & Analytical Services As Well As Environmental Resiliency &   $                   -
                                                                                                                 Sustainability Solutions
   253     HighPoint Operating Corporation   Mountain States Casing Comp, LLC                    4/21/2017       Master Service Agreement For Oil Field Services                                                        $                 -
   254     HighPoint Operating Corporation   Mundt Energy Services, LLC                           6/1/2012       Master Service Agreement For C/G Supplies & Maintenance                                                $          32,690.00
   255     HighPoint Operating Corporation   Navex                                               4/12/2020       Master Service Agreement To Provide Training Programs To Employees                                     $                 -
   256     HighPoint Operating Corporation   New IPT, Inc.                                        5/1/2018       Master Service Agreement For Integrated Petroleum Technologies                                         $                 -
   257     HighPoint Operating Corporation   Newpark Drilling Fluids, LLC                        8/19/2009       Master Service Agreement For Drilling Fluid Systems                                                    $                 -
   258     HighPoint Operating Corporation   Next Generation Construction & Environmental, LLC   7/24/2019       Master Service Agreement For Oilfield And Construction Services                                        $                 -
   259     HighPoint Operating Corporation   NGL Water Solutions, LLC (Holding Account)          11/30/2016      Master Service Agreement Water Treatment Services                                                      $                 -
   260     HighPoint Operating Corporation   Nine Downhole Technologies LLC                      8/13/2018       Master Service Agreement For Oilfield Services                                                         $                 -
   261     HighPoint Operating Corporation   NVI, LLC                                            6/27/2018       Master Service Agreement For Mechanical Contract Labor                                                 $                 -

                                                                                                 CONFIDENTIAL - SUBJECT TO CHANGE                                                                                                    Page 5 of 8
                                                                        Case 21-10565-CSS            Doc 5       Filed 03/14/21                Page 47 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                               Contract Date   Contract Description                                                                                        Contract Cure Amount
  262      HighPoint Operating Corporation   Oil Patch Group, Inc.                            3/17/2017      Master Service Agreement For Rental Equipment                                                               $                   -
  263      HighPoint Operating Corporation   Oil States Energy Services                        4/5/2016      Master Service Agreement Rental Solutions And Services                                                      $                   -
  264      HighPoint Operating Corporation   Olsson, Inc                                      5/30/2012      Amendment To The Master Service Agreement For Environmental                                                 $            1,935.00
  265      HighPoint Operating Corporation   ONEOK, Inc                                       9/18/2013      Midstream Agreement                                                                                         $                   -
  266      HighPoint Operating Corporation   Optum                                            12/31/2020     Contractual Agreement To Provide Employees Pharmacy Access And Prescription Medicine                        $                   -
  267      HighPoint Operating Corporation   Ossidiana Energy                                 7/19/2019      Sublease                                                                                                    $                   -
  268      HighPoint Operating Corporation   Outrigger Energy                                 12/17/2018     Midstream Agreement                                                                                         $                   -
  269      HighPoint Operating Corporation   Packers Plus Energy Services USA, Inc.           10/5/2018      Master Service Agreement For Packers                                                                        $                   -
  270      HighPoint Operating Corporation   Panhandle Oilfield Service Companies Inc.         9/5/2012      Master Service Agreement For Oilfield Services                                                              $                   -
  271      HighPoint Operating Corporation   Panther Drilling Systems, LLC                    8/14/2018      Master Service Agreement For Directional Drill & Survey Services                                            $                   -
  272      HighPoint Operating Corporation   Pason Systems USA                                 4/7/2003      Master Service Agreement For Rental Equipment                                                               $                   -
  273      HighPoint Operating Corporation   Pathfinder Inspections and Field Services LLC    7/20/2017      Master Service Agreement For Drill Pipe, Bha, Casing Inspection, In-Field Refacing, Hardbanding And Other   $                   -
                                                                                                             Oil And Gas Services
   274     HighPoint Operating Corporation   Pathfinder Pressure Testing LLC                 7/20/2017       Master Service Agreement For Oilfield Pressure Testing And Hydraulic Torque Services                        $                  -
   275     HighPoint Operating Corporation   Patriot Pump, LLC                               7/31/2020       Master Service Agreement For Sucker Rods & Dh Pumps                                                         $                  -
   276     HighPoint Operating Corporation   Patriot Well Solutions                           2/5/2018       Master Service Agreement For Perforating                                                                    $                  -
   277     HighPoint Operating Corporation   Patterson Services                               7/1/2014       Vendor Agreement For Equipment Rentals                                                                      $                  -
   278     HighPoint Operating Corporation   PCS Ferguson, Inc                               10/25/2005      Master Service Agreement For Downhole Equipment Maintenance & Repairs                                       $                  -
   279     HighPoint Operating Corporation   Peak Oilfield Services                          2/18/2018       Master Service Agreement For Rental Equipment                                                               $                  -
   280     HighPoint Operating Corporation   Pete Martin Drilling LLC                        10/25/2005      Master Service Agreement For Mouse And Rat Holes, And Conductor Pipe Services And Products                  $                  -
   281     HighPoint Operating Corporation   Petrostar Services, LLC                         2/28/2019       Master Service Agreement For Completion Unit                                                                $                  -
   282     HighPoint Operating Corporation   Pick Testers-Hydro,LLC                           8/8/2012       Master Service Agreement For Downhole Equipment Maintenance & Repairs                                       $                  -
   283     HighPoint Operating Corporation   Pilot Thomas Logistics LLC                      12/11/2019      Master Service Agreement For Fuel & Frac Wtr Heating                                                        $                  -
   284     HighPoint Operating Corporation   Pioneer Well Services                           1/24/2017       Master Service Agreement For Downhole Equipment Maintenance & Repairs                                       $                  -
   285     HighPoint Operating Corporation   Pioneer Wireline Services, LLC                   2/9/2017       Master Service Agreement For Logging/Wireline                                                               $                  -
   286     HighPoint Operating Corporation   Precision Industrial Applicators LLC            5/21/2012       Master Service Agreement For Location & Road Services                                                       $                  -
   287     HighPoint Operating Corporation   Premier Directional Drilling, LLC               1/10/2020       Master Service Agreement For Drilling And Geological Services                                               $                  -
   288     HighPoint Operating Corporation   Premium Thru Tubing Inc.                        5/31/2012       Master Service Agreement For Tubing And Casing Products And Services                                        $                  -
   289     HighPoint Operating Corporation   Principal                                        1/1/2021       Contractual Agreement To Provide Employees Retirement Benefits                                              $                  -
   290     HighPoint Operating Corporation   Principal Environmental, LLC                    6/12/2017       Master Service Agreement For Rental Equipment                                                               $                  -
   291     HighPoint Operating Corporation   Priority Energy Holdings, LLC                   12/17/2013      Master Service Agreement For Artificial Lift Services & Products                                            $                  -
   292     HighPoint Operating Corporation   Pro Oilfield Inspection, LLC                     4/5/2017       Master Service Agreement For Tubing Inspection And Repair Services                                          $                  -
   293     HighPoint Operating Corporation   Production Logging Services, Inc.               3/16/2011       Master Service Agreement For Case Hole Wireline Services                                                    $                  -
   294     HighPoint Operating Corporation   PROtect, LLC                                    7/26/2019       Master Service Agreement For Mechanical Contract Labor                                                      $                  -
   295     HighPoint Operating Corporation   Pruitt Tool & Supply Co., Inc.                  1/14/2019       Master Service Agreement For Mpd & Rcd Equipment                                                            $                  -
   296     HighPoint Operating Corporation   PTW Energy Services Inc.                        7/29/2011       Master Service Agreement For Auto/Telemetry Install                                                         $                  -
   297     HighPoint Operating Corporation   Quadco, LLC.                                    10/15/2009      Master Service Agreement For Downhole Equipment Maintenance & Repairs                                       $                  -
   298     HighPoint Operating Corporation   Quest Automated Services LLC                    12/14/2018      Master Service Agreement For Separators And Other Products And Services                                     $                  -
   299     HighPoint Operating Corporation   Questar Exploration and Production Company      8/28/2007       Gathering Service Agreement                                                                                 $                  -
   300     HighPoint Operating Corporation   Questar Exploration and Production Company      12/19/2007      Gas Processing and Blending Agreement                                                                       $                  -
   301     HighPoint Operating Corporation   Questar Exploration and Production Company       8/1/2014       Firm Transportation Service Agreement                                                                       $                  -
   302     HighPoint Operating Corporation   R.J. Mann & Associates, Inc.                    6/13/2013       Master Service Agreement For C/G Supplies & Maintenance                                                     $                  -
   303     HighPoint Operating Corporation   RAM Swab Services, LLC                          9/30/2013       Master Service Agreement For Downhole Equipment Maintenance & Repairs                                       $                  -
   304     HighPoint Operating Corporation   RAM-CO Services LLC                             7/23/2018       Master Service Agreement For Motor Carrier And Trucking Services                                            $                  -
   305     HighPoint Operating Corporation   Ranger Energy Services                           2/9/2017       Master Service Agreement For Completion Unit                                                                $                  -
   306     HighPoint Operating Corporation   Rapid Energy Solutions, LLC                     1/14/2019       Master Service Agreement For Electrical Services And Contracting                                            $                  -
   307     HighPoint Operating Corporation   Reck Flyers                                     1/22/2013       Master Service Agreement For Water Hauling & Disposal                                                       $                  -
   308     HighPoint Operating Corporation   Redi Services, LLC                              12/18/2007      Master Service Agreement For Rentals                                                                        $                  -
   309     HighPoint Operating Corporation   Redneck Pipe Rental LLC                          2/9/2017       Master Service Agreement For Rental Equipment                                                               $                  -
   310     HighPoint Operating Corporation   Reliance Oilfield Services, LLC                 2/11/2019       Master Service Agreement For Logging/Wireline                                                               $                  -
   311     HighPoint Operating Corporation   REME, LLC (LEAM Drilling Services)              1/20/2020       Master Service Agreement For Directional Drill & Survey Services                                            $                  -
   312     HighPoint Operating Corporation   Renewable Fiber, Inc.                           1/30/2017       Master Service Agreement For Water Hauling & Disposal Services                                              $                  -
   313     HighPoint Operating Corporation   Richard S. Logan Trucking Inc.                  8/28/2014       Master Service Agreement For Trucking Services                                                              $                  -

                                                                                             CONFIDENTIAL - SUBJECT TO CHANGE                                                                                                         Page 6 of 8
                                                                         Case 21-10565-CSS                   Doc 5       Filed 03/14/21                Page 48 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                                       Contract Date   Contract Description                                                                                     Contract Cure Amount
  314      HighPoint Operating Corporation   Rival Services, LLC                                      8/14/2018      Master Service Agreement For Contract Personnel And Equipment Resources                                  $                  -
  315      HighPoint Operating Corporation   RMS Cranes, LLC                                           5/7/2015      Master Service Agreement For Crane & Rigging Services                                                    $                  -
  316      HighPoint Operating Corporation   RMTDC Operations, LLC dba Total Energy Services           1/9/2019      Master Service Agreement For Compressors                                                                 $                  -
  317      HighPoint Operating Corporation   Robison Construction                                     3/26/2008      Master Service Agreement For Pre-Engineered Building Products                                            $                  -
  318      HighPoint Operating Corporation   Rocky Mtn Electric LLC                                   4/24/2020      Master Service Agreement For Elect Install Labor On Pad                                                  $              600.00
  319      HighPoint Operating Corporation   Rolfson Oil, LLC                                         2/16/2017      Master Service Agreement For Fuel & Power                                                                $                  -
  320      HighPoint Operating Corporation   RP Services, LLC                                          5/1/2013      Master Service Agreement For Flowback And Well Testing                                                   $                  -
  321      HighPoint Operating Corporation   RTD                                                      12/31/2020     Master Service Agreement To Provide Employees Access To Economical Transportation In Denver, Co          $                  -
  322      HighPoint Operating Corporation   Ruby Pipeline                                            7/28/2011      Midstream Agreement                                                                                      $                  -
  323      HighPoint Operating Corporation   Rugged Country Tankline Corp                             2/20/2014      Master Service Agreement For Water Hauling & Disposal                                                    $                  -
  324      HighPoint Operating Corporation   RUSCO OPERATING LLC                                      10/16/2017     Master Service Agreement For Consulting Engineers And Services                                           $                  -
  325      HighPoint Operating Corporation   RUSCO OPERATING LLC                                      12/6/2019      Master Service Agreement For Consulting Engineers And Services                                           $                  -
  326      HighPoint Operating Corporation   S & B Drilling LLC                                       2/27/2020      Master Service Agreement For Contractors And Installing Helical Piers For Foundational Support For Oil   $                  -
                                                                                                                     And Gas Wells
   327     HighPoint Operating Corporation   S&R Compression                                         2/17/2017       Master Service Agreement For C/G Supplies & Maintenance                                                  $                  -
   328     HighPoint Operating Corporation   Sater Tools & Services                                  5/25/2017       Master Service Agreement For Rental Equipment                                                            $                  -
   329     HighPoint Operating Corporation   Scada Products, LLC                                     12/27/2017      Master Service Agreement For Automation/Calibrate Services                                               $                  -
   330     HighPoint Operating Corporation   Schlumberger Technology Corporation                     7/30/2008       Master Service Agreement For Contract Labor                                                              $                  -
   331     HighPoint Operating Corporation   Schlumberger Technology Corporation                      4/1/2014       1st Amendment To Master Service Agreement For Contract Labor                                             $                  -
   332     HighPoint Operating Corporation   Schlumberger Technology Corporation                      3/1/2017       2nd Amendment To Master Service Agreement For Contract Labor                                             $                  -
   333     HighPoint Operating Corporation   Schlumberger Technology Corporation                     9/30/2019       3rd Amendment To Master Service Agreement For Contract Labor                                             $                  -
   334     HighPoint Operating Corporation   Schlumberger US Land                                     3/1/2017       2nd Amendment To The Master Service Agreement For Archeology                                             $                  -
   335     HighPoint Operating Corporation   Scientific Drilling International, Inc.                 7/28/2015       Master Service Agreement For Directional Drilling And Wellbore Navigation, Surveying And Logging         $                  -
   336     HighPoint Operating Corporation   Select Energy Service LLC                               11/14/2011      Master Service Agreement For Pumping/Well Watching Services                                              $                  -
   337     HighPoint Operating Corporation   ShaleStone Inc.                                         6/11/2020       Master Service Agreement For Ground Storage Tanks, Secondary Containment, And Hdpe Fusion                $                  -
   338     HighPoint Operating Corporation   ShaleStone Resources                                    1/15/2019       Master Service Agreement For Environmental & Regulatory Services                                         $                  -
   339     HighPoint Operating Corporation   Sierra Chemicals, LC                                    5/20/2009       Master Service Agreement For C/G Supplies & Maintenance                                                  $                  -
   340     HighPoint Operating Corporation   Silverline Services LLC                                 2/27/2012       Master Service Agreement For Environmental & Regulatory Services                                         $           5,608.00
   341     HighPoint Operating Corporation   Slipstream Environmental Services, LLC                  8/21/2019       Master Service Agreement For C/G Permits & Environmental Compliance Services                             $                  -
   342     HighPoint Operating Corporation   SLR International Corporation                           9/13/2018       Master Service Agreement For Professional Services                                                       $                  -
   343     HighPoint Operating Corporation   Smart Chemical Services, LP                             10/8/2018       Master Service Agreement For Chemical Pump                                                               $                  -
   344     HighPoint Operating Corporation   Sound & Cellular, Inc.                                  10/27/2018      Master Service Agreement For Remote Communication Products And Services                                  $                  -
   345     HighPoint Operating Corporation   Specialized Automation Services, LLC.                   10/23/2020      Master Service Agreement For Instrumentation & Control And Electrical Power Distribution Services        $                  -
   346     HighPoint Operating Corporation   SPL-Inc                                                 10/22/2009      Master Service Agreement For C/G Permits & Environmental Compliance Services                             $                  -
   347     HighPoint Operating Corporation   Stallion Oilfield Services LTD.                         6/11/2009       Master Service Agreement For Equipment Rentals And Energy Services                                       $                  -
   348     HighPoint Operating Corporation   Standard Resources of CO LLC                            4/30/2019       Master Service Agreement For Bonded Freight Shipping And Trucking Services                               $                  -
   349     HighPoint Operating Corporation   STANLEY Inspection LLC                                  8/27/2020       Master Service Agreement For Inspection And Testing Technology                                           $                  -
   350     HighPoint Operating Corporation   Steffes Solutions, LLC                                  3/27/2014       Master Service Agreement For Contract Manufacturing Services                                             $                  -
   351     HighPoint Operating Corporation   Sterling Crane LLC                                       9/3/2008       Master Service Agreement For Trucking & Transportation Services                                          $                  -
   352     HighPoint Operating Corporation   Sterling Energy Investments, LLC                        11/1/2017       Gas Purchase Agreement                                                                                   $                  -
   353     HighPoint Operating Corporation   Sterling Energy Investments, LLC                         2/1/2018       1st Amendment To Gas Purchase Agreement                                                                  $                  -
   354     HighPoint Operating Corporation   Sterling Energy Investments, LLC                         6/1/2018       2nd Amendment To Gas Purchase Agreement                                                                  $                  -
   355     HighPoint Operating Corporation   Steve Sharp Transportation, Inc.                        10/25/2018      Master Service Agreement For Trucking & Transportation Services                                          $                  -
   356     HighPoint Operating Corporation   Stick Man, Inc.                                          1/4/2017       Master Service Agreement For Centralizer/Float Services                                                  $                  -
   357     HighPoint Operating Corporation   Summit Midstream Niobrara, LLC                           5/9/2012       Gas Gathering And Processing Agreement                                                                   $                  -
   358     HighPoint Operating Corporation   Summit Midstream Niobrara, LLC                          10/22/2012      1st Amendment To Gas Gathering And Processing Agreement                                                  $                  -
   359     HighPoint Operating Corporation   Summit Midstream Niobrara, LLC                           7/1/2016       2nd Amendment To Gas Gathering And Processing Agreement                                                  $                  -
   360     HighPoint Operating Corporation   Summit Midstream Niobrara, LLC                          7/17/2019       Angus Station Letter Agreement                                                                           $                  -
   361     HighPoint Operating Corporation   Summit Slickline Inc.                                   5/16/2016       Master Service Agreement For Pressure Testing, Gyro Surveys And General Slickline Services               $                  -
   362     HighPoint Operating Corporation   Sun Life                                                12/31/2020      Contractual Agreement To Provide Employees Stop Loss Coverage                                            $                  -
   363     HighPoint Operating Corporation   Superior Oilfield Services Co Ltd. DBA Laser Oilfield    2/6/2013       Master Service Agreement For Location & Roads Services                                                   $                  -
                                             Services
   364     HighPoint Operating Corporation   SWABBCO                                                  5/19/2014      Master Service Agreement For Completion Unit                                                             $                  -

                                                                                                     CONFIDENTIAL - SUBJECT TO CHANGE                                                                                                      Page 7 of 8
                                                                      Case 21-10565-CSS                   Doc 5       Filed 03/14/21               Page 49 of 259
HighPoint Resources
Contract Cure Schedule
Prepared on March 3, 2021

Contract
   ID      Debtor Entity                     Counterparty Name                                    Contract Date   Contract Description                                                                                     Contract Cure Amount
  365      HighPoint Operating Corporation   SWPPP Colorado LLC                                    5/15/2013      Master Service Agreement For Environmental & Regulatory Services                                         $                   -
  366      HighPoint Operating Corporation   Tallgrass Energy                                      12/31/2018     Midstream Agreement                                                                                      $                   -
  367      HighPoint Operating Corporation   Tara Holdings (USA) Inc.                               4/9/2019      Master Service Agreement For Flowback Services                                                           $                   -
  368      HighPoint Operating Corporation   Team Industrial Services, Inc.                         3/7/2017      Master Service Agreement For Process Lines/Vlv/Fittings                                                  $                   -
  369      HighPoint Operating Corporation   Techneaux Technology Services, LLC.                    8/2/2011      Master Service Agreement For Automation/Calibrate Services                                               $           17,545.50
  370      HighPoint Operating Corporation   Terracon Consultants, Inc.                            1/24/2020      Master Service Agreement For Facility Construction Support And Supervisors                               $                   -
  371      HighPoint Operating Corporation   The Wireline Group, Inc.                              10/1/2018      Amendment To Master Service Agreement For Cased-Hole And Electric Wireline Services                      $                   -
  372      HighPoint Operating Corporation   The Wireline Group, Inc.                              5/21/2019      Master Service Agreement For Cased-Hole And Electric Wireline Services                                   $                   -
  373      HighPoint Operating Corporation   Thru Tubing Solutions, Inc.                            2/4/2011      Master Service Agreement For Downhole Equipment And Services                                             $                   -
  374      HighPoint Operating Corporation   Thurmond-McGlothlin, LLC                              1/31/2014      Master Service Agreement For Servicing Natural Gas Meters                                                $                   -
  375      HighPoint Operating Corporation   Tidal Logistics, Inc.                                 11/1/2019      Master Service Agreement For Water Hauling & Disposal                                                    $                   -
  376      HighPoint Operating Corporation   Timberlane Pumps LLC                                  7/22/2011      Master Service Agreement For Surface Equipment Maintenance & Repairs                                     $                   -
  377      HighPoint Operating Corporation   Titan Field Service LLC                               10/10/2016     Master Service Agreement For Mechanical Contract Labor                                                   $            3,270.00
  378      HighPoint Operating Corporation   Titan Solutions, LLC                                  11/13/2017     Master Service Agreement For Rental Equipment                                                            $                   -
  379      HighPoint Operating Corporation   Total Directional Services, LLC                       4/14/2012      Master Service Agreement For Directional Drill & Survey Services                                         $                   -
  380      HighPoint Operating Corporation   Tres Management Inc.                                   3/4/2020      Master Service Agreement For Contract Labor                                                              $                   -
  381      HighPoint Operating Corporation   TriHydro Corporation                                  12/7/2007      Master Service Agreement For Environmental                                                               $                   -
  382      HighPoint Operating Corporation   Triton Environmental, LLC                             11/28/2018     Master Service Agreement For Permit/Environ                                                              $                   -
  383      HighPoint Operating Corporation   TRK Enterprises, Inc                                   3/7/2012      Master Service Agreement For Casing Crews & Equipment                                                    $                   -
  384      HighPoint Operating Corporation   Tucker Transportation Inc.                            3/12/2007      Master Service Agreement For Trucking &Transportation                                                    $                   -
  385      HighPoint Operating Corporation   Turbo Drill Industries, Inc                           1/14/2020      Master Service Agreement For Downhole Drilling Products And Services                                     $                   -
  386      HighPoint Operating Corporation   Twin Eagle Consulting                                 9/28/2011      Master Service Agreement For Automation/Calibrate Services                                               $                   -
  387      HighPoint Operating Corporation   UET                                                   4/16/2019      Midstream Agreement                                                                                      $                   -
  388      HighPoint Operating Corporation   Uintah Engineering & Land Surveying (UELS)            10/1/2008      Vendor Agreement For Land Surveying Services                                                             $           21,223.50
  389      HighPoint Operating Corporation   UKG                                                   10/31/2020     Master Service Agreement To Provide Human Resources Software                                             $                   -
  390      HighPoint Operating Corporation   Ulterra Drilling Technologies LP                       3/9/2009      Master Service Agreement For Bits                                                                        $                   -
  391      HighPoint Operating Corporation   UMR                                                   12/31/2020     Contractual Agreement To Provide Employees Medical Benefits And Coverage                                 $                   -
  392      HighPoint Operating Corporation   Unum                                                  9/30/2020      Contractual Agreement To Provide Employees Long-Term Disability Benefits And Coverage                    $                   -
  393      HighPoint Operating Corporation   USA Compression Partners, LLC                         8/31/2016      Vendor Agreement For Oil & Gas Compression Services                                                      $                   -
  394      HighPoint Operating Corporation   Varel International Ind., L.P.                        4/13/2009      Master Service Agreement For Bits                                                                        $                   -
  395      HighPoint Operating Corporation   Varra Companies Inc.                                   5/8/2017      Vendor Agreement For Sand, Gravel And Operational Other Materials                                        $                   -
  396      HighPoint Operating Corporation   Volumetrics Inc.                                      9/28/2015      Master Service Agreement For Automation/Calibrate Services                                               $                   -
  397      HighPoint Operating Corporation   Voya                                                  12/31/2020     Contractual Agreement To Provide Employees Life And Disability Benefits And Coverage                     $                   -
  398      HighPoint Operating Corporation   VSP                                                   12/31/2020     Contractual Agreement To Provide Employees Vision Benefits And Coverage                                  $                   -
  399      HighPoint Operating Corporation   W. W. Backhoe & Dozer Services, Inc.                  9/27/2012      Master Service Agreement For Equipment Rentals And Services                                              $                   -
  400      HighPoint Operating Corporation   Wagner Equipment Co.                                  11/1/2011      Master Service Agreement For Equipment & Repairs                                                         $                   -
  401      HighPoint Operating Corporation   Walker Inspection L.L.C.                              12/19/2011     Master Service Agreement For Contract Labor                                                              $                   -
  402      HighPoint Operating Corporation   Warbonnet Construction                                12/16/2011     Master Service Agreement For Environmental & Regulatory Services                                         $              599.00
  403      HighPoint Operating Corporation   W-B Supply Company                                    7/27/2017      Master Service Agreement For Process Lines/Vlv/Fittings                                                  $                   -
  404      HighPoint Operating Corporation   Weatherford International, LLC - USA                  11/26/2007     Amendment To The Master Service Agreement For Perforating                                                $                   -
  405      HighPoint Operating Corporation   Weatherford International, LLC                        7/11/2019      Amendment To Master Service Agreement                                                                    $                   -
  406      HighPoint Operating Corporation   West States Energy Contractors                        1/17/2012      Master Service Agreement For Health And Safety Programs                                                  $                   -
  407      HighPoint Operating Corporation   Western Oilfields Supply Company DBA Rain for Rent    3/15/2004      Master Service Agreement For Rental Equipment                                                            $                   -
  408      HighPoint Operating Corporation   Western States Reclamation Inc                        4/12/2016      Master Service Agreement For Environmental & Regulatory Services                                         $                   -
  409      HighPoint Operating Corporation   Western Water Consultants                             12/26/2018     Master Service Agreement For Abandonment Services                                                        $                   -
  410      HighPoint Operating Corporation   WestRoc Trucking Inc.                                 3/31/2009      Master Service Agreement For Rig Mobilization                                                            $                   -
  411      HighPoint Operating Corporation   White River Hub LLC                                   3/19/2019      Midstream Agreement                                                                                      $                   -
  412      HighPoint Operating Corporation   Winn-Marion, Inc.                                      6/1/2020      Master Service Agreement For Mechanical Contract Labor                                                   $            1,996.31
  413      HighPoint Operating Corporation   Wise Services Inc                                     1/20/2011      Master Service Agreement For Hydro-Excavation, Rig Cleaning, Water Hauling And Other Trucking Services   $                   -
  414      HighPoint Operating Corporation   Wright Choice Inc.                                    11/7/2011      Master Service Agreement For Water Hauling And Other Services                                            $                   -
  415      HighPoint Operating Corporation   ZAP Engineering & Construction Services               10/1/2015      Master Service Agreement For Environmental & Regulatory Services                                         $                   -



                                                                                                  CONFIDENTIAL - SUBJECT TO CHANGE                                                                                                      Page 8 of 8
             Case 21-10565-CSS          Doc 5    Filed 03/14/21     Page 50 of 259




                                            Exhibit E

                                      Exit RBL Documents

Certain documents, or portions thereof, contained in this Exhibit F and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, the Consenting Shareholders, and other interested parties are
expressly reserved, subject to the terms and conditions set forth in the Plan, the Merger Agreement,
and the TSA, to alter, amend, modify, or supplement the Plan Supplement and any of the
documents contained therein in accordance with the terms of the Plan or by order of the Court;
provided that, if any document in this Plan Supplement is altered, amended, modified, or
supplemented in any material respect prior to the Confirmation Hearing, the Debtors will file a
redline of such document with the Court.

The documents attached herein (the “Exit RBL Documents”) are subject to material revision in all
respects. The Exit RBL Documents shall be subject to the terms and conditions of the Plan, the
Merger Agreement, and the TSA, including all consent rights therein, and the Debtors and each
interested party (solely to the extent such party has consent rights over such Exit RBL Documents)
reserve all rights to amend (in whole or in part), revise, or supplement the Exit RBL Documents,
and any of the documents and designations contained therein, at any time before the Effective Date
of the Plan, or any such other date as may be permitted by the Plan or by order of the Court.
Case 21-10565-CSS   Doc 5    Filed 03/14/21   Page 51 of 259

                                                  [Posting Version 3.4.21]



    SECOND AMENDMENT TO CREDIT AGREEMENT

               dated as of March [__], 2021

                          among

           BONANZA CREEK ENERGY, INC.,
                   as Borrower,

               The Guarantors Party Hereto,

            JPMORGAN CHASE BANK, N.A.,
            as Administrative Agent and Lender,

                            and

                 The Lenders Party Hereto

       ________________________________________

           JPMORGAN CHASE BANK, N.A.,
         KEYBANK NATIONAL ASSOCIATION,
           WELLS FARGO SECURITIES, LLC
                          and
                  CITIBANK, N.A.,
               as Joint Lead Arrangers,
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 52 of 259




                         SECOND AMENDMENT TO CREDIT AGREEMENT

       This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”),
dated as of March [__], 2021 (the “Second Amendment Effective Date”), is among BONANZA
CREEK ENERGY, INC., a Delaware corporation (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Credit Parties”); each of the
Lenders (including each of the New Lenders (as defined below)) that is a signatory hereto; and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

                                              Recitals

        A.      The Borrower, the Administrative Agent, the Lenders and the Issuing Banks are
parties to that certain Credit Agreement dated as of December 7, 2018 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit Agreement”), pursuant
to which the Lenders have, subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.

       B.       The Borrower has advised the Administrative Agent and the Lenders that it has
entered into that certain Agreement and Plan of Merger dated as of November 9, 2020 (as executed,
without giving effect to any subsequent amendment or modification thereto except to the extent
not prohibited by the terms hereof, the “HighPoint Merger Agreement”), among the Borrower, as
“Parent”, Boron Merger Sub, Inc., a Delaware corporation and wholly-owned Domestic Subsidiary
of the Borrower (“Merger Sub”), as “Merger Sub”, and HighPoint Resources Corporation, a
Delaware corporation (“HighPoint”), as “Company”.

        C.     The Borrower intends to commence an exchange offer to effect, among other
things, the exchange of any or all of the 7.0% Senior Notes of HighPoint due October 15, 2022
(the “7.0% Notes”) and the 8.75% Senior Notes of HighPoint due June 15, 2025 (the “8.75%
Notes”; the 8.75 Notes together with the 7.0% Notes, collectively, the “HighPoint Senior Notes”)
for a combination of certain common stock of the Borrower and a maximum principal amount of
up to $100,000,000 of unsecured senior notes due 2026 to be issued by the Borrower on the Second
Amendment Effective Date (the “Bonanza Senior Notes”), in each case, as further described in the
HighPoint Merger Agreement (such exchange offer, the “Exchange Offer Transaction”); provided
that the Exchange Offer Transaction is subject to the “Minimum Participation Condition” (as
defined in the HighPoint Merger Agreement).

        D.      In the event that the Minimum Participation Condition is not satisfied, pursuant to
the terms of the HighPoint Merger Agreement, the HighPoint Merger (as defined below) will be
consummated via the Prepackaged Plan (as defined in the HighPoint Merger Agreement), subject
to the entry of the Confirmation Order (as defined in the HighPoint Merger Agreement) thereof
(the “Prepackaged Transaction”). Pursuant to the HighPoint Merger Agreement, including
consummation of either the Exchange Offer Transaction or the Prepackaged Transaction, as the
case may be, Merger Sub will merge with and into HighPoint, with HighPoint resulting as the
surviving company and subsidiary of the Borrower (such transaction, the “HighPoint Merger”).

       E.      As a result of the HighPoint Merger, the Credit Parties will own all of the Oil and
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 53 of 259




Gas Properties of HighPoint and its subsidiaries as set forth in the Specified Reserve Report (as
defined below)

        F.     In connection with this Second Amendment, each of the entities set forth on Annex
I hereto (each, a “New Obligated Party” and collectively, the “New Obligated Parties”), will be
added as a “Guarantor” under the Credit Agreement and will become a party to (by joinder or
otherwise) the Guarantee Agreement and certain Security Instruments.

        G.     The Borrower has requested that each of Wells Fargo Bank, N.A. and Comerica
Bank (each a “New Lender”, and collectively, the “New Lenders”) become a Lender under the
Credit Agreement with a Maximum Credit Amount as of the Second Amendment Effective Date
in the amounts shown on Schedule 1.2 to the Credit Agreement (as amended hereby).

         H.     The parties hereto desire to enter into this Second Amendment to, among other
things, (i) amend the Credit Agreement as set forth in Section 2 hereof, (ii) evidence the increase
of the Borrowing Base from $260,000,000 to $500,000,000 as set forth in Section 3.1 hereof and
(iii) evidence the increase of the Elected Loan Limit from $260,000,000 to $400,000,000 as set
forth in Section 3.2 hereof, in each case, as set forth herein and to be effective as of the Second
Amendment Effective Date.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

       Section 1.       Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the meaning ascribed
such term in the Credit Agreement, as amended hereby. Unless otherwise indicated, all section
references in this Second Amendment refer to the Credit Agreement.

       Section 2.       Amendments. In reliance on the representations, warranties, covenants and
agreements contained in this Second Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Credit Agreement shall be amended effective as of the
Second Amendment Effective Date, in the manner provided in this Section 2.

        2.1     Additional Definitions. Section 1.02 of the Credit Agreement is hereby amended
to add thereto in alphabetical order the following definitions which shall read in full as follows:

                “Affected Financial Institution” means (a) any EEA Financial Institution or
        (b) any UK Financial Institution.

                “Available Free Cash Flow Amount” means, as of any date of
        determination, the result of (a) Free Cash Flow for the four fiscal quarters most
        recently ended for which a certificate has been delivered pursuant to Section 8.01(n)
        minus (b) the aggregate amount of all Restricted Payments made in reliance on
        Section 9.04(e) during the three most recently completed Free Cash Flow Usage
        Periods and the then current Free Cash Flow Usage Period minus (c) the aggregate
        amount of all Investments made in reliance on Section 9.05(l) during the three most
        recently completed Free Cash Flow Usage Periods and the then current Free Cash

                                               Page 2
      Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 54 of 259




Flow Usage Period minus (d) the aggregate amount of all Redemptions made in
reliance on Section 9.15(b)(iv) during the three most recently completed Free Cash
Flow Usage Periods and the then current Free Cash Flow Usage Period.

        “Available Tenor” means, as of any date of determination and with respect
to the then-current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest Period
pursuant to this Agreement as of such date and not including, for the avoidance of
doubt, any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 5.10.

        “Benchmark” means, initially, LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to LIBO Rate or the then-current Benchmark, then “Benchmark” means the
applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 5.10.

        “Benchmark Replacement” means, for any Available Tenor, the first
alternative set forth in the order below that can be determined by the Administrative
Agent for the applicable Benchmark Replacement Date:

      (a)    the sum of: (i) Term SOFR and (ii) the related Benchmark
Replacement Adjustment;

      (b)    the sum of: (i) Daily Simple SOFR and (ii) the related Benchmark
Replacement Adjustment;

        (c)    the sum of: (i) the alternate benchmark rate that has been selected
by the Administrative Agent and the Borrower as the replacement for the then-
current Benchmark for the applicable Corresponding Tenor giving due
consideration to (A) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (B) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for dollar-
denominated syndicated credit facilities at such time and (ii) the related Benchmark
Replacement Adjustment;

        provided that, in the case of clause (a), such Unadjusted Benchmark
Replacement is displayed on a screen or other information service that publishes
such rate from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and

                                       Page 3
      Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 55 of 259




shall be deemed to be the sum of (A) Term SOFR and (B) the related Benchmark
Replacement Adjustment, as set forth in clause (a) of this definition (subject to the
first proviso above).

        If the Benchmark Replacement as determined pursuant to clause (a), (b) or
(c) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

       “Benchmark Replacement Adjustment” means, with respect to any
replacement of the then-current Benchmark with an Unadjusted Benchmark
Replacement for any applicable Interest Period and Available Tenor for any setting
of such Unadjusted Benchmark Replacement:

       (a)    for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

                (i)     the spread adjustment, or method for calculating or
       determining such spread adjustment, (which may be a positive or negative
       value or zero) as of the Reference Time such Benchmark Replacement is
       first set for such Interest Period that has been selected or recommended by
       the Relevant Governmental Body for the replacement of such Benchmark
       with the applicable Unadjusted Benchmark Replacement for the applicable
       Corresponding Tenor;

                (ii)    the spread adjustment (which may be a positive or negative
       value or zero) as of the Reference Time such Benchmark Replacement is
       first set for such Interest Period that would apply to the fallback rate for a
       derivative transaction referencing the ISDA Definitions to be effective upon
       an index cessation event with respect to such Benchmark for the applicable
       Corresponding Tenor; and

       (b)     for purposes of clause (c) of the definition of “Benchmark
Replacement,” the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body on the
applicable Benchmark Replacement Date or (ii) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of such Benchmark
with the applicable Unadjusted Benchmark Replacement for dollar-denominated
syndicated credit facilities;



                                       Page 4
      Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 56 of 259




         provided that, in the case of clause (a) above, such adjustment is displayed
on a screen or other information service that publishes such Benchmark
Replacement Adjustment from time to time as selected by the Administrative Agent
in its reasonable discretion.

         “Benchmark Replacement Conforming Changes” means, with respect to
any Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Business Day,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest, timing of borrowing requests
or prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent determines
that no market practice for the administration of such Benchmark Replacement
exists, in such other manner of administration as the Administrative Agent decides
is reasonably necessary in connection with the administration of this Agreement
and the other Loan Documents).

       “Benchmark Replacement Date” means the earliest to occur of the
following events with respect to the then-current Benchmark:

        (a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of such
Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

        (b)   in the case of clause (c) of the definition of “Benchmark Transition
Event”, the date of the public statement or publication of information referenced
therein;

       (c)     in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 5.10(c); or

        (d)     in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early Opt-
in Election from Lenders comprising the Majority Lenders.

                                       Page 5
      Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 57 of 259




        For the avoidance of doubt, (a) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (b) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current Available
Tenors of such Benchmark (or the published component used in the calculation
thereof).

       “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

        (a)    a public statement or publication of information by or on behalf of
the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease to
provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide any
Available Tenor of such Benchmark (or such component thereof);

         (b)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark (or
such component), a resolution authority with jurisdiction over the administrator for
such Benchmark (or such component) or a court or an entity with similar insolvency
or resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor administrator that
will continue to provide any Available Tenor of such Benchmark (or such
component thereof); or

       (c)     a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

        For the avoidance of doubt, a “Benchmark Transition Event” will be
deemed to have occurred with respect to any Benchmark if a public statement or
publication of information set forth above has occurred with respect to each then-
current Available Tenor of such Benchmark (or the published component used in
the calculation thereof).



                                       Page 6
      Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 58 of 259




        “Benchmark Unavailability Period” means the period (if any) (a) beginning
at the time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder and under any
Loan Document in accordance with Section 5.10 and (b) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 5.10.

       “Corresponding Tenor” with respect to any Available Tenor means, as
applicable, either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

        “Daily Simple SOFR” means, for any day, SOFR, with the conventions for
this rate (which will include a lookback) being established by the Administrative
Agent in accordance with the conventions for this rate selected or recommended by
the Relevant Governmental Body for determining “Daily Simple SOFR” for
business loans; provided that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then the
Administrative Agent may establish another convention in its reasonable discretion.

        “Early Opt-in Election” means, if the then-current Benchmark is LIBO
Rate, the occurrence of:

         (a)     a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally executed)
a SOFR-based rate (including SOFR, a term SOFR or any other rate based upon
SOFR) as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

        (b)     the joint election by the Administrative Agent and the Borrower to
trigger a fallback from LIBO Rate and the provision by the Administrative Agent
of written notice of such election to the Lenders.

         “Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

       “Free Cash Flow” means, as of any date of determination, the result of (a)
EBITDAX for the four fiscal quarters most recently ended for which a certificate
has been delivered pursuant to Section 8.01(n), minus (b) the sum, without
duplication, of the following cash expenses or cash charges to the extent added back
in the calculation of EBITDAX for such period: (i) interest, (ii) income and
franchise taxes, (iii) exploration expenses, including plugging and abandonment
expenses, and (iv) to the extent not included in the foregoing and added back in the

                                       Page 7
      Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 59 of 259




calculation of EBITDAX for such period, any other cash expense or cash charge
that otherwise served to increase EBITDAX for such period, minus (c) the sum,
without duplication, of (i) capital expenditures and (ii) cash principal payments in
respect of any Debt for borrowed money (other than the Obligations and any
Redemptions made under Section 9.15(b)(iv)) that cannot be reborrowed pursuant
to the terms of such Debt, in each case, incurred or made by the Borrower and its
Consolidated Restricted Subsidiaries during such period, and (d) minus the increase
(or plus the decrease) in Working Capital from the last day immediately prior to the
four-fiscal quarter period for which EBITDAX is calculated pursuant to the
foregoing clause (a).

        “Free Cash Flow Usage Period” means, as of any date of determination, the
period commencing on the most recent date that is exactly forty-five (45) days after
the end of a fiscal quarter or sixty (60) days in the case of the last fiscal quarter of
a year and ending on (but not including) the next date that is exactly forty-five (45)
days after the end of a fiscal quarter or sixty (60) days in the case of the last fiscal
quarter of a year.

      “HighPoint Letters of Credit” means the letters of credit described on
Schedule 1.4.

        “ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto, as
amended or supplemented from time to time, or any successor definitional booklet
for interest rate derivatives published from time to time by the International Swaps
and Derivatives Association, Inc. or such successor thereto.

       “Letter of Credit Sublimit” means, with respect to each Issuing Bank,
$30,000,000.

        “NYFRB’s Website” means the website                   of   the    NYFRB      at
http://www.newyorkfed.org, or any successor source.

         “Reference Time” with respect to any setting of the then-current Benchmark
means (a) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day
that is two London banking days preceding the date of such setting, and (b) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

       “Relevant Governmental Body” means the Federal Reserve Board or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board or the NYFRB, or any successor thereto.

        “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial Institution, a UK Resolution Authority.

       “Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.
                                        Page 8
     Case 21-10565-CSS          Doc 5    Filed 03/14/21     Page 60 of 259




        “Second Amendment” means that certain Second Amendment to Credit
Agreement dated as of the Second Amendment Effective Date among the
Borrower, the Guarantors party thereto, the Administrative Agent and the Lenders
party thereto.

       “Second Amendment Effective Date” means March [__], 2021.

        “SOFR” means, with respect to any Business Day, a rate per annum equal
to the secured overnight financing rate for such Business Day published by the
SOFR Administrator on the SOFR Administrator’s Website at approximately 8:00
a.m. (New York City time) on the immediately succeeding Business Day.

       “SOFR Administrator” means the NYFRB (or a successor administrator of
the secured overnight financing rate).

        “SOFR Administrator’s Website” means the NYFRB’s website, currently
at http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

        “Specified Measurement Period” means, with respect to each Specified
Swap Compliance Date, the most recently ended four fiscal quarter period for
which such financial statements are required to be delivered pursuant to Section
8.01(a) or Section 8.01(b), as the case may be.

        “Specified Swap Compliance Date” has the meaning assigned to such term
in Section 8.19.

       “Term SOFR” means, for the applicable Corresponding Tenor as of the
applicable Reference Time, the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.

       “Term SOFR Notice” means a notification by the Administrative Agent to
the Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.

        “Term SOFR Transition Event” means the determination by the
Administrative Agent that (a) Term SOFR has been recommended for use by the
Relevant Governmental Body, (b) the administration of Term SOFR is
administratively feasible for the Administrative Agent and (c) a Benchmark
Transition Event or an Early Opt-in Election, as applicable, has previously occurred
resulting in a Benchmark Replacement in accordance with Section 5.10 that is not
Term SOFR.

       “UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by
the United Kingdom Prudential Regulation Authority) or any Person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by
the United Kingdom Financial Conduct Authority, which includes certain credit


                                      Page 9
             Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 61 of 259




       institutions and investment firms, and certain affiliates of such credit institutions or
       investment firms.

              “UK Resolution Authority” means the Bank of England or any other public
       administrative authority having responsibility for the resolution of any UK
       Financial Institution.

             “Unadjusted Benchmark Replacement” means the applicable Benchmark
       Replacement excluding the related Benchmark Replacement Adjustment.

              “Working Capital” means, at any date, the excess of Current Assets of the
       Borrower and the other Credit Parties on such date less Current Liabilities of the
       Borrower and the other Credit Parties on such date other than Revolving Credit
       Loans and Letters of Credit, all determined on a consolidated basis in accordance
       with GAAP.

       2.2   Amended Definitions. The following definitions contained in Section 1.02 of the
Credit Agreement are hereby amended and restated in their respective entireties to read in full as
follows:

              “Aggregate Maximum Credit Amounts” at any time shall equal the sum of
       the Maximum Credit Amounts, as the same may be reduced or terminated pursuant
       to Section 2.05. As of the Second Amendment Effective Date, the Aggregate
       Maximum Credit Amounts of the Revolving Credit Lenders is $1,000,000,000.

               “Alternate Base Rate” means, for any day, a rate per annum equal to the
       greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect
       on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
       Period on such day (or if such day is not a Business Day, the immediately preceding
       Business Day) plus 1%; provided that for the purpose of this definition, the
       Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
       LIBO Screen Rate is not available for such one month Interest Period, the
       Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
       change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
       Rate or the Adjusted LIBO Rate shall be effective from and including the effective
       date of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
       Rate, respectively. If the Alternate Base Rate is being used as an alternate rate of
       interest pursuant to Section 5.07 or Section 5.10 (for the avoidance of doubt, only
       until the Benchmark Replacement has been determined pursuant to Section
       5.10(b)), then the Alternate Base Rate shall be the greater of clauses (a) and (b)
       above and shall be determined without reference to clause (c) above. For the
       avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
       foregoing would be less than 1.50%, such rate shall be deemed to be 1.50% for
       purposes of this Agreement.

               “Arrangers” means, collectively, (a) JPMorgan Chase Bank, N.A., in its
       capacities as sole bookrunner and a joint lead arranger hereunder and (b) KeyBank

                                              Page 10
                 Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 62 of 259




           National Association, Wells Fargo Securities, LLC and Citibank, N.A., in each
           case, in their respective capacities as joint lead arrangers hereunder.1

                  “Bail-In Action” means the exercise of any Write-Down and Conversion
           Powers by the applicable Resolution Authority in respect of any liability of an
           Affected Financial Institution.

                    “Bail-In Legislation” means (a) with respect to any EEA Member Country
           implementing Article 55 of Directive 2014/59/EU of the European Parliament and
           of the Council of the European Union, the implementing law, rule, regulation or
           requirement for such EEA Member Country from time to time which is described
           in the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
           Part I of the United Kingdom Banking Act 2009 (as amended from time to time)
           and any other law, regulation or rule applicable in the United Kingdom relating to
           the resolution of unsound or failing banks, investment firms or other financial
           institutions or their affiliates (other than through liquidation, administration or other
           insolvency proceedings).

                   “Interpolated Rate” means, at any time, for any Interest Period, the rate per
           annum (rounded to the same number of decimal places as the LIBO Screen Rate)
           determined by the Administrative Agent (which determination shall be conclusive
           and binding absent manifest error) to be equal to the rate that results from
           interpolating on a linear basis between: (a) the LIBO Screen Rate for the longest
           period (for which the LIBO Screen Rate is available) that is shorter than the
           Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period (for
           which the LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
           in each case, at such time; provided that if the Interpolated Rate shall be less than
           0.50%, such rate shall be deemed to be 0.50% for the purposes of this Agreement.

                   “Issuing Bank” means (a) JPMorgan Chase Bank, N.A., KeyBank National
           Association, Citibank, N.A. and Wells Fargo Bank, N.A., and (b) if requested by
           the Borrower and reasonably acceptable to the Administrative Agent, any other
           Person who is a Lender at the time of such request and who accepts such
           appointment in writing with the Borrower and the Administrative Agent, in their
           respective capacities as issuers of Letters of Credit hereunder. Each Issuing Bank
           may, in its discretion, arrange for one or more Letters of Credit to be issued by
           Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall include
           any such Affiliate with respect to Letters of Credit issued by such Affiliate.
           References herein and in the Loan Documents to the Issuing Bank shall be deemed
           to refer to the Issuing Bank in respect of the applicable Letter of Credit or to all
           Issuing Banks, as the context requires.

                  “Letter(s) of Credit” means any standby letters of credit issued by any
           Issuing Bank at the request of the Borrower pursuant to Section 2.07, including
           without limitation the HighPoint Letters of Credit that are deemed to have been

1   [NTD: Arranger names to be confirmed.]

                                                   Page 11
      Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 63 of 259




issued pursuant to Section 2.07(a).

       “Letter of Credit Maximum Amount” means $50,000,000.

        “Letter of Credit Obligations” means at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit (including, for the
avoidance of doubt, the HighPoint Letters of Credit deemed issued pursuant to
Section 2.07(a)) then outstanding, and (b) the aggregate amount of Reimbursement
Obligations which remain unpaid as of such date.

         “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the Interpolated
Rate, provided that if the LIBO Rate shall be less than 0.50%, such rate shall be
deemed to be 0.50% for the purposes of this Agreement.

       “LIBO Screen Rate” means, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate), or on the appropriate page of such other
information service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion, provided that if the LIBO Screen
Rate shall be less than 0.50%, such rate shall be deemed to be 0.50% for the
purposes of this Agreement.

        “Loan Documents” means this Agreement, the First Amendment, the
Second Amendment, the Notes, the Letter of Credit Agreements, the Letters of
Credit, the Security Instruments, the Guarantee Agreement and the Proposal Letter.

        “Total Net Debt” means, as of any date, the difference of (a) consolidated
Total Debt of the Borrower and the other Credit Parties and (b) any unrestricted
cash and cash equivalents which is subject to a perfected, first priority Lien in favor
of the Administrative Agent; provided that the amount in this clause (b) shall not
exceed $35,000,000 if any Loans or Letters of Credit are outstanding as of such
date of determination.

       “Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the United

                                       Page 12
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 64 of 259




       Kingdom, any powers of the applicable Resolution Authority under the Bail-In
       Legislation to cancel, reduce, modify or change the form of a liability of any UK
       Financial Institution or any contract or instrument under which that liability arises,
       to convert all or part of that liability into shares, securities or obligations of that
       Person or any other Person, to provide that any such contract or instrument is to
       have effect as if a right had been exercised under it or to suspend any obligation in
       respect of that liability or any of the powers under that Bail-In Legislation that are
       related to or ancillary to any of those powers.

       2.3   Amendment to Section 2.06 of the Credit Agreement. Section 2.06(e) of the Credit
Agreement is hereby amended by inserting the words “after the Second Amendment Effective
Date” immediately after the first reference to the word “Debt” therein.

      2.4     Amendments to Section 2.07 of the Credit Agreement. Section 2.07 of the Credit
Agreement is hereby amended by:

               (a)     amending and restating the first sentence of Section 2.07(a) to read in full
as follows:

               Subject to the terms and conditions of this Agreement, each Issuing Bank
       may (but shall not be required to) through the Issuing Office, at any time and from
       time to time from and after the date hereof until five (5) Business Days prior to the
       Revolving Credit Maturity Date, upon the written request of the Borrower
       accompanied by a duly executed Letter of Credit Agreement and such other
       documentation related to the requested Letter of Credit as each Issuing Bank may
       reasonably require, issue Letters of Credit in Dollars for the account of any Credit
       Party, (x) in an aggregate amount for all Letters of Credit issued hereunder at any
       one time outstanding by all Issuing Banks not to exceed the Letter of Credit
       Maximum Amount and (y) with respect to each Issuing Bank, in an aggregate
       amount for all Letters of Credit issued hereunder by such Issuing Bank at any one
       time outstanding not to exceed such Issuing Bank’s Letter of Credit Sublimit
       without the consent of such Issuing Bank.

               (b)     adding a new sentence to the end of Section 2.07(a) to read in full as follows:

              Notwithstanding anything to the contrary in the foregoing or Section
       6.02(d), the HighPoint Letters of Credit shall be deemed to have been issued
       hereunder as “Letters of Credit”.

                 (c)     amending and restating clause (i) appearing in Section 2.07(b) in its entirety
to read in full as follows:

                      (i)     after giving effect to the Letter of Credit requested, (A) the
       Letter of Credit Obligations do not exceed the Letter of Credit Maximum Amount
       and (B) each Issuing Bank’s individual Letter of Credit Obligations do not exceed
       such Issuing Bank’s Letter of Credit Sublimit without the consent of such Issuing
       Bank;

                                               Page 13
             Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 65 of 259




      2.5     Amendments to Section 3.03 of the Credit Agreement. Section 3.03 of the Credit
Agreement is hereby amended by:

              (a)     inserting the words “or other adjustment of the Borrowing Base pursuant to
Section 8.13(c) or Section 8.19,” immediately after the first reference to “Interim
Redetermination” in clause (c)(ii)(A) therein; and

               (b)     replacing the reference to “85%” in clause (c)(ii)(B)(2) therein with “90%”.

      2.6     Amendments to Article V of the Credit Agreement. Article V of the Credit
Agreement is hereby amended by:

                 (a)     amending and restating Section 5.06 of the Credit Agreement in its entirety
to read in full as follows:

               Section 5.06   [Reserved.]

                 (b)     amending and restating Section 5.10 of the Credit Agreement in its entirety
to read in full as follows:

               Section 5.10   Alternate Rate of Interest.

               (a)     Inability to Determine Rates. Subject to clauses (b), (c), (d), (e), (f)
       and (g) of this Section 5.10 and Section 5.07, if prior to the commencement of any
       Interest Period for a Eurodollar Borrowing:

                       (i)    the Administrative Agent determines (which determination
               shall be conclusive absent manifest error) that adequate and reasonable
               means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO
               Rate, as applicable (including, without limitation, because the LIBO Screen
               Rate is not available or published on a current basis), for such Interest
               Period; provided that no Benchmark Transition Event shall have occurred
               at such time; or

                       (ii)    the Administrative Agent is advised by the Majority Lenders
               that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
               Interest Period will not adequately and fairly reflect the cost to such Lenders
               of making or maintaining their Loans included in such Borrowing for such
               Interest Period;

       then the Administrative Agent shall give notice thereof to the Borrower and the
       Lenders by telephone, telecopy, electronic mail or fax as promptly as practicable
       thereafter and, until the Administrative Agent notifies the Borrower and the
       Lenders that the circumstances giving rise to such notice no longer exist, (A) any
       Revolving Credit Borrowing Request that requests the conversion of any Revolving
       Credit Borrowing to, or continuation of any Revolving Credit Borrowing as, a
       Eurodollar Borrowing shall be ineffective, and (B) if any Revolving Credit
       Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be

                                              Page 14
     Case 21-10565-CSS         Doc 5     Filed 03/14/21    Page 66 of 259




made either as an ABR Borrowing or, at the election of the Borrower with the
consent of the Majority Lenders, at an alternate rate of interest determined by the
Majority Lenders that represents their cost of funds.

        (b)     Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document (provided that any Swap Agreement shall be
deemed not to be a “Loan Document” for purposes of this Section 5.10), if a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date have occurred prior to the Reference Time
in respect of any setting of the then-current Benchmark, then (i) if a Benchmark
Replacement is determined in accordance with clause (a) or (b) of the definition of
“Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder
and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and (ii)
if a Benchmark Replacement is determined in accordance with clause (c) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of any Benchmark setting at or
after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after the date
notice of such Benchmark Replacement is provided to the Lenders without any
amendment to, or further action or consent of any other party to, this Agreement or
any other Loan Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Majority Lenders.

        (c)    Term SOFR Transition Event. Notwithstanding anything to the
contrary herein or in any other Loan Document and subject to the proviso below in
this paragraph, if a Term SOFR Transition Event and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then the applicable Benchmark
Replacement will replace the then-current Benchmark for all purposes hereunder
or under any Loan Document in respect of such Benchmark setting and subsequent
Benchmark settings, without any amendment to, or further action or consent of any
other party to, this Agreement or any other Loan Document; provided that, this
clause (c) shall not be effective unless the Administrative Agent has delivered to
the Lenders and the Borrower a Term SOFR Notice. For the avoidance of doubt,
the Administrative Agent shall not be required to deliver a Term SOFR Notice after
a Term SOFR Transition Event and may do so in its sole discretion.

       (d)      Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement


                                     Page 15
      Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 67 of 259




Conforming Changes will become effective without any further action or consent
of any other party to this Agreement or any other Loan Document.

         (e)    Notices; Standards for Decisions and Determinations.            The
Administrative Agent will promptly notify the Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date,
(ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of
any Benchmark Replacement Conforming Changes, (iv) the removal or
reinstatement of any tenor of a Benchmark pursuant to clause (f) below and (v) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this Section 5.10,
including any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action or any selection, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion and
without consent from any other party to this Agreement or any other Loan
Document, except, in each case, as expressly required pursuant to this Section 5.10.

        (f)     Unavailability of Tenor of Benchmark. Notwithstanding anything
to the contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the then-
current Benchmark is a term rate (including Term SOFR or LIBO Rate) and either
(A) any tenor for such Benchmark is not displayed on a screen or other information
service that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion or (B) the regulatory supervisor for the
administrator of such Benchmark has provided a public statement or publication of
information announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove such
unavailable or non-representative tenor and (ii) if a tenor that was removed pursuant
to clause (i) above either (A) is subsequently displayed on a screen or information
service for a Benchmark (including a Benchmark Replacement) or (B) is not, or is
no longer, subject to an announcement that it is or will no longer be representative
for a Benchmark (including a Benchmark Replacement), then the Administrative
Agent may modify the definition of “Interest Period” for all Benchmark settings at
or after such time to reinstate such previously removed tenor.

        (g)     Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed to
have converted any such request into a request for a Borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period or at any time that a
tenor for the then-current Benchmark is not an Available Tenor, the component of

                                      Page 16
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 68 of 259




       Alternate Base Rate based upon the then-current Benchmark or such tenor for such
       Benchmark, as applicable, will not be used in any determination of Alternate Base
       Rate.

        2.7   Amendment to Section 5.11 of the Credit Agreement. Section 5.11 of the Credit
Agreement is hereby amended by amending and restating such section in its entirety to read in full
as follows:

               Section 5.11 Interest Rates; LIBOR Notifications. The interest rate on
       Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
       from the London interbank offered rate. The London interbank offered rate is
       intended to represent the rate at which contributing banks may obtain short-term
       borrowings from each other in the London interbank market. In July 2017, the U.K.
       Financial Conduct Authority announced that, after the end of 2021, it would no
       longer persuade or compel contributing banks to make rate submissions to the ICE
       Benchmark Administration (together with any successor to the ICE Benchmark
       Administrator, the “IBA”) for purposes of the IBA setting the London interbank
       offered rate. As a result, it is possible that commencing in 2022, the London
       interbank offered rate may no longer be available or may no longer be deemed an
       appropriate reference rate upon which to determine the interest rate on Eurodollar
       Loans. In light of this eventuality, public and private sector industry initiatives are
       currently underway to identify new or alternative reference rates to be used in place
       of the London interbank offered rate. Upon the occurrence of a Benchmark
       Transition Event, a Term SOFR Transition Event or an Early Opt-in Election,
       Section 5.10(b) and (c) provide the mechanism for determining an alternative rate
       of interest. The Administrative Agent will promptly notify the Borrower, pursuant
       to Section 5.10(e), of any change to the reference rate upon which the interest rate
       on Eurodollar Loans is based. However, the Administrative Agent does not warrant
       or accept any responsibility for, and shall not have any liability with respect to, the
       administration, submission or any other matter related to the London interbank
       offered rate or other rates in the definition of “LIBO Rate” or with respect to any
       alternative or successor rate thereto, or replacement rate thereof (including, without
       limitation, (a) any such alternative, successor or replacement rate implemented
       pursuant to Section 5.10(b) or (c), whether upon the occurrence of a Benchmark
       Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, and
       (b) the implementation of any Benchmark Replacement Conforming Changes
       pursuant to Section 5.10(d)), including without limitation, whether the composition
       or characteristics of any such alternative, successor or replacement reference rate
       will be similar to, or produce the same value or economic equivalence of, the LIBO
       Rate or have the same volume or liquidity as did the London interbank offered rate
       prior to its discontinuance or unavailability.

         2.8     Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the Credit
Agreement is hereby amended by amending and restating the first sentence appearing therein in
its entirety to read in full as follows:



                                              Page 17
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 69 of 259




               The obligation of each Lender to make a Loan on the occasion of any
       Borrowing (including the initial funding, but excluding a Revolving Credit
       Borrowing to continue or convert any outstanding Revolving Credit Borrowing),
       and of the Issuing Banks to issue, amend, renew or extend any Letter of Credit (but
       excluding any automatic renewal or extension of any Letter of Credit, amendment
       the sole purpose of which is to extend or renew any Letter of Credit and any
       HighPoint Letter of Credit that is deemed to be issued pursuant to Section 2.07(a)),
       is subject to the satisfaction of the following conditions (or waiver in accordance
       with Section 12.02):

      2.9     Amendment to Section 7.23 of the Credit Agreement. Section 7.23 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as follows:

              Section 7.23. Affected Financial Institutions.        No Credit Party is an
       Affected Financial Institution.

        2.10 Amendment to Article VIII of the Credit Agreement. Article VIII of the Credit
Agreement is hereby amended by adding a new Section 8.19 immediately after Section 8.18
therein to read in full as follows:

               Section 8.19 Swap Agreements. As of (x) the date that is thirty (30) days
       after the Second Amendment Effective Date and (y) each latest permissible date
       that any financial statements are required to be delivered pursuant to Section 8.01(a)
       or Section 8.01(b), commencing with the financial statements required to be
       delivered pursuant to Section 8.01(b) for the fiscal quarter ending March 31, 2021
       (each such date in the foregoing clauses (x) and (y), a “Specified Swap Compliance
       Date”), the Credit Parties shall be party to Swap Agreements, in the form of fixed-
       price swaps and purchased put options or collars, in each case, with prices and terms
       reasonably acceptable to the Administrative Agent, covering not less than fifty
       percent (50%) of the reasonably anticipated projected production from Oil and Gas
       Properties constituting Proved Developed Producing Reserves (as reflected in the
       most recently delivered Reserve Report prior to such Specified Swap Compliance
       Date) for each of crude oil and natural gas, calculated separately, (a) if the Leverage
       Ratio is less than 1.0 to 1.0 as of the last day of the most recently ended Specified
       Measurement Period, for each calendar month of the eighteen (18) calendar month
       period immediately following the Specified Swap Compliance Date or (b) if the
       Leverage Ratio is greater than or equal to 1.0 to 1.0 as of the last day of the most
       recently ended Specified Measurement Period, for each calendar month of the
       twenty-four (24) calendar month period immediately following the Specified Swap
       Compliance Date. The Borrower shall not unwind, terminate or enter into any off-
       setting positions to the required hedges except to the extent necessary to comply
       with Section 9.14 or in connection with a transaction permitted by Section 9.10(e).

       2.11 Amendments to Section 8.01 of the Credit Agreement. Section 8.01 of the Credit
Agreement is hereby amended by adding new Sections 8.01(n) and 8.01(o) immediately after
Section 8.01(m) therein to read in full as follows:


                                              Page 18
              Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 70 of 259




                 (n)    Certificate of Financial Officer – Available Free Cash Flow
        Amount. Concurrently with any delivery of financial statements under Section
        8.01(b) and within sixty (60) days after the end of each fiscal year, a certificate of
        a Financial Officer in form and substance reasonably satisfactory to the
        Administrative Agent (i) setting forth detailed calculations of the Available Free
        Cash Flow Amount for the most recently ended four fiscal quarter period
        (including, with respect to each fiscal quarter ending December 31 of each year,
        unaudited financial statements necessary to support such calculations) and (ii)
        certifying as to (and specifying in reasonable detail) the aggregate amount of all
        Restricted Payments made in reliance on Section 9.04(e), Investments made in
        reliance on Section 9.05(l) and Redemptions made in reliance on Section
        9.15(b)(iv) during the period of three consecutive Free Cash Flow Usage Periods
        that is ending with the delivery of such certificate.

                (o)     Certificate of Financial Officer — Swap Agreement Compliance.
        Concurrently with each delivery of financial statements under Section 8.01(a) and
        Section 8.01(b), a certificate of a Financial Officer, in form and substance
        satisfactory to the Administrative Agent in its reasonable discretion, setting forth
        that the Credit Parties are in compliance with Section 8.19 as of the applicable
        Specified Swap Compliance Date and providing supporting information reasonably
        satisfactory to the Administrative Agent demonstrating compliance with Section
        8.19.

        2.12 Amendments to Section 8.13(a) of the Credit Agreement. Section 8.13(a) of the
Credit Agreement is hereby amended by replacing each reference to “85%” appearing therein with
a reference to “90%”.

        2.13 Amendments to Section 8.14(a) of the Credit Agreement. Section 8.14(a) of the
Credit Agreement is hereby amended by replacing each reference to “85%” appearing therein with
a reference to “90%”.

       2.14 Amendment to Section 9.01(b) of the Credit Agreement. Section 9.01(b) of the
Credit Agreement is hereby amended and restated in its entirety to read in full as follows:

                (b)     Leverage Ratio. The Borrower will not permit the Leverage Ratio
        to be greater than (i) 3.5 to 1.0 as of the last day of any fiscal quarter on or prior to
        March 31, 2021 and (ii) 3.0 to 1.0 as of the last day of any fiscal quarter thereafter.

      2.15 Amendments to Section 9.02 of the Credit Agreement. Section 9.02 of the Credit
Agreement is hereby amended by:

                (a)     replacing each reference to “3.25” appearing therein with a reference to
“2.50”; and

                 (b)    amending and restating the parenthetical appearing in clause (f)(i) to read
in full as follows:



                                                Page 19
               Case 21-10565-CSS        Doc 5     Filed 03/14/21      Page 71 of 259




              (including, with respect to the incurrence of any such Debt after the Second
        Amendment Effective Date, after giving effect to any automatic reduction of the
        Borrowing Base required pursuant to Section 2.06(e))

      2.16 Amendments to Section 9.04 of the Credit Agreement. Section 9.04 of the Credit
Agreement is hereby amended by:

                (a)    deleting the word “and” appearing at the end of clause (c) therein;

               (b)     replacing the reference to “2.75” appearing in Section 9.04(d)(ii)(A) with a
reference to “1.0”;

               (c)  replacing the reference to “85%” appearing in Section 9.04(d)(ii)(B) with a
reference to “75%”;

                (d)    replacing the period at the end of clause (d) therein with “; and”; and

                (e)    inserting a new clause (e) immediately after clause (d) therein to read in full
as follows:

               (e)     any Credit Party may make a Restricted Payment not otherwise
        permitted under this Section 9.04 in an aggregate amount not to exceed the
        Available Free Cash Flow Amount at the time made, provided that (i) no Borrowing
        Base Deficiency, Default or Event of Default has occurred and is continuing, or
        would result therefrom, and (ii) after giving pro forma effect to such Restricted
        Payment, (A) the Leverage Ratio does not exceed 2.25 to 1.0 and (B) the
        Commitment Utilization Percentage does not exceed 80%.

      2.17 Amendments to Section 9.05 of the Credit Agreement. Section 9.05 of the Credit
Agreement is hereby amended by:

                (a)    deleting the word “and” appearing at the end of clause (j) therein;

               (b)     replacing the reference to “2.75” appearing in Section 9.05(k)(ii)(A) with a
reference to “1.0”;

               (c)  replacing the reference to “85%” appearing in Section 9.05(k)(ii)(B) with a
reference to “75%”;

                (d)    replacing the period at the end of clause (k) therein with “;”; and

                 (e)   inserting new clauses (l) and (m) immediately after clause (k) therein to read
in full as follows:

               (l)    Investments not otherwise permitted under this Section 9.05 in an
        aggregate amount not to exceed the Available Free Cash Flow Amount at the time
        made; provided that (i) no Borrowing Base Deficiency, Default or Event of Default
        has occurred and is continuing, or would result therefrom, and (ii) after giving pro

                                              Page 20
              Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 72 of 259




        forma effect to such Investment, (A) the Leverage Ratio does not exceed 2.25 to
        1.0 and (B) the Commitment Utilization Percentage does not exceed 80%; and

              (m)   the consummation of the HighPoint Merger (as defined in the
        Second Amendment) on the Second Amendment Effective Date.

      2.18 Amendment to Section 9.08 of the Credit Agreement. Section 9.08 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such Section.

               Notwithstanding anything to the contrary in this Section 9.08, the Credit
        Parties may consummate the HighPoint Merger (as defined in the Second
        Amendment) on the Second Amendment Effective Date.

       2.19 Amendment to Section 9.15(b) of the Credit Agreement. Section 9.15(b) of the
Credit Agreement is hereby amended and restated in its entirety to read in full as follows:

                (b)     The Borrower will not, nor will it permit any other Credit Party to
        prior to the date that is 180 days after the Maturity Date, make or offer to make any
        optional or voluntary Redemption of or otherwise optionally or voluntarily Redeem
        (whether in whole or in part) any principal in respect of any Permitted Additional
        Debt, except (i) with the Net Cash Proceeds of any substantially contemporaneous
        issuance of Equity Interests (other than Disqualified Capital Stock) or in exchange
        for Equity Interests (other than Disqualified Capital Stock), (ii) with the Net Cash
        Proceeds of any Permitted Refinancing, (iii) if after giving pro forma effect to such
        Redemption, (A) no Borrowing Base Deficiency or Default exists or results
        therefrom, (B) the Commitment Utilization Percentage is not more than 75% and
        (C) the Leverage Ratio is less than 1.0 to 1.0, or (iv) in an aggregate amount not to
        exceed the Available Free Cash Flow Amount at the time made, if after giving pro
        forma effect to such Redemption, (A) no Borrowing Base Deficiency, Default or
        Event of Default exists or results therefrom, (B) the Commitment Utilization
        Percentage is not more than 80% and (C) the Leverage Ratio is less than 2.25 to
        1.0.

      2.20 Amendments to Section 10.01 of the Credit Agreement. Section 10.01 of the Credit
Agreement is hereby amended by:

                   (a)   amending and restating the parenthetical appearing in clause (e) to read in
full as follows:

               (other than those specified in Section 10.01(a), Section 10.01(b), Section
        10.01(d) or Section 10.01(o))

                   (b)   inserting a new clause (o) immediately after clause (n) therein to read in full
as follows:

                (o)    any Credit Party shall fail to observe or perform any covenant,
        condition or agreement contained in Section 8.19, and such failure shall continue
        unremedied for a period of sixty (60) days after the earlier to occur of (i) a

                                                Page 21
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 73 of 259




       Responsible Officer of the Borrower or any other Credit Party having knowledge
       of such default or (ii) written notice thereof from the Administrative Agent to the
       Borrower.

      2.21 Amendment to Section 12.18 of the Credit Agreement. Section 12.18 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as follows:

               Section 12.18 Acknowledgment and Consent to Bail-In of Affected
       Financial Institutions. Notwithstanding anything to the contrary in any Loan
       Document or in any other agreement, arrangement or understanding among any
       such parties, each party hereto acknowledges that any liability of any Affected
       Financial Institution arising under any Loan Document, to the extent such liability
       is unsecured, may be subject to the Write-Down and Conversion Powers of the
       applicable Resolution Authority and agrees and consents to, and acknowledges and
       agrees to be bound by:

              (a)     the application of any Write-Down and Conversion Powers by the
       applicable Resolution Authority to any such liabilities arising hereunder which may
       be payable to it by any party hereto that is an Affected Financial Institution; and

              (b)     the effects of any Bail-In Action on any such liability, including, if
       applicable:

                      (i)     a reduction in full or in part or cancellation of any such
       liability;

                      (ii)    a conversion of all, or a portion of, such liability into shares
       or other instruments of ownership in such Affected Financial Institution, its parent
       entity, undertaking, or a bridge institution that may be issued to it or otherwise
       conferred on it, and that such shares or other instruments of ownership will be
       accepted by it in lieu of any rights with respect to any such liability under this
       Agreement or any other Loan Document; or

                     (iii)   the variation of the terms of such liability in connection with
       the exercise of the Write-Down and Conversion Powers of the applicable
       Resolution Authority.

       2.22 Cover Page Amendment. The cover page of the Credit Agreement is hereby
amended by deleting the phrase “JPMORGAN CHASE BANK, N.A., and KEYBANK
NATIONAL ASSOCIATION as Joint Lead Arrangers,” in its entirety and replacing it with the
following:

              JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL
       ASSOCIATION, WELLS FARGO SECURITIES, LLC and CITIBANK, N.A., as
       Joint Lead Arrangers,

       2.23 Replacement of Schedule 1.1. Schedule 1.1 to the Credit Agreement is hereby
replaced in its entirety with Schedule 1.1 hereto and Schedule 1.1 hereto shall be deemed to be

                                              Page 22
              Case 21-10565-CSS         Doc 5     Filed 03/14/21      Page 74 of 259




attached as Schedule 1.1 to the Credit Agreement.

        2.24 Replacement of Schedule 1.2. Schedule 1.2 to the Credit Agreement is hereby
replaced in its entirety with Schedule 1.2 hereto and Schedule 1.2 hereto shall be deemed to be
attached as Schedule 1.2 to the Credit Agreement. Immediately after giving effect to this Second
Amendment and any Borrowings made on the Second Amendment Effective Date, (a) each Lender
(including each New Lender, but excluding the Exiting Lenders (as defined below)) who holds
Loans in an aggregate amount less than its Applicable Revolving Credit Percentage of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and used to repay
Loans outstanding to each Lender who holds Loans in an aggregate amount greater than its
Applicable Revolving Credit Percentage of all Loans, (b) each Lender’s (including each New
Lender’s) participation in each Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Revolving Credit Percentage, (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure applicable to each
Lender (including each New Lender) equals its Applicable Revolving Credit Percentage of the
aggregate Revolving Credit Exposure of all Lenders and (d) upon request by each applicable
Lender, the Borrower shall be required to make any break funding payments owing to such Lender
that are required under Section 5.02 of the Credit Agreement as a result of the reallocation of Loans
and adjustments described in this Section 2.24.

        2.25 New Schedule 1.4. Schedule 1.4 attached hereto as Schedule 1.4 shall be deemed
to be attached as a new Schedule 1.4 to the Credit Agreement as of the Second Amendment
Effective Date.

       2.26 Replacement of Schedule 7.14. Schedule 7.14 to the Credit Agreement is hereby
replaced in its entirety with Schedule 7.14 hereto and Schedule 7.14 hereto shall be deemed to be
attached as Schedule 7.14 to the Credit Agreement.

      Section 3.       Borrowing Base and Election of Elected Loan Limit.

        3.1    Borrowing Base. In reliance on the representations, warranties, covenants and
agreements contained in this Second Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Administrative Agent and each of the Lenders
(including the New Lenders) hereby agree that, effective as of the Second Amendment Effective
Date, the Borrowing Base is hereby increased from $260,000,000 to $500,000,000, and the
Borrowing Base shall remain at $500,000,000 until the next Scheduled Redetermination, Interim
Redetermination or other adjustment of the Borrowing Base thereafter, whichever occurs first
pursuant to the terms of the Credit Agreement. The Borrower and the Lenders acknowledge that
the redetermination of the Borrowing Base provided for in this Section 3.1 shall not constitute
either a Scheduled Redetermination nor an Interim Redetermination, in each case, for the purposes
of Section 2.06 of the Credit Agreement.

        3.2    Election of Elected Loan Limit. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, and in connection with the Borrowing Base
increase provided for in Section 3.1 hereof, the Administrative Agent, the Lenders (including the
New Lenders) and the Borrower agree that the Elected Loan Limit shall be increased from

                                              Page 23
              Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 75 of 259




$260,000,000 to $400,000,000, and shall remain $400,000,000 until subsequently decreased or
increased pursuant to Section 2.01(b) of the Credit Agreement.

        Section 4.      Amendment to Security Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, effective as of the Second
Amendment Effective Date, Schedule 7 to the Security Agreement is hereby replaced in its entirety
with Annex II hereto and Annex II hereto shall be deemed to be attached as Schedule 7 to the
Security Agreement.

        Section 5.      Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:

        5.1     Counterparts. The Administrative Agent shall have received counterparts of this
Second Amendment from (a) each of the Credit Parties (including the New Obligated Parties after
giving effect to the Assumption Agreement (as defined below)), (b) each of the Lenders (including
the New Lenders) and (c) each of the Exiting Lenders.

       5.2    Fees. The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment Effective Date.

       5.3     Mortgage and Deed of Trust Amendments. The Administrative Agent shall have
received duly executed amendments and restatements and/or amendments to any mortgages and
deeds of trust that are in effect immediately prior to the Second Amendment Effective Date, in
each case, in form and substance reasonably acceptable to the Administrative Agent to reflect,
among other things, the Aggregate Maximum Credit Amounts of the Lenders as amended by this
Second Amendment.

         5.4    Mortgage and Title. After giving effect to the HighPoint Merger and any additional
title information and other Security Instruments delivered by the Credit Parties in connection
therewith, the Administrative Agent shall (a) have received title information, as the Administrative
Agent may reasonably require, setting forth the status of title to at least 90% of the total value of
the Proved Oil and Gas Properties evaluated in the most recently delivered Reserve Report prior
to the Second Amendment Effective Date, including any Engineering Reports relating to the Oil
and Gas Properties of HighPoint and its subsidiaries (collectively, the “Specified Reserve Report”)
and (b) be reasonably satisfied that the Security Instruments create first priority, perfected Liens
(subject only to Permitted Liens) on, among other things, at least 90% of the total value of the
Proved Oil and Gas Properties evaluated in the Specified Reserve Report.

       5.5     Legal Opinion. The Administrative Agent shall have received a signed legal
opinion of (a) Simpson, Thacher & Bartlett LLP, counsel to the Credit Parties (including the New
Obligated Parties) and (b) local counsel to the Credit Parties (including the New Obligated Parties)
in the State of Colorado, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

        5.6    Absence of Liens and HighPoint Credit Agreement Termination.



                                              Page 24
              Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 76 of 259




               (a)     The Administrative Agent shall have received evidence satisfactory to it
(including mortgage releases and UCC-3 financing statement terminations, as applicable) that all
Liens on the Equity Interests of the New Obligated Parties and the Properties of the New Obligated
Parties have been released or terminated, subject only to the filing of applicable terminations and
releases and Permitted Liens.

               (b)     The Administrative Agent shall have received a payoff letter and/or
termination letter in form and substance reasonably satisfactory to the Administrative Agent
evidencing that, contemporaneously with the effectiveness of the Second Amendment and the
making of any Loans on the Second Amendment Effective Date, (a) the Credit Agreement, dated
as of September 14, 2018, among HighPoint, as borrower, JPMorgan Chase Bank N.A., as
administrative agent, and the lenders party thereto has been repaid in full, (b) the commitments
thereunder have been terminated, and (c) the liens securing the Debt under such agreement have
been released and terminated.

        5.7     Lien Searches (New Obligated Parties). The Administrative Agent shall have
received appropriate UCC search results reflecting no prior Liens encumbering the Properties of,
or the Equity Interest of, the New Obligated Parties for the State of Delaware and any other
jurisdiction reasonably requested by the Administrative Agent, other than Permitted Liens.

        5.8      Closing Certificate. The Administrative Agent shall have received a certificate of
the Secretary, Assistant Secretary or a Responsible Officer of the Credit Parties certifying: (a) that
attached to such certificate are true, accurate and complete copies of the HighPoint Merger
Agreement, “Transaction Support Agreement” (as defined in the HighPoint Merger Agreement)
and all side letters and each other material agreement and assignment (including any assignments
and bills of sale) executed and delivered in connection with the HighPoint Merger (collectively,
the “HighPoint Merger Documents”), which HighPoint Merger Documents shall be reasonably
acceptable to the Administrative Agent, (b) that substantially concurrently with any Borrowings
on the Second Amendment Effective Date, the Borrower is consummating the HighPoint Merger
substantially in accordance with the terms of the HighPoint Merger Documents (without any
material waiver or amendment thereof not otherwise approved by the Administrative Agent) and
the Credit Parties shall, directly or indirectly, own all of the Oil and Gas Properties of the New
Obligated Parties, (c) solely with regards to the Exchange Offer Transaction, the Minimum
Participation Condition shall be satisfied, (d) that attached to such certificate are true, accurate and
complete copies of any indentures governing the Bonanza Senior Notes, all guarantees thereof and
all other agreements, documents or instruments executed and delivered by the Borrower or any
Restricted Subsidiary in connection with, or pursuant to, the incurrence or issuance of the Bonanza
Senior Notes (collectively, the “Bonanza Senior Notes Documents”), which Bonanza Senior Notes
Documents shall be reasonably acceptable to the Administrative Agent and (e) that all
governmental and third party consents and all equity holder and board of director (or comparable
entity management body) authorizations of (i) the HighPoint Merger that are conditions to the
consummation of the HighPoint Merger and (ii) the issuance of the Bonanza Senior Notes have
been obtained and are in full force and effect.

        5.9     Approvals. In the event the HighPoint Merger occurs via the Prepackage
Transaction, (a) the effective date under the Prepacked Plan (which Prepackaged Plan shall be
satisfactory to the Administrative Agent) shall have occurred or shall have occurred concurrently

                                               Page 25
              Case 21-10565-CSS         Doc 5     Filed 03/14/21      Page 77 of 259




with the effectiveness of this Second Amendment (and all conditions precedent thereto as set forth
therein shall have been satisfied or waived in accordance with the terms thereof) and (b) the
Bankruptcy Court (as defined in the HighPoint Merger Agreement) shall have entered the
Confirmation Order (as defined in the HighPoint Merger Agreement) confirming the Prepackaged
Plan, and which Confirmation Order shall be satisfactory to the Administrative Agent and be in
full force and effect and shall not (i) have been stayed, reversed, vacated, amended, supplemented
or otherwise modified in a manner that could reasonably be expected to adversely affect the
interests of the Administrative Agent or the Lenders or (ii) be the subject of any appeal.

        5.10 Maximum Unsecured Debt. The Administrative Agent shall have received
evidence reasonably satisfactory to it that, after giving effect to the HighPoint Merger, the issuance
of the Bonanza Senior Notes and this Second Amendment, the principal amount of unsecured Debt
outstanding of the Borrower and its Restricted Subsidiaries for borrowed money (other than the
HighPoint Senior Notes permitted to exist pursuant to Section 9.02(c) of the Credit Agreement)
does not exceed $100,000,000 in the aggregate.

        5.11 Maximum Revolving Credit Exposures. After giving effect to Section 3 hereof,
any Borrowing made or Letter of Credit issued (or deemed issued) on the Second Amendment
Effective Date and the consummation of the HighPoint Merger, the aggregate Revolving Credit
Exposures of the Revolving Credit Lenders does not exceed $200,000,000.

       5.12 Stock Certificates and Powers. All Equity Interests of HighPoint and its
subsidiaries shall have been pledged pursuant to the Security Agreement, and the Administrative
Agent shall have received all certificates representing the Equity Interests of HighPoint and its
subsidiaries accompanied by any instruments of transfer and/or undated powers endorsed in blank.

       5.13 Security Agreement Supplement. The Administrative Agent shall have received a
Security Agreement Supplement as required by Section 8.14 of the Credit Agreement and Section
6.11 of the Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed and delivered by the New Obligated Parties.

       5.14 Assumption Agreement. The Administrative Agent shall have received an
Assumption Agreement as required by Section 8.14 of the Credit Agreement and Section 7.13 of
the Guarantee Agreement in form and substance reasonably satisfactory to the Administrative
Agent duly executed and delivered by the New Obligated Parties (the “Assumption Agreement”).

        5.15 Officer’s Certificate. The Administrative Agent shall have received a certificate of
the Secretary, Assistant Secretary or a Responsible Officer of each Credit Party (including, for the
avoidance of doubt, each New Obligated Party) setting forth (a) resolutions of the members, board
of directors or other appropriate governing body with respect to the authorization of such Credit
Party to execute and deliver the Second Amendment and the other Loan Documents to which it is
a party and to enter into the transactions contemplated in those documents, (b) the officers of such
Credit Party who are authorized to sign the Loan Documents to which such Credit Party is a party
and who will, until replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and other
communications in connection with the Credit Agreement, as amended hereby, and the other Loan
Documents, and the transactions contemplated thereby, (c) specimen signatures of such authorized

                                              Page 26
              Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 78 of 259




officers, and (d) the limited liability company agreement, the articles or certificate of incorporation
and bylaws or other applicable organizational documents of such Credit Party, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the Credit Parties to the
contrary.

         5.16 UCC Financing Statements. The Administrative Agent shall have received a UCC
financing statement as the Administrative Agent may request with respect to each New Obligated
Party to perfect the Liens granted pursuant to the Security Instruments that may be perfected by
the filing of a financing statement.

        5.17 Good Standing Certificates. The Administrative Agent shall have received
certificates of the appropriate State agencies with respect to the existence, qualification and good
standing of each Credit Party (including, for the avoidance of doubt, each New Obligated Party).

        5.18 Insurance Certificates. The Administrative Agent shall have received a certificate
of insurance coverage of each New Obligated Party evidencing that the New Obligated Parties are
carrying insurance in accordance with Section 7.12 of the Credit Agreement.

        5.19 KYC Requirements. The Administrative Agent and the Lenders shall have
received, and be reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including but not restricted to the USA PATRIOT
Act, to the extent that Administrative Agent and/or the Lender have requested such documentation
or other information at least five (5) Business Days prior to the Second Amendment Effective
Date.

        5.20 No Material Adverse Effect. No material litigation, arbitration or similar
proceeding shall be pending or threatened which calls into question the validity or enforceability
of this Second Amendment, the Credit Agreement, the other Loan Documents or the Transactions
contemplated hereby and thereby.

       5.21 Notes. The Administrative Agent shall have received duly executed Revolving
Credit Notes payable to each Revolving Credit Lender (including each New Lender) requesting a
Revolving Credit Note (to the extent requested at least two (2) Business Days prior to the Second
Amendment Effective Date) in a principal amount equal to its Maximum Credit Amount (as
amended hereby) dated as of the date hereof.

       5.22 Specified Reserve Report. The Administrative Agent shall have received the
Specified Reserve Report.

        5.23 HighPoint Senior Notes Amendments. If the HighPoint Merger occurs via the
Exchange Offer Transaction, any HighPoint Senior Notes that are not assigned to the Borrower
shall be amended in form and substance reasonably acceptable to the Administrative Agent to
remove all covenants thereto and waive any mandatory redemptions required by a “change in
control”.

       5.24    Other Documents.       The Administrative Agent shall have received such other

                                               Page 27
              Case 21-10565-CSS         Doc 5    Filed 03/14/21     Page 79 of 259




documents as the Administrative Agent or counsel to the Administrative Agent may reasonably
request.

        Section 6.      New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit Agreement as a
Lender thereunder and under each and every other Loan Document to which any Lender is required
to be bound by the Credit Agreement, to the same extent as if such New Lender were an original
signatory thereto. Each New Lender hereby appoints and authorizes the Administrative Agent to
take such action as the Administrative Agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental thereto. Each New
Lender represents and warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Second Amendment, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (b) it has received a
copy of the Credit Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Second Amendment and to become a
Lender on the basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (c) from and after the Second
Amendment Effective Date, it shall be a party to and be bound by the provisions of the Credit
Agreement and the other Loan Documents and have the rights and obligations of a Lender
thereunder.

       Section 7.      Post-Closing

       7.1     HighPoint Senior Notes Requirements. If the HighPoint Merger occurs via the
Exchange Offer Transaction, within two (2) Business Days after the Second Amendment Effective
Date (or such later date as may be extended by the Administrative Agent in its sole discretion), the
Borrower shall deliver evidence reasonably satisfactory to the Administrative Agent that the
HighPoint Senior Notes have been terminated with all Debt evidenced thereby being cancelled.

        7.2     Control Agreements. Within thirty (30) calendar days after the Second Amendment
Effective Date (or such later date as may be extended by the Administrative Agent in its sole
discretion), with respect to each Deposit Account, Commodity Account and Securities Account of
the New Obligated Parties in existence on the Second Amendment Effective Date (in each case,
other than Excluded Accounts), the Administrative Agent shall have received from the New
Obligated Parties duly executed Control Agreements in accordance with and to the extent required
by the Security Agreement.

Notwithstanding anything to the contrary in Section 10.01 of the Credit Agreement, failure to
comply with any provision in this Section 7 within the periods specified herein shall constitute an
immediate Event of Default without any cure or grace period.

       Section 8.      Miscellaneous.

       8.1   Confirmation and Effect. The provisions of the Credit Agreement (as amended by
this Second Amendment) shall remain in full force and effect in accordance with its terms

                                             Page 28
              Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 80 of 259




following the effectiveness of this Second Amendment, and this Second Amendment shall not
constitute a waiver of any provision of the Credit Agreement or any other Loan Document. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words
of like import shall mean and be a reference to the Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

        8.2      Ratification and Affirmation of Credit Parties. Each of the Credit Parties hereby
expressly (i) acknowledges the terms of this Second Amendment, (ii) ratifies and affirms its
obligations under the Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Loan Documents to which it is a party, (iv) agrees, with
respect to each Credit Party that is a Guarantor, that its Guarantee under the Guarantee Agreement
remains in full force and effect with respect to the Obligations as amended hereby, (v) represents
and warrants to the Lenders and the Administrative Agent that each representation and warranty
of such Credit Party contained in the Credit Agreement and the other Loan Documents to which it
is a party is true and correct in all material respects as of the date hereof and after giving effect to
the amendments set forth in Section 2 hereof except (A) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and (B) to the extent that any such representation and warranty is
expressly qualified by materiality or by reference to Material Adverse Effect, such representation
and warranty (as so qualified) shall continue to be true and correct in all respects, (vi) represents
and warrants to the Lenders and the Administrative Agent that the execution, delivery and
performance by such Credit Party of this Second Amendment are within such Credit Party’s
corporate, limited partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Second Amendment constitutes the valid and
binding obligation of such Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (vii) represents and warrants to the Lenders and the Administrative
Agent that, after giving effect to this Second Amendment, no Event of Default exists.

        8.3     Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of this Second Amendment
by fax or electronic transmission (e.g. “.pdf”) shall be effective as delivery of a manually executed
original counterpart hereof.

     8.4       No Oral Agreement.     THIS WRITTEN SECOND AMENDMENT, THE CREDIT
AGREEMENT     AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS , OR UNWRITTEN ORAL AGREEMENTS OF
THE PARTIES . THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY
THE AGREEMENTS OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

       8.5  Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF ) SHALL BE GOVERNED BY, AND CONSTRUED IN


                                               Page 29
              Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 81 of 259




ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

       8.6     Payment of Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in connection with this
Second Amendment, any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

        8.7     Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

        8.8     Successors and Assigns. This Second Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and permitted assigns.

        8.9     Exiting Lender Consents. By its execution of this Second Amendment, BMO
Harris Financing, Inc., BBVA USA and The Huntington National Bank (each an “Exiting Lender”,
and collectively, the “Exiting Lenders”) each hereby (a) consents to this Second Amendment in its
capacity as a Lender under the Credit Agreement solely for purposes of Section 12.02 of the Credit
Agreement, and (b) acknowledges and agrees to Section 2.24 of this Second Amendment. Each
of the parties hereto hereby agrees and confirms that after giving effect to Section 2.24 of this
Second Amendment, each Exiting Lender’s Commitment shall be $0.00, each Exiting Lender’s
Commitments to lend and all other obligations of each Exiting Lender under the Credit Agreement
shall be terminated, and the Exiting Lender shall cease to be a Lender for all purposes under the
Loan Documents.

                                     [Signature Pages Follow.]




                                              Page 30
            Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 82 of 259




       The parties hereto have caused this Second Amendment to be duly executed as of the day
and year first above written.


    BORROWER:                                       BONANZA CREEK ENERGY, INC.


                                                    By:
                                                    Name: Brant H. DeMuth
                                                    Title: Executive Vice President and Chief
                                                           Financial Officer




     [SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 83 of 259




GUARANTORS:                                    BONANZA CREEK ENERGY
                                               OPERATING COMPANY, LLC


                                               By:
                                               Name: Cyrus D. Marter IV
                                               Title: President


                                               HOLMES EASTERN COMPANY, LLC


                                               By:
                                               Name: Cyrus D. Marter IV
                                               Title: President


                                               ROCKY MOUNTAIN
                                               INFRASTRUCTURE, LLC


                                               By:
                                               Name: Cyrus D. Marter IV
                                               Title: President


                                               [HIGHPOINT                    RESOURCES
                                               CORPORATION]


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 84 of 259




                                               JPMORGAN CHASE BANK, N.A.,
                                               as Administrative Agent and a Lender


                                               By:
                                               Name: Robert Keepers
                                               Title: Authorized Officer




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 85 of 259




                                               KEYBANK                         NATIONAL
                                               ASSOCIATION,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 86 of 259




                                               CITIBANK, N.A.,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 87 of 259




                                               U.S. BANK NATIONAL ASSOCIATION,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 88 of 259




                                               FIFTH THIRD          BANK,      NATIONAL
                                               ASSOCIATION,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 89 of 259




                                               BANK OF AMERICA, N.A.,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 90 of 259




                                               TRUIST BANK (as successor by merger to
                                               SunTrust Bank),
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 91 of 259




                                               CAPITAL      ONE,               NATIONAL
                                               ASSOCIATION,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 92 of 259




                                               BOKF,       N.A.     DBA      BANK         OF
                                               OKLAHOMA,
                                               as a Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 93 of 259




                                               WELLS FARGO BANK, N.A.,
                                               as a New Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 94 of 259




                                               COMERICA BANK,
                                               as a New Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 95 of 259




                                               BMO HARRIS FINANCING, INC.,
                                               as an Exiting Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 96 of 259




                                               BBVA USA,
                                               as an Exiting Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
       Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 97 of 259




                                               THE       HUNTINGTON            NATIONAL
                                               BANK,
                                               as an Exiting Lender


                                               By:
                                               Name:
                                               Title:




[SIGNATURE PAGE TO S ECOND AMENDMENT TO CREDIT A GREEMENT – BONANZA CREEK ENERGY, INC.]
            Case 21-10565-CSS      Doc 5   Filed 03/14/21   Page 98 of 259




                                       ANNEX I

                             NEW OBLIGATED PARTIES

[_______]




      Annex I to Second Amendment to Credit Agreement – Bonanza Creek Energy, Inc.
              Case 21-10565-CSS             Doc 5     Filed 03/14/21    Page 99 of 259




                                                 ANNEX II

                                                SCHEDULE 7

                                          EQUITY INTERESTS

Owner (Jurisdiction)    Issuer (Jurisdiction)       Percentage Percentage Class of No. of    Certificate
                                                      Owned       Pledged Stock    Shares    No.
                      Bonanza Creek Energy
Bonanza Creek Energy,
                       Operating Company,           100%         100%       N/A      N/A         N/A
   Inc. (Delaware)
                          LLC (Delaware)
Bonanza Creek Energy      Holmes Eastern
 Operating Company,       Company, LLC              100%         100%       N/A      N/A         N/A
   LLC (Delaware)           (Delaware)
Bonanza Creek Energy     Rocky Mountain
 Operating Company,     Infrastructure, LLC         100%         100%       N/A      N/A         N/A
   LLC (Delaware)           (Delaware)
Bonanza Creek Energy, HighPoint Resources
                                                    100%         100%       [___]    [___]      [____]
   Inc. (Delaware)    Corporation (Delaware)

        [TBD]




      Annex II to Second Amendment to Credit Agreement – Bonanza Creek Energy, Inc.
                  Case 21-10565-CSS     Doc 5    Filed 03/14/21    Page 100 of 259




                                          SCHEDULE 1.1

                                    APPLICABLE MARGIN
                                                        Commitment Utilization Grid
                                      Level I      Level II    Level III        Level IV   Level V
Commitment Utilization Percentage     <25%       >25% <50%    >50% <75%        >75% <90%    ≥90%
Eurodollar Revolving Credit Loans     3.00%         3.25%       3.50%             3.75%     4.00%
Letters of Credit                     3.00%         3.25%       3.50%             3.75%     4.00%
ABR Revolving Credit Loans            2.00%         2.25%       2.50%             2.75%     3.00%
Commitment Fee Rate                   0.50%         0.50%       0.50%             0.50%     0.50%




                                           Schedule 1.1-1
          Case 21-10565-CSS              Doc 5   Filed 03/14/21     Page 101 of 259




                                          SCHEDULE 1.2

                                          ALLOCATIONS
                                            Applicable Revolving Credit     Maximum Credit
          Name of Lender
                                                    Percentage                 Amount

    JPMorgan Chase Bank, N.A.                      11.875000%                 $118,750,000


   KeyBank National Association                    10.625000%                 $106,250,000


       Wells Fargo Bank, N.A.                      10.625000%                 $106,250,000


           Citibank, N.A.                          10.625000%                 $106,250,000


    US Bank National Association                   10.000000%                 $100,000,000


Fifth Third Bank, National Association             10.000000%                 $100,000,000


       Bank of America, N.A.                       10.000000%                 $100,000,000


             Truist Bank                           10.000000%                 $100,000,000


  Capital One, National Association                 6.250000%                 $62,500,000


 BOKF, N.A. dba Bank of Oklahoma                    5.000000%                 $50,000,000


           Comerica Bank                            5.000000%                 $50,000,000


                Total                             100.00000000%             $1,000,000,000.00




                                           Schedule 1.2-1
            Case 21-10565-CSS   Doc 5   Filed 03/14/21    Page 102 of 259




                                 SCHEDULE 1.4

                        HIGHPOINT LETTERS OF CREDIT

REFERENCE     AMOUNT     ISSUE DATE       EXPIRY         APPLICANT     BENEFICIARY
 NUMBER                                    DATE            NAME           NAME




                                  Schedule 1.4-1
          Case 21-10565-CSS    Doc 5   Filed 03/14/21   Page 103 of 259




                               SCHEDULE 7.14

                                SUBSIDIARIES

SUBSIDIARIES OF BONANZA CREEK ENERGY, INC.:

     BONANZA CREEK ENERGY OPERATING COMPANY, LLC, a Delaware limited
      liability company
     [______]




SUBSIDIARIES OF BONANZA CREEK ENERGY OPERATING COMPANY, LLC:
      ROCKY MOUNTAIN INFRASTRUCTURE, LLC , a Delaware limited liability
      company
      HOLMES EASTERN COMPANY, LLC, a Delaware limited liability company
     [______]




                                Schedule 7.14-1
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 104 of 259




                                            Exhibit F

                                New Take Back Notes Indenture

Certain documents, or portions thereof, contained in this Exhibit G and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, the Consenting Shareholders, and other interested parties are
expressly reserved, subject to the terms and conditions set forth in the Plan, the Merger Agreement,
and the TSA, to alter, amend, modify, or supplement the Plan Supplement and any of the
documents contained therein in accordance with the terms of the Plan or by order of the Court;
provided that, if any document in this Plan Supplement is altered, amended, modified, or
supplemented in any material respect prior to the Confirmation Hearing, the Debtors will file a
redline of such document with the Court.

The indenture attached herein (the “New Take Back Notes Indenture”) is subject to material
revision in all respects. The New Take Back Notes Indenture shall be subject to the terms and
conditions of the Plan, the Merger Agreement, and the TSA, including all consent rights therein,
and the Debtors and each interested party (solely to the extent such party has consent rights over
such New Take Back Notes Indenture) reserve all rights to amend (in whole or in part), revise, or
supplement the New Take Back Notes Indenture, and any of the documents and designations
contained therein, at any time before the Effective Date of the Plan, or any such other date as may
be permitted by the Plan or by order of the Court.
Case 21-10565-CSS    Doc 5       Filed 03/14/21   Page 105 of 259

                 BONANZA CREEK ENERGY, Inc.

                             as Issuer,

    THE SUBSIDIARY GUARANTORS NAMED ON SCHEDULE 1 HERETO

                    7.50% Senior Notes due 2026

                           INDENTURE

                        Dated as of [•], 2021

               U.S. BANK NATIONAL ASSOCIATION,

                             as Trustee
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21             Page 106 of 259

 Trust Indenture
 Act Section                                                                                                           Indenture Section
 310(a)(1)                                                                                                             13.09
    (a)(2)                                                                                                             13.09
    (a)(3)                                                                                                             Not Applicable
    (a)(4)                                                                                                             Not Applicable
    (a)(5)                                                                                                             13.09
    (b)                                                                                                                13.08
 311(a)                                                                                                                13.13
    (b)                                                                                                                13.13
 312(a)                                                                                                                1.11
    (b)                                                                                                                14.01
    (c)                                                                                                                14.01
 313(a)                                                                                                                13.15
    (b)                                                                                                                13.15
    (c)                                                                                                                13.15
    (d)                                                                                                                13.15
 314(a)                                                                                                                4.16
    (a)(4)                                                                                                             4.16
    (b)                                                                                                                Not Applicable
    (c)(1)                                                                                                             14.02
    (c)(2)                                                                                                             14.02
    (c)(3)                                                                                                             Not Applicable
    (d)                                                                                                                Not Applicable
    (e)                                                                                                                14.03
 315(a)                                                                                                                13.01
    (b)                                                                                                                13.02
    (c)                                                                                                                13.01
    (d)                                                                                                                13.01
    (e)                                                                                                                6.11
 Section 316(a)(last sentence)                                                                                         1.10
    (a)(1)(A)                                                                                                          6.02
    (a)(1)(B)                                                                                                          6.04
    (a)(2)                                                                                                             Not Applicable
    (b)                                                                                                                6.07
    (c)                                                                                                                2.05
 Section 317(a)(1)                                                                                                     6.08
    (a)(2)                                                                                                             6.09
    (b)                                                                                                                6.09
 Section 318(a)                                                                                                        14.14

Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture.
                            Case 21-10565-CSS                Doc 5       Filed 03/14/21   Page 107 of 259

                                                             TABLE OF CONTENTS

                                                                                                            Page

                                                                    ARTICLE 1
                                                      ISSUE AND DESCRIPTION OF NOTES

Section 1.01   Designation and Amount; Ranking Payments; Denomination                                               1
Section 1.02   Form of Notes                                                                                        2
Section 1.03   Additional Notes                                                                                     2
Section 1.04   Execution and Authentication                                                                         3
Section 1.05   Non-Business Day Payments                                                                            3
Section 1.06   Temporary Notes                                                                                      4
Section 1.07   Mutilated, Destroyed, Lost and Wrongfully Taken Notes                                                4
Section 1.08   Persons Deemed Owners                                                                                5
Section 1.09   Cancellation                                                                                         5
Section 1.10   Treasury Notes                                                                                       5
Section 1.11   Holder Lists                                                                                         5
                                                                    ARTICLE 2
                                    DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 2.01   Definitions                                                                                          5
Section 2.02   Other Definitions                                                                                   44
Section 2.03   [Reserved]                                                                                          45
Section 2.04   Form of Documents Delivered to Trustee                                                              45
Section 2.05   Acts of Holders; Record Dates                                                                       45
Section 2.06   Notices, Etc. to Trustee, Company and Subsidiary Guarantors                                         48
Section 2.07   Notice to Holders; Waiver                                                                           48

                                                                    ARTICLE 3
                                                        REDEMPTION AND PURCHASES

Section 3.01   Optional Redemption; Notices to Trustee                                                             48
Section 3.02   Selection of Notes to Be Redeemed                                                                   49
Section 3.03   Notice of Redemption                                                                                49
Section 3.04   Effect of Notice of Redemption                                                                      51
Section 3.05   Deposit of Redemption Price                                                                         51
Section 3.06   Notes Redeemed in Part                                                                              51
Section 3.07   No Limit on Other Purchases                                                                         51
Section 3.08   Mandatory Redemption; Open Market Purchases                                                         51


                                                                             i
                            Case 21-10565-CSS                 Doc 5       Filed 03/14/21          Page 108 of 259

                                                                     ARTICLE 4
                                                                    COVENANTS

Section 4.01   Payments                                                                                             52
Section 4.02   Maintenance of Office or Agency                                                                      53
Section 4.03   Reports to Holders                                                                                   53
Section 4.04   Existence                                                                                            54
Section 4.05   Covenant Suspension                                                                                  54
Section 4.06   Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred Stock                  55
Section 4.07   Limitation on Restricted Payments                                                                    56
Section 4.08   Limitation on Asset Sales                                                                            61
Section 4.09   Limitation on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries              64
Section 4.10   Limitation on Liens                                                                                  68
Section 4.11   Limitation on Transactions with Affiliates                                                           68
Section 4.12   Limitation on Restricted and Unrestricted Subsidiaries                                               70
Section 4.13   Change of Control                                                                                    71
Section 4.14   Additional Subsidiary Guarantors                                                                     73
Section 4.15   Waiver of Covenants                                                                                  73
Section 4.16   Statement by Officers as to Default                                                                  73
Section 4.17   Money for Notes Payments to Be Held in Trust                                                         74

                                                                     ARTICLE 5
                                                           SUCCESSOR CORPORATION

Section 5.01   When Company May Merge or Transfer Assets                                                            74
Section 5.02   When Subsidiary Guarantor May Merge or Consolidate                                                   76

                                                                     ARTICLE 6
                                                            DEFAULTS AND REMEDIES

Section 6.01   Events of Default                                                                                    76
Section 6.02   Acceleration                                                                                         79
Section 6.03   Other Remedies                                                                                       79
Section 6.04   Waiver of Past Defaults                                                                              80
Section 6.05   Control by Majority                                                                                  80
Section 6.06   Limitation on Suits                                                                                  80
Section 6.07   Rights of Holders to Receive Payment                                                                 80
Section 6.08   Collection Suit by Trustee                                                                           81
Section 6.09   Trustee May File Proofs of Claim                                                                     81
Section 6.10   Priorities                                                                                           81


                                                                          ii
                             Case 21-10565-CSS                Doc 5      Filed 03/14/21   Page 109 of 259

Section 6.11    Undertaking for Costs                                                                       81
Section 6.12    Waiver of Stay or Extension Laws                                                            82

                                                                     ARTICLE 7
                                                           DISCHARGE OF INDENTURE

                                                                     ARTICLE 8
                                                                  AMENDMENTS

Section 8.01    Without Consent of Holders                                                                  83
Section 8.02    With Consent of Holders                                                                     85
Section 8.03    Compliance with Trust Indenture Act                                                         86
Section 8.04    Notation on or Exchange of Notes                                                            86
Section 8.05    Trustee to Sign Supplemental Indentures                                                     86
Section 8.06    Effect of Supplemental Indentures                                                           86

                                                                     ARTICLE 9
                                             LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 9.01    Legal Defeasance and Covenant Defeasance                                                    87
Section 9.02    Conditions to Legal Defeasance or Covenant Defeasance                                       87
Section 9.03    Application of Trust Money                                                                  89
Section 9.04    Repayment to the Company                                                                    89
Section 9.05    Reinstatement                                                                               90

                                                                    ARTICLE 10
                                                              PAYMENT OF INTEREST

Section 10.01 Payment of Interest                                                                           90
Section 10.02 Defaulted Interest                                                                            90
Section 10.03 Interest Rights Preserved                                                                     91

                                                                    ARTICLE 11
                                                            SUBSIDIARY GUARANTEES

Section 11.01   The Subsidiary Guarantee                                                                    91
Section 11.02   Obligations Unconditional                                                                   91
Section 11.03   Reinstatement                                                                               92
Section 11.04   Subrogation; Subordination                                                                  93
Section 11.05   Remedies                                                                                    93
Section 11.06   Continuing Subsidiary Guarantee                                                             93
Section 11.07   General Limitation on Subsidiary Guarantee Obligations                                      93
Section 11.08   Right of Contribution                                                                       93


                                                                         iii
                              Case 21-10565-CSS                Doc 5       Filed 03/14/21   Page 110 of 259

Section 11.09 Release                                                                                         94

                                                                       ARTICLE 12
                                                            TRANSFER AND EXCHANGE

Section 12.01   Transfer and Exchange of Global Notes                                                         94
Section 12.02   Transfer and Exchange of Definitive Notes                                                     95
Section 12.03   Global Note Legend                                                                            95
Section 12.04   Cancellation of Global Notes                                                                  96
Section 12.05   General Provisions Relating to Transfers and Exchanges                                        96

                                                                       ARTICLE 13
                                                                      THE TRUSTEE

Section 13.01   Certain Duties and Responsibilities                                                            97
Section 13.02   Notice of Defaults                                                                             98
Section 13.03   Certain Rights of Trustee                                                                      98
Section 13.04   Not Responsible for Recitals or Issuance of Notes                                             100
Section 13.05   May Hold Notes                                                                                100
Section 13.06   Money Held in Trust                                                                           100
Section 13.07   Compensation and Reimbursement                                                                100
Section 13.08   Conflicting Interests                                                                         101
Section 13.09   Corporate Trustee Required; Eligibility                                                       101
Section 13.10   Resignation and Removal; Appointment of Successor                                             101
Section 13.11   Acceptance of Appointment by Successor                                                        103
Section 13.12   Merger, Conversion, Consolidation or Succession to Business                                   103
Section 13.13   Preferential Collection of Claims Against Company                                             104
Section 13.14   Appointment of Authenticating Agent                                                           104
Section 13.15   Reports by Trustee                                                                            105

                                                                       ARTICLE 14
                                                                     MISCELLANEOUS

Section 14.01   Communication by Holders with Other Holders                                                   105
Section 14.02   Certificate and Opinion as to Conditions Precedent                                            105
Section 14.03   Statements Required in Certificate or Opinion                                                 106
Section 14.04   Separability Clause                                                                           106
Section 14.05   Governing Law                                                                                 106
Section 14.06   No Liability for Certain Persons                                                              106
Section 14.07   Patriot Act                                                                                   106
Section 14.08   Successors                                                                                    106
Section 14.09   Table of Contents; Headings                                                                   106


                                                                           iv
                             Case 21-10565-CSS                 Doc 5   Filed 03/14/21   Page 111 of 259

Section 14.10   Multiple Originals                                                                        107
Section 14.11   [Reserved]                                                                                107
Section 14.12   [Reserved]                                                                                107
Section 14.13   No Security Interest Created                                                              107
Section 14.14   Trust Indenture Act                                                                       107
Section 14.15   Benefits of Indenture                                                                     107
Section 14.16   No Adverse Interpretation of Other Agreement                                              107
Section 14.17   Notices                                                                                   107
Section 14.18   Force Majeure                                                                             108
Section 14.19   Waiver of Jury Trial                                                                      109

Schedule 1      Subsidiary Guarantors                                                                      I-1
Exhibit A       Form of Note                                                                              A-1
Exhibit B       Form of Supplemental Indenture                                                            B-1


                                                                       v
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 112 of 259

        INDENTURE, dated as of [•], 2021, among Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors (as
defined hereinafter) and U.S. Bank National Association, a national banking organization, as trustee (the “Trustee”). The Company, the Subsidiary
Guarantors and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders (as defined hereinafter) of the
7.50% Senior Notes due 2026 (the “Notes”).

                                                                        ARTICLE 1

                                                        ISSUE AND DESCRIPTION OF NOTES

        Section 1.01         Designation and Amount; Ranking Payments; Denomination. The Notes are hereby established and shall be designated as the
“7.50% Senior Notes due 2026.” The aggregate principal amount of Notes that may be authenticated and delivered under this Indenture is not limited. The
Company may, and shall be entitled to, from time to time, without notice to or the consent of the Holders of the Notes, in accordance with Section 1.03
below increase the principal amount of Notes and issue such increased principal amount (or any portion thereof) of Notes as “Additional Notes” under this
Indenture.

        Payments of the principal of and interest on the Notes shall be made in U.S. Dollars, and the Notes shall be denominated in U.S. Dollars and in
minimum amounts of at least $2,000 and integral multiples of $1,000 in excess thereof. The Place of Payment where the principal of and any other
payments due on the Notes are payable shall initially be at the office or agency of the Company maintained for that purpose in New York, New York in
accordance with Section 4.02 of this Indenture.

         Initially, U.S. Bank National Association will act as Paying Agent and Registrar. The Company may appoint and change any Paying Agent or
Registrar or co-registrar without notice. The Company or any of its domestically organized Restricted Subsidiaries may act as Paying Agent or Registrar or
co-registrar.

          At the option of the Company, payment of interest may be made at the Corporate Trust Office or by check mailed to the Holders at their addresses
set forth in the Security Register; provided that payment by wire transfer of immediately available funds will be required with respect to principal of, and
interest and premium, if any, on, (i) all Global Notes to the account of the Depositary or its nominee and (ii) all other Notes the Holders of which are
entitled to interest on an aggregate principal amount in excess of $1,000,000 that have provided wire transfer instructions to the Company or the Paying
Agent not later than five Business Days before the relevant Interest Payment Date.

       The Notes shall be guaranteed by each of the Subsidiary Guarantors pursuant to Article 11 and by any additional Restricted Subsidiaries that
become Subsidiary Guarantors after the Issue Date in accordance with Section 4.14 .

          No Subsidiary Guarantee nor any notation thereof shall be, or shall be required to be, endorsed on, or attached to, or otherwise physically made
part of any Note.


                                                                              1
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 113 of 259

         Section 1.02      Form of Notes.

        (a)       General. The Notes and the Trustee’s certificate of authentication shall be substantially in the form set forth in Exhibit A hereto, which is
incorporated in and made a part of this Indenture.

         Any of the Notes may have such letters, numbers or other marks of identification and such notations, legends or endorsements as the officers
executing the same may approve (execution thereof to be conclusive evidence of such approval) and as are not inconsistent with the provisions of this
Indenture or as may be required to comply with any law or with any rule or regulation made pursuant thereto or with any rule or regulation of any securities
exchange or automated quotation system on which the Notes may be listed or designated for issuance, or to conform to usage or to indicate any special
limitations or restrictions to which any particular Notes are subject.

         The terms and provisions contained in the form of Note attached as Exhibit A hereto shall constitute, and are hereby expressly made, a part of this
Indenture and, to the extent applicable, the Company and the Trustee, by their execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.

          (b)       Global Notes. Notes issued in global form will be substantially in the form of Exhibit A hereto (including the Global Note Legend and
the “Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes issued in definitive form will be substantially in the form of Exhibit A
hereto (but without the Global Note Legend thereon and without the “Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note will represent such of the outstanding Notes as will be specified therein and each shall provide that it represents the aggregate principal
amount of outstanding Notes from time to time endorsed thereon and that the aggregate principal amount of outstanding Notes represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges and redemptions. Any endorsement of a Global Note to reflect the amount of
any increase or decrease in the aggregate principal amount of outstanding Notes represented thereby will be made by the Trustee in accordance with
instructions given by the Holder thereof as required by Article 12 hereof.

         Section 1.03       Additional Notes.

         (a)        With respect to any Additional Notes, there shall be (a) established in or pursuant to a Board Resolution and (b) (i) set forth or
determined in the manner provided in an Officers’ Certificate or (ii) established in one or more supplemental indentures to the Indenture, prior to the
issuance of such Additional Notes:

                  (1)      the aggregate principal amount of such Additional Notes to be authenticated and delivered pursuant to the Indenture;

                   (2)       the issue price and the issue date of such Additional Notes, including the date from which interest shall accrue and the first
         interest payment date therefor; and

                  (3)         if applicable, that such Additional Notes shall be issuable in whole or in part in the form of one or more Global Notes and, in
         such case, the respective depositaries for such Global Notes, the form of any legend or legends which shall be borne by such Global Notes in
         addition to or in lieu of those called for by Exhibit A hereto and any circumstances in addition to or in lieu of those set forth in Exhibit A in which
         any such Global Notes may be exchanged in whole or in part for Additional Notes registered, or any transfer of such Global Notes in whole or in
         part may be registered, in the name or names of Persons other than the depositary for such Global Note or a nominee thereof.


                                                                               2
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 114 of 259

         (b)        If any of the terms of any Additional Notes are established by action taken pursuant to a Board Resolution, a copy thereof shall be
delivered to the Trustee at or prior to the delivery of the Officers’ Certificate or the supplemental indenture to the Indenture setting forth the terms of the
Additional Notes.

          (c)      The Initial Notes and any Additional Notes shall be considered collectively as a single class for all purposes of the Indenture. Holders of
the Initial Notes and any Additional Notes will vote and consent together on all matters to which such Holders are entitled to vote or consent as one class,
and none of the Holders of the Initial Notes or any Additional Notes shall have the right to vote or consent as a separate class on any matter to which such
Holders are entitled to vote or consent.

         Section 1.04       Execution and Authentication.

         The Notes shall be executed on behalf of the Company by its Chairman of the Board, President or a Vice President of the Company (or any other
officer of the Company designated in writing by or pursuant to authority of the Board of Directors and delivered to the Trustee from time to time). The
signature of any of these officers on the Notes may be electronically transmitted, manual or facsimile.

         Notes bearing the electronically transmitted, manual or facsimile signatures of individuals who were at any time the proper officers of the
Company or such Subsidiary Guarantor, as the case may be, shall bind the Company or such Subsidiary Guarantor, as the case may be, notwithstanding that
such individuals or any of them have ceased to hold such offices prior to the authentication and delivery of such Notes or did not hold such offices at the
date of such Notes.

        A Note will not be valid until authenticated by the manual signature of the Trustee. Such signature will be conclusive evidence that the Note has
been authenticated under this Indenture.

          The Trustee will, upon receipt of a written order of the Company signed by an officer (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any Additional Notes, in the aggregate principal amount or amounts specified in
such Authentication Order. The Trustee may appoint an Authenticating Agent acceptable to the Company to authenticate Notes in accordance with
Section 13.14. An Authenticating Agent may authenticate Notes whenever the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by any such Authenticating Agent. An Authenticating Agent has the same rights as the Trustee to interact with Holders or
an Affiliate of the Company.

         Section 1.05      Non-Business Day Payments. If any Interest Payment Date, the Stated Maturity, any Redemption Date, any Net Proceeds Offer
Payment Date or any Change of Control Payment Date falls on a day that is not a Business Day, then the required payment or delivery will be made on the
next succeeding Business Day with the same force and effect as if made on the date that the payment or delivery was due, and no additional interest will
accrue on that required payment or delivery for the period from and after the Interest Payment Date, Stated Maturity, Redemption Date, Net Proceeds Offer
Payment Date or Change of Control Payment Date, as the case may be, to that next succeeding Business Day.


                                                                              3
                              Case 21-10565-CSS                 Doc 5       Filed 03/14/21           Page 115 of 259

          Section 1.06     Temporary Notes. Until certificates representing Notes are ready for delivery, the Company may prepare and the Trustee, upon
receipt of an Authentication Order, will authenticate temporary Notes. Temporary Notes will be substantially in the form of certificated Notes but may have
variations that the Company considers appropriate for temporary Notes and as may be reasonably acceptable to the Trustee. Without unreasonable delay,
the Company will prepare and the Trustee will authenticate Definitive Notes in exchange for temporary Notes. Until such exchange, temporary Notes shall
be entitled to the same rights, benefits and privileges as Definitive Notes.

         Section 1.07 Mutilated, Destroyed, Lost and Wrongfully Taken Notes. If (a) any mutilated Note is surrendered to the Trustee or (b) both (i) there
shall be delivered to the Company and the Trustee (A) a claim by a Holder as to the destruction, loss or wrongful taking of any Note of such Holder and a
request thereby for a new replacement Note, and (B) such indemnity bond as may be required by them to save each of them and any agent of either of them
harmless and (ii) such other reasonable requirements as may be imposed by the Company as permitted by Section 8-405 of the Uniform Commercial Code
have been satisfied, then, in the absence of notice to the Company or the Trustee that such Note has been acquired by a “protected purchaser” within the
meaning of Section 8-405 of the Uniform Commercial Code, the Company shall execute and upon receipt of an Authentication Order the Trustee shall
authenticate and deliver, in lieu of any such mutilated, destroyed, lost or wrongfully taken Note, a new Note of like tenor and principal amount and bearing
a number not contemporaneously Outstanding.

         In case any such mutilated, destroyed, lost or wrongfully taken Note has become or is about to become due and payable, the Company in its
discretion may, instead of issuing a new Note, pay such Note.

       Upon the issuance of any new Note under this Section, the Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other expenses (including the fees and expenses of the Trustee) connected therewith.

          Every new Note issued pursuant to this Section in lieu of any destroyed, lost or wrongfully taken Note shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or wrongfully taken Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with any and all other Notes duly issued hereunder.

        The provisions of this Section are exclusive and shall preclude (to the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or wrongfully taken Notes.


                                                                             4
                              Case 21-10565-CSS                 Doc 5       Filed 03/14/21           Page 116 of 259

         Section 1.08 Persons Deemed Owners. Prior to due presentment of a Note for registration of transfer, the Company, any Subsidiary Guarantor
and the Trustee and any agent of the Company, any Subsidiary Guarantor or the Trustee may treat the Person in whose name such Note is registered as the
owner of such Note for the purpose of receiving payment of principal of and any premium and (subject to Article 10) any interest on such Note and for all
other purposes whatsoever, whether or not such Note be overdue, and neither the Company, any Subsidiary Guarantor, the Trustee nor any agent of the
Company, any Subsidiary Guarantor or the Trustee shall be affected by notice to the contrary.

          Section 1.09      Cancellation. All Notes surrendered for payment, redemption, registration of transfer or exchange shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee and shall be promptly canceled by it. The Company may at any time deliver to the Trustee for
cancellation any Notes previously authenticated and delivered hereunder which the Company may have acquired in any manner whatsoever, and may
deliver to the Trustee (or to any other Person for delivery to the Trustee) for cancellation any Notes previously authenticated hereunder which the Company
has not issued and sold, and all Notes so delivered shall be promptly canceled by the Trustee. No Notes shall be authenticated in lieu of or in exchange for
any Notes canceled as provided in this Section, except as expressly permitted by this Indenture. All canceled Notes held by the Trustee shall be disposed of
according to the Trustee’s customary cancellation procedures; provided, however, that the Trustee shall not be required to destroy such canceled Notes.

         Section 1.10    Treasury Notes. In determining whether the Holders of the required principal amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Company or any Subsidiary Guarantor, or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any Subsidiary Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any such direction, waiver or consent, only Notes that the Trustee actually
knows are so owned will be so disregarded.

          Section 1.11 Holder Lists. The Trustee will preserve in as current a form as is reasonably practicable the most recent list available to it of the
names and addresses of all Holders and shall otherwise comply with Trust Indenture Act Section 312(a). If the Trustee is not the Registrar, the Company
will furnish to the Trustee at least seven Business Days before each interest payment date and at such other times as the Trustee may request in writing, a
list in such form and as of such date as the Trustee may reasonably require of the names and addresses of the Holders of the Notes and the Company shall
otherwise comply with Trust Indenture Act Section 312(a).

                                                                       ARTICLE 2

                                    DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

         Section 2.01   Definitions.

         “Acquired Indebtedness” means Indebtedness or Preferred Stock of a Person or any of its Subsidiaries (1) existing at the time such Person
becomes a Restricted Subsidiary or at the time it merges or consolidates with the Company or any of its Restricted Subsidiaries or (2) which becomes
Indebtedness or Preferred Stock of the Company or a Restricted Subsidiary in connection with the acquisition of assets from such Person, in each case not
incurred in connection with, or in anticipation or contemplation of, such Person becoming a Restricted Subsidiary or such acquisition, merger or
consolidation.


                                                                             5
                             Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 117 of 259

          “Acquired Subordinated Indebtedness” means Indebtedness of the Company or any Subsidiary Guarantor that (i) is subordinated or junior in
right of payment to the Notes or such Subsidiary Guarantor’s Subsidiary Guarantee, as the case may be, (ii) constitutes Acquired Indebtedness and (iii) was
not incurred in connection with, or in contemplation of, another Person merging with or into, or becoming a Restricted Subsidiary of, the Company or any
of its Subsidiaries.

        “Adjusted Consolidated Net Tangible Assets” or “ACNTA” of a Person means (without duplication), as of the date of determination:

                 (1)        the sum of:

                          (a)           discounted future net revenues from proved oil and gas reserves of the Company and its Restricted Subsidiaries,
                 calculated in accordance with Commission guidelines (before any state or federal or other income tax), as estimated by a nationally
                 recognized firm of independent petroleum engineers or the Company in a reserve report prepared by the Company’s petroleum engineers
                 as of a date no earlier than the date of the Company’s latest annual consolidated financial statements (or, if such date of determination is
                 within 45 days after the end of such most recently completed fiscal year and no reserve report as of the end of such fiscal year has at the
                 time been prepared, the Company’s second preceding fiscal year) or, at the Company’s option, the Company’s most recently completed
                 fiscal quarter for which internal financial statements are available, as increased by, as of the date of determination, the estimated
                 discounted future net revenues from:

                                   (i)       estimated proved oil and gas reserves acquired by the Company and its Restricted Subsidiaries since the date
                          of such year-end or quarterly reserve report; and

                                   (ii)     estimated oil and gas reserves attributable to extensions, discoveries and other additions and upward revisions
                          of estimates of proved oil and gas reserves since the date of such year-end or quarterly reserve report due to exploration,
                          development or exploitation, production and other activities, which reserves were not reflected in such reserve report which
                          would, in accordance with standard industry practice, result in such determinations,

        in each of cases (i) and (ii) calculated in accordance with Commission guidelines (utilizing the prices utilized in such year-end or quarterly reserve
        report), and decreased by, as of the date of determination, the estimated discounted future net revenues from:

                                   (iii)      estimated proved oil and gas reserves produced or disposed of since the date of such year-end or quarterly
                          reserve report; and


                                                                             6
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 118 of 259

                                    (iv)       estimated oil and gas reserves attributable to downward revisions of estimates of proved oil and gas reserves
                           since the date of such year-end or quarterly reserve report due to changes in geological conditions, exploration, development or
                           exploitation, production or other activities conducted since the date of such reserve report or other factors which would, in
                           accordance with standard industry practice, cause such revisions,

         in each of cases (iii) and (iv) calculated in accordance with Commission guidelines (utilizing the prices utilized in such year-end or quarterly
         reserve report) and, in the case of each of clauses (i), (ii), (iii) and (iv), as estimated by the Company’s petroleum engineers or any independent
         petroleum engineers engaged by the Company for that purpose; plus

                          (b)         the capitalized costs that are attributable to oil and gas properties of the Company and its Subsidiaries to which no
                  proved oil and gas reserves are attributable, based on the Company’s books and records as of a date no earlier than the date of the
                  Company’s most recent annual or quarterly financial statements; plus

                           (c)           the Net Working Capital on a date no earlier than the date of the Company’s most recent consolidated annual or
                  quarterly financial statements; plus

                           (d)            with respect to each other tangible asset of the Company or its consolidated Restricted Subsidiaries specifically
                  including, but not to the exclusion of any other qualifying tangible assets, the Company’s or its consolidated Restricted Subsidiaries’ gas
                  gathering and processing facilities, land, equipment, leasehold improvements, investments carried on the equity method, restricted cash
                  and the carrying value of marketable securities, the greater of (i) the net book value of such other tangible asset on a date no earlier than
                  the date of the Company’s most recent consolidated annual or quarterly financial statements and (ii) the appraised value, as estimated by
                  independent appraisers, of such other tangible assets of the Company and its Restricted Subsidiaries (provided that the Company may
                  rely on subclause (i) of this clause (d) if no appraisal is available or has been obtained), as of a date no earlier than the date of the
                  Company’s latest audited financial statements; minus

                  (2)           minority interests and, to the extent not otherwise taken into account in determining Adjusted Consolidated Net Tangible
         Assets, any net natural gas balancing liabilities of the Company and its consolidated Restricted Subsidiaries reflected in the Company’s latest
         audited financial statements.

         In addition to, but without duplication of, the foregoing, for purposes of this definition, “Adjusted Consolidated Net Tangible Assets” shall be
calculated after giving effect, on a pro forma basis, to (A) any Investment not prohibited by this Indenture, to and including the date of the transaction
giving rise to the need to calculate Adjusted Consolidated Net Tangible Assets (the “Assets Transaction Date”), in any other Person that, as a result of
such Investment, becomes a Restricted Subsidiary of the Company, (B) the acquisition, to and including the Assets Transaction Date (by merger,
consolidation or purchase of stock or assets), of any business or assets, including, without limitation, Permitted Industry Investments, and (C) any sales or
other dispositions of assets permitted by this Indenture (other than sales of Hydrocarbons or other mineral products in the ordinary course of business)
occurring on or prior to the Assets Transaction Date. If the Company changes its method of accounting from the successful efforts method to the full costs
method or a similar method of accounting, “ACNTA” will continue to be calculated as if the Company were still using the successful efforts method of
accounting.


                                                                              7
                                 Case 21-10565-CSS              Doc 5         Filed 03/14/21          Page 119 of 259

          “Affiliate” means, with respect to any specified Person, any other Person who directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person. The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative of the foregoing.

         “Affiliate Transaction” has the meaning set forth under Section 4.11.

         “Alternate Offer” has the meaning set forth under Section 4.13(d).

         “Applicable Procedures” means the customary procedures of the Depositary relevant to the situation at hand.

         “Asset Acquisition” means (1) an Investment by the Company or any Restricted Subsidiary in any other Person pursuant to which such Person
shall become a Restricted Subsidiary, or shall be merged with or into the Company or any Restricted Subsidiary, or (2) the acquisition by the Company or
any Restricted Subsidiary of the assets of any Person (other than a Restricted Subsidiary) which constitute all or substantially all of the assets of such
Person or comprise any division, operating unit, segment, business, group of related assets or line of business of such Person.

         “Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer, exchange, lease (other than operating leases entered into in the
ordinary course of business), assignment or other transfer for value by the Company or any of its Restricted Subsidiaries (including any Sale and Leaseback
Transaction) to any Person other than the Company or a Restricted Subsidiary of:

                  (1)      any Capital Stock of any Restricted Subsidiary; or

                   (2)      any other property or assets (including any interests therein) (other than cash or Cash Equivalents) of the Company or any
         Restricted Subsidiary, including any disposition by means of a merger, consolidation or similar transaction; provided, however, that Asset Sales
         shall not include:

                           (a)       the sale, lease, conveyance, disposition or other transfer of all or substantially all of the assets of the Company in a
                  transaction which is (i) made in compliance with the provisions of Article 5 or (ii) subject to the provisions of Section 4.13;

                           (b)       any Investment in an Unrestricted Subsidiary which is made in compliance with the provisions of Section 4.07;


                                                                                8
               Case 21-10565-CSS               Doc 5        Filed 03/14/21           Page 120 of 259

         (c)         disposals, abandonments or replacements of damaged, unserviceable, worn-out or other obsolete equipment or other
assets or assets that are no longer useful in the conduct of the Crude Oil and Natural Gas Business of the Company and its Restricted
Subsidiaries;

         (d)          the sale, lease, conveyance, disposition or other transfer (each, a “Transfer”) by the Company or any Restricted
Subsidiary of assets or property, or the issuance or sale of Capital Stock by a Restricted Subsidiary, to the Company or one or more
Restricted Subsidiaries;

         (e)       any disposition or other Transfer of Hydrocarbons or other mineral products in the ordinary course of business or the
Transfer of equipment, inventory, products, services, accounts receivable or other assets in the ordinary course of business;

         (f)            any Transfer of an interest in an oil, gas or mineral property, pursuant to a farm-out, farm-in, joint operating,
overriding royalty interest, area of mutual interest or unitization agreement, or other similar or customary arrangement or agreement that
the Company or any Restricted Subsidiary determines in good faith to be necessary or appropriate for the economic development of such
Property other than Production Payments and Reserve Sales;

         (g)          surrender or waiver of contract rights, oil and gas leases or property related thereto, abandonment of any oil or gas
property or interests therein or the settlement, release or surrender of contract, tort or other claims of any kind;

         (h)        any disposition of defaulted receivables that have been written-off as uncollectible that arose in the ordinary course of
business for collection;

         (i)       any Asset Swap;

          (j)        the Transfer by the Company or any Restricted Subsidiary of assets or property in any single transaction or series of
related transactions that involve assets or properties having a Fair Market Value (valued at the Fair Market Value of such assets or
property at the time of such Transfer) not to exceed $20.0 million;

        (k)       a Restricted Payment that does not violate Section 4.07 or a Permitted Investment (including, without limitation,
unwinding any Commodity Agreements, Interest Rate Agreements or Currency Agreements);

          (l)          any Production Payments and Reserve Sales; provided that any such Production Payments and Reserve Sales, other
than incentive compensation programs on terms that are reasonably customary in the Crude Oil and Natural Gas Business for geologists,
geophysicists and other providers of technical services to the Company or a Restricted Subsidiary, shall have been created, incurred,
issued, assumed or guaranteed in connection with the acquisition or financing of, and within 60 days after the acquisition of, the property
that is subject thereto;


                                                            9
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 121 of 259

                           (m)           the disposition (whether or not in the ordinary course of the Crude Oil and Natural Gas Business) of oil or gas
                  properties or direct or indirect interests in real property; provided that at the time of such sale or transfer such properties do not have
                  associated with them any proved reserves;

                        (n)        the farm-out, lease or sublease of developed or undeveloped crude oil or natural gas properties owned or held by the
                  Company or such Restricted Subsidiary in exchange for crude oil and natural gas properties owned or held by another Person;

                           (o)          the creation or perfection of a Lien (but not, except to the extent contemplated in clause (p) below, the sale or other
                  disposition of the properties or assets subject to such Lien);

                           (p)         the creation or perfection of a Permitted Lien and the exercise by any Person in whose favor any such Permitted Lien
                  is granted of any of its rights in respect of that Permitted Lien;

                           (q)         the licensing or sublicensing of intellectual property, including, without limitation, licenses for seismic data, in the
                  ordinary course of business and which do not materially interfere with the business of the Company and its Restricted Subsidiaries; and

                            (r)       the disposition of oil and natural gas properties in connection with tax credit transactions complying with Section 29
                  of the Internal Revenue Code or any successor or analogous provisions of the Internal Revenue Code.

          “Asset Swap” means any trade or exchange by the Company or any Restricted Subsidiary of oil and gas properties or other properties or assets for
oil and gas properties or other properties or assets owned or held by another Person; provided that the Fair Market Value of the properties or assets traded or
exchanged by the Company or such Restricted Subsidiary (together with any cash) is reasonably equivalent to the Fair Market Value of the properties or
assets (together with any cash) to be received by the Company or such Restricted Subsidiary; provided, further, that any Net Cash Proceeds received must
be applied in accordance with Section 4.08.

         “Assets Transaction Date” has the meaning set forth in the definition of “Adjusted Consolidated Net Tangible Assets.”

         “Authenticating Agent” means, when used with respect to Notes, any Person authorized by the Trustee in accordance with Section 13.14 to act
on behalf of the Trustee to authenticate Notes.

         “Bankruptcy Law” means title 11, U.S. Code or any similar federal or state law for the relief of debtors.

        “Board of Directors” means, as to any Person, the board of directors (or similar governing body) of such Person or any duly authorized
committee thereof including, in the case of a limited partnership, the board of directors of the managing general partner thereof.


                                                                              10
                               Case 21-10565-CSS                   Doc 5         Filed 03/14/21            Page 122 of 259

         “Board Resolution” means, with respect to any Person, a copy of a resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in full force and effect on the date of such certification, and delivered to the
Trustee.

         “Borrowing Base” means the “Borrowing Base” as defined in and as determined from time to time pursuant to the Senior Credit Facility;
provided that the Borrowing Base under such Credit Facility is determined on a basis substantially consistent with customary terms for oil and gas secured
reserve based loan transactions and has a lender group that includes one or more commercial financial institutions which engage in oil and gas reserve
based lending in the ordinary course of their respective businesses.

         “Business Day” means any day other than a Saturday, Sunday or any other day on which commercial banking institutions in the City of New York
or other place of payment are required or authorized by law or other governmental action to be closed.

         “Capital Stock” means:

                  (1)        with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however
         designated and whether or not voting) of corporate stock, including each class of Common Stock and Preferred Stock of such Person and
         including any warrants, options or rights to acquire any of the foregoing and instruments convertible into any of the foregoing;

                  (2)       with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person;
         and

                   (3)       any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions
         of assets of, the issuing Person,

but excluding from all of the foregoing clauses (1), (2) and (3) any debt securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

         “Cash Equivalents” means:

                  (1)       marketable direct obligations issued by, or unconditionally guaranteed by, the United States Government or issued by any
         agency thereof and backed by the full faith and credit of the United States, in each case maturing within one year from the date of acquisition
         thereof;

                   (2)       marketable direct obligations issued by any state of the United States of America or any political subdivision of any such state
         or any public instrumentality thereof maturing within one year from the date of acquisition thereof and, at the time of acquisition, having one of
         the three highest ratings obtainable from either S&P or Moody’s;


                                                                                 11
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 123 of 259

                  (3)       commercial paper maturing no more than one year from the date of creation thereof and, at the time of acquisition, having one
         of the two highest ratings obtainable from Moody’s or S&P;

                  (4)       certificates of deposit or bankers’ acceptances maturing within one year from the date of acquisition thereof or demand deposit
         accounts and Eurodollar time deposits and overnight bank deposits issued by any bank organized under the laws of the United States of America
         or any state thereof or the District of Columbia or any United States branch of a foreign bank having at the date of acquisition thereof combined
         capital and surplus of not less than $100 million;

                   (5)       repurchase obligations with a term of not more than seven days for underlying securities of the types described in clauses (1),
         (2) or (4) above entered into with any bank meeting the qualifications specified in clause (4) above;

                  (6)      deposits in money market funds investing in instruments of the type specified in clauses (1) through (5) above; and

                  (7)      money market mutual or similar funds having assets in excess of $100 million.

         “Change of Control” means the occurrence of one or more of the following events:

                   (1)       any sale, lease, exchange or other transfer (other than pursuant to a merger or consolidation), in one transaction or a series of
         related transactions), of all or substantially all of the assets of the Company to any Person or group as such terms are used in Section 13(d) and
         14(d) of the Exchange Act, other than the Company or a Restricted Subsidiary;

                 (2)         the approval by the Company of any plan or proposal for the liquidation or dissolution of the Company (whether or not
         otherwise in compliance with the provisions of this Indenture); or

                   (3)        any transaction as a result of which any Person or group shall become the beneficial owner (as defined in Rule 13d-3 of the
         Exchange Act, except that a Person or group shall be deemed to be a beneficial owner of all securities such Person or group shall have the right to
         acquire or vote within one year), directly or indirectly, of more than 50% of the Voting Stock of the Company, other than any such transaction in
         which the outstanding Capital Stock of the Company is changed into or exchanged for Capital Stock of the surviving Person or any parent thereof
         that collectively represents at least 50% of the aggregate total Voting Stock of the surviving Person or such parent immediately following such
         transaction.

Notwithstanding the foregoing, (a) a transaction will not be deemed to involve a Change of Control if (i) the Company becomes a direct or indirect wholly
owned subsidiary of a holding company and (ii)(A) the direct or indirect holders of the Voting Stock of such holding company immediately following that
transaction are substantially the same as the holders of the Company’s Voting Stock immediately prior to that transaction or (B) immediately following that
transaction no Person (other than a holding company satisfying the requirements of this sentence) is the beneficial owner, directly or indirectly, of more
than 50% of the Voting Stock of such holding company; (b) the right to acquire Voting Stock (so long as such person does not have the right to direct the
voting of the Voting Stock subject to such right) or any veto power in connection with the acquisition or disposition of Voting Stock will not cause a party
to be a beneficial owner and (c) a Change of Control shall not be deemed to occur upon the consummation of the Merger Transaction or any actions
undertaken by the Company or any Restricted Subsidiary solely for the purpose of changing the legal structure of the Company or such Restricted
Subsidiary.


                                                                             12
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 124 of 259

         “Change of Control Offer” has the meaning set forth in Section 4.13(a).

         “Change of Control Payment” has the meaning set forth in Section 4.13(a).

         “Change of Control Payment Date” has the meaning set forth in Section 4.13(b)(2).

         “Change of Control Triggering Event” means the occurrence of both a Change of Control and a Rating Decline.

         “Commission” means the Securities and Exchange Commission.

        “Commodity Agreements” means, with respect to any Person, any futures contract, forward contract, commodity swap agreement, commodity
option agreement, hedging agreements and other agreements or arrangements or any combination thereof entered into by such Person in respect of
Hydrocarbons purchased, used, produced, processed or sold by such Person or its Subsidiaries that are customary in the Crude Oil and Natural Gas
Business and that are designed to manage the risks of Hydrocarbon price fluctuations.

         “Common Stock” of any Person means any and all shares, interests or other participations in, and other equivalents (however designated and
whether voting or non-voting) of such Person’s common stock, whether outstanding on the Issue Date or issued after the Issue Date, and includes, without
limitation, all series and classes of such common stock.

         “Company” means the party named as such in this Indenture until a successor replaces it pursuant to the applicable provisions hereof and,
thereafter, means the successor.

         “Company Properties” means all Properties, and equity, partnership or other ownership interests therein, that are related or incidental to, or used
or useful in connection with, the conduct or operation of any business activities of the Company or the Subsidiaries, which business activities are not
prohibited by the terms of this Indenture.

         “Company Request” or “Company Order” means a written request or order signed in the name of the Company by any two of the following: a
Chairman of the Board, a Chief Executive Officer, a President, a Vice President, a Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary
of the Company, or any other officer or officers of the Company designated in writing by or pursuant to authority of the Board of Directors and delivered to
the Trustee from time to time.


                                                                             13
                                  Case 21-10565-CSS              Doc 5        Filed 03/14/21           Page 125 of 259

         “Consolidated EBITDAX” means, for any period, the sum (without duplication) of:

                  (1)        Consolidated Net Income; and

                  (2)        to the extent Consolidated Net Income has been reduced thereby:

                            (a)       all income taxes of the Company and its Restricted Subsidiaries paid or accrued in accordance with GAAP for such
                  period;

                            (b)       Consolidated Interest Expense;

                            (c)      the amount of any Preferred Stock dividends paid by the Company and its Restricted Subsidiaries; and

                            (d)       Consolidated Non-cash Charges or consolidated exploration expense,

less any non-cash items increasing Consolidated Net Income for such period (other than accruals of revenue in the ordinary course of business), all as
determined on a consolidated basis for the Company and its Restricted Subsidiaries in accordance with GAAP.

         “Consolidated EBITDAX Coverage Ratio” means, with respect to the Company, the ratio of (i) Consolidated EBITDAX of the Company during
the four full fiscal quarters for which financial information in respect thereof is available (the “Four Quarter Period”) ending on or prior to the date of the
transaction giving rise to the need to calculate the Consolidated EBITDAX Coverage Ratio (the “Transaction Date”) to (ii) Consolidated Fixed Charges of
the Company for the Four Quarter Period. In addition to and without limitation of the foregoing, for purposes of this definition, “Consolidated EBITDAX”
and “Consolidated Fixed Charges” shall be calculated after giving effect (without duplication) on a pro forma basis for the period of such calculation to:

                  (1)           the incurrence or repayment of any Indebtedness or issuance of Preferred Stock of the Company or any of its Restricted
         Subsidiaries (and the application of the proceeds thereof) giving rise to the need to make such calculation and any incurrence or repayment of
         other Indebtedness or issuance of other Preferred Stock (and the application of the proceeds thereof), other than the incurrence or repayment of
         indebtedness in the ordinary course of business for working capital purposes pursuant to working capital facilities, occurring during the Four
         Quarter Period or at any time subsequent to the last day of the Four Quarter Period and on or prior to the Transaction Date, as if such incurrence or
         repayment, as the case may be (and the application of the proceeds thereof), occurred on the first day of the Four Quarter Period; and

                   (2)          any Asset Sales (and the application of the proceeds thereof) or Asset Acquisitions by the Company or any Restricted
         Subsidiary (or by any Person acquired by the Company or any Restricted Subsidiary) (including, without limitation, any Asset Acquisition giving
         rise to the need to make such calculation as a result of the Company or one of its Restricted Subsidiaries (including any Person who becomes a
         Restricted Subsidiary as a result of the Asset Acquisition) incurring Acquired Indebtedness, and also including, without limitation, any
         Consolidated EBITDAX attributable to the assets which are the subject of the Asset Acquisition or Asset Sale (and the application of the proceeds
         thereof) during the Four Quarter Period) occurring during the Four Quarter Period or at any time subsequent to the last day of the Four Quarter
         Period and on or prior to the Transaction Date, as if such Asset Sale (and the application of the proceeds thereof) or Asset Acquisition (including
         the incurrence, assumption or liability for any such Acquired Indebtedness) occurred on the first day of the Four Quarter Period.


                                                                              14
                              Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 126 of 259

         For purposes of this definition, (a) any Person that is a Restricted Subsidiary on the Transaction Date will be deemed to have been a Restricted
Subsidiary at all times during the Four Quarter Period; and (b) any Person that is not a Restricted Subsidiary on the Transaction Date will be deemed not to
have been a Restricted Subsidiary at any time during the Four Quarter Period. If the Company or any of its Restricted Subsidiaries directly or indirectly
guarantees Indebtedness of a third Person, the preceding paragraph shall give effect to the incurrence of such guaranteed Indebtedness as if the Company or
the Restricted Subsidiary, as the case may be, had directly incurred or otherwise assumed such guaranteed Indebtedness.

         For purposes of this definition, whenever pro forma effect is to be given to an acquisition or disposition of assets or any other event in connection
with any calculation, the pro forma calculations shall be determined in good faith by a responsible financial or accounting officer of the Company
(including pro forma expense and cost reductions and any pro forma expense and cost reductions that have occurred or are reasonably expected to occur, in
the reasonable judgment of the chief financial officer of the Company (regardless of whether those cost savings or operating improvements could then be
reflected in pro forma financial statements in accordance with Regulation S-X promulgated under the Securities Act or any regulation or policy of the
Commission related thereto)).

         Furthermore, in calculating “Consolidated Fixed Charges” for purposes of determining the “Consolidated EBITDAX Coverage Ratio”:

                  (1)       interest on outstanding Indebtedness determined on a fluctuating basis as of the Transaction Date and which will continue to be
         so determined thereafter shall be deemed to have accrued at a fixed rate per annum equal to the rate of interest on such Indebtedness in effect on
         the Transaction Date;

                  (2)       if interest on any Indebtedness actually incurred on the Transaction Date may optionally be determined at an interest rate based
         upon a factor of a prime or similar rate, a eurocurrency interbank offered rate, or other rates, then the interest rate in effect on the Transaction Date
         will be deemed to have been in effect during the Four Quarter Period; and

                  (3)      notwithstanding clauses (1) and (2) above, interest on Indebtedness determined on a fluctuating basis, to the extent such interest
         is covered by agreements relating to Interest Rate Agreements, shall be deemed to accrue at the rate per annum resulting after giving effect to the
         operation of such agreements.


                                                                               15
                             Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 127 of 259

        “Consolidated Fixed Charges” means, with respect to the Company for any period, the sum, without duplication, of:

                 (1)      Consolidated Interest Expense (including any premium or penalty paid in connection with redeeming or retiring Indebtedness
        of the Company and its Restricted Subsidiaries prior to the stated maturity thereof pursuant to the agreements governing such Indebtedness), plus

                (2)        the amount of all dividend payments on any series of Preferred Stock of the Company or any Restricted Subsidiary (other than
        dividends paid in Qualified Capital Stock and other than to the Company or any Restricted Subsidiary) paid, accrued or scheduled to be paid or
        accrued during such period.

        “Consolidated Interest Expense” means, with respect to the Company for any period, the sum of, without duplication:

                 (1)             the aggregate of the interest expense of the Company and its Restricted Subsidiaries for such period determined on a
        consolidated basis in accordance with GAAP, including without limitation, (a) any amortization of original issue discount and debt issuance cost,
        (b) the net costs, losses or gains under Interest Rate Agreements, (c) all capitalized interest, and (d) the interest portion of any deferred payment
        obligation, plus

                  (2)       the interest component of Finance Lease Obligations paid, accrued and/or scheduled to be paid or accrued by the Company and
        its Restricted Subsidiaries during such period, as determined on a consolidated basis in accordance with GAAP, minus

               (3)          to the extent included above, write-off of deferred financing costs and interest attributable to Dollar-Denominated Production
        Payments.

         “Consolidated Net Income” means, with respect to the Company for any period, the aggregate net income (or loss) of the Company and its
Restricted Subsidiaries for such period on a consolidated basis, determined in accordance with GAAP; provided, however, that there shall be excluded
therefrom:

                 (1)       any net after-tax gains (or losses) from Asset Sales or abandonments or reserves relating thereto;

                 (2)          any net after-tax extraordinary or nonrecurring gains (or losses) and any net after-tax gain or loss realized upon the sale or
        other disposition of any Capital Stock of any Person;

                 (3)        the net income (but not loss) of any Restricted Subsidiary to the extent that the declaration of dividends or similar distributions
        by that Restricted Subsidiary of that income is restricted by charter, contract, operation of law or otherwise;

                  (4)       the net income of any Person in which the Company has an interest, other than a Restricted Subsidiary, except to the extent of
        cash dividends or distributions actually paid to the Company or to a Restricted Subsidiary by such Person (and provided that the Company’s equity
        in a net loss of any such Person for such period shall not be included in determining such Consolidated Net Income, except to the extent of the
        aggregate cash actually contributed to such Person by the Company or a Restricted Subsidiary during such period);


                                                                             16
                     Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 128 of 259

         (5)        (a) any net after-tax income or loss attributable to discontinued operations (including, without limitation, operations disposed
of during such period whether or not such operations were classified as discontinued) and (b) any income or loss attributable to any Person
acquired in any pooling-of-interests transaction for any period prior to the date of such acquisition;

        (6)           in the case of a successor to the Company by consolidation or merger or as a transferee of the Company’s assets, any net
income (or loss) of the successor corporation prior to such consolidation, merger or transfer of assets;

         (7)       any non-cash charges related to a ceiling test write-down under GAAP;

      (8)           any unrealized non-cash gains or losses or charges in respect of Interest Rate Agreements, Currency Agreements or
Commodity Agreements (including those resulting from the application of SFAS 133);

       (9)          any non-cash compensation charge arising from any grant of stock, stock options or other equity-based awards, in accordance
with GAAP;

        (10)         any consolidated non-cash gains or losses arising from changes in GAAP standards or principles after the Issue Date or the
cumulative effect thereof;

         (11)      all net income or loss of Unrestricted Subsidiaries;

         (12)        any asset (including goodwill) impairment or writedown on or related to Crude Oil and Natural Gas Properties or other non-
current assets under applicable GAAP or Commission guidelines; and

         (13)         any non-cash or nonrecurring charges associated with any premium or penalty paid, write-off of deferred financing costs or
other financial recapitalization charges in connection with redeeming or retiring any Indebtedness prior to maturity.

“Consolidated Net Worth” means, with respect to any specified Person as of any date, the sum of:

         (1)       the consolidated equity of the common stockholders of such Person and its consolidated Subsidiaries as of such date; plus

         (2)         the respective amounts reported on such Person’s balance sheet as of such date with respect to any series of Preferred Stock
(other than Disqualified Stock) that by its terms is not entitled to the payment of dividends unless such dividends may be declared and paid only
out of net earnings in respect of the year of such declaration and payment, but only to the extent of any cash received by such Person upon
issuance of such Preferred Stock.


                                                                    17
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 129 of 259

         “Consolidated Non-cash Charges” means, with respect to the Company, for any period, the aggregate depreciation, depletion, amortization,
impairment and other non-cash charges or expenses of the Company and its Restricted Subsidiaries reducing Consolidated Net Income of the Company for
such period, determined on a consolidated basis in accordance with GAAP (excluding any such charge which requires an accrual of or a reserve for cash
charges for any future period).

        “consolidation” means, with respect to any Person, the consolidation of the accounts of the Restricted Subsidiaries of such Person with those of
such Person, all in accordance with GAAP; provided, however, that “consolidation” will not include consolidation of the accounts of any Unrestricted
Subsidiary of such Person with the accounts of such Person. The term “consolidated” has a correlative meaning to the foregoing.

        “Corporate Trust Office” means the office of the Trustee at which at any particular time, its corporate trust business with respect to this
Indenture shall be administered, which office at the date hereof is located at 185 Asylum Street, 27th Floor, Hartford, CT 06103, Attention: Global
Corporate Trust, or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the office of any
successor Trustee designated from time to time by written notice to the Holders and the Company.

         “Covenant Defeasance” has the meaning set forth under Article 9.

        “Credit Facility” means one or more debt facilities or other financing arrangements (including, without limitation, the Senior Credit Facility),
commercial paper facilities, letters of credit facilities, bankers’ acceptances or indentures, in each case with banks or other institutional lenders that engage
in making bank loans or similar extensions of credit in the ordinary course, providing for revolving credit loans, term loans, letters of credit, bankers’
acceptances or other borrowings, in each case, as amended, restated, modified, renewed, extended, refunded, replaced (whether upon or after termination or
otherwise) or refinanced (in each case, without limitation as to amount), in whole or in part, from time to time.

         “Crude Oil and Natural Gas Business” means:

                   (1)        the acquisition, exploration, exploitation, development, operation, production, hedging, swapping and disposition of interests in
         oil, natural gas and other Hydrocarbon properties and assets;

                 (2)          the gathering, marketing, treating, processing, storage, refining, hedging, swapping, selling and transporting of any production
         from such interests, properties or assets (or interests, properties or assets of others) and products produced in association therewith; and

                  (3)        activities arising from, relating to or necessary, appropriate, ancillary, complementary or incidental to the foregoing.

         “Crude Oil and Natural Gas Properties” means all Properties, including equity or other ownership interests therein, owned by any Person which
contain or have been assigned “proved oil and gas reserves,” as defined in Rule 4-10 of Regulation S-X of the Securities Act.


                                                                               18
                               Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 130 of 259

       “Crude Oil and Natural Gas Related Assets” means any Investment or capital expenditure (but not including additions to working capital or
repayments of any revolving credit or working capital borrowings) by the Company or any Subsidiary of the Company which is related to the business of
the Company and its Subsidiaries as it is conducted on the date of the Asset Sale giving rise to the Net Cash Proceeds to be reinvested.

        “Currency Agreement” means, with respect to any Person, any foreign exchange contract, currency swap agreement, currency futures contract,
currency option contract or other similar agreement or arrangement to which such Person is a party or beneficiary.

           “Default” means an event or condition the occurrence of which is, or with the lapse of time or the giving of notice or both would be, an Event of
Default.

           “Defeasance” means Covenant Defeasance or Legal Defeasance.

          “Definitive Note” means a certificated Note registered in the name of the Holder thereof and issued in accordance with Article 12 hereof,
substantially in the form of Exhibit A hereto except that such Note shall not bear the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.

          “Depositary” means, with respect to the Notes issuable or issued in whole or in part in the form of one or more Global Notes, a clearing agency
that is designated to act as depositary of the Notes as contemplated by Section 1.01 and specified in Section 2.05 as the Depositary with respect to the
Notes and any and all successors thereto appointed as Depositary hereunder and having become such pursuant to this Indenture.

         “Disqualified Stock” means that portion of any Capital Stock which, by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is mandatorily redeemable (other than in exchange for Capital Stock of such
Person that is not itself Disqualified Stock) or is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock, pursuant to
a sinking fund obligation or otherwise, or is mandatorily redeemable at the sole option of the holder thereof (other than in exchange for Capital Stock of
such Person that is not itself Disqualified Stock) or is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock, in
whole or in part, in either case, on or prior to the final stated maturity of the Notes; provided, however, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the final stated maturity of the Notes shall not constitute Disqualified Stock if:

                   (1)          the “asset sale” or “change of control” provisions applicable to such Capital Stock are not more favorable to the holders of
           such Capital Stock than the terms applicable to the Notes and described under Sections 4.08 and 4.13; and

                    (2)        any such requirement only becomes operative after compliance with such terms applicable to the Notes, including the purchase
           of any Notes tendered pursuant thereto (or concurrently therewith; provided that all of the Notes validly tendered for purchase and not withdrawn
           pursuant to the requirements described under Section 4.08 or 4.13 are so purchased).


                                                                              19
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 131 of 259

         The amount of any Disqualified Stock that does not have a fixed redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or repurchased on any date on which the amount of such
Disqualified Stock is to be determined pursuant to this Indenture; provided, however, that if such Disqualified Stock could not be required to be redeemed,
repaid or repurchased at the time of such determination, the redemption, repayment or repurchase price will be the book value of such Disqualified Stock as
reflected in the most recent financial statements of such Person.

          “Dollar-Denominated Production Payment” means production payment obligations recorded as liabilities in accordance with GAAP, together
with all undertakings and obligations in connection therewith.

         “Equity Offering” means an offering of Qualified Capital Stock of the Company, including any Public Equity Offerings and any non-public,
unregistered offering or private placement of such Qualified Capital Stock, or any contribution to capital of the Company in respect of Qualified Capital
Stock of the Company.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any successor statute or statutes thereto.

         “Fair Market Value” means, with respect to any asset or property, the price which would be paid in an arm’s-length, free market transaction, for
cash, between an informed and willing seller and an informed and willing buyer, neither of whom is under undue pressure or compulsion to complete the
transaction. Unless otherwise provided in this Indenture, Fair Market Value shall be determined by an officer of the Company acting in good faith, which
determination will be conclusive for all purposes under this Indenture.

         “Fall-Away Period” has the meaning set forth in Section 4.05(b).

          “Finance Lease Obligation” means, as to any Person, an obligation that is required to be classified and accounted for as a capital lease or finance
lease for financial reporting purposes in accordance with GAAP (but excluding any obligation that is required to be classified and accounted for as an
operating lease for financial reporting purposes in accordance with GAAP as in effect on the Issue Date), and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in accordance with GAAP; and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be terminated by the lessee without
payment of a penalty. For purposes of the covenant described in Section 4.10, a Finance Lease Obligation will be deemed to be secured by a Lien on the
property being leased.

         “Four Quarter Period” has the meaning set forth in the definition of “Consolidated EBITDAX Coverage Ratio.”


                                                                             20
                             Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 132 of 259

        “GAAP” means generally accepted accounting principles in the United States of America as in effect from time to time, including those set forth
in:

               (1)               the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public
        Accountants;

                 (2)        statements and pronouncements of the Financial Accounting Standards Board;

                 (3)        such other statements by such other entity as approved by a significant segment of the accounting profession; and

                (4)           the rules and regulations of the Commission governing the inclusion of financial statements (including pro forma financial
        statements) in periodic reports required to be filed pursuant to Section 13 of the Exchange Act, including opinions and pronouncements in staff
        accounting bulletins and similar written statements from the accounting staff of the Commission.

          “Global Notes” means, individually and collectively, each of the Global Notes deposited with or on behalf of and registered in the name of the
Depositary or its nominee, substantially in the form of Exhibit A hereto and that bears the Global Note Legend and that has the “Schedule of Exchanges of
Interests in the Global Note” attached thereto, issued in accordance with Section 1.02 and Article 12 hereof.

        “Global Note Legend” means the legend set forth in Section 12.03 hereof, which is required to be placed on all Global Notes issued under this
Indenture.

         “guarantee” means any obligation, contingent or otherwise, of any Person directly or indirectly guaranteeing any Indebtedness of any Person and
any obligation, direct or indirect, contingent or otherwise, of such Person:

                 (1)          to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness of such Person (whether
        arising by virtue of partnership arrangements, or by agreements to keep-well, to purchase assets, goods, securities or services, to take-or-pay or to
        maintain financial statement conditions or otherwise); or

                 (2)          entered into for the purpose of assuring in any other manner the obligee of such Indebtedness of the payment thereof or to
        protect such obligee against loss in respect thereof (in whole or in part);

provided, however, that the term “guarantee” shall not include endorsements for collection or deposit in the ordinary course of business or any obligation
to the extent it is payable only in Qualified Capital Stock. The term “guarantee” used as a verb has a corresponding meaning.

        “HPR” means HighPoint Resources Corporation, a Delaware corporation (formerly Red Rider Holdco, Inc.).

        “HPO” means HighPoint Operating Corporation (formerly Bill Barrett Corporation), a wholly owned subsidiary of HPR.

        “HPR Senior Notes” means HPO’s 8.75% Senior Notes due 2025 and 7.00% Senior Notes due 2022.


                                                                            21
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 133 of 259

         “Holder” means any Person that is the registered holder of a Note.

         “Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and all products, by-products and all other substances (whether or not hydrocarbon in
nature) produced in connection therewith or refined, separated, settled or derived therefrom or the processing thereof, and all other minerals and substances
related to the foregoing, including, but not limited to, liquified petroleum gas, natural gas, kerosene, sulphur, lignite, coal, uranium, thorium, iron,
geothermal steam, water, carbon dioxide, helium, and any and all other minerals, ores, or substances of value, and the products and proceeds therefrom,
including, without limitation, all gas resulting from the in-situ combustion of coal or lignite.

         “incur” has the meaning set forth under Section 4.06. Notwithstanding the foregoing, solely for purposes of determining compliance with
Section 4.06, the following will not be deemed to be incurrences of Indebtedness or issuances of Preferred Stock:

                  (1)       amortization of debt discount or the accretion of principal with respect to a non-interest bearing or other discount security;

                  (2)        the payment of regularly scheduled interest in the form of additional Indebtedness of the same instrument or the payment of
         regularly scheduled dividends on Capital Stock in the form of additional Capital Stock of the same class and with the same terms;

                  (3)         the obligation to pay a premium in respect of Indebtedness or Preferred Stock arising in connection with the issuance of a
         notice of redemption or making of a mandatory offer to purchase such Indebtedness or Preferred Stock; and

                  (4)       unrealized losses or charges in respect of hedging obligations (including those resulting from the application of SFAS 133).

         “Indebtedness” means with respect to any Person, without duplication:

                  (1)         the principal in respect of (A) indebtedness of such Person for money borrowed and (B) indebtedness evidenced by notes,
         debentures, bonds or other similar instruments for the payment of which such Person is responsible or liable, including, in each case, any premium
         on such indebtedness to the extent such premium has become due and payable;

                  (2)       all Finance Lease Obligations of such Person;

                  (3)           all obligations of such Person representing the deferred purchase price of property, all conditional sale obligations of such
         Person and all obligations under any title retention agreement (but excluding Trade Accounts Payable), to the extent such obligations would
         appear as a liability upon the balance sheet of such Person in accordance with GAAP;


                                                                              22
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 134 of 259

                 (4)         all obligations for the reimbursement of any obligor on any outstanding letter of credit, banker’s acceptance or similar credit
        transaction (other than obligations with respect to letters of credit securing obligations (other than obligations described in clauses (1) through
        (3) above) entered into in the ordinary course of business of such Person to the extent such letters of credit are not drawn upon or, if and to the
        extent drawn upon, such drawing is reimbursed no later than the tenth Business Day following payment on the letter of credit);

                 (5)        guarantees and other contingent obligations in respect of Indebtedness referred to in this definition;

                 (6)        all obligations of any other Person of the type referred to in clauses (1) through (5) above which are secured by any Lien on
        any property or asset of such Person, the amount of such obligation being deemed to be the lesser of the Fair Market Value of such property or
        asset and the amount of the obligation so secured;

                 (7)        all net payment obligations under Commodity Agreements, Currency Agreements and Interest Rate Agreements;

                 (8)         all Disqualified Stock issued by such Person with the “amount” or “principal amount” of Indebtedness represented by such
        Disqualified Stock being equal to the greater of its voluntary or involuntary liquidation preference and its maximum fixed redemption price or
        repurchase price; and

                (9)        any guarantee by such Person of production or payment with respect to (A) a Production Payment or (B) Production Payments
        and Reserve Sales;

provided, however, that any indebtedness which has been defeased in accordance with GAAP or defeased pursuant to the deposit of cash or Cash
Equivalents (in an amount sufficient to satisfy all such indebtedness obligations at maturity or redemption, as applicable, and all payments of interest and
premium, if any) in a trust or account created or pledged for the sole benefit of the holders of such indebtedness, and subject to no other Liens, and the
other applicable terms of the instrument governing such indebtedness, shall not constitute “Indebtedness.”

         For purposes hereof, the “maximum fixed repurchase price” of any Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock were purchased on any date on which Indebtedness shall
be required to be determined pursuant to this Indenture, and if such price is based upon, or measured by, the Fair Market Value of such Disqualified Stock,
such Fair Market Value shall be determined reasonably and in good faith by the Company. Notwithstanding the foregoing, (i) accrued expenses and Trade
Accounts Payable arising in the ordinary course of business shall not constitute “Indebtedness” and (ii) except as expressly provided in clause (9) above,
Production Payments and Reserve Sales shall not constitute “Indebtedness.”

          Any obligation of a Person in respect of a farm-in agreement or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well (which agreement may be subject to maximum payment obligations, after
which expenses are shared in accordance with the working or participation interest therein or in accordance with the agreement of the parties) or perform
the drilling, completion or other operation on such well in exchange for an ownership interest in an oil or gas property shall not constitute Indebtedness.


                                                                             23
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 135 of 259

          Notwithstanding the foregoing, in connection with the acquisition or disposition of any business, assets or Capital Stock of a Restricted Subsidiary
or the Company, “Indebtedness” will exclude any obligations arising from agreements of the Company or any of its Restricted Subsidiaries providing for
indemnification, guarantees (other than guarantees of Indebtedness), adjustment of purchase price, holdbacks, contingent payment obligations based on a
final financial statement or performance of acquired or disposed of assets or similar obligations, in each case, incurred or assumed in connection with such
acquisition or disposition.

        The “amount” or “principal amount” of Indebtedness at any time of determination as used herein shall, except as set forth below, be determined in
accordance with GAAP:

                  (1)           the “amount” or “principal amount” of any Indebtedness issued at a price that is less than the principal amount at maturity
         thereof shall be the accreted value thereof;

                  (2)        the “amount” or “principal amount” of any Finance Lease Obligation shall be the amount determined in accordance with the
         definition thereof;

                  (3)         the “amount” or “principal amount” of any Preferred Stock shall be the greater of its voluntary or involuntary liquidation
         preference and its maximum fixed redemption price or repurchase price;

                    (4)     the “amount” or “principal amount” of any Interest Rate Agreements included in the definition of Permitted Indebtedness shall
         be zero;

                 (5)            the “amount” or “principal amount” of all other unconditional obligations shall be the amount of the liability thereof
         determined in accordance with GAAP; and

                    (6)       the “amount” or “principal amount” of all other contingent obligations shall be the maximum liability at such date of such
         Person.

         “Indenture” means this Indenture, as amended or supplemented from time to time in accordance with the terms hereof.

         “Independent Advisor” means a reputable accounting, appraisal or nationally recognized investment banking, engineering or consulting firm
(a) which does not, and whose directors, officers and employees or Affiliates do not, have a direct or indirect material financial interest in the Company and
(b) which, in the judgment of the Company, is otherwise disinterested, independent and qualified to perform the task for which it is to be engaged.

         “Initial Notes” means the first $[•] million aggregate principal amount of Notes issued under this Indenture on the date hereof.


                                                                             24
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 136 of 259

          “Interest Rate Agreements” means, with respect to any Person, (i) any agreements of such Person with any other Person, whereby, directly or
indirectly, such Person is entitled to receive from time to time periodic payments calculated by applying either a floating or a fixed rate of interest on a
stated notional amount in exchange for periodic payments made by such other Person calculated by applying a fixed or a floating rate of interest on the
same notional amount and (ii) any interest rate protection agreements, interest rate future agreements, interest rate option agreements, agreements providing
for interest rate swaps, caps, floors or collars and similar agreements or arrangements to which such Person is a party or beneficiary.

         “Investment” means, with respect to any Person, any direct or indirect:

                  (1)         loan, advance or other extension of credit (including, without limitation, a guarantee) or capital contribution (by means of any
         transfer of cash or other property valued at the Fair Market Value thereof as of the date of transfer) to others or any payment for property or
         services for the account or use of others;

                   (2)           purchase or acquisition by such Person of any Capital Stock, bonds, notes, debentures or other securities (excluding any
         interest in a crude oil or natural gas leasehold to the extent constituting a security under applicable law) or evidences of Indebtedness issued by
         any other Person (whether by merger, consolidation, amalgamation or otherwise and whether or not purchased directly from the issuer of such
         securities or evidences of Indebtedness);

                 (3)         guarantee or assumption of the Indebtedness of any other Person (other than the guarantee or assumption of Indebtedness of
         such Person or a Restricted Subsidiary of such Person which guarantee or assumption is made in compliance with the provisions of Section 4.06);
         and

                  (4)       other items that would be classified as investments on a balance sheet of such Person prepared in accordance with GAAP.

          Notwithstanding the foregoing, “Investment” shall exclude direct or indirect advances or payments to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses or deposits on a balance sheet, endorsements for
collection or deposits arising in the ordinary course of business, any loan or extension of credit represented by a bank deposit other than a time deposit, any
interest in an oil or gas leasehold to the extent constituting a security under applicable law and extensions of trade credit by the Company and its Restricted
Subsidiaries on commercially reasonable terms in accordance with normal trade practices of the Company or such Restricted Subsidiary, as the case may
be. The amount of any Investment shall be its Fair Market Value at the time the Investment is made and shall not be adjusted for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment. If the Company or any Restricted Subsidiary sells or otherwise disposes of
any Capital Stock of any Restricted Subsidiary such that, after giving effect to any such sale or disposition, it ceases to be a Subsidiary of the Company, the
Company shall be deemed to have made an Investment on the date of any such sale or disposition equal to the Fair Market Value of the Capital Stock of
such Restricted Subsidiary not sold or disposed of.

         “Investment Grade Rating” means a Moody’s rating of Baa3 or higher and an S&P rating of BBB- or higher or, if either such Rating Agency
ceases to rate the Notes for reasons outside of the Company’s control, the equivalent investment grade credit rating from any other Rating Agency.


                                                                              25
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 137 of 259

         “Issue Date” means the date of original issuance of the Notes (excluding, for such purpose any Additional Notes).

         “Legal Defeasance” has the meaning set forth under Article 9.

          “Lien” means any lien, mortgage, deed of trust, pledge, security interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof and any agreement to give any security interest).

         “Merger Transaction” means the Agreement of Plan and Merger, dated as of November 9, 2020, by and among the Company, Boron Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of the Company, and HPR and all related documents and agreements, in each case as
amended, and all transactions contemplated thereby.

         “Moody’s” means Moody’s Investors Service, Inc.

         “Net Cash Proceeds” means, with respect to any Asset Sale, the aggregate proceeds in the form of cash or Cash Equivalents including payments
in respect of deferred payment obligations when received in the form of cash or Cash Equivalents received by the Company or any of its Restricted
Subsidiaries from such Asset Sale net of (a) reasonable out-of-pocket expenses and fees relating to such Asset Sale (including, without limitation, legal,
accounting, reservoir engineering and investment banking fees and sales commissions and title expenses), (b) taxes (including secondary tax expenses) paid
or payable or taxes required to be accrued as a liability under GAAP after taking into account any reduction in consolidated tax liability due to available tax
credits or deductions and any tax sharing arrangements, (c) repayment of Indebtedness or Preferred Stock that is required to be repaid in connection with
such Asset Sale or that is secured by any assets subject to such Asset Sale, in accordance with the terms of any Lien upon such assets, (d) appropriate
amounts to be provided by the Company or any Restricted Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against any post closing
adjustments or liabilities associated with such Asset Sale and retained by the Company or any Restricted Subsidiary, as the case may be, after such Asset
Sale, including, without limitation, pension and other post-employment benefit liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, and (e) all distributions and other payments required to be made to minority interest
holders in Restricted Subsidiaries as a result of such Asset Sale.

         “Net Proceeds Offer” has the meaning set forth in Section 4.08.

         “Net Proceeds Offer Amount” has the meaning set forth in Section 4.08.

         “Net Proceeds Offer Payment Date” has the meaning set forth in Section 4.08.

         “Net Proceeds Offer Trigger Date” has the meaning set forth in Section 4.08.


                                                                              26
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 138 of 259

         “Net Working Capital” means all current assets (other than current assets from Commodity Agreements) of the Company and its consolidated
Subsidiaries, minus all current liabilities of the Company and its consolidated Subsidiaries, except current liabilities included in Indebtedness and any
current liabilities from Commodity Agreements, in each case as set forth in financial statements of the Company prepared in accordance with GAAP
(excluding any adjustments made pursuant to FAS 133); provided that current assets and current liabilities shall exclude Consolidated Non-cash Charges.

         “Notes” has the meaning set forth in the preamble to this Indenture and shall include the Initial Notes and any Additional Notes authenticated and
delivered in accordance with Section 1.03.

         “Officers’ Certificate” means a certificate signed by any two of the following: a Chairman of the Board, a Chief Executive Officer, a Chief
Operating Officer, a Chief Financial Officer, a President, a Vice President, a Treasurer, an Assistant Treasurer, a Secretary or an Assistant Secretary of the
Company, or any other officer or officers of the Company designated in a writing by or pursuant to authority of the Board of Directors and delivered to the
Trustee from time to time.

        “Opinion of Counsel” means a written opinion of counsel, who may be an employee of or counsel for the Company or a Subsidiary Guarantor,
reasonably acceptable to the Trustee.

         “Outstanding” when used with respect to any Notes, means, as of the date of determination, all Notes theretofore authenticated and delivered
under this Indenture, except:

                  (1)       Notes theretofore canceled by the Trustee or delivered to the Trustee for cancellation;

                  (2)        Notes for whose payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any
         Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying
         Agent) for the Holders of such Notes; provided that, if such Notes are to be redeemed, notice of such redemption has been duly given pursuant to
         this Indenture or provision therefor satisfactory to the Trustee has been made;

                  (3)       Notes as to which Defeasance has been effected pursuant to Section 9.01; and

                  (4)               Notes which have been paid pursuant to Section 1.07 or in exchange for or in lieu of which other Notes have been
         authenticated and delivered pursuant to this Indenture, other than any such Notes in respect of which there shall have been presented to the Trustee
         proof satisfactory to it that such Notes are held by a protected purchaser in whose hands such Notes are valid obligations of the Company.

        “Pari Passu Indebtedness” means any Indebtedness of the Company or any Subsidiary Guarantor that ranks pari passu in right of payment with
the Notes or such Subsidiary Guarantees, as applicable.


                                                                             27
                             Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 139 of 259

        “Participant” means, with respect to the Depositary, a Person who has an account with the Depositary (and, with respect to DTC, shall include
Euroclear and Clearstream).

      “Paying Agent” means any Person authorized by the Company to pay the principal of or any premium or interest on the Notes on behalf of the
Company.

        “Permitted Acquisition Indebtedness” means Indebtedness or Preferred Stock of the Company or any of its Restricted Subsidiaries to the extent
such Indebtedness or Preferred Stock was Indebtedness of:

                 (1)       a Subsidiary prior to the date on which such Subsidiary became a Restricted Subsidiary; or

                (2)       a Person that was merged or consolidated into the Company or a Restricted Subsidiary prior to the date on which such Person
        was merged or consolidated into the Company or a Restricted Subsidiary;

provided that on the date such Subsidiary became a Restricted Subsidiary or the date such Person was merged or consolidated into the Company or a
Restricted Subsidiary or the date of such incurrence, as applicable, after giving pro forma effect thereto,

                       (a)        the Company would be permitted to incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
                 EBITDAX Coverage Ratio test described in Section 4.06(a);

                       (b)       the Consolidated EBITDAX Coverage Ratio for the Company would be equal to or greater than the Consolidated
                 EBITDAX Coverage Ratio for the Company immediately prior to such transaction; or

                       (c)         the Consolidated Net Worth of the Company would be equal to or greater than the Consolidated Net Worth of the
                 Company immediately prior to such transaction.

        “Permitted Indebtedness” means, without duplication, each of the following:

                 (1)       the Notes issued on the Issue Date and any Subsidiary Guarantees of the Notes;

                 (2)         Indebtedness of the Company or any Restricted Subsidiary incurred pursuant to the Credit Facilities; provided, however, that
        immediately after giving effect to the incurrence of Indebtedness under the Credit Facilities, the aggregate principal amount of all Indebtedness
        incurred under this clause (2) and then outstanding does not exceed the greater of (i) $550.0 million and (ii) the Borrowing Base as in effect as of
        the date of such incurrence; provided, that any Indebtedness incurred under this clause (2) must be secured on a basis that is or would be pari
        passu with the Senior Credit Facility as in effect on the date of this Indenture;


                                                                            28
                     Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 140 of 259

         (3)           Indebtedness of a Restricted Subsidiary to, or Preferred Stock of a Restricted Subsidiary held by, the Company or to a
Restricted Subsidiary for so long as such Indebtedness or Preferred Stock is held by the Company or a Restricted Subsidiary, in each case subject
to no Lien held by a Person other than the Company or a Restricted Subsidiary; provided, however, that if as of any date any Person other than the
Company or a Restricted Subsidiary owns or holds any such Indebtedness or Preferred Stock or holds a Lien in respect of such Indebtedness, such
date shall be deemed the incurrence of the Indebtedness or issuance of the Preferred Stock so held by a Person other than the Company or a
Restricted Subsidiary not constituting Permitted Indebtedness under this clause (3) by the issuer of such Indebtedness or Preferred Stock;

         (4)            Indebtedness (including any HPR Senior Notes acquired or assumed by the Company in connection with the Merger
Transaction) or Preferred Stock outstanding on the Issue Date (other than Indebtedness described in clause (1), (2) or (3));

        (5)          the guarantee by the Company or any Restricted Subsidiary of any Indebtedness that is (x) referred to in clause (2) or (4) or
(y) permitted by this Indenture to be incurred by the Company or any Restricted Subsidiary;

         (6)          Interest Rate Agreements of the Company or a Restricted Subsidiary covering Indebtedness of the Company or any of its
Restricted Subsidiaries; provided, however, that such Interest Rate Agreements are entered into to manage the exposure of the Company and its
Restricted Subsidiaries to fluctuations in interest rates with respect to Indebtedness incurred in accordance with this Indenture to the extent the
notional principal amount of such Interest Rate Agreements does not exceed the principal amount of the Indebtedness to which such Interest Rate
Agreements relate;

          (7)        Indebtedness of the Company to a Restricted Subsidiary for so long as such Indebtedness is held by a Restricted Subsidiary;
provided, however, that (i) any Indebtedness of the Company to any Restricted Subsidiary that is not a Subsidiary Guarantor is unsecured and
(ii) if as of any date any Person other than a Restricted Subsidiary owns or holds any such Indebtedness or holds a Lien in respect of such
Indebtedness, such date shall be deemed the incurrence of the Indebtedness so held by a Person other than the Company not constituting Permitted
Indebtedness under this clause (7) by the Company;

         (8)            Indebtedness arising from the honoring by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against insufficient funds in the ordinary course of business; provided, however,
that such Indebtedness is extinguished within five Business Days of incurrence;

         (9)         Indebtedness of the Company or any of its Restricted Subsidiaries represented by (a) payment obligations in connection with
self-insurance, or bid, performance, appeal or surety bonds or similar bonds or for completion or performance guarantees or obligations or for
similar requirements in the ordinary course of business and any guarantees or letters of credit functioning as or supporting any of the foregoing
bonds or (b) obligations represented by letters of credit for the account of the Company or such Restricted Subsidiary, as the case may be, in order
to provide security for workers’ compensation claims;


                                                                    29
                    Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 141 of 259

         (10)          Refinancing Indebtedness issued to Refinance Indebtedness incurred in accordance with Section 4.06 (other than pursuant to
clauses (3), (6), (7), (8), (9), (11), (12), (13), (14), (17) or (19) of this definition);

          (11)       Finance Lease Obligations and Purchase Money Indebtedness of the Company or any of its Restricted Subsidiaries incurred
after the Issue Date at any one time outstanding not to exceed the greater of (a) 2.0% of Adjusted Consolidated Net Tangible Assets determined at
the date of incurrence after giving pro forma effect to such incurrence and the application of proceeds thereof; and (b) $100.0 million;

        (12)       obligations arising in connection with Commodity Agreements of the Company or a Restricted Subsidiary;

          (13)           Indebtedness under Currency Agreements; provided, however, that in the case of Currency Agreements which relate to
Indebtedness, such Currency Agreements do not increase the Indebtedness of the Company and its Restricted Subsidiaries outstanding other than
as a result of fluctuations in foreign currency exchange rates or by reason of fees, indemnities and compensation payable thereunder;

        (14)       Indebtedness relating to Hydrocarbon balancing positions arising in the ordinary course of business;

         (15)         Indebtedness of any of the Company and the Restricted Subsidiaries to the extent the net proceeds thereof are promptly
(a) used to redeem all of the Notes or (b) deposited to effect Covenant Defeasance or Legal Defeasance or satisfy and discharge this Indenture as
described below under Article 7 or Article 9;

        (16)       Permitted Acquisition Indebtedness;

          (17)       Indebtedness of the Company or any Restricted Subsidiary arising from guarantees of Indebtedness of joint ventures at any
time outstanding not to exceed the greater of (a) $40.0 million and (b) 1.0% of Adjusted Consolidated Net Tangible Assets determined as of the
date of incurrence of such Indebtedness after giving pro forma effect to such incurrence and the application of proceeds thereof;

         (18)       Indebtedness consisting of the financing of insurance premiums in customary amounts consistent with the operations and
business of the Company and the Restricted Subsidiaries; and

         (19)          additional Indebtedness of the Company or any of its Restricted Subsidiaries, or the issuance by the Company of any
Disqualified Stock or by any Restricted Subsidiary of Preferred Stock, in an aggregate principal amount at any time outstanding not to exceed the
greater of (a) 2.5% of Adjusted Consolidated Net Tangible Assets determined at the date of incurrence of such Indebtedness or issuance of such
Disqualified Stock or Preferred Stock after giving pro forma effect to such incurrence or issuance and the application of proceeds thereof; and
(b) $150.0 million.


                                                                   30
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 142 of 259

         In the event that an item of Indebtedness or Preferred Stock or proposed Indebtedness or Preferred Stock (including, without limitation, Acquired
Indebtedness) meets the criteria of more than one of the categories of Permitted Indebtedness described in clause (1) through (19) above, or is entitled to be
incurred under Section 4.06 even if not Permitted Indebtedness, the Company will be permitted to classify or later reclassify (in whole or in part in its sole
discretion) such item of Indebtedness or Preferred Stock in any manner (including by dividing and classifying such item of Indebtedness or Preferred Stock
in more than one type of Indebtedness or Preferred Stock permitted under such covenant) that complies with that covenant. Indebtedness or Preferred Stock
permitted by such covenant need not be permitted solely by reference to one provision permitting such Indebtedness or Preferred Stock but may be
permitted in part by one such provision and in part by one or more other provisions permitting such Indebtedness or Preferred Stock. The dollar equivalent
principal amount of any Indebtedness denominated in a foreign currency and incurred pursuant to any dollar-denominated restriction on the incurrence of
Indebtedness shall be calculated based on the relevant currency exchange rate in effect on the date that such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such Refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced (plus the amount of any premium required to be paid under the terms of the instrument governing such Indebtedness being Refinanced and plus
the amount of reasonable fees and expenses incurred by the Company and its Restricted Subsidiaries in connection with such Refinancing).
Notwithstanding any other provision of this definition, the maximum amount of Indebtedness that the Company and the Restricted Subsidiaries may incur
under such definition shall not be deemed to be exceeded solely as a result of fluctuations in the exchange rates of currencies. The principal amount of any
Indebtedness incurred to Refinance other Indebtedness, if incurred in a different currency from the Indebtedness being Refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such Refinancing Indebtedness is denominated that is in effect on the date of
such Refinancing.

          “Permitted Industry Investments” means any Investment made in the ordinary course of the business of the Company or any Restricted
Subsidiary or that is of a nature that is or shall have become of a kind or character that is customarily made in the Crude Oil and Natural Gas Business,
including, without limitation, investments or expenditures for exploiting, exploring for, acquiring, developing, producing, processing, refining, gathering,
marketing or transporting Hydrocarbons through agreements, transactions, properties, interests or arrangements which permit one to share or transfer risks
or costs, comply with regulatory requirements regarding local ownership or otherwise or satisfy other objectives customarily achieved through the conduct
of the Crude Oil and Natural Gas Business jointly with third parties, including, without limitation:

                  (1)       capital expenditures, including, without limitation, acquisitions of Company Properties and interests therein;


                                                                             31
                     Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 143 of 259

          (2)          entry into, and Investments in the form of or pursuant to, operating agreements, joint ventures, working interests, royalty
interests, mineral leases, unitization agreements, processing agreements, farm-in agreements, farm-out agreements, pooling arrangements,
contracts for the sale, transportation, storage or exchange of Hydrocarbons and minerals, production sharing agreements, production sales and
marketing agreements, development agreements, area of mutual interest agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements (whether general or limited), limited liability company
agreements, subscription agreements, stock purchase agreements, stockholder agreements, oil or gas leases, overriding royalty agreements, net
profits agreements, production payment agreements, royalty trust agreements, incentive compensation programs on terms that are reasonably
customary in the Crude Oil and Natural Gas Business for geologists, geophysicists and other providers of technical services to the Company or
any Restricted Subsidiary, operating agreements, division orders, participation agreements, master limited partnership agreements, contracts for
the sale, purchase, exchange, transportation, gathering, processing, marketing or storage of Hydrocarbons, communitizations, declarations, orders
and agreements, gas balancing or deferred production agreements, injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, development agreements or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures (including, without limitation, capital expenditures) in connection
therewith or pursuant thereto, Asset Swaps, and exchanges of Company Properties for other Company Properties that, together with any cash and
Cash Equivalents in connection therewith, are of at least equivalent value as determined in good faith by the Company;

         (3)          ownership interests in oil, gas or other Hydrocarbon or mineral properties and interests therein, liquid natural gas facilities,
drilling operations, processing facilities, refineries, gathering systems, pipelines, storage facilities, related systems or facilities, ancillary real
property interests and interests therein; and

        (4)            Investments of operating funds on behalf of co-owners of Crude Oil and Natural Gas Properties of the Company or the
Subsidiaries pursuant to joint operating agreements.

         “Permitted Investments” means:

        (1)            Investments by the Company or any Restricted Subsidiary in any Person that is or will become immediately after such
Investment a Restricted Subsidiary or that will merge or consolidate into the Company or a Restricted Subsidiary;

        (2)          Investments in the Company by any Restricted Subsidiary; provided, however, that any Indebtedness evidencing any such
Investment held by a Restricted Subsidiary that is not a Subsidiary Guarantor is unsecured;

         (3)       Investments in cash and Cash Equivalents;


                                                                     32
                     Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 144 of 259

        (4)         Investments made by the Company or its Restricted Subsidiaries as a result of consideration received in connection with an
Asset Sale made in compliance with Section 4.08;

         (5)        Permitted Industry Investments, including prepayments, advances and deposits paid with respect thereto;

         (6)        Investments to the extent that Qualified Capital Stock of the Company is the consideration paid or provided by the Company;

         (7)         receivables owing to the Company or any Restricted Subsidiary if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; provided, however, that such trade terms may include such concessionary
trade terms as the Company or any such Restricted Subsidiary deems reasonable under the circumstances;

        (8)        payroll, travel and similar advances to cover matters that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of business;

       (9)        loans or advances to officers, directors or employees made in the ordinary course of business consistent with past practices of
the Company or such Restricted Subsidiary and otherwise in compliance with Section 4.11;

         (10)       stock, obligations or securities received in settlement of debts created in the ordinary course of business and owing to the
Company or any Restricted Subsidiary or in satisfaction of judgments or in settlement of litigation, arbitration or other disputes with Persons who
are not Affiliates;

         (11)       Investments in any Person where such Investment was acquired by the Company or any of its Restricted Subsidiaries (a) in
exchange for any other Investment or accounts receivable held by the Company or any such Restricted Subsidiary in connection with or as a result
of a bankruptcy, workout, reorganization or recapitalization of the issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by the Company or any of its Restricted Subsidiaries with respect to any secured Investment or other transfer of title with respect to
any secured Investment in default;

         (12)          Investments in any Person to the extent such Investments consist of prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and other similar deposits made in the ordinary course of business by the
Company or any Restricted Subsidiary;

        (13)      Investments in any Person to the extent such Investments consist of Commodity Agreements, Interest Rate Agreements or
Currency Agreements otherwise permitted under Section 4.06;

         (14)        Investments that are in existence on the Issue Date, and any extension, modification or renewal of any such Investments, but
only to the extent not involving additional advances, contributions or other Investments of cash or other assets or other increases of such
Investments (other than as a result of the accrual or accretion of interest or original issue discount or the issuance of pay-in-kind securities, in each
case, pursuant to the terms of such Investments as in effect on the Issue Date);


                                                                      33
                             Case 21-10565-CSS                   Doc 5       Filed 03/14/21          Page 145 of 259

                 (15)        guarantees of performance or other obligations (other than Indebtedness) arising in the ordinary course in the Crude Oil and
        Natural Gas Business, including obligations under oil and natural gas exploration, development, joint operating, and related agreements and
        licenses or concessions related to the Crude Oil and Natural Gas Business;

                (16)         Investments of a Restricted Subsidiary acquired after the Issue Date or of any entity merged into or consolidated with the
        Company or a Restricted Subsidiary in accordance with Article 5 to the extent that such Investments were not made in contemplation of or in
        connection with such acquisition, merger or consolidation and were in existence on the date of such acquisition, merger or consolidation;

                 (17)       repurchases of or other Investments in the Notes;

                 (18)       Investments in any units of any oil and gas royalty trust;

                 (19)       guarantees of Indebtedness permitted under Section 4.06;

                 (20)        guarantees by the Company or any of its Restricted Subsidiaries of operating leases (other than Finance Lease Obligations) or
        of other obligations that do not constitute Indebtedness, in each case entered into in the ordinary course of business;

               (21)       advances and prepayments for asset purchases in the ordinary course of business in the Crude Oil and Natural Gas Business of
        the Company or any of its Restricted Subsidiaries;

                 (22)       Investments made pursuant to the Merger Transaction; and

                 (23)       additional Investments made after the Issue Date having, when taken together with all other Investments made pursuant to this
        clause (23) that are outstanding at the time of such additional Investment, an aggregate Fair Market Value (measured on the date each such
        Investment was made and without giving effect to subsequent changes in value) not to exceed the greater of (a) $100.0 million and (b) 2.0% of
        Adjusted Consolidated Net Tangible Assets determined at the time of such additional Investment.

With respect to any Investment, the Company may, in its sole discretion, allocate all or any portion of such Investment to one or more of the above clauses
so that the entire Investment is a Permitted Investment.

        “Permitted Liens” means each of the following types of Liens:

                (1)         Liens existing as of the Issue Date (and any extensions, replacements or renewals thereof covering property or assets secured
        by such Liens on the Issue Date);


                                                                             34
                     Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 146 of 259

         (2)           Liens securing Indebtedness outstanding under the Credit Facilities permitted to be incurred pursuant to clause (2) of the
definition of “Permitted Indebtedness”;

         (3)       Liens securing the Notes and the Subsidiary Guarantees and other obligations arising under this Indenture;

         (4)       Liens of the Company or a Subsidiary Guarantor on assets of any Restricted Subsidiary;

         (5)        Liens securing Refinancing Indebtedness which is incurred to Refinance any Indebtedness which has been secured by a Lien
permitted under this Indenture and which has been incurred in accordance with the provisions of this Indenture; provided, however, that such
Liens do not extend to or cover any property or assets of the Company or any of its Restricted Subsidiaries not securing the Indebtedness so
Refinanced;

         (6)        Liens for taxes, assessments or governmental charges or claims either not delinquent or contested in good faith by appropriate
proceedings and as to which the Company or a Restricted Subsidiary, as the case may be, shall have set aside on its books such reserves as may be
required pursuant to GAAP;

          (7)          statutory and contractual Liens of landlords to secure rent arising in the ordinary course of business and Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other Liens imposed by law incurred in the ordinary course of business for
sums not yet delinquent or being contested in good faith or other Liens arising solely by virtue of any statutory or common law provision relating
to banker’s Liens, rights of set-off or similar rights and remedies as to deposit accounts or other funds maintained with a creditor depository
institution; provided, however, that (A) such deposit account is not a dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by the Federal Reserve Board and (B) such deposit account is not
intended by the Company or any Restricted Subsidiary to provide collateral to the depository institution;

          (8)              Liens incurred or deposits made in the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance, social security or old age pension laws or other similar law, rule or regulation, including any Lien securing letters of
credit issued in the ordinary course of business consistent with past practice in connection therewith, (ii) to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government contracts, performance and return-of-money bonds and other similar
obligations (including letters of credit in connection therewith but exclusive of obligations for the payment of borrowed money), (iii) to secure
public or statutory obligations of such Person including letters of credit and bank guarantees required or requested by the United States, any State
thereof or any foreign government or any subdivision, department, agency, organization or instrumentality of any of the foregoing in connection
with any contract or statute (including lessee or operator obligations under statutes, governmental regulations, contracts or instruments related to
the ownership, exploration and production of oil, natural gas, other Hydrocarbons and minerals on State, Federal or foreign lands or waters) or
(iv) deposits of cash or United States government bonds to secure surety, stay, appeal, indemnity performance or other similar bonds to which such
Person is a party or deposits as security for contested taxes or indemnity performance or other similar bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of rent, in each case incurred in the ordinary course of business;


                                                                    35
                     Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 147 of 259

         (9)       judgment and attachment Liens not giving rise to an Event of Default;

        (10)        easements, rights-of-way, licenses, zoning restrictions, restrictive covenants, minor imperfections in title and other similar
charges or encumbrances in respect of real property not interfering in any material respect with the ordinary conduct of the business of the
Company or any of its Restricted Subsidiaries;

         (11)        any interest or title of a lessor under any Finance Lease Obligation; provided that such Liens do not extend to any property or
assets which is not leased property subject to such Finance Lease Obligation;

         (12)         Liens securing Purchase Money Indebtedness of the Company or any Restricted Subsidiary; provided, however, that (i) the
Purchase Money Indebtedness shall not be secured by any property or assets of the Company or any Restricted Subsidiary other than the property
and assets so acquired or constructed (except for proceeds, improvements, rents and similar items relating to the property or assets so acquired or
constructed) and (ii) the Lien securing such Indebtedness shall be created within 360 days of such acquisition or construction;

         (13)         Liens securing reimbursement obligations with respect to commercial letters of credit which encumber documents and other
property relating to such letters of credit and products and proceeds thereof and Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary course of its business; provided, however, that such letters of credit or
surety bonds do not constitute Indebtedness;

        (14)           Liens encumbering deposits made to secure obligations arising from statutory, regulatory, contractual, or warranty
requirements of the Company or any of its Restricted Subsidiaries, including rights of offset and set-off;

         (15)        Liens securing Interest Rate Agreements which Interest Rate Agreements relate to Indebtedness that is otherwise permitted
under this Indenture and Liens securing Commodity Agreements or Currency Agreements;

          (16)        Liens securing Acquired Indebtedness or Preferred Stock of a Person or any of its Subsidiaries (1) existing at the time such
Person becomes a Restricted Subsidiary or at the time it merges or consolidates with the Company or any of its Restricted Subsidiaries or
(2) which becomes Indebtedness or Preferred Stock of the Company or a Restricted Subsidiary in connection with the acquisition of assets from
such Person, in each case incurred in accordance with Section 4.06; provided, however, that (i) such Liens that secured such Acquired
Indebtedness at the time of and prior to the incurrence of such Acquired Indebtedness by the Company or a Restricted Subsidiary and were not
granted in connection with, or in anticipation of, the incurrence of such Acquired Indebtedness by the Company or a Restricted Subsidiary and
(ii) such Liens do not extend to or cover any property or assets of the Company or of any of its Restricted Subsidiaries other than the property or
assets that secured such Acquired Indebtedness prior to the time such Acquired Indebtedness became Indebtedness of the Company or a Restricted
Subsidiary (except for proceeds, improvements, rents and similar items relating to the property or assets so secured) and are no more favorable to
the lienholders than those securing the Acquired Indebtedness prior to the incurrence of such Acquired Indebtedness by the Company or a
Restricted Subsidiary;


                                                                     36
                     Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 148 of 259

         (17)      Liens on, or related to, properties and assets of the Company and its Subsidiaries to secure all or a part of the costs incurred in
the ordinary course of business of exploration, drilling, development, production, processing, gas gathering, transportation, marketing, refining or
storage, abandonment or operation thereof;

          (18)         Liens securing Indebtedness incurred to finance, or Finance Lease Obligations with respect to, the construction, purchase or
lease of, or repairs, improvements or additions to, property, plant or equipment of such Person; provided, however, that the Lien may not extend to
any other property owned by such Person or any of its Restricted Subsidiaries at the time the Lien is incurred (other than assets and property
affixed or appurtenant thereto), and the Indebtedness (other than any interest thereon) secured by the Lien may not be incurred more than 360 days
after the later of the acquisition, completion of construction, repair, improvement, addition or commencement of full operation of the property
subject to the Lien;

         (19)        Liens on pipeline or pipeline facilities, Hydrocarbons or properties and assets of the Company and its Subsidiaries which arise
out of operation of law;

         (20)         royalties, overriding royalties, revenue interests, net revenue interests, net profit interests, reversionary interests, production
payments, production sales contracts, preferential rights of purchase, operating agreements, working interests and other similar interests,
participation agreements, properties, arrangements and agreements, all as ordinarily exist with respect to Properties and assets of the Company and
its Subsidiaries or otherwise as are customary in the oil and gas business;

          (21)        with respect to any Properties and assets of the Company and its Subsidiaries, Liens arising under, or in connection with, or
related to, farm-out agreements, farm-in agreements, joint operating agreements, area of mutual interest agreements, partnership agreements, oil,
gas, other Hydrocarbons and minerals leases, licenses or sublicenses, assignments, purchase and sale agreements, division orders, contracts for the
sale, purchase, transportation, processing or exchange of crude oil, natural gas or other Hydrocarbons, unitization and pooling declarations, joint
interest billing arrangements and agreements, development agreements, any other agreements, transactions, properties, interests or arrangements
referred to in clause (2) of the definition of “Permitted Industry Investments,” and/or other similar or customary arrangements, agreements or
interests that the Company or any Subsidiary determines in good faith to be necessary or appropriate for the economic development of such
Property or asset or which are customary in the Crude Oil and Natural Gas Business;


                                                                      37
                      Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 149 of 259

          (22)        any (a) interest or title of a lessor or sublessor under any lease, Liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms of such leases, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to (including, without limitation, ground leases or other prior leases of the demised premises,
mortgages, mechanics’ Liens, tax Liens, and easements), or (c) subordination of the interest of the lessee or sublessee under such lease to any
restrictions or encumbrance referred to in the preceding clause (b);

          (23)       survey exceptions, encumbrances, easements or reservations of, or rights of others for, licenses, rights-of-way, sewers, electric
lines, telegraph and telephone lines and other similar purposes, or zoning or other restrictions as to the use of real property, minor defects in title or
Liens incidental to the conduct of the business of such Person or to the ownership of its properties which were not incurred or created to secure the
payment of borrowed money which do not in the aggregate materially adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

         (24)      Liens on property at the time such Person or any of its Subsidiaries acquires the property, including any acquisition by means
of a merger or consolidation with or into such Person or a Subsidiary of such Person; provided, however, that the Liens may not extend to any
other property owned by such Person or any of its Restricted Subsidiaries (other than assets and property affixed or appurtenant thereto);

        (25)        Liens in favor of collecting or payor banks having a right of setoff, revocation, refund or chargeback with respect to money or
instruments of the Company or any Restricted Subsidiary on deposit with or in possession of such bank;

         (26)       Liens arising under this Indenture in favor of the Trustee for its own benefit and similar Liens in favor of other trustees, agents
and representatives arising under instruments governing Indebtedness permitted to be incurred under this Indenture; provided, however, that such
Liens are solely for the benefit of the trustees, agents or representatives in their capacities as such and not for the benefit of the holders of such
Indebtedness;

         (27)      Liens arising from the deposit of funds or securities in trust for the purpose of decreasing or defeasing Indebtedness so long as
such deposit of funds or securities and such decreasing or defeasing of Indebtedness are permitted under the covenant described under Article 7
and Article 9;

         (28)        Liens to secure Production Payments or Production Payments and Reserve Sales; provided, however, that the Liens may not
extend to any assets other than those that are the subject of such Production Payments or Production Payments and Reserve Sales, as applicable;


                                                                       38
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 150 of 259

                   (29)       Liens to secure any Refinancing (or successive Refinancings) as a whole, or in part, of any Indebtedness secured by any Lien
         referred to in clauses (1), (11), (12), (16), (17), (18), (24), (29) or (30) of this definition; provided, however, that:

                           (a)           such new Lien shall be limited to all or part of the same property and assets that secured or, under the written
                  agreements pursuant to which the original Lien arose, could secure the original Lien (plus improvements and accessions to, such property
                  or proceeds or distributions thereof); and

                           (b)           the Indebtedness secured by such Lien at such time is not increased to any amount greater than the sum of (x) the
                  outstanding principal amount or, if greater, committed amount of the Indebtedness described under clauses (1), (11), (12), (16), (17), (18),
                  (24), (29) or (30) of this definition at the time the original Lien became a Permitted Lien and (y) an amount necessary to pay any fees and
                  expenses, including premiums, related to such refinancing, refunding, extension, renewal or replacement;

                  (30)         Liens on property of an Unrestricted Subsidiary at the time that it is designated as a Restricted Subsidiary pursuant to the
         definition of “Unrestricted Subsidiary”; provided that such Liens were not incurred in connection with, or contemplation of, such designation;

                   (31)       to the extent not included in any other clause of this definition, leases and subleases of real property which do not materially
         interfere with the ordinary conduct of the business of the Company and its Restricted Subsidiaries, taken as a whole;

               (32)           Liens arising from Uniform Commercial Code financial statement filings regarding operating leases entered into by the
         Company and its Restricted Subsidiaries in the ordinary course of business;

                 (33)       to the extent not included in any other clause of this definition, Liens on and pledges of the equity interests of any Unrestricted
         Subsidiary or any joint venture owned by the Company or any Restricted Subsidiary to the extent securing Indebtedness that is non-recourse to the
         Company or to any Restricted Subsidiary;

                   (34)        Liens incurred in the ordinary course of business with respect to outstanding obligations in the aggregate not exceeding the
         greater of (x) $100.0 million or (y) 5.0% of Adjusted Consolidated Net Tangible Assets determined at the date of incurrence after giving pro forma
         effect to such incurrence and the application of the proceeds thereof; and

                  (35)      solely during any Fall-Away Period, any Liens on any properties or assets not constituting a Restricted Property.

         In each case set forth above, notwithstanding any stated limitation on the assets that may be subject to such Lien, a Permitted Lien on a specified
asset or group or type of assets may include Liens on all improvements, additions and accessions thereto and all products and proceeds thereof (including
dividends, distributions and increases in respect thereof).


                                                                              39
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 151 of 259

       “Person” means an individual, partnership, corporation, unincorporated organization, limited liability company, trust, estate, or joint venture, or a
governmental agency or political subdivision thereof.

         “Preferred Stock” of any Person means any Capital Stock of any class or classes (however designated) of such Person that has preferential rights
to any other Capital Stock of any class of such Person with respect to dividends or redemptions or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person.

         “Production Payments” means, collectively, Dollar-Denominated Production Payments and Volumetric Production Payments.

         “Production Payments and Reserve Sales” means the grant or transfer to any Person of a Dollar-Denominated Production Payment, Volumetric
Production Payment, royalty, overriding royalty, revenue interest, net revenue interest, reversionary interest, net profits interest, master limited or other
partnership interest or other interest in oil and natural gas properties, reserves or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties, including, without limitation, any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Crude Oil and Natural Gas Business for geologists, geophysicists or other providers of technical
services to the Company or a Restricted Subsidiary.

         “Property” means, with respect to any Person, any interests of such Person in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, including, without limitation, Capital Stock, partnership interests and other equity or ownership interests in any other Person.

         “Prospectus” means the Prospectus, dated [•], 2021, relating to the offer of the Notes.

         “Public Equity Offering” means an underwritten public Equity Offering by the Company.

         “Purchase Money Indebtedness” means Indebtedness the net proceeds of which are used to finance the cost (including the cost of construction)
of property or assets acquired in the normal course of business by the Person incurring such Indebtedness.

         “Qualified Capital Stock” means any Capital Stock that is not Disqualified Stock.

          “Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both shall not make a rating on the Notes publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be, selected by the Company which shall be substituted for S&P or Moody’s, or
both, as the case may be.

        “Rating Date” means the earlier of the date of public notice of (i) the occurrence of a Change of Control or (ii) the Company’s intention to effect a
Change of Control.


                                                                               40
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 152 of 259

         “Rating Decline” shall be deemed to have occurred if, no later than 60 days after the Rating Date (which period shall be extended so long as the
rating of the Notes is under publicly announced consideration for possible downgrade by either of the Rating Agencies and the other Rating Agency has
either downgraded, or publicly announced that it is considering downgrading, the Notes), each of the Rating Agencies decreases its rating of the Notes to a
rating that is below its rating of the Notes on the day immediately prior to the earlier of (i) the date of the first public announcement of the possibility of a
proposed transaction that would result in a Change of Control or (ii) the date that the possibility of such transaction is disclosed to either of the Rating
Agencies; provided, however, that a downgrade of the Notes by the applicable Rating Agency shall not be deemed to have occurred in respect of a
particular Change of Control (and thus shall not be deemed a downgrade for purposes of the definition of Change of Control Triggering Event) if such
Rating Agency making the downgrade in rating does not publicly announce or confirm or inform the Company or the Trustee in writing at the request of
the Company that the downgrade is a result of the transactions constituting or occurring simultaneously with the applicable Change of Control (whether or
not the applicable Change of Control has occurred at the time of such downgrade).

        “Redemption Date” means the date specified in a notice of redemption on which the Notes may be redeemed in accordance with the terms of the
Notes and this Indenture.

          “Refinance” means, in respect of any security or Indebtedness or Preferred Stock, to refinance, extend, renew, refund, repay, prepay, redeem,
effect a change by amendment or modification, defease or retire, or to issue a security or Indebtedness or Preferred Stock in exchange or replacement for
(or the net proceeds of which are used to Refinance), such security or Indebtedness or Preferred Stock in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.

         “Refinancing Indebtedness” means any Indebtedness or Preferred Stock issued in or resulting from a Refinancing by the Company or any
Restricted Subsidiary of the Company of Indebtedness or Preferred Stock, in each case that:

                  (1)          does not have an aggregate principal amount that is greater than the aggregate principal amount of the Indebtedness or
         Preferred Stock being Refinanced as of the date of such proposed Refinancing (plus the amount of any premium paid in connection with such
         Refinancing and plus the amount of reasonable fees and expenses incurred by the Company and its Restricted Subsidiaries in connection with such
         Refinancing); or

                   (2)           (x) does not have a Weighted Average Life to Maturity that is less than the Weighted Average Life to Maturity of the
         Indebtedness or Preferred Stock, as applicable, being Refinanced and (y) has a final maturity date or redemption date, as applicable, either (i) no
         earlier than the final maturity date or redemption date, as applicable, of the Indebtedness or Preferred Stock, as applicable, being Refinanced, or
         (ii) no earlier than 91 days after to the maturity date of the Notes; provided, however, that (a) if such Indebtedness being Refinanced is
         Indebtedness of the Company or one or more Subsidiary Guarantors, then such Refinancing Indebtedness shall be Indebtedness solely of the
         Company and/or such Subsidiary Guarantors which were obligors or guarantors of such Indebtedness being Refinanced; (b) if such Indebtedness
         being Refinanced is subordinate or junior in right of payment to the Notes or a Subsidiary Guarantee, then such Refinancing Indebtedness shall be
         subordinate or junior in right of payment to the Notes or such Subsidiary Guarantee, as the case may be, at least to the same extent and in the same
         manner as the Indebtedness being Refinanced or shall be Preferred Stock of the obligor on the Indebtedness being Refinanced; (c) if any Preferred
         Stock being Refinanced was Disqualified Stock of the Company, the Refinancing Indebtedness shall be Disqualified Stock of the Company and
         (d) if any Preferred Stock being Refinanced was Preferred Stock of a Restricted Subsidiary, the Refinancing Indebtedness shall be Preferred Stock
         of such Restricted Subsidiary.


                                                                               41
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 153 of 259

         “Replacement Assets” has the meaning set forth under Section 4.08.

          “Responsible Officer”, when used with respect to the Trustee, means any officer of the Trustee within the Corporate Trust Office, or any other
officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a
particular corporate trust matter, any other officer of the Trustee to whom such matter is referred because of such officer’s knowledge of and familiarity
with the particular subject, and who shall have direct responsibility for the administration of this Indenture.

         “Restricted Payment” has the meaning set forth under Section 4.07.

         “Restricted Property” means, with respect to any Fall-Away Period, any Crude Oil and Natural Gas Property having a Fair Market Value in
excess of $10.0 million and any facilities directly related to the production of Hydrocarbons from a Restricted Property and includes Capital Stock of a
corporation or other Person which owns such property or facilities, but does not include (i) any property or facilities used in connection with or necessarily
incidental to the purchase, sale, storage, transportation or distribution of Hydrocarbons, (ii) any property which, in the opinion of the Company, is not
materially important to the total business conducted by the Company or its Subsidiaries as an entirety or (iii) any portion of a particular property which, in
the opinion of the Company, is not materially important to the use or operation of such property.

        “Restricted Subsidiary” means any Subsidiary of the Company that has not been designated as an Unrestricted Subsidiary pursuant to and in
compliance with Section 4.12. Any such designation may be revoked, subject to the provisions of such covenant.

         “Reversion Date” shall have the meaning assigned to such term in Section 4.05(b).

         “S&P” means Standard & Poor’s Ratings Services.

          “Sale and Leaseback Transaction” means any direct or indirect arrangement with any Person or to which any such Person is a party, providing
for the leasing to the Company or a Restricted Subsidiary of any Property, whether owned by the Company or any Restricted Subsidiary at the Issue Date
or later acquired which has been or is to be sold or transferred by the Company or such Restricted Subsidiary to such Person or to any other Person from
whom funds have been or are to be advanced by such Person on the security of such Property.

         “Securities Act” means the Securities Act of 1933, as amended.

         “Senior Credit Facility” means the debt facility provided for under the Credit Agreement dated as of December 7, 2018 among Bonanza Creek
Energy, Inc., as borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent and an issuing bank, or any successor or
replacement agreements and whether by the same or any other agent, lender or group of lenders, in each case as such agreements may be amended
(including any amendment and restatement thereof), supplemented or otherwise modified from time to time, including any agreements extending the
maturity of, Refinancing, replacing, increasing or otherwise restructuring all or any portion of the Indebtedness under such agreements.


                                                                             42
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 154 of 259

        “Significant Subsidiary” means a Restricted Subsidiary of a Person that is also a “significant subsidiary” as defined in Rule 1.02(w) of
Regulation S-X under the Securities Act.

         “Stated Maturity” when used with respect to any Note, means [•], 2026.

         “Subsidiary,” with respect to any Person, means any (i) corporation, association or other business entity of which the outstanding Capital Stock
having at least a majority of the votes entitled to be cast in the election of directors, managers or trustees of such entity under ordinary circumstances shall
at the time be owned, directly or indirectly, by such Person or any other Person of which at least a majority of the voting interests under ordinary
circumstances is at the time, directly or indirectly, owned by such Person or (ii) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general partners of which are that Person or one or more Subsidiaries of that Person
(or any combination thereof).

         “Subsidiary Guarantee” shall have the meaning assigned to such term under Article 11.

         “Subsidiary Guarantor” means each of the Company’s Restricted Subsidiaries on the Issue Date, and each other Person that is required to
become a Subsidiary Guarantor by the terms of this Indenture after the Issue Date; provided, however, that any Person constituting a Subsidiary Guarantor
as described above shall cease to constitute a Subsidiary Guarantor when its Subsidiary Guarantee is released in accordance with the terms of this
Indenture.

          “Subsidiary Guarantor Request” or “Subsidiary Guarantor Order” means, with respect to any Subsidiary Guarantor, a written request or
order signed in the name of such Subsidiary Guarantor by any two of the following: a Chairman of the Board, a Chief Executive Officer, a President, a Vice
President, a Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary of such Subsidiary Guarantor, or any other officer or officers of such
Subsidiary Guarantor designated in writing by or pursuant to authority of such Subsidiary Guarantor’s Board of Directors and delivered to the Trustee from
time to time. In the event that Subsidiary Guarantor Requests relating to the same matter shall be delivered by two or more Subsidiary Guarantors on the
same date, such requests may be combined into a single document, provided that the requests made by each Subsidiary Guarantor therein shall be several
and not joint requests of each such Subsidiary Guarantor.

         “Surviving Entity” has the meaning set forth under Section 5.01(1).

         “Suspended Covenants” shall have the meaning assigned to such term in Section 4.05(a).

          “Trade Accounts Payable” means (a) accounts payable or other obligations of the Company or any Restricted Subsidiary created or assumed by
the Company or such Restricted Subsidiary in the ordinary course of business in connection with the obtaining of goods or services and (b) obligations
arising under contracts for the exploration, development, drilling, completion, production and plugging and abandonment of wells or for the construction,
repair or maintenance of related infrastructure or facilities.


                                                                              43
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 155 of 259

         “Transaction Date” has the meaning set forth in the definition of “Consolidated EBITDAX Coverage Ratio.”

         “Transfer” has the meaning set forth in the definition of “Asset Sale.”

         “Trustee” has the meaning set forth in the preamble to this Indenture.

         “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

         “Uniform Commercial Code” means the New York Uniform Commercial Code as in effect from time to time.

         “Unrestricted Subsidiary” means any Subsidiary of the Company designated (or deemed designated) as such pursuant to and in compliance with
Section 4.12. Any such designation may be revoked, subject to the provisions of such covenant.

          “Volumetric Production Payments” means production payment obligations recorded as deferred revenue in accordance with GAAP, together
with all undertakings and obligations in connection therewith.

         “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the time entitled to vote in the election of the board
of directors or comparable governing body of such Person, in each case, measured by voting power rather than number of shares.

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness or Preferred Stock at any date, the number of years obtained by
dividing (1) the then outstanding aggregate principal amount of such Indebtedness or Preferred Stock into (2) the sum of the total of the products obtained
by multiplying (a) the amount of each then remaining installment, sinking fund, serial maturity or other required payment of principal or (with respect to
Preferred Stock) redemption or similar payment, including payment at final maturity, in respect thereof, by (b) the number of years (calculated to the
nearest one-twelfth) which will elapse between such date and the making of such payment.

         Section 2.02   Other Definitions.

              Term Section                                                    Defined in:
              “Act”                                                           Section 2.05
              “Additional Notes”                                              Section 1.01
              “Applicable AML Law”                                            Section 14.07
              “Authentication Order”                                          Section 1.04
              “Company Website”                                               Section 4.03(d)
              “Defaulted Interest”                                            Section 10.02
              “DTC”                                                           Section 2.05
              “Event of Default”                                              Section 6.01
              “Expiration Date”                                               Section 2.05
              “Guaranteed Obligations”                                        Section 11.01
              “Interest Payment Date”                                         Section 10.01
              “payment default”                                               Section 6.01
              “Place of Payment”                                              Section 4.02
              “Registrar”                                                     Section 4.02
              “Regular Record Date”                                           Section 10.01
              “Security Register”                                             Section 4.02
              “Special Record Date”                                           Section 10.02
              “United States government obligation”                           Section 9.02


                                                                             44
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 156 of 259

         Section 2.03    [Reserved].

          Section 2.04     Form of Documents Delivered to Trustee. In any case where several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be certified by, or covered by the opinion of, only one such Person, or that they be
so certified or covered by only one document, but one such Person may certify or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion as to such matters in one or several documents.

           Any certificate or opinion of an officer of the Company or a Subsidiary Guarantor may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such officer knows that the certificate or opinion or representations with respect to the
matters upon which his certificate or opinion is based are erroneous. Any such certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or representations by, an officer or officers of the Company or such Subsidiary Guarantor, as
the case may be, stating that the information with respect to such factual matters is in the possession of the Company or such Subsidiary Guarantor, as the
case may be, unless such counsel knows that the certificate or opinion or representations with respect to such matters are erroneous.

        Where any Person is required to make, give or execute two or more applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and form one instrument.

         Section 2.05     Acts of Holders; Record Dates. Any request, demand, authorization, direction, notice, consent, waiver or other action provided or
permitted by this Indenture to be given, made or taken by Holders may be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent or agents duly appointed in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the Trustee and, where it is hereby expressly required, to the Company and any
Subsidiary Guarantor. Such instrument or instruments (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Holders signing such instrument or instruments. Proof of execution of any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and (subject to Section 13.01) conclusive in favor of the Trustee, the Company and any Subsidiary Guarantor, if
made in the manner provided in this Section.


                                                                               45
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 157 of 259

          Without limiting the generality of this Section 2.05, unless otherwise provided in or pursuant to this Indenture, (i) a Holder, including a Depositary
or its nominee that is a Holder of a Global Note, may give, make or take, by an agent or agents duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided or permitted in or pursuant to this Indenture to be given, made or taken by
Holders, and a Depositary or its nominee that is a Holder of a Global Note may duly appoint in writing as its agent or agents members of, or participants in,
such Depositary holding interests in such Global Note in the records of such Depositary; and (ii) with respect to any Global Note the Depositary for which
is The Depository Trust Company (“DTC”), any consent or other action given, made or taken by an “agent member” of DTC by electronic means in
accordance with the Automated Tender Offer Procedures system or other Applicable Procedures of, and pursuant to authorization by, DTC shall be deemed
to constitute the “Act” of the Holder of such Global Note, and such Act shall be deemed to have been delivered to the Company, any Subsidiary Guarantor
and the Trustee upon the delivery by DTC of an “agent’s message” or other notice of such consent or other action having been so given, made or taken in
accordance with the Applicable Procedures of DTC.

         The fact and date of the execution by any Person of any such instrument or writing may be proved by the affidavit of a witness of such execution
or by a certificate of a notary public or other officer authorized by law to take acknowledgments of deeds, certifying that the individual signing such
instrument or writing acknowledged to him the execution thereof. Where such execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved in any other manner which the Trustee deems sufficient.

         None of the Trustee or agents shall have any responsibility or obligation to any beneficial owner of an interest in a Global Note, any agent member
or other member of, or a participant in, DTC or other person with respect to the accuracy of the records of DTC or any nominee or participant or member
thereof, with respect to any ownership interest in the notes or with respect to the delivery to any agent member or other participant, member, beneficial
owner or other person (other than DTC) of any notice or the payment of any amount or delivery of any notes (or other security or property) under or with
respect to such notes. All notices and communications to be given to the holders and all payments to be made to holders in respect of the notes shall be
given or made only to or upon the order of the registered holders (which shall be DTC or its nominee in the case of a Global Note). The rights of beneficial
owners in any global note shall be exercised only through DTC, subject to its applicable rules and procedures. The Trustee and agents may rely and shall be
fully protected in relying upon information furnished by DTC with respect to its agent members and other members, participants and any beneficial
owners.

         Any request, demand, authorization, direction, notice, consent, waiver or other Act of the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer thereof or in exchange therefor or in lieu thereof in respect of anything
done, omitted or suffered to be done by the Trustee or the Company or any Subsidiary Guarantor in reliance thereon, whether or not notation of such action
is made upon such Note.


                                                                              46
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 158 of 259

          The Company and any Subsidiary Guarantor may set any day as a record date for the purpose of determining the Holders of Outstanding Notes
entitled to give, make or take any request, demand, authorization, direction, notice, consent, waiver or other action provided or permitted by this Indenture
to be given, made or taken by Holders of Notes, provided that neither the Company nor such Subsidiary Guarantor may set a record date for, and the
provisions of this paragraph shall not apply with respect to, the giving, making or taking of any notice, declaration, request or direction referred to in the
next paragraph. If any record date is set pursuant to this paragraph, the Holders of Outstanding Notes on such record date, and no other Holders, shall be
entitled to give, make or take the relevant action, whether or not such Holders remain Holders after such record date; provided, however, that no such action
shall be effective hereunder unless given, made or taken on or prior to the applicable Expiration Date by Holders of the requisite principal amount of
Outstanding Notes on such record date. Nothing in this paragraph shall be construed to prevent the Company or any Subsidiary Guarantor from setting a
new record date for any action for which a record date has previously been set pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be canceled and of no effect), and nothing in this paragraph shall be construed to render ineffective any
action given, made or taken by Holders of the requisite principal amount of Outstanding Notes on the date such action is given, made or taken. Promptly
after any record date is set pursuant to this paragraph, the Company or such Subsidiary Guarantor, as the case may be, at its own expense, shall cause notice
of such record date, the proposed action by Holders and the applicable Expiration Date to be given to the Trustee in writing and to each Holder of Notes in
the manner set forth in Sections 2.06 and 2.07.

          The Trustee may set any day as a record date for the purpose of determining the Holders of Outstanding Notes entitled to (a) join in the giving,
making or taking of (i) any Notice of Default, (ii) any declaration of acceleration referred to in Section 6.02, (iii) any request to institute proceedings
referred to in Section 6.06(b), (iv) any direction referred to in Section 6.05, (v) receive payment under Section 6.10, or (vi) take any other action pursuant
to the Indenture, in each case with respect to such Notes. If any record date is set pursuant to this paragraph, the Holders of Outstanding Notes on such
record date, and no other Holders, shall be entitled to give, make or take such notice, declaration, request or direction, whether or not such Holders remain
Holders after such record date; provided, however, that no such action shall be effective hereunder unless given, made or taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Outstanding Notes on such record date. Nothing in this paragraph shall be construed to
prevent the Trustee from setting a new record date for any action for which a record date has previously been set pursuant to this paragraph (whereupon the
record date previously set shall automatically and with no action by any Person be canceled and of no effect), and nothing in this paragraph shall be
construed to render ineffective any action given, made or taken by Holders of the requisite principal amount of Outstanding Notes on the date such action is
given, made or taken. Promptly after any record date is set pursuant to this paragraph, the Trustee, at the Company’s expense, shall cause notice of such
record date, the proposed action by Holders and the applicable Expiration Date to be given to the Company and any Subsidiary Guarantor in writing and to
each Holder of Notes in the manner set forth in Section 2.06.

           With respect to any record date set pursuant to this Section, the party hereto which sets such record date may designate any day as the “Expiration
Date” and from time to time may change the Expiration Date to any earlier or later day; provided that no such change shall be effective unless notice of the
proposed new Expiration Date is given to the other party hereto in writing, and to each Holder of Notes in the manner set forth in Section 2.07, on or prior
to the existing Expiration Date. If an Expiration Date is not designated with respect to any record date set pursuant to this Section, the party hereto which
set such record date shall be deemed to have initially designated the 180th day after such record date as the Expiration Date with respect thereto, subject to
its right to change the Expiration Date to an earlier day as provided in this paragraph. Notwithstanding the foregoing, no Expiration Date shall be later than
the 180th day after the applicable record date.


                                                                             47
                               Case 21-10565-CSS                    Doc 5        Filed 03/14/21            Page 159 of 259

         Without limiting the foregoing, a Holder entitled hereunder to give, make or take any action hereunder with regard to any Note may do so, in
person or by an agent duly appointed in writing, with regard to all or any part of the principal amount of such Note.

         Section 2.06      Notices, Etc. to Trustee, Company and Subsidiary Guarantors. Any request, demand, authorization, direction, notice, consent,
waiver or Act of Holders or other document provided or permitted by this Indenture to be made upon, given or furnished to, or filed with, (1) the Trustee by
any Holder or by the Company or any Subsidiary Guarantor shall be sufficient for every purpose hereunder if made, given, furnished or filed in writing
(which may be by facsimile or electronic transmission) to or with the Trustee in accordance with Section 14.17 or (2) the Company or a Subsidiary
Guarantor by the Trustee or by any Holder shall be sufficient for every purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, to the Company or such Subsidiary Guarantor, as the case may be, in accordance with Section 14.17.

          Section 2.07 Notice to Holders; Waiver. Where this Indenture provides for notice to Holders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed, first-class postage prepaid, to each Holder affected by such event, at his address as it
appears in the Security Register, not later than the latest date (if any), and not earlier than the earliest date (if any), prescribed for the giving of such notice.
In any case where notice to Holders is given by mail, neither the failure to mail such notice, nor any defect in any notice so mailed, to any particular Holder
shall affect the sufficiency of such notice with respect to other Holders. Where this Indenture provides for notice in any manner, such notice may be waived
in writing by the Person entitled to receive such notice, either before or after the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be a condition precedent to the validity of any action taken in reliance upon such
waiver.

         In case by reason of the suspension of regular mail service or by reason of any other cause it shall be impracticable to give such notice by mail,
then such notification as shall be made with the approval of the Trustee shall constitute a sufficient notification for every purpose hereunder.

          Where this Indenture provides for notice of any event to a Holder of a Global Note, such notice shall be sufficiently given if given to the
Depositary for such Global Note (or its designee), pursuant to its Applicable Procedures, not later than the latest date (if any), and not earlier than the
earliest date (if any), prescribed for the giving of such notice.


                                                                                 48
                              Case 21-10565-CSS                  Doc 5         Filed 03/14/21          Page 160 of 259

                                                                        ARTICLE 3

                                                           REDEMPTION AND PURCHASES

         Section 3.01    Optional Redemption; Notices to Trustee.

          The Notes will be redeemable, at the Company’s option, in whole at any time or in part from time to time, prior to [•], 2022 at a redemption price
equal to 107.50% of the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued interest, if any, thereon to the Redemption Date. On
or after [•], 2022, the Notes will be redeemable, at the Company’s option, in whole at any time or in part from time to time, at a redemption price equal to
100.00% of the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued interest, if any, thereon to the Redemption Date. Any
redemption pursuant to this Section 3.01 shall be made pursuant to the applicable provisions of this Article 3.

         In case the Company shall desire to exercise any such right of redemption, the Company shall fix a Redemption Date and give notice thereof to the
Trustee. If the Redemption Date is on a date that is after a Regular Record Date and on or prior to the Interest Payment Date to which it relates, the
Company will pay any accrued and unpaid interest to a Holder on such Regular Record Date.

         The Company shall give each notice to the Trustee provided for in this Section 3.01 at least 10 days before the Redemption Date.

         On and after the applicable Redemption Date, interest will cease to accrue on Notes or portions thereof called for redemption as long as the
Company has previously deposited with the Paying Agent for the Notes (or, if the Company or a Restricted Subsidiary is the Paying Agent, such entity has
segregated and holds in trust) funds in satisfaction of the applicable redemption price pursuant to this Indenture.

         Section 3.02 Selection of Notes to Be Redeemed. If fewer than all Notes Outstanding are to be redeemed, the Trustee shall select the Notes to be
redeemed by lot, on a pro rata basis or, in the case of Global Notes, any method required by DTC or any successor Depositary or, if the Notes are listed on
a national securities exchange, in compliance with the requirements of that exchange. The Trustee shall make the selection from Notes Outstanding not
previously called for redemption. The Trustee may select for redemption portions of the principal amount of Notes that have denominations larger than
$2,000. Notes and portions of Notes the Trustee selects shall be in principal amounts such that the unredeemed portion of any Note shall have a minimum
principal amount of $2,000 or multiples of $1,000 in excess thereof. Provisions of this Indenture that apply to Notes called for redemption also apply to
portions of Notes called for redemption. The Trustee shall notify the Company promptly of the Notes or portions of Notes to be redeemed.

        Section 3.03     Notice of Redemption. At least 10, but not more than 60, calendar days before the Redemption Date, the Company or, at the
Company’s request, the Trustee shall mail (or send electronically if DTC is the recipient) a notice of redemption by first-class mail, postage prepaid, to each
Holder of Notes to be redeemed; except that redemption notices may be given more than 60 days prior to a Redemption Date if the notice is issued in
connection with a Defeasance of the Notes or a satisfaction and discharge of this Indenture pursuant to Article 7 or Article 9 hereof.

         The notice shall identify the Notes to be redeemed and shall state:

         (a)       the Redemption Date;


                                                                               49
                               Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 161 of 259

         (b)        the redemption price;

         (c)        the name and address of the Paying Agent;

         (d)        that Notes called for redemption must be surrendered to the Paying Agent to collect the redemption price;

         (e)       if fewer than all of the Outstanding Notes are to be redeemed, the certificate numbers, if any, and principal amounts of the particular
Notes to be redeemed;

         (f)         that, unless the Company defaults in making payment of such redemption price, interest, if any, on Notes called for redemption will
cease to accrue on and after the Redemption Date;

         (g)        the CUSIP number of the Notes; and

         (h)        any conditions precedent to such redemption.

          At the Company’s request, the Trustee shall give the notice of redemption in the Company’s name and at the Company’s expense; provided that
the Company makes such request at least three Business Days prior to the date by which such notice of redemption must be given to Holders in accordance
with this Section 3.03; provided further that, in all cases, the text of such notice of redemption shall be prepared by the Company.

         Any redemption or notice of redemption may, at the Company’s discretion, be subject to one or more conditions precedent. If a redemption is
subject to the satisfaction of one or more conditions precedent, the related notice shall describe each such condition, and if applicable, shall state that, in the
Company’s discretion, the Redemption Date may be delayed until such time as any or all such conditions shall be satisfied or waived (provided that in no
event shall such Redemption Date be delayed to a date later than 60 days after the date on which such notice was sent), or such redemption may not occur
and such notice may be rescinded in the event that any or all such conditions shall not have been satisfied or waived by the Company by the Redemption
Date, or by the Redemption Date as so delayed. The Company shall provide written notice of the delay of such Redemption Date or the rescission of such
notice of redemption to the Trustee no later than 11:00 a.m. (New York City time) on the date of redemption. Upon receipt of such notice of the delay of
such Redemption Date or the rescission of such notice of redemption, such Redemption Date shall be automatically delayed or such notice of redemption
shall be automatically rescinded, as applicable, and the redemption of the Notes to be redeemed shall be automatically delayed or rescinded and cancelled,
as applicable, as provided in such notice.

         The notice if given in the manner herein provided shall be conclusively presumed to have been duly given, whether or not any Holder receives
such notice. In any case, failure to give such notice or any defect in the notice to the Holder of any Note selected for redemption as a whole or in part shall
not affect the validity of the proceedings for the redemption of any other Note.


                                                                                50
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 162 of 259

          Section 3.04 Effect of Notice of Redemption. Once notice of redemption is given in accordance with Section 3.03, Notes called for redemption
will become irrevocably due and payable (subject to Section 3.03) on the Redemption Date and at the redemption price stated in the notice of redemption,
subject to satisfaction of any condition specified in such notice with respect to such redemption. If less than all the Notes are to be redeemed, the notice of
redemption shall specify the CUSIP numbers of the Note to be redeemed. Upon surrender to the Paying Agent, such Notes shall be paid at the redemption
price stated in the notice of redemption.

        Section 3.05 Deposit of Redemption Price. Prior to 11:00 a.m. (New York City time) on the Redemption Date, the Company shall deposit with
the Paying Agent (or if the Company or a Restricted Subsidiary is the Paying Agent, shall segregate and hold in trust) money sufficient to pay the
redemption price of all Notes to be redeemed on that date other than Notes or portions of Notes called for redemption which have been delivered by the
Company to the Trustee for cancellation. If such money is then held by the Company in trust and is not required for such purpose, it shall be discharged
from such trust.

         Section 3.06    Notes Redeemed in Part.

        (a)       In the event of any redemption in part, the Company will not be required to register the transfer of or exchange any Note so selected for
redemption, in whole or in part, except the unredeemed portion of any Note being redeemed in part.

         (b)        Upon surrender of a Note that is redeemed in part, the Company shall execute and the Trustee shall, upon receipt of an Authentication
Order, authenticate and deliver to the Holder a new Note in an authorized denomination equal in principal amount to the unredeemed portion of the Note
surrendered, or in the case of a Global Note, the Company shall instruct the Registrar to decrease such Global Note by the principal amount of the
redeemed portion of the Note surrendered.

          Section 3.07    No Limit on Other Purchases. Nothing in this Indenture or the Notes shall prohibit or limit the right of the Company or any
Affiliate of the Company from time to time to repurchase the Notes at any price in open market purchases or negotiated transactions or by tender offer or
otherwise without any notice to or consent by Holders. Any Notes purchased by the Company may, to the extent permitted by law, be held or resold or may,
at the Company’s option, be delivered to the Trustee for cancellation. Any Notes delivered to the Trustee for cancellation may not be reissued or resold and
will be promptly cancelled.

        Section 3.08    Mandatory Redemption; Open Market Purchases. The Company is not required to make any mandatory redemption or sinking
fund payments with respect to the Notes. The Company may, at any time and from time to time, purchase Notes in the open market or otherwise.


                                                                              51
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 163 of 259

                                                                       ARTICLE 4

                                                                      COVENANTS

          Section 4.01 Payments. The Company shall promptly make all payments in respect of the Notes on the dates and in the manner provided in the
Notes or pursuant to this Indenture. Any funds to be given to the Trustee or Paying Agent shall be deposited with the Trustee or Paying Agent by 11:00
a.m. (New York City time) by the Company on the required date. If the Company shall at any time act as its own Paying Agent with respect to the Notes,
the Company will, on or before each due date of the principal of or any premium or interest on any of the Notes, segregate and hold in trust for the benefit
of the Persons entitled thereto a sum sufficient to pay the principal and any premium and interest so becoming due until such sums shall be paid to such
Persons or otherwise disposed of as herein provided and will promptly notify the Trustee of its action or failure so to act. Subject to the applicable
provisions of Section 3.01, Section 3.07, Section 4.08, and Section 4.13, the Company shall make any required interest payments to the Person in whose
name each Note is registered at 5:00 p.m. (New York City time) on the Regular Record Date for such interest payment. Principal amount, accrued interest,
if any, any redemption price, Net Proceeds Offer Amount and any amounts due under Section 4.13 shall be considered paid on the applicable date due if on
such date the Trustee or the Paying Agent holds, in accordance with this Indenture, funds sufficient to pay all such amounts then due.

        The Company will cause each Paying Agent for any Notes other than the Trustee to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this Section, that such Paying Agent will (1) comply with the provisions of the Trust
Indenture Act applicable to it as a Paying Agent and (2) during the continuance of any default by the Company (or any other obligor upon the Notes) in the
making of any payment in respect of the Notes, upon the written request of the Trustee, forthwith pay to the Trustee all sums held in trust by such Paying
Agent for payment in respect of the Notes. Upon any bankruptcy or reorganization proceedings relating to the Company, the Trustee shall serve as Paying
Agent.

         The Company may at any time, for the purpose of obtaining the satisfaction and discharge of the Indenture with respect to the Notes or for any
other purpose, pay, or by Company Order direct any Paying Agent to pay, to the Trustee all sums held in trust by the Company or such Paying Agent, such
sums to be held by the Trustee upon the same trusts as those upon which such sums were held by the Company or such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released from all further liability with respect to such money.

          Any money deposited with the Trustee or any Paying Agent, or then held by the Company, in trust for the payment of the principal of or any
premium or interest on any Note and remaining unclaimed for two years after such principal, premium or interest has become due and payable shall be paid
to the Company on Company Request (or if deposited by a Subsidiary Guarantor, paid to such Subsidiary Guarantor on a Subsidiary Guarantor Request), or
(if then held by the Company) shall be discharged from such trust; and the Holder of such Note shall thereafter, as an unsecured general creditor, look only
to the Company or such Subsidiary Guarantor, as the case may be, for payment thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Company as trustee thereof, shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may, at the expense and written request of the Company or such Subsidiary Guarantor, as the case may
be, cause to be published once, in a newspaper published in the English language, customarily published on each Business Day and of general circulation in
The City of New York, notice that such money remains unclaimed and that, after a date specified therein, which shall not be less than 30 days from the date
of such publication, any unclaimed balance of such money then remaining will be repaid to the Company or the applicable Subsidiary Guarantor, as the
case may be.


                                                                             52
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 164 of 259

          Section 4.02 Maintenance of Office or Agency. The Company will maintain in New York City an office or agency of the Trustee, Registrar and
Paying Agent where Notes may be presented or surrendered for payment (“Place of Payment”), where Notes may be surrendered for registration of
transfer or exchange (“Registrar”), purchase or redemption, where notices and demands to or upon the Company in respect of the Notes and this Indenture
may be served and a register (“Security Register”) in which, subject to reasonable regulations as it may prescribe, the Company shall provide for the
registration of Notes and the transfers of Notes. The Corporate Trust Office shall initially be such office or agency for all of the aforesaid purposes;
provided, however, that the Corporate Trust Office shall not be an office or agency of the Company for the purpose of effecting service of legal process on
the Company. The Company shall give prompt written notice to the Trustee of the location, and of any change in the location, of any such office or agency.
If at any time the Company shall fail to maintain any such required office or agency or shall fail to furnish the Trustee with any such address thereof, such
presentations, surrenders, notices and demands may be made or served at the Corporate Trust Office of the Trustee.

        The Company may also from time to time designate one or more other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations; provided, however, that no such designation or rescission shall in any
manner relieve the Company of its obligation to maintain an office or agency for such purposes.

         Section 4.03   Reports to Holders.

         (a)      Whether or not required by the rules and regulations of the Commission, so long as any Notes are Outstanding, the Company shall file
with the Commission for public availability (or furnish to the Holders and securities analysts and prospective investors (upon request)):

                  (1) all quarterly and annual financial information that would be required to be contained in a filing with the Commission on Forms 10-
         Q and 10-K if the Company were required to file such Forms, including a “Management’s Discussion and Analysis of Financial Condition and
         Results of Operations” that describes the financial condition and results of operations of the Company and its consolidated Subsidiaries and, with
         respect to the annual information only, a report thereon by the Company’s certified independent accountants; and

                   (2)    all current reports that would be required to be filed with the Commission on Form 8-K if the Company were required to file such
         reports, in each case within the time periods specified in the Commission’s rules and regulations.

         (b)        In the event that any direct or indirect parent company of the Company becomes a guarantor of the Notes, the Company may satisfy its
obligations under this covenant by furnishing financial information relating to such parent; provided that (i) such financial statements are accompanied by
consolidating financial information for such parent, the Company, the Subsidiary Guarantors and the Subsidiaries of the Company that are not Subsidiary
Guarantors in the manner prescribed by the Commission and (ii) such parent is not engaged in any business in any material respect other than incidental to
its ownership, directly or indirectly, of the Capital Stock of the Company.


                                                                             53
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 165 of 259

         (c)       The Company also shall comply with the other provisions of Section 314(a) of the Trust Indenture Act.

         (d)           The Company will be deemed to have furnished to the Holders and to securities analysts and prospective investors the reports or
information referred to in clauses (1) and (2) of the paragraph (a) of this Section 4.03 or the information referred to paragraph (b) of this Section 4.03 if the
Company has posted such reports or information on the Company Website with access to current and prospective investors. For purposes of this Indenture,
the term “Company Website” means the collection of web pages that may be accessed on the World Wide Web using the URL address
http://www.bonanzacrk.com or such other address as the Company may from time to time designate in writing to the Trustee, provided that the Trustee
shall have no responsibility whatsoever to determine whether such filing has occurred.

          (e)          This Section 4.03 will not impose any duty on the Company under the Sarbanes-Oxley Act of 2002 and the related Commission
rules that would not otherwise be applicable.

         (f)         It is understood that the Trustee shall have no obligation whatsoever to determine whether or not such financial statements, auditors’
reports and other information, documents or reports have been posted on the Company’s website, on any online data system or filed with the SEC. The
posting or delivery of any such financial statements, auditors’ reports and other reports, information and documents to the Trustee is for informational
purposes only and the Trustee’s receipt of such shall not constitute actual or constructive knowledge or notice of any information contained therein or
determinable from information contained therein, including the Company’s or any other Person’s compliance with any of the covenants under the Indenture
or the Notes (as to which the Trustee is entitled to rely exclusively on an Officers' Certificate).

         Section 4.04 Existence. Except as permitted by Section 5.01 of this Indenture, the Company will do or cause to be done all things necessary to
preserve and keep in full force and effect its and any Subsidiary Guarantor’s corporate existence.

         Section 4.05    Covenant Suspension.

         (a)             During any period of time that (x) the Notes have an Investment Grade Rating and (y) no Event of Default has occurred and is
continuing under this Indenture, the Company and its Restricted Subsidiaries shall not be subject to Sections 4.06, 4.07, 4.08, 4.09, 4.11, 4.14, 5.01(2) and
5.01(3) (collectively, the “Suspended Covenants”).

          (b)        If the Company and its Restricted Subsidiaries are not subject to the Suspended Covenants for any period of time as a result of the
previous sentence (a “Fall-Away Period”) and, subsequently, the ratings assigned to the Notes are withdrawn or downgraded so the Notes no longer have
an Investment Grade Rating, any such date a “Reversion Date,” then the Company and its Restricted Subsidiaries will thereafter again be subject to the
Suspended Covenants. The ability of the Company and its Restricted Subsidiaries to make Restricted Payments after the Reversion Date will be calculated
as if the covenant governing Restricted Payments had been in effect during the entire period of time from the Issue Date. Notwithstanding the foregoing,
the continued existence after the end of the Fall-Away Period of facts and circumstances or obligations arising from transactions which occurred during a
Fall-Away Period shall not constitute a breach of any Suspended Covenant set forth in this Indenture or cause an Event of Default thereunder.


                                                                               54
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 166 of 259

         (c)       The Company shall give the Trustee notice of the event of any Fall-Away Period not later than five Business Days after such date. In the
absence of such notice, the Trustee shall assume the Suspended Covenants apply and are in full force and effect. The Company shall give the Trustee notice
of any occurrence of a Reversion Date not later than five Business Days after such Reversion Date. After any such notice of the occurrence of a Reversion
Date, the Trustee shall assume the Suspended Covenants apply and are in full force and effect.

         Section 4.06    Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred Stock.

          (a)         Other than Permitted Indebtedness, the Company will not, and will not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, issue, assume, guarantee, acquire, become liable, contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (including, without limitation, Acquired Indebtedness) and the Company will not permit any of its
Restricted Subsidiaries to issue any Preferred Stock; provided, however, that if no Default or Event of Default shall have occurred and be continuing at the
time of or as a consequence of the incurrence of any such Indebtedness or issuance of Preferred Stock, then the Company and the Restricted Subsidiaries or
any of them may incur Indebtedness and any Restricted Subsidiary may issue Preferred Stock, in each case, if on the date of the incurrence of such
Indebtedness or issuance of Preferred Stock, after giving pro forma effect to the incurrence thereof and the receipt and application of the proceeds
therefrom, the Company’s Consolidated EBITDAX Coverage Ratio would have been greater than 2.25 to 1.0.

          (b)           For purposes of determining any particular amount of Indebtedness under this covenant, (i) guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness otherwise included in the determination of such amount shall not also be included and (ii) if obligations in respect
of letters of credit are incurred pursuant to a Credit Facility and are being treated as incurred pursuant to clause (2) of the definition of “Permitted
Indebtedness” and the letters of credit relate to other Indebtedness, then such other Indebtedness shall not be included.

         (c)           Indebtedness or Preferred Stock of a Person existing at the time such Person becomes a Restricted Subsidiary (whether by merger,
consolidation, acquisition of Capital Stock or otherwise) or is merged with or into the Company or any Restricted Subsidiary or which is secured by a Lien
on an asset acquired by the Company or a Restricted Subsidiary (whether or not such Indebtedness is assumed by the acquiring Person) shall be deemed
incurred at the time the Person becomes a Restricted Subsidiary or at the time of the asset acquisition, as the case may be.

         (d)        The Company will not, and will not permit any Subsidiary Guarantor to, incur any Indebtedness which by its terms (or by the terms of
any agreement governing such Indebtedness) is subordinated in right of payment to any Indebtedness of the Company or such Subsidiary Guarantor, as the
case may be, other than the Notes and the Subsidiary Guarantees, unless such Indebtedness is also by its terms (or by the terms of any agreement governing
such Indebtedness) made expressly subordinate in right of payment to the Notes or the Subsidiary Guarantee of such Subsidiary Guarantor, as the case may
be, pursuant to subordination provisions that are at least as favorable to the Holders or such Subsidiary Guarantee as the subordination provisions of such
Indebtedness (or agreement).

         (e)         For purposes of this Indenture, no Indebtedness will be deemed to be subordinate or junior in right of payment to other Indebtedness
solely by virtue of not having the benefit of a Lien on assets, or guarantee of a Person, that benefits the other Indebtedness or having the benefit of such a
Lien or guarantee ranking subordinate or junior to a Lien or guarantee benefiting the other Indebtedness.


                                                                              55
                               Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 167 of 259

          Section 4.07     Limitation on Restricted Payments. The Company will not, and will not cause or permit any of its Restricted Subsidiaries to,
directly or indirectly:

                  (1) declare or pay any dividend or make any distribution (other than dividends or distributions made to the Company or any Restricted
         Subsidiary and other than any dividends or distributions payable solely in Qualified Capital Stock of the Company) on or in respect of shares of
         the Capital Stock of the Company or any Restricted Subsidiary to holders of such Capital Stock;

                  (2)    purchase, redeem or otherwise acquire or retire for value any Capital Stock of the Company or any Restricted Subsidiary (or make
         any other payment on account of, or set apart money for a sinking fund or other analogous fund for the purchase, redemption or other acquisition
         or retirement for value of, any Capital Stock of the Company or any Restricted Subsidiary) other than through the exchange therefor solely of
         Qualified Capital Stock of the Company and other than any acquisition or retirement for value from, or payment to, the Company or any
         Restricted Subsidiary;

                  (3)   make any principal payment on, purchase, defease, redeem, prepay, decrease or otherwise acquire or retire for value before twelve
         months prior to any scheduled final maturity, scheduled repayment or scheduled sinking fund payment, any Indebtedness of the Company or a
         Subsidiary Guarantor that is subordinate or junior in right of payment to the Notes or such Subsidiary Guarantor’s Subsidiary Guarantee, as the
         case may be (other than a purchase, repurchase or other acquisition of any such subordinated or junior Indebtedness that is so purchased,
         repurchased or otherwise acquired in anticipation of satisfying a sinking fund obligation, principal installment or payment at final maturity, in each
         case due within one year of the date of such purchase, repurchase or other acquisition); or

                   (4)    make any Investment (other than a Permitted Investment) in any other Person;

(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being referred to as a “Restricted Payment”; provided, however, that no Permitted
Investment shall be deemed to be a Restricted Payment), if at the time of such Restricted Payment or immediately after giving effect thereto:

                   (i)    a Default or an Event of Default shall have occurred and be continuing;


                                                                              56
                    Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 168 of 259

        (ii)       the Company is not able to incur at least $1.00 of additional Indebtedness (other than Permitted Indebtedness) in compliance
with Section 4.06(a); or

         (iii)     the aggregate amount of Restricted Payments (including such proposed Restricted Payment) made after the Issue Date, except
as provided below (the amount expended for such purposes, if other than in cash, being the Fair Market Value of such property) shall exceed the
sum (without duplication) of:

                (a)     50% of the cumulative Consolidated Net Income (or if cumulative Consolidated Net Income shall be a loss, minus 100%
        of such loss) of the Company earned after [ ● ], 2021 and on or prior to the last date of the Company’s fiscal quarter immediately
        preceding such Restricted Payment (treating such period as a single accounting period); plus

                (b)     100% of the aggregate net cash proceeds, or the Fair Market Value of Property (including any Property received in any
        Asset Acquisition or other acquisition) other than cash, received by the Company from any Person (other than a Restricted Subsidiary of
        the Company) from the issuance and sale of Qualified Capital Stock of the Company after the Issue Date (excluding any net cash
        proceeds from an Equity Offering used to redeem the Notes); plus

                 (c)    100% of the aggregate net cash proceeds, or the Fair Market Value of Property (including any Property received in any
        Asset Acquisition or other acquisition) other than cash, of any equity contribution received by the Company from a holder of the
        Company’s Capital Stock after the Issue Date (excluding any net cash proceeds from an Equity Offering to the extent used to redeem the
        Notes); plus

                  (d)      an amount equal to the net reduction in Investments in Unrestricted Subsidiaries resulting from dividends, interest
        payments, distributions, redemptions or repurchases, sales or other dispositions thereof, repayments of loans or advances, or other
        transfers of cash or Properties (including transfers as a result of merger or liquidation), in each case to the Company or to any Restricted
        Subsidiary of the Company from Unrestricted Subsidiaries (but without duplication of any such amount included in calculating
        cumulative Consolidated Net Income of the Company), or from redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (in
        each case valued as provided in Section 4.12), not to exceed, in the case of any such redesignation, the amount of Investments previously
        made by the Company or any Restricted Subsidiary in such Unrestricted Subsidiary and which was treated as a Restricted Payment under
        this Indenture; plus

                 (e)    the amount by which Indebtedness of the Company is reduced on the consolidated balance sheet of the Company and its
        Restricted Subsidiaries upon the conversion or exchange subsequent to the Issue Date of any Indebtedness of the Company or its
        Restricted Subsidiaries that is convertible or exchangeable for Qualified Capital Stock of the Company (less the amount of any cash, or
        the Fair Market Value of any other property, distributed by the Company to the holder of such Indebtedness upon such conversion or
        exchange); provided, however, that the foregoing amount shall not exceed the Net Cash Proceeds, or the Fair Market Value of Property
        (including any Property received in any Asset Acquisition or other acquisition) other than cash, received by the Company or any
        Restricted Subsidiary from the sale of such Indebtedness (excluding Net Cash Proceeds from sales to a Restricted Subsidiary of the
        Company); plus


                                                                   57
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 169 of 259

                            (f)       an amount equal to the net reduction in Investments (other than Permitted Investments) resulting from dividends,
                  distributions, redemptions or repurchases, proceeds of sales or other dispositions thereof, interest payments, repayments of loans or
                  advances, or other transfers of cash or Properties (including transfers as a result of merger or liquidation), in each case to the Company or
                  to any Restricted Subsidiary of the Company from any Person (other than the Company or a Restricted Subsidiary), or from the
                  obligation underlying any guarantee previously entered into by the Company or a Restricted Subsidiary no longer existing (and without
                  such guarantee having been called upon), in each case not to exceed the amount in respect of such Investment which had been treated as a
                  Restricted Payment (but without duplication of any such amount included in calculating cumulative Consolidated Net Income of the
                  Company); plus

                  (g)       $[●] million.

Notwithstanding the foregoing, the provisions set forth in the immediately preceding paragraph shall not prohibit:

                  (1)             the payment of any dividend or redemption payment or the making of any distribution within 60 days after the date of
         declaration thereof if the dividend, redemption or distribution payment, as the case may be, would have been permitted on the date of declaration;

                  (2)         the acquisition of any Capital Stock of the Company or any Restricted Subsidiary, either (i) solely in exchange for shares of
         Qualified Capital Stock of the Company or (ii) through the application of net proceeds of a substantially concurrent sale for cash (other than to a
         Restricted Subsidiary of the Company) of Qualified Capital Stock of the Company;

                 (3)           the purchase, repurchase, redemption, defeasance or other acquisition or retirement for value of any Indebtedness of the
         Company or any Subsidiary Guarantor that is subordinate or junior in right of payment to the Notes or such Subsidiary Guarantor’s Subsidiary
         Guarantee, as the case may be, either (i) solely in exchange for Qualified Capital Stock of the Company, (ii) through the application of the net
         proceeds of a substantially concurrent sale for cash (other than to a Restricted Subsidiary of the Company) of (a) Qualified Capital Stock of the
         Company or (b) Refinancing Indebtedness or (iii) solely in exchange for Indebtedness constituting Refinancing Indebtedness;

                 (4)        the purchase, repurchase, redemption, defeasance or other acquisition or retirement for value of any Disqualified Stock of the
         Company or any Subsidiary Guarantor either (i) through the application of the net proceeds of a substantially concurrent sale for cash (other than
         to a Restricted Subsidiary of the Company) of Refinancing Indebtedness or (ii) solely in exchange for Indebtedness constituting Refinancing
         Indebtedness;


                                                                              58
                     Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 170 of 259

         (5)        if no Default or Event of Default shall have occurred and be continuing, the redemption or repurchase of equity interests in the
Company held by then present or former officers, directors or employees of the Company; provided, that the aggregate cash consideration paid for
all such redemptions or repurchases in any calendar year shall not exceed $4.0 million plus (A) the cash proceeds received during such calendar
year by the Company or any of its Restricted Subsidiaries from the sale of the Company’s Qualified Capital Stock to any such officers, directors or
employees (provided that the amount of such cash proceeds utilized for any such redemption or repurchase will not increase the amount available
for Restricted Payments under clause (iii)(b) of the immediately preceding paragraph) plus (B) the cash proceeds of key man life insurance
policies received during such calendar year by the Company and its Restricted Subsidiaries (with unused amounts in any calendar year being
carried forward to succeeding calendar years);

         (6)          if no Default or Event of Default shall have occurred and be continuing, repurchases of Indebtedness that is subordinated or
junior in right of payment to the Notes or a Subsidiary Guarantee at a purchase price not greater than (i) 101% of the principal amount of such
subordinated or junior Indebtedness and accrued and unpaid interest thereon in the event of a Change of Control or (ii) 100% of the principal
amount of such subordinated or junior Indebtedness and accrued and unpaid interest thereon in the event of an Asset Sale, in each case plus
accrued interest, in connection with any change of control offer or asset sale offer required by the terms of such Indebtedness, but only if:

                  (a)        in the case of a Change of Control, the Company has first complied with and fully satisfied its obligations under the
         provisions described under Section 4.13; or

                 (b)       in the case of an Asset Sale, the Company has complied with and fully satisfied its obligations in accordance with the
         covenant under Section 4.08;

         (7)           the repurchase, redemption or other acquisition for value of Capital Stock of the Company or any Restricted Subsidiary
representing fractional shares of such Capital Stock in connection with a merger or consolidation involving the Company or Restricted Subsidiary
or any other transaction permitted by this Indenture;

          (8)        repurchases of Capital Stock deemed to occur upon the exercise or conversion of stock options, warrants or other convertible
securities if such Capital Stock represents a portion of the exercise or conversion price thereof;

        (9)      the declaration and payment of regularly scheduled or accrued dividends to holders of any class or series of Disqualified Stock
of the Company or any Preferred Stock of any Restricted Subsidiary of the Company issued on or after the Issue Date in accordance with the
Consolidated EBITDAX Coverage Ratio test in Section 4.06(a);


                                                                    59
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 171 of 259

                  (10)        the payment of any dividend or any similar distribution by a Restricted Subsidiary to the holders (other than the Company or
         any Restricted Subsidiary) of Qualified Capital Stock of such Restricted Subsidiary; provided that such dividend or similar distribution is paid to
         all holders of such Qualified Capital Stock on a pro rata basis based on their respective holdings of such Qualified Capital Stock;

                   (11)          the defeasance, repurchase, redemption or other acquisition or retirement for value of any Capital Stock of the Company or
         any Restricted Subsidiary held by any current or former officers, directors or employees of the Company or any of its Restricted Subsidiaries in
         connection with the exercise or vesting of any equity compensation (including, without limitation, stock options, restricted stock and phantom
         stock) in order to satisfy any tax withholding obligation with respect to such exercise or vesting;

                  (12)            any payments in connection with the Merger Transactions, or any payments to dissenting stockholders (x) pursuant to
         applicable law or (y) in connection with the settlement or other satisfaction of claims made pursuant to or in connection with a consolidation,
         merger or transfer of assets in connection with a transaction that is not prohibited by this Indenture;

                  (13)        any redemption of share purchase rights at a redemption price not to exceed $0.01 per right;

                   (14)          the purchase or redemption of any Acquired Subordinated Indebtedness of the Company or any Subsidiary Guarantor, by
         application of (i) cash provided from operations in the ordinary course of business or (ii) proceeds from borrowings under the revolving portion of
         the Senior Credit Facility (so long as within 30 days prior to such purchase or redemption, a corresponding amount of borrowings under the
         revolving portion of the Senior Credit Facility was repaid from cash provided from operations in the ordinary course of business); provided, in any
         such case, that the Company is able to incur an additional $1.00 of Indebtedness pursuant to Section 4.06(a) after giving effect to such purchase or
         redemption; provided, further, that this clause (14) shall not permit the application of any proceeds from any other borrowings under any Credit
         Facility to effect any such purchase or redemption; or

                  (15)         any other Restricted Payments, which when combined with any other outstanding Restricted Payments made pursuant to this
         clause (15), does not exceed the greater of (a) $60.0 million and (b) 2.0% of Adjusted Consolidated Net Tangible Assets determined at the time of
         such Restricted Payment.

In determining the aggregate amount of Restricted Payments after the Issue Date in accordance with clause (iii) of the second preceding paragraph,
amounts expended pursuant to clauses (1), (2), (3)(i), (3)(ii)(a), (7) and (13) of the immediately preceding paragraph shall be included in such calculation,
and amounts expended pursuant to clauses (3)(ii)(b), (3)(iii), (4), (5), (6), (8), (9), (10), (11), (12), (14) and (15) of the immediately preceding paragraph
shall be excluded from such calculation. In determining the aggregate net cash proceeds or Fair Market Value of Property other than cash received by the
Company from the issuance and sale of Qualified Capital Stock in accordance with clause (3)(b) of the second preceding paragraph, amounts of cash
received by the Company pursuant to clauses (2)(ii) or (3)(ii)(a), or the Fair Market Value of Capital Stock of the Company or any Restricted Subsidiary or
Indebtedness of the Company or any Subsidiary Guarantor acquired or retired for value pursuant to clauses (2)(i) or (3)(i), of the immediately preceding
paragraph shall be included in such calculation. For purposes of determining compliance with this covenant, in the event that a Restricted Payment meets
the criteria of more than one of the exceptions described in (1) through (15) above or is entitled to be made pursuant to the first paragraph of this covenant,
the Company shall, in its sole discretion, classify such Restricted Payment, or later classify, reclassify or re-divide all or a portion of such Restricted
Payment, in any manner that complies with this covenant.


                                                                              60
                             Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 172 of 259

         A sale will be deemed to be “substantially concurrent” if the related purchase, repurchase, redemption, defeasance, satisfaction and discharge,
retirement or other acquisition for value or payment of principal occurs within 90 days before or after such sale.

         Section 4.08   Limitation on Asset Sales. The Company will not, and will not cause or permit any of its Restricted Subsidiaries to, consummate
an Asset Sale unless:

                  (1)        the Company or the applicable Restricted Subsidiary, as the case may be, receives consideration at the time of such Asset Sale
        at least equal to the Fair Market Value of the assets sold or otherwise disposed of, which may be determined as of the date of any agreement with
        respect to such Asset Sale;

                (2)          either (a) at least 75% of the consideration received by the Company or such Restricted Subsidiary, as the case may be, from
        such Asset Sale shall be in the form of cash or Cash Equivalents and is received at the time of such disposition or (b) the Fair Market Value
        (determined at the time of receipt) of all forms of consideration other than cash and Cash Equivalents received for all Asset Sales since the Issue
        Date does not exceed in the aggregate 15% of the Adjusted Consolidated Net Tangible Assets of the Company at the time such determination is
        made; and

                 (3)          the Company shall apply, or cause such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such Asset Sale
        within 360 days of receipt thereof either:

                          (a)          to repay or prepay Indebtedness outstanding under the Senior Credit Facility (or, if the Senior Credit Facility is no
                 longer in existence, any Indebtedness that is secured by a Lien permitted to be incurred pursuant to Section 4.10);

                         (b)         to permanently repay, redeem or repurchase any Indebtedness of the Company or any Subsidiary Guarantor that is not
                 subordinated to the Notes or the Subsidiary Guarantees;

                          (c)          to make an investment (including, without limitation, capital expenditures) in (i) properties or assets that replace the
                 properties or assets that were the subject of such Asset Sale or (ii) properties or assets that will be used in the Crude Oil and Natural Gas
                 Business of the Company and its Restricted Subsidiaries or in businesses reasonably related thereto (collectively, “Replacement
                 Assets”);


                                                                             61
                                  Case 21-10565-CSS              Doc 5        Filed 03/14/21           Page 173 of 259

                            (d)       to make a Permitted Industry Investment or to acquire or make an investment in Crude Oil and Natural Gas Related
                  Assets;

                           (e)        to the extent not included in (c) or (d) above, any investment in (i) Capital Stock of a Person that becomes a Restricted
                  Subsidiary as a result of the acquisition of such Capital Stock by the Company or a Restricted Subsidiary, (ii) Capital Stock constituting a
                  minority interest in any Person that at such time is a Restricted Subsidiary, and (iii) Capital Stock of any Subsidiary of the Company;
                  provided that all the Capital Stock of such Subsidiary held by the Company or any of its Restricted Subsidiaries shall entitle the Company
                  or such Restricted Subsidiary to not less than a pro rata share of all dividends or other distributions made by such Subsidiary upon any of
                  such Capital Stock; or

                            (f)      to make a combination of prepayment and investment permitted by the foregoing clauses (3)(a) through (3)(e).

         On the 361st day after an Asset Sale or such earlier date, if any, as the Company determines not to apply the Net Cash Proceeds relating to such
Asset Sale as set forth in clauses (3)(a) through (3)(f) of the immediately preceding paragraph (each a “Net Proceeds Offer Trigger Date”), such
aggregate amount of Net Cash Proceeds which have been received by the Company or such Restricted Subsidiary but which have not been applied on or
before such Net Proceeds Offer Trigger Date as permitted in clauses (3)(a) through (3)(f) of the immediately preceding paragraph (each a “Net Proceeds
Offer Amount”) shall be applied by the Company or such Restricted Subsidiary, as the case may be, to make an offer to purchase (a “Net Proceeds
Offer”) on a date (the “Net Proceeds Offer Payment Date”) not less than 30, nor more than 45, days following the applicable Net Proceeds Offer Trigger
Date, from all Holders and, to the extent required by the terms of any Pari Passu Indebtedness, the holders of such Pari Passu Indebtedness, on a pro rata
basis, that principal amount of Notes (and Pari Passu Indebtedness) purchasable with the Net Proceeds Offer Amount at a price equal to 100% of the
principal amount of the Notes (and Pari Passu Indebtedness) to be purchased (or, in the event such other Pari Passu Indebtedness was issued with
significant original issue discount, 100% of the accreted value thereof), plus unpaid accrued interest, if any, thereon to the date of purchase; provided,
however, that if at any time consideration other than cash or Cash Equivalents received by the Company or any Restricted Subsidiary, as the case may be,
in connection with any Asset Sale is converted into or sold or otherwise disposed of for cash or Cash Equivalents (other than interest received with respect
to any such non-cash or non-Cash Equivalents consideration), then such conversion or disposition shall be deemed to constitute an Asset Sale hereunder
and the Net Cash Proceeds thereof shall be applied in accordance with this covenant.

         The Company may defer the Net Proceeds Offer until there is an aggregate unutilized Net Proceeds Offer Amount equal to or in excess of $40.0
million resulting from one or more Asset Sales (at which time, the entire unutilized Net Proceeds Offer Amount, and not just the amount in excess of $40.0
million shall be applied as required pursuant to this covenant). Pending application of Net Cash Proceeds pursuant to this covenant, such Net Cash
Proceeds may be temporarily invested in Cash Equivalents or applied to temporarily reduce revolving credit indebtedness.


                                                                              62
                             Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 174 of 259

          If the Net Proceeds Offer Payment Date is on or after a Regular Record Date and on or before the related Interest Payment Date, any accrued and
unpaid interest will be paid to the Person in whose name a Note is registered at the close of business on such Regular Record Date, and no additional
interest will be payable to holders who tender Notes pursuant to the Net Proceeds Offer.

         Notwithstanding the first two paragraphs of this covenant, the Company and its Restricted Subsidiaries will be permitted to consummate an Asset
Sale without complying with such paragraphs to the extent that:

                 (1)         the consideration for such Asset Sale constitutes Replacement Assets and/or Crude Oil and Natural Gas Related Assets and/or
        the assumption of obligations secured by Liens that burden some or all of the assets being sold and/or cash or Cash Equivalents; provided that, in
        the case of any such assumption, (a) the Person assuming such obligations shall have no recourse with respect to such obligations to the Company
        or any of its Restricted Subsidiaries and (b) no assets of the Company or any of its Restricted Subsidiaries (other than those assets being sold) are
        subject to such Liens; and

                 (2)        such Asset Sale is for Fair Market Value; provided that at least 75% of the total consideration received by the Company or any
        of its Restricted Subsidiaries in connection with any such Asset Sale shall be in the form of Replacement Assets and Crude Oil and Natural Gas
        Related Assets, the assumption of obligations secured by Liens described in (1) above, cash or Cash Equivalents, or any combination of the
        foregoing, and that any Net Cash Proceeds so received shall be subject to the provisions of clause (3) of the first paragraph and to the provisions of
        the second paragraph of this covenant.

       For the purposes of clause (2) of both the first and immediately preceding paragraphs of this covenant and for the purposes of clause (1) of the
immediately preceding paragraph, the following are deemed to be cash or Cash Equivalents:

                 (1)          the assumption of Indebtedness or other liabilities shown on the balance sheet of the Company (other than obligations in
        respect of Disqualified Stock of the Company and Indebtedness or other liabilities that are by their terms subordinated in right of payment to the
        Notes or any Subsidiary Guarantee) or any Restricted Subsidiary (other than obligations in respect of Disqualified Stock or Preferred Stock of a
        Subsidiary Guarantor and Indebtedness or other liabilities that are by their terms subordinated in right of payment to the Notes or any Subsidiary
        Guarantee) and the release of the Company or such Restricted Subsidiary from all liability on such Indebtedness or liabilities in connection with
        such Asset Sale (or in lieu of such a release, the agreement of the acquiror or its parent company to indemnify and hold the Company or such
        Restricted Subsidiary harmless from and against any loss, liability or cost in respect of such assumed Indebtedness or liabilities;

                (2)          securities received by the Company or any Restricted Subsidiary from the transferee that are converted by the Company or
        such Restricted Subsidiary into cash within 180 days of the Asset Sale, to the extent of cash received in that conversion; and


                                                                             63
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 175 of 259

                   (3)          with respect to any Asset Sale involving oil and gas properties in which the Company or a Restricted Subsidiary retains an
         interest, the obligation of any purchaser or transferee of such properties or their Affiliates to fund all or a portion of the costs and expenses of
         exploring or developing such properties.

         The requirement of clause 3(c), 3(d) or 3(e) above shall be deemed to be satisfied if an agreement (including a lease, whether a capital lease or an
operating lease) committing to make the acquisitions or investment referred to therein is entered into by the Company or any Restricted Subsidiary within
the time period specified in clause (3) and such Net Cash Proceeds are subsequently applied in accordance with such agreement within six months
following such agreement.

         Notice of each Net Proceeds Offer will be mailed to the record Holders as shown on the register of Holders within 30 days following the Net
Proceeds Offer Trigger Date, with a copy to the Trustee, and shall comply with the procedures set forth in this Indenture. Upon receiving notice of the Net
Proceeds Offer, Holders may elect to tender their Notes in whole or in part in exchange for cash with the form entitled “Option of Holder to Elect to
Purchase” on the reverse of the Note completed to the Paying Agent for the Notes at the address specified in the notice of the Net Proceeds Offer. To the
extent Holders properly tender Notes and holders of Pari Passu Indebtedness properly tender such Indebtedness with an aggregate principal amount
exceeding the Net Proceeds Offer Amount, Notes of tendering Holders and Pari Passu Indebtedness will be purchased on a pro rata basis (based on
principal amounts of Notes and Pari Passu Indebtedness (or, in the case of Pari Passu Indebtedness issued with significant original issue discount based on
the accreted value thereof) tendered). A Net Proceeds Offer shall remain open for a period of 20 Business Days or such longer period as may be required by
law.

          The Company will comply with the requirements of Rule 14e-1 under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with the repurchase of Notes pursuant to a Net Proceeds Offer. To the extent that the
provisions of any securities laws or regulations conflict with the “Asset Sale” provisions of this Indenture, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its obligations under the “Asset Sale” provisions of this Indenture by virtue
thereof.

        If all or any portion of any Net Proceeds Offer Amount remains after consummation of a Net Proceeds Offer, the Company may use such
remaining portion of such Net Proceeds Offer Amount for any purpose not otherwise prohibited by this Indenture.

         Section 4.09      Limitation on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries. The Company will not, and will not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to:

                   (1)      pay dividends or make any other distributions on or in respect of its Capital Stock (it being understood that the priority of any
         Preferred Stock in receiving dividends or liquidating distributions prior to dividends or liquidating distributions being paid on Common Stock
         shall not be deemed a restriction on the ability to pay dividends or make distributions on or in respect of Capital Stock);


                                                                             64
                       Case 21-10565-CSS                  Doc 5      Filed 03/14/21             Page 176 of 259

         (2)           make loans or advances, or to pay any Indebtedness or other obligation owed, to the Company or any other Restricted
Subsidiary (it being understood that the subordination of loans or advances made by a Restricted Subsidiary to the Company or any Restricted
Subsidiary to other Indebtedness or obligations incurred or owed by the Company or such other Restricted Subsidiary, or of Indebtedness or any
other obligation owed by any Restricted Subsidiary to the Company or any Restricted Subsidiary to other Indebtedness or obligations incurred or
owed by such Restricted Subsidiary shall not be deemed a restriction on the ability of a Restricted Subsidiary to make loans or advances or to pay
such Indebtedness or such other obligation);

        (3)        guarantee any Indebtedness or any other obligation of the Company or any Restricted Subsidiary; or

          (4)          transfer any of its property or assets to the Company or any other Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:

        (1)        With respect to clauses (1)-(4) above:

                 (a)        applicable law, rule, regulation, order, approval, license, permit or similar restriction;

                 (b)        any encumbrance or restriction pursuant to or by reason of an agreement in effect at the Issue Date;

                  (c)        (i) this Indenture or any other indentures governing Pari Passu Indebtedness; provided, however, that the provisions
        relating to such encumbrances or restriction contained in any such other indenture are no less favorable to the Holders in any material
        respect as determined by the Company in its reasonable and good faith judgment than the provisions relating to such encumbrances or
        restrictions contained in this Indenture or (ii) instruments governing other Indebtedness of the Company or any of its Restricted
        Subsidiaries permitted to be incurred pursuant to an agreement entered into subsequent to the Issue Date in accordance with Section 4.06;
        provided that the provisions relating to such encumbrance or restriction contained in such instruments are not materially less favorable to
        the Company and its Restricted Subsidiaries taken as a whole, as determined by the Company in good faith, than the provisions contained
        in the Senior Credit Facility and in this Indenture as in effect on the Issue Date;

                 (d)        the Senior Credit Facility;

                (e)            customary encumbrances and restrictions contained in agreements of the types described in the definition of
        “Permitted Industry Investments”;


                                                                     65
              Case 21-10565-CSS                Doc 5        Filed 03/14/21           Page 177 of 259

        (f)          customary non-assignment provisions of any contract or any lease governing a leasehold interest of any Restricted
Subsidiary;

         (g)         any encumbrance or restriction with respect to any Person at the time it becomes a Restricted Subsidiary or is merged
with or into the Company or a Restricted Subsidiary, which encumbrance or restriction is not applicable to such Restricted Subsidiary, or
the properties or assets of such Restricted Subsidiary, other than the Person or the properties or assets of the Person so acquired;

         (h)         customary restrictions with respect to a Restricted Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of Capital Stock or assets of such Restricted Subsidiary to be consummated in accordance with the
terms of this Indenture solely in respect of the assets or Capital Stock to be sold or disposed of;

         (i)        any instrument governing a Permitted Lien, to the extent and only to the extent such instrument restricts the transfer or
other disposition of assets subject to such Lien;

         (j)      encumbrances and restrictions contained in contracts entered into in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from the value of, or from the ability of the Company and the
Restricted Subsidiaries to realize the value of, property or assets of the Company or any Restricted Subsidiary in any manner material to
the Company or any Restricted Subsidiary;

          (k)            an agreement governing Refinancing Indebtedness incurred to Refinance the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clause (b), (c), (d) or (g) above or this clause (k), or contained in any amendment to an
agreement referred to in clause (b), (c), (d) or (g) above or this clause (k); provided, however, that the provisions relating to such
encumbrance or restriction contained in any such agreement governing Refinancing Indebtedness or amended agreement are, taken as a
whole, no less favorable to the Holders in any material respect as determined by the Company in its reasonable and good faith judgment
than the provisions relating to such encumbrance or restriction contained in the applicable agreement referred to in such clause (b), (c),
(d) or (g) above or this clause (k);

        (l)         Commodity Agreements, Currency Agreements or Interest Rate Agreements permitted from time to time under this
Indenture;

         (m)          the issuance of Preferred Stock by a Restricted Subsidiary or the payment of dividends thereon in accordance with
the terms thereof; provided that issuance of such Preferred Stock is permitted pursuant to Section 4.06 and the terms of such Preferred
Stock do not expressly restrict the ability of a Restricted Subsidiary to pay dividends or make any other distributions on its Capital Stock
(other than requirements to pay dividends or liquidation preferences on such Preferred Stock prior to paying any dividends or making any
other distributions on such other Capital Stock); and


                                                            66
               Case 21-10565-CSS                Doc 5        Filed 03/14/21            Page 178 of 259

         (n)        restrictions on cash or other deposits or net worth imposed by customers under contracts entered into in the ordinary
course of business;

         (o)            any encumbrance or restriction contained in the terms of any Indebtedness permitted to be incurred pursuant to
Section 4.06 if (x) either (a) the encumbrance or restriction applies only in the event of a payment default or a default with respect to a
financial covenant in such Indebtedness or agreement or (b) any such encumbrance or restriction will not affect the Company’s ability to
make principal or interest payments on the Notes, as determined in good faith by the Company, and (y) the encumbrance or restriction is
not materially more restrictive, taken as a whole, than the provisions contained in the Senior Credit Facility or this Indenture;

         (p)        any Permitted Investment; and

(2)       with respect to clause (4) above only:

           (a)          any encumbrance or restriction contained in security agreements, mortgages, purchase money agreements, Finance
Lease Obligations or similar instruments securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements, mortgages, purchase money agreements or similar instruments;

         (b)          restrictions on cash or other deposits imposed by customers under contracts entered into in the ordinary course of
business;

        (c)         provisions with respect to the disposition or distribution of assets or property in operating agreements, joint venture
agreements, development agreements, area of mutual interest agreements, unitization agreements and other agreements that are
customary in the Crude Oil and Natural Gas Business and entered into in the ordinary course of business; and

          (d)        provisions limiting the disposition or distribution of assets or property in, or transfer of Capital Stock of, joint venture
agreements, asset sale agreements, sale-leaseback agreements, stock sale agreements and other similar agreements entered into (i) in the
ordinary course of business, consistent with past practice or (ii) with the approval of the Company, which limitations are applicable only
to the assets, property or Capital Stock that are the subject of such agreements.


                                                             67
                              Case 21-10565-CSS                   Doc 5        Filed 03/14/21         Page 179 of 259

          Section 4.10        Limitation on Liens. The Company will not, and will not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit or suffer to exist any Liens of any kind, which Liens secure Indebtedness, against or upon any property or assets
of the Company or any of its Restricted Subsidiaries (whether owned on the Issue Date or acquired after the Issue Date), other than Permitted Liens, unless:

                  (1)           in the case of Liens securing Indebtedness that is expressly subordinate or junior in right of payment to the Notes or any
         Subsidiary Guarantee, the Notes or such Subsidiary Guarantee, as the case may be, are secured by a Lien on such property, assets or proceeds that
         is senior in priority to such Liens at least to the same extent as the Notes are senior in priority to such Indebtedness for so long as such
         Indebtedness is so secured; and

                  (2)       in all other cases, the Notes and the Subsidiary Guarantees are equally and ratably secured with the Indebtedness so secured for
         so long as such Indebtedness is so secured.

Any Lien created for the benefit of the Holders pursuant to the preceding sentence shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the initial Lien.

          Section 4.11      Limitation on Transactions with Affiliates. The Company will not, and will not cause or permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into, amend or conduct any transaction or series of related transactions (including, without limitation, the purchase, sale,
lease or exchange of any property, the guaranteeing of any Indebtedness or the rendering of any service) involving aggregate consideration in excess of
$2.0 million with, or for the benefit of, any of their respective Affiliates (each an “Affiliate Transaction”), other than Affiliate Transactions that are on
terms that, taken as a whole, are fair and reasonable to the Company or the applicable Restricted Subsidiary from a financial point of view, or are no less
favorable to the Company or the applicable Restricted Subsidiary than those that might reasonably have been obtained in a comparable transaction at such
time on an arm’s-length basis from a Person that is not an Affiliate of the Company or such Restricted Subsidiary.

          Any Affiliate Transaction (and each series of related Affiliate Transactions which are part of a common plan) that involves aggregate payments or
other property with a Fair Market Value in excess of $25.0 million shall be approved by the Board of Directors of the Company, including a majority of the
disinterested members of the Board of Directors of the Company, if any, such approval to be evidenced by a Board Resolution stating that such Board of
Directors has determined that such transaction complies with the foregoing provisions. If the Company or any Restricted Subsidiary enters into an Affiliate
Transaction (or a series of related Affiliate Transactions which are part of a common plan) that involves an aggregate Fair Market Value of more than $10.0
million, the Company shall, prior to the consummation thereof, deliver an Officers’ Certificate to the Trustee certifying that such transaction complies with
the foregoing provision.

         The restrictions set forth in the second paragraph of this covenant shall not apply to:

                (1)       reasonable fees and compensation paid to, and indemnity provided on behalf of, officers, directors, employees or consultants of
         the Company or any Restricted Subsidiary;


                                                                               68
                     Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 180 of 259

       (2)          transactions exclusively between or among the Company and any of its Restricted Subsidiaries or exclusively between or
among such Restricted Subsidiaries; provided, however, that such transactions are not otherwise prohibited by this Indenture;

         (3)       any Investment or other Restricted Payments permitted by this Indenture;

       (4)         any issuance of securities or other payments, awards or grants in cash, securities or otherwise pursuant to, or the funding of,
employment or severance arrangements, stock options and stock ownership, phantom stock or other incentive compensation plans approved by the
Company;

         (5)       (a) loans or advances to officers, directors or employees in the ordinary course of business in accordance with the past practices
of the Company or its Restricted Subsidiaries, but in any event not to exceed $5.0 million in the aggregate outstanding at any one time; and
(b) advances to or reimbursements of officers, directors or employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business;

         (6)        the issuance or sale of any Capital Stock (other than Disqualified Stock) of the Company, or the receipt by the Company of any
capital contribution from the holders of its Capital Stock;

         (7)       transactions and arrangements in effect, or effected in accordance with agreements or arrangements in effect, on the Issue Date
(including the Merger Transaction), including any modifications, extensions or renewals thereof that do not adversely affect the Company and its
Restricted Subsidiaries, considered as a single enterprise in any material respect as compared to the kinds of transactions, arrangements or
agreements in effect on the Issue Date;

        (8)             transactions with a Person that is an Affiliate of the Company solely because the Company owns, directly or through a
Subsidiary, an equity interest in, or controls, such Person;

          (9)       transactions with any joint venture or similar entity, which joint venture or similar entity is an Affiliate of the Company solely
because an Affiliate of the Company is a general partner in such joint venture or similar entity; provided that Affiliates (all such Affiliates taken
together) of the Company (other than the Company and its Restricted Subsidiaries) do not in the aggregate beneficially own or hold, directly or
indirectly, 10% or more of any class of voting interests in such joint venture or similar entity;

        (10)              (a) guarantees by the Company or any of its Restricted Subsidiaries of performance of obligations of Unrestricted
Subsidiaries in the ordinary course of business, except for guarantees of Indebtedness in respect of borrowed money, and (b) pledges by the
Company or any Restricted Subsidiary of Capital Stock in Unrestricted Subsidiaries for the benefit of lenders or other creditors of Unrestricted
Subsidiaries; and

         (11)        any transaction in which the Company or any of its Restricted Subsidiaries, as the case may be, delivers to the Trustee a letter
from an Independent Advisor stating that such transaction is fair to the Company or such Restricted Subsidiary from a financial point of view or
that such transaction meets the requirements of the first paragraph of this covenant.


                                                                     69
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 181 of 259

         Section 4.12        Limitation on Restricted and Unrestricted Subsidiaries. On the Issue Date, all of the Subsidiaries of the Company will be
Restricted Subsidiaries. The Company may designate any Restricted Subsidiary to be an Unrestricted Subsidiary, provided that (1) any Subsidiary of any
already existing Unrestricted Subsidiary shall be (and shall be deemed designated as) an Unrestricted Subsidiary (without necessity for any designation)
and (2) subject to the foregoing clause (1), any designation of an Unrestricted Subsidiary (other than during any Fall-Away Period) shall be effective only if
the Investment deemed to be made in that Subsidiary is made in compliance with Section 4.07. After a Subsidiary of the Company has been designated as
an Unrestricted Subsidiary, the Company may, if no Default or Event of Default would arise therefrom, redesignate such Unrestricted Subsidiary to be a
Restricted Subsidiary.

          After a Subsidiary of the Company has been designated as a Restricted Subsidiary, the Company also may, if no Default or Event of Default would
arise therefrom, redesignate any Restricted Subsidiary to be an Unrestricted Subsidiary if such redesignation is at that time permitted under Section 4.07.
Upon such permitted redesignation, such former Restricted Subsidiary’s Subsidiary Guarantee will be released.

         Any such designation or redesignation (other than any deemed designation referred to in clause (1) of the proviso to the first paragraph of this
covenant) of an Unrestricted Subsidiary shall be evidenced to the Trustee by the filing with the Trustee of an Officers’ Certificate certifying that such
designation or redesignation complied with the foregoing conditions and setting forth in reasonable detail the underlying calculations.

         For purposes of Section 4.07:

                   (1)         an “Investment” shall be deemed to have been made at the time any Restricted Subsidiary is designated as an Unrestricted
         Subsidiary in an amount (proportionate to the Company’s equity interest in such Subsidiary) equal to the net worth of such Restricted Subsidiary
         at the time that such Restricted Subsidiary is designated as an Unrestricted Subsidiary (“net worth” to be calculated based upon the Fair Market
         Value of the assets of such Subsidiary as of any such date of designation as such Fair Market Value is determined in good faith by the Company);
         and

                   (2)         any property transferred to or from an Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of such
         transfer as such Fair Market Value is determined in good faith by the Company.

         Notwithstanding the foregoing, the Company may not designate any Subsidiary of the Company to be an Unrestricted Subsidiary (other than
during any Fall-Away Period) if, after such designation or redesignation:


                                                                             70
                                 Case 21-10565-CSS               Doc 5       Filed 03/14/21            Page 182 of 259

                  (1)       the Company or any Restricted Subsidiary:

                         (a)           provides credit support for, or a guarantee of, any Indebtedness of such Subsidiary (including any undertaking,
                  agreement or instrument evidencing such Indebtedness); or

                           (b)       is otherwise directly or indirectly liable for any Indebtedness of such Subsidiary; or

                   (2)         such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property of, any Restricted Subsidiary which
         (a) is not a Subsidiary of the Subsidiary to be so designated and (b) is not also then being designated as an Unrestricted Subsidiary.

         During any Fall-Away Period, a Restricted Subsidiary may be redesignated an Unrestricted Subsidiary only if such Restricted Subsidiary does not
own, at that time, Restricted Property, unless such Restricted Subsidiary constitutes, at the time of redesignation, less than 15% of the Company’s Adjusted
Consolidated Net Tangible Assets.

         Section 4.13    Change of Control.

        (a)        Upon the occurrence of a Change of Control Triggering Event, each Holder will have the right to require that the Company purchase all
or any portion of such Holder’s Notes pursuant to the offer described below (the “Change of Control Offer”), at a purchase price (the “Change of
Control Payment”) equal to 101% of the principal amount thereof, plus unpaid accrued interest, if any, thereon to the date of purchase (subject to the right
of Holders of record on the relevant Regular Record Date to receive interest on the relevant Interest Payment Date).

          (b)       Within 30 days following the date upon which the Change of Control Triggering Event occurred, the Company must send, by first class
mail, postage prepaid, a notice to each Holder, with a copy to the Trustee, which notice shall govern the terms of the Change of Control Offer. Such notice
shall state, among other things, the following:

                  (1)         that a Change of Control has occurred and that such Holder has the right to require the Company to purchase such Holder’s
         Notes at a purchase price in cash equal to 101% of the principal amount thereof on the date of purchase, plus unpaid accrued interest, if any, to the
         date of purchase (subject to the right of Holders of record on the relevant Regular Record Date to receive interest on the relevant Interest Payment
         Date);

                 (2)          the purchase date (which shall be no earlier than 30 days nor later than 60 days from the date such notice is mailed; such
         purchase date, the “Change of Control Payment Date”); and

                  (3)        the instructions, as determined by the Company, consistent with the covenant described hereunder, that a Holder must follow in
         order to have its Notes purchased.

          (c)         Holders electing to have a Note purchased pursuant to a Change of Control Offer will be required to surrender the Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note completed, to the Paying Agent for the Notes at the address specified in the notice
prior to the close of business on the third Business Day prior to the Change of Control Payment Date. If the Change of Control Payment Date is on or after
a Regular Record Date and on or before the related Interest Payment Date, any accrued and unpaid interest will be paid to the Person in whose name a Note
is registered at the close of business on the Regular Record Date, and no additional interest will be payable to holders who tender pursuant to the Change of
Control Offer.


                                                                             71
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 183 of 259

          (d)           The Company will not be required to make a Change of Control Offer following a Change of Control Triggering Event if (i) a third
party makes the Change of Control Offer in the manner, at the times and otherwise in compliance with the requirements set forth in this Indenture
applicable to a Change of Control Offer made by the Company and purchases all Notes validly tendered and not withdrawn under such Change of Control
Offer, (ii) notice of redemption of all Notes has been given pursuant to this Indenture as described in Section 3.03 unless there is a default in payment of the
applicable redemption price or (iii) in connection with or in contemplation of any Change of Control, the Company has made an offer to purchase (an
“Alternate Offer”) any and all Notes validly tendered at a cash price equal to or higher than the Change of Control Payment and has purchased all Notes
properly tendered in accordance with the terms of such Alternate Offer.

        (e)        Any Change of Control Offer may be made in advance of a Change of Control, and, at the Company’s discretion, conditioned upon the
occurrence of such Change of Control, if a definitive agreement is in effect for the Change of Control at the time of making the Change of Control Offer.

        (f)         Neither the Board of Directors of the Company nor the Trustee may waive the covenant relating to the obligation to make a Change of
Control Offer.

          (g)        A Change of Control Offer shall remain open for a period of 20 Business Days or such longer period as may be required by law. The
Company will comply with the requirements of Rule 14e-1 under the Exchange Act and any other securities laws and regulations thereunder to the extent
such laws and regulations are applicable in connection with the repurchase of Notes pursuant to a Change of Control Offer. To the extent that the provisions
of any securities laws or regulations conflict with the “Change of Control” provisions of this Indenture, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its obligations under the “Change of Control” provisions of this Indenture by
virtue thereof.

          (h)       In the event that upon consummation of a Change of Control Offer or Alternate Offer less than 10% of the aggregate principal amount
of the Notes (including, without limitation, Additional Notes, if any) that were originally issued are held by Holders other than the Company or Affiliates
thereof, the Company will have the right, upon not less than 10 nor more than 60 days prior notice, given not more than 60 days following the purchase
pursuant to the Change of Control Offer described above, to redeem all of the Notes that remain Outstanding following such purchase at a redemption price
equal to the Change of Control Payment plus, to the extent not included in the Change of Control Payment, accrued and unpaid interest, if any, on the Notes
that remain Outstanding, to the Redemption Date, subject to the rights of Holders on the relevant Record Date to receive interest on the relevant Interest
Payment Date.


                                                                              72
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 184 of 259

        Section 4.14     Additional Subsidiary Guarantors. If, after the Issue Date, the Company or any of its Restricted Subsidiaries acquires or creates
another Restricted Subsidiary that guarantees Indebtedness of the Company or any Subsidiary Guarantor under a Credit Facility, then, in either case, the
Company shall cause such Restricted Subsidiary to, within 30 days after the date such Subsidiary was acquired or created or on which it guaranteed such
Indebtedness:

                  (1)          execute and deliver to the Trustee a supplemental indenture substantially in the form set forth in Exhibit B attached hereto
         pursuant to which such Restricted Subsidiary shall unconditionally guarantee all of the Company’s obligations under the Notes and the Indenture
         on the terms set forth in this Indenture; and

                  (2)          deliver to the Trustee an Officers’ Certificate and an Opinion of Counsel that such supplemental indenture has been duly
         authorized, executed and delivered by such Restricted Subsidiary and constitutes a legal, valid, binding and enforceable obligation of such
         Restricted Subsidiary in accordance with its terms.

         Thereafter, such Restricted Subsidiary shall be a Subsidiary Guarantor for all purposes of this Indenture, subject to such Restricted Subsidiary
ceasing to be a Subsidiary Guarantor when its Subsidiary Guarantee is released in accordance with the terms of this Indenture.

         Section 4.15      Waiver of Covenants. The Company or any Subsidiary Guarantor may omit in any particular instance to comply with any term,
provision or condition set forth in any of Sections 4.02 through 4.14 or Article 5 of this Indenture or any other provision of the Indenture with respect to the
Notes and Subsidiary Guarantees thereof (except a covenant that under Section 8.02 cannot be amended without the consent of each Holder) if, before the
time for such compliance, the Holders of a majority in principal amount (including waivers obtained in connection with a purchase of, or tender offer or
exchange offer for, Notes) of all Outstanding Notes shall, by Act of such Holders, either waive such compliance in such instance or generally waive
compliance with such term, provision or condition, but no such waiver shall extend to or affect such term, provision or condition except to the extent so
expressly waived, and, until such waiver shall become effective, the obligations of the Company and any Subsidiary Guarantor shall remain in full force
and effect. A waiver of compliance given by or on behalf of any Holder of Notes in connection with a purchase of, or tender or exchange offer for, such
Holder’s Notes will not be rendered invalid by such purchase, tender or exchange.

         Section 4.16    Statement by Officers as to Default.

         (a)         The Company will deliver to the Trustee, within 120 days after the end of each fiscal year of the Company ending after the Issue Date,
an Officers’ Certificate, stating whether or not to the best knowledge of the signers thereof the Company is in default in the performance and observance of
any of the terms, provisions and conditions of the Indenture with respect to the Notes (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Company shall be in default, specifying all such defaults and the nature and status thereof of which they may have
knowledge;

        (b)         Each Subsidiary Guarantor will deliver to the Trustee, within 120 days after the end of each fiscal year of the Company ending after the
Issue Date, a Subsidiary Guarantor’s Officers’ Certificate of such Subsidiary Guarantor, stating whether or not to the best knowledge of the signers thereof
such Subsidiary Guarantor is in default in the performance and observance of any of the terms, provisions and conditions of the Indenture with respect to
the Notes and Subsidiary Guarantees thereof (without regard to any period of grace or requirement of notice provided hereunder) and, if such Subsidiary
Guarantor shall be in default, specifying all such defaults and the nature and status thereof of which they may have knowledge.


                                                                              73
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 185 of 259

          Section 4.17      Money for Notes Payments to Be Held in Trust. If the Company shall at any time act as its own Paying Agent with respect to the
Notes, it will, on or before each due date of the principal of or any premium or interest, if any, on the Notes, segregate and hold in trust for the benefit of
the Persons entitled thereto a sum sufficient to pay the principal and any premium and interest so becoming due until such sums shall be paid to such
Persons or otherwise disposed of as herein provided and will promptly notify the Trustee of its action or failure so to act.

                                                                        ARTICLE 5

                                                             SUCCESSOR CORPORATION

          Section 5.01      When Company May Merge or Transfer Assets. Other than the Merger Transaction, the Company will not, in a single transaction
or series of related transactions, consolidate or merge with or into any Person, or sell, assign, transfer, lease, convey or otherwise dispose of (or cause or
permit any Restricted Subsidiary to sell, assign, transfer, lease, convey or otherwise dispose of) all or substantially all of the Company’s assets (determined
on a consolidated basis for the Company and its Restricted Subsidiaries), unless:

                  (1)      either:

                           (a)        (i) the Company shall be the surviving or continuing entity or (ii) the sale or other disposition is by one or more
                  Restricted Subsidiaries to one or more other Restricted Subsidiaries; or

                           (b)        the Person (if other than the Company) formed by such consolidation or into which the Company is merged or the
                  Person which acquires by sale, assignment, transfer, lease, conveyance or other disposition all or substantially all of the Company’s assets
                  (as so determined) (the “Surviving Entity”):

                                    (x)         shall be an entity organized and validly existing under the laws of the United States or any state thereof or
                           the District of Columbia; and

                                    (y)           shall expressly assume, by supplemental indenture, executed and delivered to the Trustee, the due and
                           punctual payment of the principal of, premium, if any, and interest on all of the Notes and the performance of every covenant of
                           the Notes and this Indenture on the part of the Company to be performed or observed;


                                                                              74
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 186 of 259

                   (2)     immediately after giving effect to such transaction and the assumption contemplated by clause (1)(b)(y) above (including giving
         effect to any Indebtedness incurred or anticipated to be incurred or repaid in connection with or in respect of such transaction as if the same had
         occurred at the beginning of the applicable Four Quarter Period) and the application of any net proceeds therefrom, the Company or such
         Surviving Entity, as the case may be, either (x) shall be able to incur at least $1.00 of additional Indebtedness (other than Permitted Indebtedness)
         pursuant to Section 4.06(a), or (y) would have a Consolidated EBITDAX Coverage Ratio that is equal to or greater than the Consolidated
         EBITDAX Coverage Ratio of the Company immediately prior to such transaction; provided, however, that this clause (2) will not be applicable to
         (A) a Restricted Subsidiary consolidating with, merging into or transferring all or part of its properties and assets to the Company or one or more
         other Restricted Subsidiaries or (B) the Company merging with an Affiliate of the Company solely for the purpose and with the sole effect of
         reincorporating the Company in another jurisdiction, converting to an entity taxable for federal income tax purposes as a corporation or a
         combination of the foregoing;

                  (3)      immediately after giving effect to such transaction and the assumption contemplated by clause (1)(b)(y) above (including, without
         limitation, giving effect to any Indebtedness incurred or anticipated to be incurred or repaid and any Lien granted in connection with or in respect
         of the transaction), no Default or Event of Default shall have occurred or be continuing; provided, however, that this clause (3) will not be
         applicable to a Restricted Subsidiary consolidating with, merging into or transferring all or part of its properties and assets to the Company or one
         or more other Restricted Subsidiaries; and

                  (4)       the Company or the Surviving Entity, as the case may be, shall have delivered to the Trustee an Officers’ Certificate and an
         Opinion of Counsel, each stating that such consolidation, merger, sale, assignment, transfer, lease, conveyance or other disposition and, if a
         supplemental indenture is required in connection with such transaction, such supplemental indenture complies with the applicable provisions of
         this Indenture and that all conditions precedent in this Indenture relating to such transaction have been satisfied; provided, however, that such
         counsel may rely, as to matters of fact, on a certificate or certificates of officers of the Company.

         For purposes of the foregoing, the transfer (by lease, assignment, sale or otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted Subsidiaries, the Capital Stock of which constitutes all or substantially all of the
properties and assets of the Company, shall be deemed to be the transfer of all or substantially all of the properties and assets of the Company.

         Upon any consolidation or merger or any transfer of all or substantially all of the assets of the Company in accordance with the foregoing, in
which the Company is not the Surviving Entity, the Surviving Entity formed by such consolidation or into which the Company is merged or to which such
conveyance, lease or transfer is made shall succeed to, and be substituted for, and may exercise every right and power of, the Company under the Indenture
and the Notes with the same effect as if such Surviving Entity had been named as such, and thereafter (except in the case of a lease of all or substantially all
of the Company’s assets) the Company will be relieved of all obligations and covenants under the Indenture and the Notes.


                                                                              75
                             Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 187 of 259

        Section 5.02     When Subsidiary Guarantor May Merge or Consolidate. Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose
Subsidiary Guarantee is to be released in accordance with the terms of the Subsidiary Guarantee and this Indenture in connection with any transaction
complying with the provisions of this Indenture described under Section 4.08) will not, and the Company will not cause or permit any such Subsidiary
Guarantor to, consolidate with or merge with or into any Person other than the Company or another Restricted Subsidiary that is a Subsidiary Guarantor
unless:

                 (1)     the entity formed by or surviving any such consolidation or merger (if other than the Subsidiary Guarantor) or to which such sale,
        lease, conveyance or other disposition shall have been made is an entity organized and existing under the laws of the United States or any state
        thereof or the District of Columbia;

                (2)     such entity (if other than the Subsidiary Guarantor) assumes by execution of a supplemental indenture all of the obligations of the
        Subsidiary Guarantor under its Subsidiary Guarantee; and

                 (3)      immediately after giving effect to such transaction, no Default or Event of Default shall have occurred and be continuing.

         Any merger or consolidation of a Subsidiary Guarantor with and into the Company (with the Company being the surviving entity) or another
Restricted Subsidiary that is a Subsidiary Guarantor need only comply with Section 5.01(4).

         Upon any consolidation or merger of any Subsidiary Guarantor in accordance with the second preceding paragraph (excluding any merger or
consolidation of a Subsidiary Guarantor whose Subsidiary Guarantee is to be released as specified in the second preceding paragraph and any merger or
consolidation of a Subsidiary Guarantor referred to in the immediately preceding paragraph) in which such Subsidiary Guarantor is not the continuing
Person, the Person formed by such consolidation or into which such Subsidiary Guarantor is merged shall succeed to, and be substituted for, and may
exercise every right and power of, such Subsidiary Guarantor under this Indenture and the Notes with the same effect as if such Person had been named as
such; and thereafter such Subsidiary Guarantor shall be discharged from all obligations and covenants, this Indenture and the Notes.

                                                                        ARTICLE 6

                                                              DEFAULTS AND REMEDIES

        Section 6.01      Events of Default. Each of the following events shall constitute an “Event of Default” with respect to the Notes:

                 (1)        the failure to pay interest on any Notes when the same becomes due and payable and the failure continues for a period of 30
        days;

                  (2)       the failure by the Company to (a) pay the principal on any Notes, when such principal becomes due and payable, at maturity,
        upon redemption or otherwise, or (b) consummate a purchase of Notes when required pursuant to Section 4.08 and Section 4.13, which failure,
        solely in the case of Section 4.13, continues for a period of 30 days or, solely in the case of Section 4.08, continues for a period of 30 days after the
        Company receives written notice specifying the default (and demanding that such default be remedied) from the Trustee or the Holders of at least
        25% of the outstanding principal amount of the Notes (including any Additional Notes);


                                                                              76
                     Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 188 of 259

          (3)     the failure to comply with any other covenant contained in Article 4 or Section 5.01 of this Indenture, which failure continues for
a period of 30 days after the Company receives written notice specifying the default (and demanding that such default be remedied) from the
Trustee or the Holders of at least 25% of the Outstanding principal amount of the Notes (including any Additional Notes) (except in the case of a
failure to comply with any of the terms or provisions of (i) the first paragraph of Section 5.01, which will constitute an Event of Default with such
notice requirement but without such passage of time requirement or (ii) Section 4.03, which will constitute an Event of Default only after a period
of 90 days after such notice);

         (4)      the failure of the Company or any Subsidiary Guarantor to comply with its other agreements contained in the Indenture for 60
days after the Company receives written notice from the Trustee or the Holders of 25% in principal amount of the Outstanding Notes (including
any Additional Notes) specifying the failure (and demanding that such failure be remedied);

         (5)     a default under any mortgage, indenture or instrument under which there is issued or by which there is secured or evidenced any
Indebtedness of the Company or of any Restricted Subsidiary (or the payment of which is guaranteed by the Company or any Restricted
Subsidiary), whether such Indebtedness exists on the Issue Date or is created thereafter, which default (i) is caused by a failure to pay principal of
or premium, if any, or interest on such Indebtedness after any applicable grace period provided in such Indebtedness on the date of such default (a
“payment default”) or (ii) results in the acceleration of such Indebtedness prior to its express maturity and, in each case, the principal amount of
any such Indebtedness, together with the principal amount of any other such Indebtedness under which there has been a payment default or the
maturity of which has been so accelerated, aggregates at least $50.0 million;

         (6)        one or more judgments for the payment of money in an aggregate amount in excess of $50.0 million (unless covered by
insurance by a reputable insurer as to which the insurer has not disclaimed coverage) shall have been rendered against the Company or any of its
Restricted Subsidiaries and such judgment(s) remain undischarged, unpaid or unstayed for a period of 60 days after such judgment or judgments
become final and non-appealable;


                                                                     77
                                Case 21-10565-CSS               Doc 5        Filed 03/14/21            Page 189 of 259

                 (7)      (x)       the Company or any of its Significant Subsidiaries pursuant to or within the meaning of any Bankruptcy Law:

                                   (A)        commences a voluntary case;

                                   (B)       consents to the entry of an order for relief against it in an involuntary case;

                                   (C)       consents to the appointment of a receiver of it or for any substantial part of its property; or

                                   (D)         makes a general assignment for the benefit of its creditors or takes any comparable action under any foreign
                          laws relating to insolvency; or

                           (y)       a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that remains unstayed and in
                 effect for 60 days and that:

                                   (A)        is for relief against the Company or any of its Significant Subsidiaries in an involuntary case;

                                   (B)         appoints a receiver of the Company or any of its Significant Subsidiaries or for any substantial part of its
                          property;

                                   (C)       orders the winding up or liquidation of the Company or any of its Significant Subsidiaries; or

                                   (D)        grants any similar relief under any foreign laws; or

                 (8)      any of the Subsidiary Guarantees cease to be in full force and effect or any of the Subsidiary Guarantees are declared to be null
        and void or invalid and unenforceable or any of the Subsidiary Guarantors denies or disaffirms its liability under its Subsidiary Guarantees (in
        each case other than in accordance with the terms of this Indenture).

The foregoing will constitute Events of Default whatever the reason for any such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or any order, rule or regulation of any administrative or governmental body.

         The Company shall deliver to the Trustee, as promptly as reasonably practicable and in any event within ten Business Days after the Company
becomes aware of the occurrence of any Default or Event of Default, written notice in the form of an Officers’ Certificate of such Default or Event of
Default, unless such Default or Event of Default has been cured before the end of the ten-Business Day period.

        Any reference in this Article 6 or elsewhere in this Indenture to “Event of Default” shall be deemed to refer to and include only the Events of
Default with respect to the Notes specified in this Section 6.01, and the term “Default” as so used in this Indenture shall have a correlative meaning.


                                                                             78
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 190 of 259

         Section 6.02       Acceleration. If an Event of Default (other than an Event of Default specified in Section 6.01(7) with respect to the Company)
occurs and is continuing, the Trustee, in the event a Responsible Officer of the Trustee has actual knowledge of such Event of Default, by notice in writing
to the Company, or the Holders of at least 25% in aggregate principal amount of the Notes (including any Additional Notes) then Outstanding by notice in
writing to the Company and the Trustee, may declare the principal of, premium, if any, and accrued and unpaid interest, if any, on all the Notes Outstanding
to be immediately due and payable, which notice shall specify the Event of Default and that it is a “notice of acceleration”. Upon such a declaration, such
accelerated amount shall be due and payable immediately. If an Event of Default specified in Section 6.01(7) with respect to the Company occurs and is
continuing, the unpaid principal of, premium, if any, and accrued and unpaid interest, if any, on all the Notes Outstanding shall, automatically and without
any action by the Trustee or any Holder, become and be immediately due and payable without any declaration or other act on the part of the Trustee or any
Holder.

           Notwithstanding the foregoing, if an Event of Default specified in Section 6.01(5) shall have occurred and be continuing, such Event of Default
and any acceleration resulting therefrom shall be automatically rescinded if (i) the Indebtedness that is the subject of such Event of Default has been repaid,
or (ii) the default relating to such Indebtedness has been waived or cured and, if such Indebtedness has been accelerated, the holders thereof have rescinded
their declaration of acceleration in respect of such Indebtedness.

         The Holders of a majority in aggregate principal amount of the Notes at the time Outstanding by notice to the Trustee and the Company and
without notice to any other Holder may rescind and cancel such declaration of acceleration and its consequences:

                  (1)       if the rescission would not conflict with any judgment or decree;

                  (2)        if all existing Events of Default have been cured or waived except nonpayment of principal or interest that has become due
         solely because of such acceleration;

                (3)      to the extent the payment of such interest is lawful, interest on overdue installments of interest and overdue principal, which has
         become due otherwise than by such declaration of acceleration, has been paid;

                 (4)       if the Company has paid the Trustee its reasonable compensation and reimbursed the Trustee for its expenses, disbursements and
         advances; and

                  (5)       in the event of the cure or waiver of an Event of Default of the type described in Section 6.01(7), the Trustee shall have received
         an Officers’ Certificate that such Event of Default has been cured or waived;

No such rescission shall affect any subsequent Default or impair any right consequent thereto.

        Section 6.03      Other Remedies. If an Event of Default occurs and is continuing, the Trustee may pursue any available remedy to collect the
payment of the principal amount plus accrued and unpaid interest, if any, on the Notes or to enforce the performance of any provision of the Notes or this
Indenture.

         The Trustee may maintain a proceeding even if it does not possess any of the Notes or does not produce any of the Notes in the proceeding. A
delay or omission by the Trustee or any Holder in exercising any right or remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is exclusive of any other remedy. All available remedies are cumulative.


                                                                              79
                              Case 21-10565-CSS                   Doc 5        Filed 03/14/21           Page 191 of 259

         Section 6.04     Waiver of Past Defaults. At any time prior to the declaration of acceleration of the Notes, the Holders of a majority in aggregate
principal amount of the Notes at the time Outstanding by notice to the Trustee and without notice to any other Holder may waive (including any waivers
obtained in connection with a purchase of, or tender or exchange offer for, the Notes) any existing Default or Event of Default and its consequences except
an Event of Default described in Section 6.01(2)(a) and Section 6.01(1). When a Default is waived, it is deemed cured, but no such waiver shall extend to
any subsequent or other Default or impair any consequent right.

          Section 6.05         Control by Majority. Subject to the provisions of this Indenture and applicable law, the Holders of a majority in aggregate
principal amount of the Notes at the time Outstanding have the right to direct in writing the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on the Trustee. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee reasonably determines is unduly prejudicial to the rights of any other Holder or that would involve
the Trustee in personal liability. Prior to taking any action hereunder, the Trustee shall be entitled to indemnification satisfactory to the Trustee against all
costs, losses and expenses caused by taking or not taking such action.

          Section 6.06      Limitation on Suits. Subject to Section 6.07, a Holder may not pursue any remedy with respect to this Indenture or the Notes or
for the appointment of a receiver or a trustee, unless:

         (a)       such Holder shall have previously given to the Trustee written notice of a continuing Event of Default;

         (b)        the Holders of at least 25% in aggregate principal amount of the Notes at the time Outstanding make a written request and shall have
offered indemnity satisfactory to the Trustee to institute such proceeding as Trustee;

         (c)       the Trustee has failed to institute such remedy within 60 days after such written notice, request and offer; and

         (d)       the Trustee has not received from the Holders of a majority in aggregate principal amount of the Notes then Outstanding a direction
inconsistent with such request within 60 days after such written notice, request and offer.

A Holder may not use the Indenture to prejudice the rights of any other Holder or to obtain a preference or priority over any other Holder.

         Section 6.07       Rights of Holders to Receive Payment. Notwithstanding any other provision of this Indenture, the right of any Holder to receive
payment of the principal amount, redemption price, Net Proceeds Offer Amount (with respect to an Asset Sale that has been consummated), any amounts
due under Section 4.13 (with respect to a Change of Control that has occurred) or interest, if any, in respect of the Notes held by such Holder, on or after
the respective due dates expressed in such Holder’s Notes or any Redemption Date, Net Proceeds Offer Payment Date or Change of Control Payment Date,
or to bring suit for the enforcement of any such payment on or after such respective dates, shall not be impaired or affected without the consent of such
Holder.


                                                                               80
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 192 of 259

         Section 6.08      Collection Suit by Trustee. If an Event of Default specified in Section 6.01(1) or Section 6.01(2)(a) occurs and is continuing, the
Trustee may recover judgment in its own name and as Trustee of an express trust against the Company for the whole amount then due and owing (together
with interest on any unpaid interest) and the amounts provided for in Section 13.07.

         Section 6.09            Trustee May File Proofs of Claim. The Trustee may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee and the Holders allowed in any judicial proceedings relative to the Company, a Subsidiary
Guarantor, its creditors or its property and, unless prohibited by law or applicable regulations, may vote on behalf of the Holders in any election of a trustee
in bankruptcy or other Person performing similar functions, and any receiver in any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 13.07.

        Section 6.10        Priorities. If the Trustee collects any money or property pursuant to this Article 6, it shall pay out the money or property in the
following order:

                  FIRST: to the Trustee for amounts due under Section 13.07;

                  SECOND: to Holders for amounts due and unpaid on the Notes for the principal amount, redemption price, Net Proceeds Offer Amount
         (with respect to an Asset Sale that has been consummated), any amount due under Section 4.13 (with respect to a Change of Control that has
         occurred) or interest, if any, as the case may be, ratably, without preference or priority of any kind, according to such amounts due and payable on
         the Notes; and

                  THIRD: the balance, if any, to the Company or, if applicable, the Subsidiary Guarantors.

          The Trustee may fix a record date and payment date for any payment to Holders pursuant to this Section 6.10. At least 15 days before such record
date, the Company shall mail to each Holder and the Trustee a notice that states the record date, the payment date and the amount to be paid.

          Section 6.11         Undertaking for Costs. In any suit for the enforcement of any right or remedy under this Indenture or in any suit against the
Trustee for any action taken or omitted by it as Trustee, a court in its discretion may require the filing by any party litigant in the suit of an undertaking to
pay the costs of the suit, and the court in its discretion may assess reasonable costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the claims or defenses made by the party litigant. This Section 6.11 does not apply to a
suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by Holders of more than 10% in aggregate principal amount of the Notes at the time
Outstanding.


                                                                               81
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 193 of 259

         Section 6.12        Waiver of Stay or Extension Laws. The Company and the Subsidiary Guarantors (to the extent they may lawfully do so) shall not
at any time insist upon, or plead, or in any manner whatsoever claim or take the benefit or advantage of, any stay or extension law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the performance of this Indenture; and the Company and the Subsidiary Guarantors (to the
extent that they may lawfully do so) hereby expressly waive all benefit or advantage of any such law, and shall not hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the execution of every such power as though no such law had been enacted.

                                                                         ARTICLE 7

                                                              DISCHARGE OF INDENTURE

          This Indenture will be discharged and will cease to be of further effect (except as to surviving rights of registration of transfer or exchange of the
Notes and other provisions which by their terms expressly survive, in each case, as expressly provided for in this Indenture) as to all Outstanding Notes and
as to all Subsidiary Guarantees thereof, and the Trustee, upon a Company Request and at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of the Indenture with respect to such Notes and Subsidiary Guarantees, when:

                  (1)      either:

                           (a)        all the Notes theretofore authenticated and delivered (except lost, stolen or destroyed Notes which have been replaced
                  or paid and Notes for whose payment money has theretofore been deposited in trust or segregated and held in trust by the Company and
                  thereafter repaid to the Company or discharged from such trust) have been delivered to the Trustee for cancellation; or

                           (b)       all Notes not theretofore delivered to the Trustee for cancellation have become due and payable or will become due and
                  payable within one year by reason of the mailing of a notice of redemption or otherwise and the Company has irrevocably deposited or
                  caused to be deposited with the Trustee funds (constituting cash in U.S. dollars, non-callable Cash Equivalents within the meaning of
                  clauses (1) or (2) of the definition thereof or a combination of cash in U.S. dollars and such non-callable Cash Equivalents) in an amount
                  sufficient (without consideration of any reinvestment of interest) to pay and discharge the entire Indebtedness on the Notes not
                  theretofore delivered to the Trustee for cancellation, for principal of, premium, if any, and interest on the Notes to the date of deposit
                  together with irrevocable instructions from the Company directing the Trustee to apply such funds to the payment thereof at maturity or
                  redemption, as the case may be;


                                                                              82
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 194 of 259

                  (2)      the Company has paid all other sums payable under this Indenture by the Company; and

                  (3)     the Company has delivered to the Trustee an Officers’ Certificate and an Opinion of Counsel stating that all conditions precedent
         under this Indenture relating to the satisfaction and discharge of this Indenture have been complied with; provided, however, that such counsel
         may rely, as to matters of fact, on a certificate or certificates of officers of the Company.

         Notwithstanding the satisfaction and discharge of the Indenture with respect to the Notes, the obligations of the Company to the Trustee under
Section 13.07, and, if funds shall have been deposited with the Trustee pursuant to subclause (b) of Clause (1) of this Section with respect to such Notes,
the obligations of the Company under Section 4.02 and the obligations of the Trustee under the following paragraph, Section 13.06 and the last paragraph
of Section 4.01 with respect to such Notes shall survive such satisfaction and discharge.

         Subject to the provisions of the last paragraph of Section 4.01, all funds deposited with the Trustee pursuant to this Article 7 shall be held in trust
and applied by it, in accordance with the provisions of the Notes and the Indenture, to the payment, either directly or through any Paying Agent (including
the Company acting as its own Paying Agent) as the Trustee may determine, to the Persons entitled thereto, of the principal and any premium and interest
for whose payment such funds have been deposited with the Trustee. The Company may direct by a Company Order the investment of any funds deposited
with the Trustee pursuant to this Article 7, without distinction between principal and income, in any Cash Equivalents and from time to time the Company
may direct the reinvestment of all or a portion of such funds in other Cash Equivalents.

                                                                         ARTICLE 8

                                                                      AMENDMENTS

        Section 8.01    Without Consent of Holders. The Company, the Subsidiary Guarantors and the Trustee may enter into any supplemental indenture
to amend or supplement this Indenture, the Notes, or the Subsidiary Guarantees without notice to, or the consent of, any Holder to:

        (a)     evidence the assumption of the Company’s or a Subsidiary Guarantor’s obligations under the Indenture or the Notes or the Subsidiary
Guarantees, as the case may be, by a successor Person under Article 5;

         (b)    surrender any of the Company’s or any Subsidiary Guarantor’s rights or powers under this Indenture;

         (c)    add covenants or Events of Default for the benefit of the Holders;

         (d)    add any Person as an additional Subsidiary Guarantor or additional Subsidiary Guarantees with respect to the Notes (including pursuant to
Section 4.14) or evidence the release and discharge of any Subsidiary Guarantor from its obligations under its Subsidiary Guarantee of the Notes and its
obligations under this Indenture with respect to the Notes in accordance with the terms of this Indenture or to secure the Notes or any Subsidiary
Guarantees;


                                                                              83
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 195 of 259

         (e)   cure any omission or correct any inconsistency in the Indenture or to make any other provisions with respect to matters or questions arising
under the Indenture, so long as such action will not materially adversely affect the interests of the Holders;

         (f)   cure any ambiguity, defect or inconsistency;

         (g)    modify or amend the Indenture to permit the qualification of the Indenture under the Trust Indenture Act;

        (h)     establish the forms or terms of the Notes and the Subsidiary Guarantees thereof pursuant to Sections 1.01 and 1.02 and to change the
procedures for transferring and exchanging Notes so long as such change does not adversely affect the Holders of any Notes Outstanding;

        (i)    evidence and provide for the acceptance of appointment under the Indenture by a successor Trustee with respect to the Notes and to add to
or change any of the provisions of the Indenture as shall be necessary to provide for or facilitate the administration of the trusts under the Indenture by
more than one Trustee, pursuant to the requirements of Section 13.11;

         (j)    provide for the issuance of Additional Notes as permitted by Sections 1.01 and 1.03 of this Indenture, which will have terms substantially
identical to the other Notes Outstanding except as specified in Sections 1.01 and 1.03, and which will be treated, together with any other Notes
Outstanding, as a single class for all purposes of the Indenture;

         (k)    solely to conform the provisions of the Indenture or the Notes to the description hereof and thereof contained in the Prospectus; or

         (l)   make any other change to the Indenture or forms or terms of the Notes that would provide any additional right or benefit to Holders or that
does not adversely affect the rights of the Holders.

         The Trustee is hereby authorized to join with the Company in the execution of any such supplemental indenture, to make any further appropriate
agreements and stipulations which may be therein contained and to accept the conveyance, transfer, assignment, mortgage or pledge of any property
thereunder, but the Trustee shall not be obligated to enter into any such supplemental indenture which affects the Trustee’s own rights, duties or immunities
under this Indenture or otherwise.

         Any supplemental indenture authorized by the provisions of this Section 8.01 may be executed by the Company, the Subsidiary Guarantors and
the Trustee without the consent of the Holders of any of the Notes at the time Outstanding, notwithstanding any of the provisions of Section 8.02.

         After an amendment under this Section 8.01 becomes effective, the Company shall mail to Holders a notice briefly describing such amendment.
The failure to give such notice to all such Holders, or any defect therein, shall not impair or affect the validity of an amendment under this Section.


                                                                             84
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 196 of 259

         Section 8.02      With Consent of Holders. With the consent of the Holders of a majority in aggregate principal amount of the Notes at the time
Outstanding (including consents obtained in connection with a purchase of, or tender or exchange offer for, Notes), by Act of said Holders delivered to the
Company and the Trustee, the Company, the Subsidiary Guarantors and the Trustee may enter into any supplemental indenture to amend or supplement the
Indenture or the Notes for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of the Notes or the
Indenture or of modifying in any manner the rights of the Holders under the Indenture. However, no amendment, supplement or waiver may be made
without the consent of each Holder of Notes Outstanding affected thereby if such amendment, supplement or waiver would (with respect to Notes held by
any non-consenting Holder):

         (a)       reduce the amount of Notes whose Holders must consent to an amendment;

         (b)       reduce the rate of or change or have the effect of changing the time for payment of interest, including defaulted interest, on any Notes;

         (c)       reduce the principal of or change or have the effect of changing the fixed maturity of any Notes;

          (d)      reduce the amount payable upon the redemption of any Note or change the time at which any Note may be redeemed as described in
Section 3.01 on the dates specified thereunder; provided, however, that solely for the avoidance of doubt and without any other implication, redemption
shall not be deemed to include any purchase or repurchase of Notes, including as described in Section 4.08 and Section 4.13;

         (e)       make the Notes payable in money other than that stated in the Notes;

         (f)        make any change in provisions of the Indenture protecting the right of each Holder to receive payment of principal of and interest on
such Note on or after the due date thereof or to bring suit to enforce such payment, or permitting Holders of a majority in principal amount of Notes to
waive Defaults or Events of Default in the payment of principal of, premium, if any, or interest on, the Notes (except (i) a payment required by Section 4.08
and Section 4.13 or (ii) a rescission of acceleration of the Notes by the holders of a majority in aggregate principal amount of the then Outstanding Notes
and a waiver of the payment Default that resulted from such acceleration);

         (g)        modify or change any provision of the Indenture or the related definitions affecting the ranking in right of payment of the Notes or any
Subsidiary Guarantee as senior unsecured indebtedness of the Company or the relevant Subsidiary Guarantors, as the case may be, in a manner which
adversely affects the Holders; or

        (h)           release any Subsidiary Guarantor from any of its obligations under its Subsidiary Guarantee or the Indenture otherwise than in
accordance with the terms of the Indenture.

       It shall not be necessary for the consent of the Holders under this Section 8.02 to approve the particular form of any proposed amendment or
supplemental indenture, but it shall be sufficient if such consent approves the substance thereof.


                                                                             85
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 197 of 259

          A consent to any supplemental indenture hereto by or on behalf of any Holder given in connection with a purchase of, or tender or exchange offer
for, such Holder’s Notes will not be rendered invalid by such purchase, tender or exchange.

        After a supplemental indenture under this Section 8.02 becomes effective, the Company shall mail to each Holder a notice briefly describing the
amendment or supplemental indenture. Notwithstanding anything in this Section 8.02 to the contrary, the failure of the Company to give such notice to all
the Holders, or any defect in the notice, will not impair or affect the validity of the supplemental indenture.

        Section 8.03        Compliance with Trust Indenture Act. Every supplemental indenture executed pursuant to this Article shall conform to the
requirements of the Trust Indenture Act.

         Section 8.04       Notation on or Exchange of Notes. Notes authenticated and delivered after the execution of any supplemental indenture pursuant
to this Article may, and shall if required by the Trustee, bear a notation in form approved by the Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Notes so modified as to conform, in the opinion of the Trustee, to any such supplemental indenture may
be prepared and executed by the Company and, upon receipt of an Authentication Order, authenticated and delivered by the Trustee in exchange for
Outstanding Notes. Failure to make the appropriate notation or issue a new Note will not affect the validity and effect of such amendment, supplement or
waiver.

          Section 8.05      Trustee to Sign Supplemental Indentures. The Trustee shall sign any supplemental indenture authorized pursuant to this Article 8
if the amendment contained therein does not affect the rights, duties, liabilities or immunities of the Trustee. If it does, the Trustee may, but need not, sign
such supplemental indenture. In signing such supplemental indenture the Trustee shall be provided with, and (subject to the provisions of Section 13.01
hereof) shall be fully protected in relying upon, an Officers’ Certificate and an Opinion of Counsel stating that such amendment is authorized or permitted
by this Indenture and represents the valid and binding obligation of the Company, enforceable against the Company in accordance with its terms.

         Section 8.06        Effect of Supplemental Indentures. Upon the execution of any supplemental indenture under this Article, the Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a part of the Indenture for all purposes; and every Holder of Notes
theretofore or thereafter authenticated and delivered hereunder shall be bound thereby.


                                                                              86
                                 Case 21-10565-CSS               Doc 5       Filed 03/14/21           Page 198 of 259

                                                                        ARTICLE 9

                                              LEGAL DEFEASANCE AND COVENANT DEFEASANCE

          Section 9.01         Legal Defeasance and Covenant Defeasance. The Company may, at its option and at any time, elect to have its obligations and
the corresponding obligations of the Subsidiary Guarantors discharged with respect to the Outstanding Notes (“Legal Defeasance”). Such Legal
Defeasance means that the Company shall be deemed to have paid and discharged the entire indebtedness represented by the Outstanding Notes, and
satisfied all of its obligations with respect to the Notes, except for:

                (1)        the rights of Holders to receive payments in respect of the principal of, premium, if any, and interest on the Notes when such
         payments are due;

                 (2)           the Company’s obligations with respect to the Notes concerning issuing temporary Notes, registration of Notes, mutilated,
         destroyed, lost or stolen Notes and the maintenance of an office or agency for payments;

                  (3)      the rights, powers, trust, duties and immunities of the Trustee and the Company’s obligations in connection therewith; and

                  (4)      the Legal Defeasance provisions of this Indenture.

          In addition, the Company may, at its option and at any time, elect to terminate its obligations under Section 4.03, Sections 4.06 through 4.14 and
the operation of Section 6.01(2)(b), Sections 6.01(3) through (6) and Section 6.01(8) and the limitations described in clause (2) of the first paragraph of
Section 5.01 and thereafter any omission to comply with such obligations shall not constitute a Default or Event of Default with respect to the Notes
(“Covenant Defeasance”). In the event of Legal Defeasance, payment of the Notes may not be accelerated because of an Event of Default with respect
thereto. In the event Covenant Defeasance occurs, the events described in clauses (2)(b), (3), (4), (5), (6) and (8) of Section 6.01 will no longer constitute
an Event of Default with respect to the Notes. If the Company exercises either its Legal Defeasance or Covenant Defeasance option, each Subsidiary
Guarantor will be released and relieved of any obligations under its Subsidiary Guarantee.

        Section 9.02              Conditions to Legal Defeasance or Covenant Defeasance. In order to exercise either Legal Defeasance or Covenant
Defeasance:

                  (1)      the Company must irrevocably deposit with the Trustee, in trust, for the benefit of the Holders cash in United States dollars, non-
         callable United States government obligations, or a combination thereof, in such amounts as will be sufficient, in the opinion of a nationally
         recognized investment bank, appraisal firm or firm of independent public accountants, to pay the principal of, premium, if any, and interest on the
         Notes on the stated date for payment thereof or on the applicable redemption date, as the case may be;

                 (2)      in the case of Legal Defeasance, the Company shall have delivered to the Trustee an Opinion of Counsel in the United States
         confirming that:

                           (a)      the Company has received from, or there has been published by, the Internal Revenue Service a ruling; or

                            (b)      since the date of this Indenture, there has been a change in the applicable federal income tax law, in either case to the
                  effect that, and based thereon such opinion of counsel shall confirm that, the Holders will not recognize income, gain or loss for federal
                  income tax purposes as a result of such Legal Defeasance and will be subject to federal income tax on the same amounts, in the same
                  manner and at the same times as would have been the case if such Legal Defeasance had not occurred;


                                                                             87
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 199 of 259

                  (3)      in the case of Covenant Defeasance, the Company shall have delivered to the Trustee an Opinion of Counsel in the United States
         confirming that the Holders will not recognize income, gain or loss for federal income tax purposes as a result of such Covenant Defeasance and
         will be subject to federal income tax on the same amounts, in the same manner and at the same times as would have been the case if such
         Covenant Defeasance had not occurred;

                 (4)        no Default or Event of Default shall have occurred and be continuing on the date of such deposit (other than a Default or Event
         of Default resulting from the incurrence of Indebtedness or other borrowing of funds, or the grant of Liens securing such Indebtedness or other
         borrowing, all or a portion of which are to be applied to such deposit);

                  (5)        such Legal Defeasance or Covenant Defeasance shall not result in a breach or violation of, or constitute a default under the
         Indenture (other than a Default or Event of Default resulting from the incurrence of Indebtedness or other borrowing of funds, or the grant of
         Liens securing such Indebtedness or other borrowing, all or a portion of which are to be applied to such deposit) or any other Indebtedness
         incurred under clause (2) of the definition of “Permitted Indebtedness”;

                  (6)        the Company shall have delivered to the Trustee an Officers’ Certificate stating that the deposit was not made by the Company
         with the intent of preferring the Holders over any other creditors of the Company or with the intent of defeating, hindering, delaying or defrauding
         any other creditors of the Company or others;

                 (7)       the Company shall have delivered to the Trustee an Officers’ Certificate stating that all conditions precedent relating to such
         Legal Defeasance or Covenant Defeasance, as applicable, have been complied with; and

                  (8)     the Company shall have delivered to the Trustee an Opinion of Counsel (which opinion of counsel may be subject to customary
         assumptions, qualifications and exclusions), stating that all conditions precedent relating to such Legal Defeasance or Covenant Defeasance, as
         applicable, have been complied with; provided, however, that such counsel may rely, as to matters of fact, on a certificate or certificates of officers
         of the Company.

         As used herein, “United States government obligation” means (x) any security which is (i) a direct obligation of the United States of America for
the payment of which the full faith and credit of the United States of America is pledged or (ii) an obligation of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America the payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case (i) or (ii), is not callable or redeemable at the option of the issuer thereof, and (y) any
depositary receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as custodian with respect to any United States government
obligation which is specified in clause (x) above and held by such bank for the account of the holder of such depositary receipt, or with respect to any
specific payment of principal of or interest on any United States government obligation which is so specified and held; provided that (except as required by
law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depositary receipt from any amount received by
the custodian in respect of the United States government obligation or the specific payment of principal or interest evidenced by such depositary receipt.


                                                                              88
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 200 of 259

         Section 9.03    Application of Trust Money.

          (a)        The Trustee or Paying Agent shall hold in trust all cash in United States dollars or non-callable United States government obligations
deposited with it pursuant to this Article 9 in respect of the Outstanding Notes, and shall apply the deposited cash in United States dollars and non-callable
United States government obligations in accordance with this Indenture to the payment, either directly or through any such Paying Agent (including the
Company acting as its own Paying Agent or any Subsidiary Guarantor or any Subsidiary or Affiliate of the Company or any Subsidiary Guarantor acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes, of all sums due and to become due thereon in respect of the principal of and the
interest on the Notes, but money and United States government obligations so held in trust need not be segregated from other funds except to the extent
required by law. The Trustee shall be under no obligation to invest said funds, except as it may agree with the Company.

         (b)           The Company shall pay and indemnify the Trustee against any tax, fee or other charge imposed on or assessed against the cash in
United States dollars and non-callable United States government obligations deposited pursuant to Section 9.02, or the principal and interest received in
respect thereof, other than any such tax, fee or other charge which by law is for the account of the Holders of the Outstanding Notes.

         (c)        Anything in this Article 9 to the contrary notwithstanding, the Trustee shall promptly deliver or pay to the Company from time to time
upon the request of the Company any funds or United States government obligations held by it as provided in Section 9.02 which, in the opinion of a
nationally recognized firm of independent public accountants expressed in a written certification thereof delivered to the Trustee, are in excess of the
amount thereof that would then be required to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

         Section 9.04       Repayment to the Company. Any cash in United States dollars or non-callable United States government obligations deposited
with the Trustee or any Paying Agent, or then held by the Company, in trust for the payment of the principal of or interest on the Notes and remaining
unclaimed for two years after such principal or interest has become due and payable shall be repaid to the Company on its request or (if then held by the
Company) will be discharged from such trust; and the Holders will thereafter be permitted to look only to the Company (unless an applicable law
designates another Person) for payment thereof, and all liability of the Trustee or such Paying Agent with respect to such trust funds, and all liability of the
Company as trustee thereof, will thereupon cease; provided, however, that the Trustee or such Paying Agent, before being required to make any such
repayment, may at the expense and written request of the Company cause to be published once, in the New York Times and The Wall Street Journal
(national edition), or mail to each Holder entitled to such funds, notice that such money remains unclaimed and that, after a date specified therein, which
will not be less than thirty (30) days from the date of such publication or mailing, any unclaimed balance of such money then remaining will be repaid to
the Company.


                                                                              89
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 201 of 259

          Section 9.05 Reinstatement. If the Trustee or Paying Agent is unable to apply any funds in accordance with this Article 9 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental authority enjoining, restraining or otherwise prohibiting such application,
or if the funds deposited with the Trustee to effect Covenant Defeasance are insufficient to pay the principal of, and interest on, the Notes when due, the
Company’s obligations under this Indenture and the Notes shall be revived and reinstated as though no deposit had occurred pursuant to this Article 9 until
such time as the Trustee or Paying Agent is permitted to apply all such funds in accordance with this Article 9; provided, however, that if the Company has
made any payment of interest on, or principal of, any Notes because of the reinstatement of its obligations, the Company shall be subrogated to the rights of
the Holders of such Notes to receive such payment from the funds held by the Trustee or Paying Agent.

                                                                        ARTICLE 10

                                                                PAYMENT OF INTEREST

         Section 10.01 Payment of Interest. The Company shall pay interest on the Notes at a rate of 7.50% per annum, payable semi-annually in arrears
on [•] and [•] of each year (each, an “Interest Payment Date”), commencing [•], 2021. Interest shall be paid on each Interest Payment Date to the Holder
of such Note in whose name the Note is registered at 5:00 p.m. (New York City time) on [•] or [•] (whether or not a Business Day) (a “Regular Record
Date”), as the case may be, next preceding the related Interest Payment Date. Interest shall be computed on the basis of a 360-day year comprised of twelve
30-day months. In the event of the maturity, or purchase of a Note by the Company at the option of the Holder, interest shall cease to accrue on such Note.
Interest on the Notes shall accrue (except, in the case of Additional Notes, as otherwise specified in the Officers’ Certificate delivered pursuant to
Section 1.03 of this Indenture in respect thereof) from the most recent date to which interest has been paid or, if no interest has been paid, from the date of
issuance.

          Section 10.02 Defaulted Interest. Any installment of interest that is payable, but is not punctually paid or duly provided for on any Interest
Payment Date (“Defaulted Interest”) shall forthwith cease to be payable to the Holders in whose names the Notes were registered on the Regular Record
Date applicable to such installment of interest. The Company shall make payment of any Defaulted Interest (including any interest on such Defaulted
Interest) to the Holders in whose names the Notes are registered at 5:00 p.m. (New York City time) on a special record date for the payment of such
Defaulted Interest (a “Special Record Date”), which shall be fixed in the following manner. The Company shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid and the date of the proposed payment, and at the same time the Company shall deposit with the Trustee an amount
of money equal to the aggregate amount proposed to be paid in respect of such Defaulted Interest or shall make arrangements satisfactory to the Trustee for
such deposit prior to the date of the proposed payment, such money when deposited to be held in trust for the benefit of the Holders entitled to such
Defaulted Interest as provided in this Section 10.02. Thereupon the Trustee shall fix a Special Record Date for the payment of such Defaulted Interest,
which shall be not more than 15 calendar days and not less than ten calendar days prior to the date of the proposed payment and not less than ten calendar
days after the receipt by the Trustee of the notice of the proposed payment. The Trustee shall promptly notify the Company of such Special Record Date
and, in the name and at the expense of the Company, shall cause notice of the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be sent, by first-class mail, postage prepaid, to each Holder at such Holder’s address as it appears in the registration books of the Registrar, not
less than ten calendar days prior to such Special Record Date. Notice of the proposed payment of such Defaulted Interest and the Special Record Date
therefor having been mailed as aforesaid, such Defaulted Interest shall be paid to the Holders in whose names the Notes are registered at 5:00 p.m. (New
York City time) on such Special Record Date.


                                                                              90
                              Case 21-10565-CSS                 Doc 5       Filed 03/14/21           Page 202 of 259


          Section 10.03 Interest Rights Preserved. Subject to the foregoing provisions of this Article 10, each Note delivered under this Indenture upon
registration of transfer of or in exchange for or in lieu of any other Note shall carry the rights to interest accrued and unpaid, and to accrue, which were
carried by such other Note.

                                                                      ARTICLE 11

                                                             SUBSIDIARY GUARANTEES

          Section 11.01 The Subsidiary Guarantee. Each Subsidiary Guarantor hereby jointly and severally guarantees (the “Subsidiary Guarantee”), as
a primary obligor and not as a surety, to the Trustee and each Holder and their respective successors and assigns, the prompt payment in full when due
(whether at Stated Maturity, by required prepayment, declaration, demand, by acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Notes, and all other obligations from time to time owing to the Trustee and the Holders by the Company
under this Indenture and the Notes, in each case strictly in accordance with the terms hereof (such obligations being herein collectively called the
“Guaranteed Obligations”). Each Subsidiary Guarantor jointly and severally agrees that if the Company shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed Obligations, each Subsidiary Guarantor will promptly pay the same in cash, without
any demand or notice whatsoever, and that in the case of any extension of time of payment or renewal of any of the Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by acceleration or otherwise) in accordance with the terms of such extension or renewal.

        Section 11.02       Obligations Unconditional. The obligations of the Subsidiary Guarantors under Section 11.01 shall constitute a guaranty of
payment and to the fullest extent permitted by applicable law, are absolute, irrevocable and unconditional, joint and several with each of the Subsidiary
Guarantors, irrespective of the value, genuineness, validity, regularity or enforceability of the Guaranteed Obligations, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed Obligations, and irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following shall not alter or impair the liability of a Subsidiary Guarantor hereunder,
which shall remain absolute, irrevocable and unconditional under any and all circumstances as described above:


                                                                            91
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 203 of 259

                  (i)       at any time or from time to time, without notice to any Subsidiary Guarantor, the time for any performance of or compliance
         with any of the Guaranteed Obligations shall be extended, or such performance or compliance shall be waived;

                 (ii)       any of the acts mentioned in any of the provisions of this Subsidiary Guarantee or the Notes, if any, or any other agreement or
         instrument referred to herein or therein shall be done or omitted;

                  (iii)      the maturity of any of the Guaranteed Obligations shall be accelerated, or any of the Guaranteed Obligations shall be amended
         in any respect, or any right under this Indenture or any other agreement or instrument referred to herein or therein shall be amended or waived in
         any respect or any other guarantee of any of the Guaranteed Obligations or any security therefor shall be released or exchanged in whole or in part
         or otherwise dealt with; or

                  (iv)     the release of any other Subsidiary Guarantor pursuant to this Indenture.

          Each Subsidiary Guarantor hereby expressly waives diligence, presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Trustee or any Holder exhaust any right, power or remedy or proceed against the Company or any other Subsidiary Guarantor under
this Indenture or the Notes or a Subsidiary Guarantee, if any, or any other agreement or instrument referred to herein or therein, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed Obligations. Each Subsidiary Guarantor waives any and all notice of the creation,
renewal, extension, waiver, termination or accrual or any of the Guaranteed Obligations and notice of or proof of reliance by the Trustee or any Holder
upon this Subsidiary Guarantee or acceptance of this Subsidiary Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred in reliance upon this Subsidiary Guarantee, and all dealings between the Company and the Trustee or any
Holder shall likewise be conclusively presumed to have been had or consummated in reliance upon this Subsidiary Guarantee. Each Subsidiary Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by the Trustee or any Holder, and the obligations and liabilities of each Subsidiary Guarantor
hereunder shall not be conditioned or contingent upon the pursuit by the Trustee or any Holder or any other Person at any time of any right or remedy
against the Company, any other Subsidiary Guarantor or any other Person which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of offset with respect thereto. Each Subsidiary Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its terms upon the Subsidiary Guarantor and the successors and assigns thereof, and
shall inure to the benefit of the Trustee and the Holders, and their respective successors and assigns.

         Section 11.03 Reinstatement. The obligations of each Subsidiary Guarantor hereunder shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Company in respect of the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or reorganization or otherwise.


                                                                             92
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21           Page 204 of 259

          Section 11.04 Subrogation; Subordination. Each Subsidiary Guarantor hereby agrees that until the indefeasible payment and satisfaction in full
in cash of all Guaranteed Obligations, it shall waive any claim and shall not exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation or otherwise, against the Company or any other Subsidiary Guarantor or any
security for any of the Guaranteed Obligations.

         Section 11.05 Remedies. Each Subsidiary Guarantor jointly and severally agrees that, as between the Subsidiary Guarantor and the Trustee or
any Holder, the obligations of the Company under this Indenture and the Notes may be declared to be forthwith due and payable as provided in this
Indenture (and shall be deemed to have become automatically due and payable in the circumstances provided in this Indenture) for purposes of
Section 11.01, notwithstanding any stay, injunction or other prohibition preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Company and that, in the event of such declaration (or such obligations being deemed to have become automatically due and
payable), such obligations (whether or not due and payable by the Company) shall forthwith become due and payable by the Subsidiary Guarantor for
purposes of Section 11.01.

         Section 11.06 Continuing Subsidiary Guarantee. The guarantee in each Subsidiary Guarantee is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

           Section 11.07    General Limitation on Subsidiary Guarantee Obligations. In any action or proceeding involving any state corporate, limited
partnership or limited liability company law, or any applicable state, federal or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of the Subsidiary Guarantor under Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such liability shall, without any further action by the Subsidiary Guarantor, the Trustee
or any Holder or any other person, be automatically limited and reduced to the maximum amount which, after giving effect to all other contingent and fixed
liabilities of such Subsidiary Guarantor (including, without limitation, any borrowings or guarantees under any Credit Facility) and after giving effect to
any collections from or payments made by or on behalf of any other Subsidiary Guarantor in respect of the obligations of such other Subsidiary Guarantor
under its Subsidiary Guarantee or pursuant to its contribution obligations under Section 11.08, will result in the obligations of such Subsidiary Guarantor
under its Subsidiary Guarantee not constituting a fraudulent conveyance or fraudulent transfer under federal or state law.

           Section 11.08 Right of Contribution. The Subsidiary Guarantor hereby agrees that to the extent that any Subsidiary Guarantor shall have paid
more than its proportionate share of any payment made under a Subsidiary Guarantee (based on the respective adjusted net assets of all Subsidiary
Guarantors at the time of such payment determined in accordance with GAAP), such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Subsidiary Guarantor which has not paid its proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The provisions of this Section 11.08 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Trustee or any Holder and the Subsidiary Guarantor shall remain liable to the Trustee or any Holder for the
full amount guaranteed by the Subsidiary Guarantor hereunder.


                                                                             93
                             Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 205 of 259

        Section 11.09 Release. The Subsidiary Guarantee of a Subsidiary Guarantor will be released:

                 (1)      in the event of a sale or other disposition of all or substantially all of the assets of such Subsidiary Guarantor, by way of merger,
        consolidation or otherwise, or a sale or other disposition of all of the Capital Stock of such Subsidiary Guarantor then held by the Company and
        the Restricted Subsidiaries;

                (2)         if such Subsidiary Guarantor is designated as an Unrestricted Subsidiary or otherwise ceases to be a Restricted Subsidiary, in
        each case in accordance with the provisions of this Indenture, upon effectiveness of such designation or when it first ceases to be a Restricted
        Subsidiary, respectively;

                 (3)        at such time such Subsidiary Guarantor shall no longer guarantee Indebtedness of the Company or any Subsidiary Guarantor
        under a Credit Facility;

                 (4)        upon Covenant Defeasance, Legal Defeasance or satisfaction and discharge of the Indenture as provided pursuant to Article 7 or
        Article 9, as applicable; or

                 (5)        upon the liquidation or dissolution of such Subsidiary Guarantor provided no Default or Event of Default has occurred or is
        continuing.

The Company may, at its option, at any time and from time to time, cause any Subsidiary Guarantor to be automatically and unconditionally released and
discharged from all its obligations under its Subsidiary Guarantee with respect to the Notes and under this Article 11 upon (i) compliance with any of the
conditions in the preceding sentence of this Section 11.10 and (ii) delivery by the Company to the Trustee of a Company Order relating to such release and
discharge. The Trustee shall deliver an appropriate instrument evidencing such release and discharge upon receipt of a Company Request accompanied by
an Officers’ Certificate certifying as to the compliance with this Section 11.10.

                                                                       ARTICLE 12

                                                             TRANSFER AND EXCHANGE

        Section 12.01 Transfer and Exchange of Global Notes

        . A Global Note may not be transferred except as a whole by the Depositary to a nominee of the Depositary, by a nominee of the Depositary to the
Depositary or to another nominee of the Depositary, or by the Depositary or any such nominee to a successor Depositary or a nominee of such successor
Depositary. All Global Notes will be exchanged by the Company for Definitive Notes if:

                  (1)      the Company delivers to the Trustee notice from the Depositary that it is unwilling or unable to continue to act as Depositary or
        that it is no longer a clearing agency registered under the Exchange Act and, in either case, a successor Depositary is not appointed by the
        Company within 120 days after the date of such notice from the Depositary;


                                                                             94
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 206 of 259

                  (2)         the Company in its sole discretion determines that the Global Notes (in whole but not in part) should be exchanged for
         Definitive Notes and delivers a written notice to such effect to the Trustee; or

                  (3)         there has occurred and is continuing a Default or Event of Default with respect to the Notes and the Depositary notifies the
         Trustee of its decision to exchange the Global Notes for Definitive Notes.

          Upon the occurrence of either of the preceding events in (1) or (2) above, Definitive Notes shall be issued in such names as the Depositary shall
instruct the Trustee. Global Notes also may be exchanged or replaced, in whole or in part, as provided in Sections 1.06 and 1.07 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any portion thereof, pursuant to this Article 12 or Section 1.06 or 1.07 hereof,
shall be authenticated and delivered in the form of, and shall be, a Global Note. A Global Note may not be exchanged for another Note other than as
provided in this Section 12.01. The transfer and exchange of beneficial interests in the Global Notes will be effected through the Depositary, in accordance
with the provisions of this Indenture and the Applicable Procedures.

          Section 12.02 Transfer and Exchange of Definitive Notes. A Holder of Definitive Notes may transfer such Notes to a Person who takes delivery
thereof in the form of a Definitive Note. Upon receipt of a request to register such a transfer, the Registrar shall register the Definitive Notes pursuant to the
instructions from the Holder thereof. Prior to such registration of transfer or exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of transfer in form satisfactory to the Registrar duly executed by such Holder or by
its attorney, duly authorized in writing.

         Section 12.03 Global Note Legend. Each Global Note will bear a legend in substantially the following form:

“THIS IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN THE
NAME OF THE DEPOSITARY OR A NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS THE OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY TRUST COMPANY, A NEW
YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


                                                                               95
                             Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 207 of 259

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC
OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY
SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED
TO ON THE REVERSE HEREOF.”

         Section 12.04 Cancellation of Global Notes. At such time as a particular Global Note has been redeemed, repurchased or canceled in whole and
not in part, each such Global Note will be returned to or retained and canceled by the Trustee in accordance with Section 1.09.

        Section 12.05 General Provisions Relating to Transfers and Exchanges.

         (a)         To permit registrations of transfers and exchanges, the Company will execute and the Trustee will authenticate Global Notes and
Definitive Notes upon receipt of an Authentication Order in accordance with Section 1.04 or at the Registrar’s request.

          (b)          No service charge will be made to a Holder of a beneficial interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a sum sufficient to cover any transfer tax or similar governmental charge
payable in connection therewith (other than any such transfer taxes or similar governmental charge payable upon exchange or transfer pursuant to
Sections 1.06, 1.07, 4.08, 4.13 and 8.04 hereof).

         (c)     The Registrar will not be required to register the transfer of or exchange of any Note selected for redemption in whole or in part, except
the unredeemed portion of any Note being redeemed in part.

         (d)         All Notes issued upon any registration of transfer or exchange will be the valid obligations of the Company, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Notes surrendered upon such registration of transfer or exchange.

        (e)       Neither the Registrar nor the Company will be required:

                 (1)       to issue, to register the transfer of or to exchange any Notes during a period beginning at the opening of business 15 days before
        the day of any selection of Notes for redemption under Section 1.01 hereof and ending at the close of business on the day of selection;

                (2)      to register the transfer of or to exchange any Note selected for redemption in whole or in part, except the unredeemed portion of
        any Note being redeemed in part; or

                 (3)       to register the transfer of or to exchange a Note between a record date and the next succeeding interest payment date.


                                                                             96
                              Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 208 of 259

          (f)       Prior to due presentment for the registration of a transfer of any Note, the Trustee, the Paying Agent, the Authentication Agent and the
Company may deem and treat the Person in whose name any Note is registered as the absolute owner of such Note for the purpose of receiving payment of
principal of and interest on such Notes and for all other purposes, and none of the Trustee, any Agent or the Company shall be affected by notice to the
contrary.

         (g)           Upon receipt of an Authentication Order, the Trustee will authenticate Global Notes and Definitive Notes in accordance with the
provisions of Section 1.04 hereof.

          (h)         All certifications, certificates and Opinions of Counsel required to be submitted to the Registrar pursuant to this Article 12 to effect a
registration of transfer or exchange may be submitted by facsimile or electronic image scan.

                                                                        ARTICLE 13

                                                                       THE TRUSTEE

         Section 13.01    Certain Duties and Responsibilities.

         (a)       Except during the continuance of an Event of Default,

                 (1)         the Trustee undertakes to perform such duties and only such duties as are specifically set forth in this Indenture and as are
         provided by the Trust Indenture Act, and no implied covenants or obligations shall be read into this Indenture against the Trustee; and

                   (2)      in the absence of bad faith on its part, the Trustee may conclusively rely, as to the truth of the statements and the correctness of
         the opinions expressed therein, upon certificates or opinions furnished to the Trustee and conforming to the requirements of this Indenture; but in
         the case of any such certificates or opinions which by any provision hereof are specifically required to be furnished to the Trustee, the Trustee
         shall be under a duty to examine the same to determine whether or not they conform to the requirements of this Indenture.

         (b)        In case an Event of Default has occurred and is continuing, the Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

          (c)           No provision of this Indenture shall be construed to relieve the Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that

                  (1)      this Subsection shall not be construed to limit the effect of the first paragraph of this Section;

                  (2)      the Trustee shall not be liable for any error of judgment made in good faith by a Responsible Officer;


                                                                               97
                              Case 21-10565-CSS                   Doc 5       Filed 03/14/21            Page 209 of 259

                  (3)        the Trustee shall not be liable with respect to any action taken or omitted to be taken by it in good faith in accordance with the
         direction of the Holders of a majority in principal amount of the Outstanding Notes, determined as provided in Section 6.05, relating to the time,
         method and place of conducting any proceeding for any remedy available to the Trustee, or exercising any trust or power conferred upon the
         Trustee, under this Indenture with respect to the Notes; and

                  (4)      no provision of this Indenture shall require the Trustee to expend or risk its own funds or otherwise incur any financial liability
         in the performance of any of its duties hereunder, or in the exercise of any of its rights or powers, if it shall have reasonable grounds for believing
         that repayment of such funds or adequate indemnity against such risk or liability is not reasonably assured to it.

         (d)         Whether or not therein expressly so provided, every provision of this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this Section.

         Section 13.02 Notice of Defaults

        . If a Default occurs hereunder, the Trustee shall give Holders notice of such Default as and to the extent provided by the Trust Indenture Act;
provided, however, that in the case of any Default of the character specified in Section 6.01(3) with respect to Notes, no such notice to Holders shall be
given until at least 60 days after the occurrence thereof.

         Section 13.03 Certain Rights of Trustee

         . Subject to the provisions of Section 13.01:

                  (1)       the Trustee may conclusively rely and shall be protected in acting or refraining from acting upon any resolution, certificate,
         statement, instrument, opinion, report, notice, request, direction, consent, order, bond, debenture, note, other evidence of indebtedness or other
         paper or document believed by it to be genuine and to have been signed or presented by the proper party or parties;

                 (2)        any request or direction of the Company mentioned herein shall be sufficiently evidenced by a Company Request or Company
         Order and any request or direction of a Subsidiary Guarantor mentioned herein shall be sufficiently evidenced by a Subsidiary Guarantor Request
         or Subsidiary Guarantor Order of such Subsidiary Guarantor, and any resolution of the Board of Directors of the Company or a Subsidiary
         Guarantor shall be sufficiently evidenced by, as applicable, a Board Resolution of the Company or such Subsidiary Guarantor;

                  (3)       whenever in the administration of this Indenture the Trustee shall deem it desirable that a matter be proved or established prior
         to taking, suffering or omitting any action hereunder, the Trustee (unless other evidence be herein specifically prescribed) shall be entitled to
         receive and may, in the absence of bad faith on its part, conclusively rely upon an Officers’ Certificate of the Company or, if applicable, a
         Subsidiary Guarantor;

                 (4)       the Trustee may consult with counsel of its selection and the advice of such counsel or any Opinion of Counsel shall be full and
         complete authorization and protection in respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance thereon;


                                                                              98
                     Case 21-10565-CSS                   Doc 5        Filed 03/14/21           Page 210 of 259

          (5)        the Trustee shall be under no obligation to exercise any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Holders pursuant to this Indenture, unless such Holders shall have offered to the Trustee security or indemnity satisfactory
to it against the costs, expenses and liabilities which might be incurred by it in compliance with such request or direction;

          (6)       the Trustee shall not be bound to make any investigation into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall be entitled to examine the books, records and premises of the
Company and, if applicable, the Subsidiary Guarantors, personally or by agent or attorney at the sole cost of the Company and shall incur no
liability or additional liability of any kind by reason of such inquiry or investigation;

         (7)       the Trustee may execute any of the trusts or powers hereunder or perform any duties hereunder either directly or by or through
agents or attorneys and the Trustee shall not be responsible for any misconduct or negligence on the part of any agent or attorney appointed with
due care by it hereunder and shall not be responsible for the supervision of officers and employees of such agents or attorneys;

         (8)       the Trustee may request that the Company deliver an Officers’ Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this Indenture, which Officers’ Certificate may be signed by any person
authorized to sign an Officers’ Certificate, including any person specified as so authorized in any such certificate previously delivered and not
superseded;

          (9)      the Trustee shall not be liable for any action taken, suffered or omitted to be taken by it in good faith and reasonably believed by
it to be authorized or within the discretion or rights or powers conferred upon it by this Indenture;

         (10)      the Trustee shall not be deemed to have notice of any Default or Event of Default unless a Responsible Officer of the Trustee
has actual knowledge thereof or unless written notice of any event which is in fact such a default is received by a Responsible Officer of the
Trustee at the Corporate Trust Office, and such notice references the Notes and this Indenture;

          (11)       the rights, privileges, protections, immunities and benefits given to the Trustee, including its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities hereunder, and to each agent, custodian, and other persons employed
to act hereunder; and

        (12)      in no event shall the Trustee be responsible or liable for special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of whether the Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.


                                                                      99
                              Case 21-10565-CSS                 Doc 5       Filed 03/14/21           Page 211 of 259

          Section 13.04     Not Responsible for Recitals or Issuance of Notes. The recitals contained in the Notes, except the Trustee’s certificates of
authentication, shall be taken as the statements of the Company, and the Trustee does not assume any responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or of the Notes or any offering documents. The Trustee shall not be accountable
for the use or application by the Company of Notes or the proceeds thereof.

         Section 13.05 May Hold Notes

         . The Trustee, any Authenticating Agent, any Paying Agent, any Registrar or any other agent of the Company or any Subsidiary Guarantor, in its
individual or any other capacity, may become the owner or pledgee of Securities and, subject to Sections 13.08 and 13.13, may otherwise deal with the
Company or any Subsidiary Guarantor with the same rights it would have if it were not Trustee, Authenticating Agent, Paying Agent, Registrar or such
other agent.

         Section 13.06 Money Held in Trust

        . Money held by the Trustee in trust hereunder need not be segregated from other funds except to the extent required by law. The Trustee shall be
under no liability for interest on any money received by it hereunder except as otherwise agreed in writing with the Company or any Subsidiary Guarantor.

         Section 13.07 Compensation and Reimbursement.

         The Company agrees

                 (1)         to pay to the Trustee from time to time such compensation as the Company and Trustee shall agree in writing for all services
         rendered by it hereunder (which compensation shall not be limited by any provision of law in regard to the compensation of a trustee of an express
         trust);

                 (2)           except as otherwise expressly provided herein, to reimburse the Trustee upon its request for all reasonable expenses,
         disbursements and advances incurred or made by the Trustee in accordance with any provision of this Indenture and its performance under this
         Indenture (including the reasonable compensation and the expenses and disbursements of its agents and counsel), except any such expense,
         disbursement or advance as may be attributable to its negligence, bad faith or willful misconduct; and

                 (3)       to indemnify each of the Trustee or any predecessor Trustee and its officers, directors, agents and employees for, and to hold it
         harmless against, any and all losses, liabilities, damages, claims or expenses including taxes (other than taxes based upon, measured by or
         determined by the earnings or income of the Trustee) incurred without negligence, bad faith or willful misconduct on its part, arising out of or in
         connection with the acceptance or administration of the trust or trusts hereunder, including the costs and expenses of defending itself against any
         claim (whether asserted by the Company, a Holder or any other Person) or liability in connection with the exercise or performance of any of its
         powers or duties hereunder

         As security for the performance of the obligations of the Company under this Section the Trustee shall have a lien prior to the Notes upon all
property and funds held or collected by the Trustee as such, except funds held in trust for the payment of principal of (and premium, if any) or interest on
the Notes.


                                                                            100
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 212 of 259

          Without limiting any rights available to the Trustee under applicable law, when the Trustee incurs expenses or renders services in connection with
an Event of Default specified in Section 6.01(6) or Section 6.01(7), the expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of administration under any applicable Federal or State bankruptcy, insolvency or other
similar law.

         The provisions of this Section shall survive the satisfaction and discharge and termination of this Indenture or the earlier resignation or removal of
the Trustee.

         Section 13.08 Conflicting Interests. If the Trustee has or shall acquire a conflicting interest within the meaning of the Trust Indenture Act, the
Trustee shall either eliminate such interest or resign, to the extent and in the manner provided by, and subject to the provisions of, the Trust Indenture Act
and this Indenture. To the extent permitted by the Trust Indenture Act, the Trustee shall not be deemed to have a conflicting interest by virtue of being a
trustee under this Indenture with respect to the Notes.

         Section 13.09 Corporate Trustee Required; Eligibility. There shall at all times be one (and only one) Trustee hereunder with respect to the Notes.
Each Trustee shall be a Person that is eligible pursuant to the Trust Indenture Act to act as such, has a combined capital and surplus of at least $50,000,000
and has its Corporate Trust Office in the continental United States of America. If any such Person publishes reports of condition at least annually, pursuant
to law or to the requirements of its supervising or examining authority, then for the purposes of this Section and to the extent permitted by the Trust
Indenture Act, the combined capital and surplus of such Person shall be deemed to be its combined capital and surplus as set forth in its most recent report
of condition so published. If at any time the Trustee shall cease to be eligible in accordance with the provisions of this Section, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article.

         Section 13.10      Resignation and Removal; Appointment of Successor. No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 13.11.

         The Trustee may resign at any time by giving written notice thereof to the Company. If the instrument of acceptance by a successor Trustee
required by Section 13.11 shall not have been delivered to the Trustee within 60 days after the giving of such notice of resignation, the resigning Trustee
may petition, at the expense of the Company, any court of competent jurisdiction for the appointment of a successor Trustee.

         The Trustee may be removed at any time by an Act of the Holders of a majority in principal amount of the Outstanding Notes, delivered to the
Trustee and to the Company. If the instrument of acceptance by a successor Trustee required by Section 13.11 shall not have been delivered to the Trustee
within 30 days after the giving of a notice of removal pursuant to this paragraph, the Trustee being removed may petition, at the expense of the Company,
any court of competent jurisdiction for the appointment of a successor Trustee.


                                                                             101
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 213 of 259

         If at any time:

                  (1)     the Trustee shall fail to comply with Section 13.08 after written request therefor by the Company or by any Holder who has been
         a bona fide Holder of Notes for at least six months, or

                  (2)     the Trustee shall cease to be eligible under Section 13.09 and shall fail to resign after written request therefor by the Company or
         by any such Holder, or

                   (3)       the Trustee shall become incapable of acting or shall be adjudged a bankrupt or insolvent or a receiver of the Trustee or of its
         property shall be appointed or any public officer shall take charge or control of the Trustee or of its property or affairs for the purpose of
         rehabilitation, conservation or liquidation,

then, in any such case, (A) the Company may remove the Trustee by a Board Resolution, or (B) subject to Section 6.11, any Holder who has been a bona
fide Holder of Notes for at least six months may, on behalf of himself and all others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

          If the Trustee shall resign, be removed or become incapable of acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company shall promptly appoint a successor and shall comply with the applicable requirements of Section 13.11. If an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days after the giving of such notice of removal, the Trustee being removed may
petition, at the expense of the Company, any court of competent jurisdiction for the appointment of a successor Trustee. If, within one year after such
resignation, removal or incapability, or the occurrence of such vacancy, a successor Trustee shall be appointed by Act of the Holders of a majority in
principal amount of the Outstanding Notes delivered to the Company and the retiring Trustee, the successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment in accordance with the applicable requirements of Section 13.11, become the successor Trustee and to that extent
supersede the successor Trustee appointed by the Company. If no successor Trustee shall have been so appointed by the Company or the Holders and
accepted appointment in the manner required by Section 13.11, any Holder who has been a bona fide Holder of Notes for at least six months may, on behalf
of himself and all others similarly situated, petition any court of competent jurisdiction for the appointment of a successor Trustee.

        The Company shall give notice of each resignation and each removal of the Trustee and each appointment of a successor Trustee to all Holders in
the manner provided in Section 2.07. Each notice shall include the name of the successor Trustee and the address of its Corporate Trust Office.


                                                                             102
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21            Page 214 of 259

          Section 13.11 Acceptance of Appointment by Successor. In case of the appointment hereunder of a successor Trustee, every such successor
Trustee so appointed shall execute, acknowledge and deliver to the Company, any Subsidiary Guarantor and to the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties of the retiring Trustee; but, on the request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges, execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign, transfer and deliver to such successor Trustee all property and money held by such
retiring Trustee hereunder.

          In case of the appointment hereunder of a successor Trustee, the Company, any Subsidiary Guarantor, the retiring Trustee and each successor
Trustee shall execute and deliver a supplemental indenture hereto wherein each successor Trustee shall accept such appointment and which (1) shall
contain such provisions as shall be necessary or desirable to transfer and confirm to, and to vest in, each successor Trustee all the rights, powers, trusts and
duties of the retiring Trustee, and (2) shall add to or change any of the provisions of this Indenture as shall be necessary to provide for or facilitate the
administration of the trusts hereunder by more than one Trustee, it being understood that nothing herein or in such supplemental indenture shall constitute
such Trustees co-trustees of the same trust and that each such Trustee shall be trustee of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Trustee; and upon the execution and delivery of such supplemental indenture the resignation or removal of the
retiring Trustee shall become effective to the extent provided therein and each such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring Trustee with respect to the Notes to which the appointment of such successor
Trustee relates; but, on request of the Company or any successor Trustee, such retiring Trustee shall duly assign, transfer and deliver to such successor
Trustee all property and money held by such retiring Trustee hereunder with respect to the Notes to which the appointment of such successor Trustee
relates.

         Upon request of any such successor Trustee, the Company and any Subsidiary Guarantor shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Trustee all such rights, powers and trusts referred to in the first or second preceding paragraph, as the
case may be.

         No successor Trustee shall accept its appointment unless at the time of such acceptance such successor Trustee shall be qualified and eligible
under this Article.

          Section 13.12      Merger, Conversion, Consolidation or Succession to Business. Any corporation into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting from any merger, conversion or consolidation to which the Trustee shall be a
party, or any corporation succeeding to all or substantially all the corporate trust business of the Trustee, shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this Article, without the execution or filing of any paper or any further act on the
part of any of the parties hereto. In case any Notes shall have been authenticated, but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes.


                                                                               103
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 215 of 259

         Section 13.13 Preferential Collection of Claims Against Company. If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Notes), the Trustee shall be subject to the provisions of the Trust Indenture Act regarding the collection of claims against the
Company (or any such other obligor).

         Section 13.14 Appointment of Authenticating Agent. The Trustee may appoint an Authenticating Agent or Agents with respect to the Notes which
shall be authorized to act on behalf of the Trustee to authenticate the Notes issued upon original issue and upon exchange, registration of transfer, partial
conversion or partial redemption or pursuant to Section 1.07, and the Notes so authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee hereunder. Wherever reference is made in this Indenture to the authentication and
delivery of Notes by the Trustee or the Trustee’s certificate of authentication, such reference shall be deemed to include authentication and delivery on
behalf of the Trustee by an Authenticating Agent so appointed and a certificate of authentication executed on behalf of the Trustee by an Authenticating
Agent so appointed. An Authenticating Agent shall be acceptable to the Company and shall at all times be a corporation organized and doing business
under the laws of the United States of America, any State thereof or the District of Columbia, authorized under such laws to act as Authenticating Agent,
having a combined capital and surplus of not less than $50,000,000 and subject to supervision or examination by Federal or State authority. If such
Authenticating Agent publishes reports of condition at least annually pursuant to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such Authenticating Agent shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, such Authenticating Agent shall resign immediately in the manner and with the effect specified in this Section.

          Any corporation into which an Authenticating Agent may be merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which such Authenticating Agent shall be a party, or any corporation succeeding to the corporate
agency or corporate trust business of an Authenticating Agent, shall continue to be an Authenticating Agent, provided such corporation shall be otherwise
eligible under this Section, without the execution or filing of any paper or any further act on the part of the Trustee, the Company, the Authenticating Agent
or such successor corporation.

         An Authenticating Agent may resign at any time by giving written notice thereof to the Trustee and to the Company. The Trustee may at any time
terminate the agency of an Authenticating Agent by giving written notice thereof to such Authenticating Agent and to the Company. Upon receiving such a
notice of resignation or upon such a termination, or in case at any time such Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating Agent with respect to the Notes which shall be acceptable to the Company
and shall give notice of such appointment to all Holders in the manner provided in Section 2.07. Any successor Authenticating Agent upon acceptance of
its appointment hereunder shall become vested with all rights, powers and duties of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed unless eligible under the provisions of this Section.


                                                                             104
                               Case 21-10565-CSS                   Doc 5        Filed 03/14/21            Page 216 of 259

         If an appointment is made pursuant to this Section, the Notes may have endorsed thereon, in addition to the Trustee’s certificate of authentication,
an alternate certificate of authentication in the following form:

         This is one of the Notes designated herein and referred to in the within-mentioned Indenture.

                                                                            U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE


                                                                            By:
                                                                                      As Authenticating Agent

        Section 13.15 Reports by Trustee. The Trustee shall transmit to Holders such reports concerning the Trustee and its actions under this Indenture as
may be required pursuant to the Trust Indenture Act at the times and in the manner provided pursuant thereto.

         Reports so required to be transmitted at stated intervals of not more than 12 months shall be transmitted no later than April 1 and shall be dated as
of January 31 in each calendar year, commencing in 2022.

         A copy of each such report shall, at the time of such transmission to Holders, be filed by the Trustee with each stock exchange upon which any
Notes are listed, with the Commission and with the Company and any Subsidiary Guarantor. The Company and any Subsidiary Guarantor will notify the
Trustee when the Notes are listed on any stock exchange and of any delisting thereof.

                                                                          ARTICLE 14

                                                                      MISCELLANEOUS

         Section 14.01 Communication by Holders with Other Holders. Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes. The Company, the Trustee, the Registrar, the Paying Agent and anyone else
shall have the protection of Trust Indenture Act Section 312(c).

         Section 14.02 Certificate and Opinion as to Conditions Precedent. Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:

          (a)       an Officers’ Certificate stating that, in the opinion of the signers, all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with; and

          (b)      if required by the Trustee, an Opinion of Counsel stating that, in the opinion of such counsel, all such conditions precedent (to the extent
of legal conclusions) have been complied with.


                                                                                105
                              Case 21-10565-CSS                  Doc 5       Filed 03/14/21            Page 217 of 259

         Section 14.03 Statements Required in Certificate or Opinion. Each Officers’ Certificate or Opinion of Counsel with respect to compliance with a
covenant or condition provided for in this Indenture shall include: (i) a statement that each Person making such Officers’ Certificate or Opinion of Counsel
has read such covenant or condition; (ii) a brief statement as to the nature and scope of the examination or investigation upon which the statements or
opinions contained in such Officers’ Certificate or Opinion of Counsel are based; (iii) a statement that, in the opinion of each such Person, he or she has
made such examination or investigation as is necessary to enable such Person to express an informed opinion as to whether or not such covenant or
condition has been complied with; and (iv) a statement that, in the opinion of such Person, such covenant or condition has been complied with.

          Section 14.04 Separability Clause. In case any provision in this Indenture or in the Notes shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby.

       Section 14.05 Governing Law. THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

         Section 14.06 No Liability for Certain Persons. An incorporator or any past, present or future director, officer, employee, partner, member or
stockholder of the Company or any Subsidiary Guarantor, as such, shall not have any liability for any obligations of the Company or any Subsidiary
Guarantor, respectively, under the Notes or the Indenture or any Subsidiary Guarantee or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Note, each Holder shall waive and release all such liability. The waiver and release shall be part of the
consideration for the issuance of the Notes.

          Section 14.07 Patriot Act. In order to comply with the laws, rules, regulations and executive orders in effect from time to time applicable to
banking institutions, including, without limitation, those relating to the funding of terrorist activities and money laundering, including Section 326 of the
USA PATRIOT Act of the United States (“Applicable AML Law”), the Trustee and agents are required to obtain, verify, record and update certain
information relating to individuals and entities which maintain a business relationship with the Trustee and agents. Accordingly, each of the parties agree to
provide to the Trustee and agents, upon their request from time to time such identifying information and documentation as may be available for such party
in order to enable the Trustee and agents to comply with Applicable AML Law.

         Section 14.08 Successors. All agreements of the Company and each Subsidiary Guarantor in this Indenture and the Notes shall bind its successor.
All agreements of the Trustee in this Indenture shall bind its successor.

         Section 14.09 Table of Contents; Headings. The table of contents and headings of the Articles and Sections of this Indenture have been inserted
for convenience of reference only, are not intended to be considered a part hereof and shall not modify or restrict any of the terms or provisions hereof.


                                                                             106
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 218 of 259

        Section 14.10 Multiple Originals. The parties may sign any number of copies of this Indenture. Each signed copy shall be an original, but all of
them together shall represent the same agreement. One signed copy is sufficient to prove this Indenture.

         Section 14.11 [Reserved].

         Section 14.12 [Reserved].

          Section 14.13 No Security Interest Created. Nothing in this Indenture or in the Notes, expressed or implied, shall be construed to constitute a
security interest under the Uniform Commercial Code or similar legislation, as now or hereafter enacted and in effect, in any jurisdiction.

         Section 14.14 Trust Indenture Act. This Indenture is hereby made subject to, and shall be governed by, the provisions of the Trust Indenture Act
required to be part of and to govern indentures qualified under the Trust Indenture Act. If any provision hereof limits, qualifies or conflicts with another
provision hereof that is required to be included in an indenture qualified under the Trust Indenture Act, such required provisions shall control.

         Section 14.15 Benefits of Indenture. Nothing in this Indenture or in the Notes, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders, any benefit or any legal or equitable right, remedy or claim under this Indenture, except as may
otherwise be provided pursuant to Section 1.01 with respect to any Notes or under this Indenture with respect to such Notes.

       Section 14.16 No Adverse Interpretation of Other Agreement. This Indenture may not be used to interpret any other indenture, loan or other
agreement of the Company or any Subsidiary Guarantor or any Subsidiaries of any thereof or of any other Person. Any such indenture, loan or other
agreement may not be used to interpret this Indenture.

          Section 14.17 Notices. Any notice or communication shall be given in writing in English and delivered in person or mailed by first class mail
(registered or certified, return receipt requested), commercial courier service or sent by electronic image scan or facsimile, addressed as follows:

         If to the Company or any Subsidiary Guarantor:

         c/o Bonanza Creek Energy, Inc.
         410 17th Street, Suite 1400
         Denver, CO 80202
         Fax: 720-305-0804
         Email: SMarter@bonanzacrk.com
         Attention: Skip Marter, General Counsel

         If to the Trustee:

         U.S. Bank National Association
         185 Asylum Street, 27th Floor
         Hartford, CT 06103-3452


                                                                             107
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 219 of 259

         Fax: (860) 241-6897
         Email: Kathy.Mitchell@usbank.com
         Attention: Kathy Mitchell (Bonanza Creek Energy, Inc.)

        The Company, the Subsidiary Guarantors or the Trustee by written notice to the others may designate additional or different addresses for
subsequent notices or communications.

          Any notice, direction, request or demand hereunder to or upon the Trustee shall be deemed to have been duly given: at the time delivered by hand,
if personally delivered; five Business Days after being deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if transmitted by
electronic image scan or facsimile; and the next Business Day after timely delivery to the courier, if sent by overnight air courier guaranteeing next day
delivery. All notices, approvals, consents, requests and any communications hereunder must be in writing (provided that any communication sent to Trustee
hereunder must be in the form of a document that is signed manually or by way of a digital signature provided by Docusign (or such other digital signature
provider as specified in writing to Trustee by the authorized representative), in English. Each other party to this Indenture assumes all risks arising out of
the use of electronic signatures and electronic methods to send any communications to the Trustee, including without limitation the risk of the Trustee
acting on an unauthorized notice and the risk of interception or misuse by third parties. Notwithstanding the foregoing, the Trustee may in any instance and
in its sole discretion require that a notice in the form of an original document bearing a manual signature be delivered to the Trustee in lieu of, or in
addition to, any such electronic notice.

          Any notice or communication mailed to a Holder shall be mailed, first-class mail, to the Holder at the Holder’s address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed within the time period prescribed, or if transmitted by electronic image scan
or facsimile, when receipt is acknowledged, except that all notices and communications to the Depositary as a Holder shall be given in the manner it
prescribes, notwithstanding anything to the contrary indication herein.

         Failure to mail a notice or communication to a Holder or any defect in it shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether or not the addressee receives it, except that notices to the Trustee are
effective only if received.

        Section 14.18 Force Majeure. In no event shall the Trustee be responsible or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood that the Trustee shall use reasonable efforts that are consistent with
accepted practices in the banking industry to resume performance as soon as practicable under the circumstances.


                                                                               108
                     Case 21-10565-CSS         Doc 5       Filed 03/14/21             Page 220 of 259

      Section 14.19 Waiver of Jury Trial. EACH OF THE COMPANY, EACH SUBSIDIARY GUARANTOR AND THE TRUSTEE HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS INDENTURE.

                                       [Remainder of Page Intentionally Left Blank]


                                                           109
                       Case 21-10565-CSS           Doc 5       Filed 03/14/21     Page 221 of 259

        IN WITNESS WHEREOF, each of BONANZA CREEK ENERGY, INC. and each SUBSIDIARY GUARANTOR has caused this Indenture to be
duly executed as of the day and year first before written.

                                                                BONANZA CREEK ENERGY, INC.

                                                                By:
                                                                Name:
                                                                Title:

                                                                [SUBSIDIARY GUARANTORS]

                                                                By:
                                                                Name:
                                                                Title:


                                                  [Signature Page to Indenture]
                    Case 21-10565-CSS               Doc 5       Filed 03/14/21           Page 222 of 259

IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed this Indenture as of the date first above written.

                                                                U.S. BANK NATIONAL ASSOCIATION, as Trustee

                                                                By:
                                                                Name:Kathy L. Mitchell
                                                                Title: Vice President

                                                   [Signature Page to Indenture]
Case 21-10565-CSS   Doc 5    Filed 03/14/21   Page 223 of 259

                                                                SCHEDULE 1

                    Subsidiary Guarantors


                        Schedule 1-1
                    Case 21-10565-CSS        Doc 5   Filed 03/14/21    Page 224 of 259

                                                                                   EXHIBIT A — FORM OF NOTE

                                           [FORM OF FACE OF NOTE]

[THIS IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN THE
NAME OF THE DEPOSITARY OR A NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS THE OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY TRUST COMPANY, A NEW
YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC
OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY
SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED
TO ON THE REVERSE HEREOF.]


                                                     A-1
                               Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 225 of 259

                                                            BONANZA CREEK ENERGY, INC.
                                                              7.50% Senior Notes due 2026

No.                                                                                                             $

CUSIP No.

          BONANZA CREEK ENERGY, INC., a Delaware corporation (herein called the “Company,” which term includes any successor corporation
under the Indenture hereinafter referred to), for value received, hereby promises to pay to [                    ], or registered assigns, the principal sum of
[        ] Dollars ($[       ]) on [•], 2026, and to pay interest thereon from [•], 2021 or from the most recent Interest Payment Date to which interest has
been paid or duly provided for, semi-annually on [•] and [•] of each year, commencing [•], 2021, at the rate of 7.50% per annum, until the principal hereof
is paid or made available for payment, provided that any premium, and any such installment of interest, which is overdue shall bear interest at the rate of
7.50% per annum (to the extent that the payment of such interest shall be legally enforceable), from the date such overdue amount is due until such amount
is paid or duly provided for, and such interest on any overdue amount shall be payable on demand. The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in the Indenture, be paid to the Person in whose name this Note is registered at 5:00 p.m. (New
York City time) on the Regular Record Date for such interest, which shall be the [•] or [•] (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date. Any such interest not so punctually paid or duly provided for will forthwith cease to be payable to the Holder on
such Regular Record Date and will be paid to the Person in whose name this Note is registered at 5:00 p.m. (New York City time) on a Special Record Date
for the payment of such Defaulted Interest to be fixed by the Trustee, notice whereof shall be given to Holders of Notes not less than 10 days prior to such
Special Record Date.

        Payment of the principal of and interest on this Note shall be made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.

        Reference is hereby made to the further provisions of this Note set forth on the reverse hereof, which further provisions shall for all purposes have
the same effect as if set forth at this place. Unless the certificate of authentication hereon has been executed by the Trustee referred to on the reverse hereof
by manual signature, this Note shall not be entitled to any benefit under the Indenture or be valid or obligatory for any purpose.

                                                        [Remainder of Page Intentionally Left Blank]


                                                                              A-2
                              Case 21-10565-CSS                  Doc 5    Filed 03/14/21     Page 226 of 259

         IN WITNESS WHEREOF, Bonanza Creek Energy, Inc. has caused this instrument to be duly executed.

                                                                           BONANZA CREEK ENERGY, INC.


                                                                           By:
                                                                                 Name:
                                                                                 Title:

Dated:

                                                TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

                                                                           U.S. BANK NATIONAL ASSOCIATION


                                                                           By:
                                                                                 Name:
                                                                                 Title:


                                                                          A-3
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 227 of 259

                                                           [FORM OF REVERSE OF NOTE]

                                                               7.50% Senior Note due 2026

         Bonanza Creek Energy, Inc., a corporation organized under the laws of Delaware (such corporation, and its successors and assigns under the
Indenture hereinafter referred to, being herein called the “Company”), issued this Note under an Indenture, dated as of [•], 2021 (as it may be amended or
supplemented from time to time in accordance with the terms thereof, the “Indenture”), among the Company, the Subsidiary Guarantors and U.S. Bank
National Association, as Trustee, to which reference is hereby made for a statement of the respective rights, obligations, duties and immunities thereunder
of the Trustee, the Company, the Subsidiary Guarantors and the Holders and of the terms upon which the Notes are, and are to be, authenticated and
delivered. The terms of the Notes include those stated in the Indenture and those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. §§ 77aaa-77bbbb) (the “Trust Indenture Act”). Terms defined in the Indenture and not defined herein have the meanings ascribed thereto in
the Indenture. The Notes are subject to all such terms, and Holders are referred to the Indenture and the Trust Indenture Act for a statement of those terms.
This Note is one of the Notes referred to in the Indenture initially issued in an aggregate principal amount of [•] ($[•]).

1.       Method of Payment

         The Company will pay interest on the Notes to the Persons who are registered Holders of Notes at 5:00 p.m. (New York City time) on the Regular
Record Date with respect to the applicable Interest Payment Date even if Notes are canceled after the Regular Record Date and on or before the Interest
Payment Date, except as otherwise provided in the Indenture. Holders must surrender Notes to a Paying Agent to collect principal payments. The Company
will pay principal and interest in money of the United States of America that at the time of payment is legal tender for payment of public and private debts.

      The Place of Payment where the principal of and any other payments due on the Notes are payable shall initially be at the office or agency of the
Company maintained for that purpose in accordance with Section 4.02 of the Indenture.

          At the option of the Company, payment of interest may be made at the Corporate Trust Office or by check mailed to the Holders at their addresses
set forth in the Security Register; provided that payment by wire transfer of immediately available funds will be required with respect to principal of, and
interest and premium, if any, on, (i) all Global Notes to the account of the Depositary or its nominee and (ii) all other Notes the Holders of which are
entitled to interest on an aggregate principal amount in excess of $1,000,000 that have provided wire transfer instructions to the Company or the Paying
Agent not later than five Business Days before the relevant Interest Payment Date.

2.       Paying Agent and Registrar

        Initially, U.S. National Bank Association (the “Trustee”) will act as Paying Agent and Registrar. The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice. The Company or any of its domestically organized Wholly-Owned Restricted Subsidiaries may act
as Paying Agent or Registrar or co-registrar.


                                                                            R-1
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 228 of 259

3.       Ranking

        The Notes are senior unsecured obligations of the Company and rank equal in right of payment to all of the Company’s existing and future senior
unsecured debt and senior to all of the Company’s future subordinated debt.

4.       Optional Redemption

          The Notes will be redeemable, at the Company’s option, in whole at any time or in part from time to time, prior to [•], 2022 at a redemption price
equal to 107.50% of the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued interest, if any, thereon to the Redemption Date. On
or after [•], 2022, the Notes will be redeemable, at the Company’s option, in whole at any time or in part from time to time, at a redemption price equal to
100.00% of the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued interest, if any, thereon to the Redemption Date. Any
redemption pursuant to this paragraph 4 shall be made pursuant to the applicable provisions of the Indenture.

         In case the Company shall desire to exercise any such right of redemption, the Company shall fix a Redemption Date and give notice thereof to the
Trustee. If the Redemption Date is on a date that is after a Regular Record Date and on or prior to the Interest Payment Date to which it relates, the
Company will pay any accrued and unpaid interest to a Holder on such Regular Record Date.

         On and after the applicable Redemption Date, interest will cease to accrue on Notes or portions thereof called for redemption as long as the
Company has previously deposited with the Paying Agent for the Notes (or, if the Company or a Restricted Subsidiary is the Paying Agent, such entity has
segregated and holds in trust) funds in satisfaction of the applicable redemption price pursuant to this Indenture.

5.       Purchase at the Option of Holders

         Pursuant to Section 4.13 of the Indenture upon the occurrence of a Change of Control Triggering Event, each Holder will have the right to require
that the Company purchase all or any portion of such Holder’s Notes pursuant to the offer described in Section 4.13 of the Indenture at a purchase price
equal to 101% of the principal amount thereof, plus unpaid accrued interest, if any, thereon to the date of purchase (subject to the right of Holders of record
on the relevant Regular Record Date to receive interest on the relevant Interest Payment Date).

          The Company is, subject to certain conditions and exceptions set forth in the Indenture, obligated to make an offer to purchase Notes at 100% of
their principal amount, plus accrued and unpaid interest, if any, thereon to the date of repurchase (subject to the right of Holders of record on the relevant
Regular Record Date to receive interest on the relevant Interest Payment Date), with Net Cash Proceeds of certain sales or other dispositions of assets in
accordance with the Indenture.


                                                                             R-2
                              Case 21-10565-CSS                  Doc 5        Filed 03/14/21           Page 229 of 259

6.       Denominations, Transfer, Exchange

         The Notes are issuable in registered form without coupons in denominations of at least $2,000 and integral multiples of $1,000 thereafter and any
integral multiple thereof. A Holder of this Note may transfer or exchange Notes in accordance with the Indenture. Upon any transfer or exchange, the
Registrar and the Trustee may require a Holder of this Note, among other things, to furnish appropriate endorsements or transfer documents and to pay any
taxes required by law or permitted by this Indenture.

7.       Persons Deemed Owners

         The registered Holder of this Note may be treated as the owner of it for all purposes.

8.       Unclaimed Money

         Subject to any applicable abandoned property law, the Trustee and the Paying Agent shall pay to the Company upon request any money held by
them for the payment of principal or interest that remains unclaimed for two years, and, thereafter, Holders entitled to the money must look to the Company
for payment as general creditors.

9.       Amendment, Waiver

         Subject to certain exceptions set forth in the Indenture, (i) the Indenture or the Notes may be amended for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of the Notes or the Indenture (including the Indenture) or of any supplemental indenture to
the Indenture or of modifying in any manner the rights of the Holders of the Notes without prior notice to any Holder but with the written consent of the
Holders of at least a majority in aggregate principal amount of the Notes Outstanding and (ii) any Default or Event of Default may be waived by Notice to
the Trustee by the Holders of at least a majority in aggregate principal amount of the Notes Outstanding. In certain circumstances set forth in the Indenture,
the Company and the Trustee may amend or supplement the Indenture or the Notes without the consent of any Holder.

10.       Defaults and Remedies

          If an Event of Default (other than an Event of Default specified in Section 6.01(7) of the Indenture with respect to the Company) occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal amount of the Notes then Outstanding may declare the principal of and accrued
but unpaid interest, if any, on all the Notes Outstanding to be immediately due and payable, except as provided in the Indenture. If an Event of Default
specified in Section 6.01(7) of the Indenture occurs and is continuing with respect to the Company, the principal of and accrued and unpaid interest, if any,
on all the Notes then Outstanding, will, automatically and without any action by the Trustee or any Holder, become and be immediately due and payable.
Under certain circumstances, the Holders of a majority in aggregate principal amount of the Notes Outstanding may rescind any such declaration with
respect to the Notes and its consequences. No reference herein to the Indenture or the Indenture and no provision of this Note or of the Indenture or the
Indenture shall impair, as among the Company and the Holder of the Notes, the obligation of the Company, which is absolute and unconditional, to pay the
principal of and interest on this Note at the place, at the respective times, at the rate and in the coin or currency herein and in the Indenture prescribed.


                                                                             R-3
                              Case 21-10565-CSS                   Doc 5        Filed 03/14/21           Page 230 of 259

11.      Trustee Dealings with the Company

        Subject to certain limitations imposed by the Trust Indenture Act, the Trustee under this Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Company or its Affiliates with the same rights it would have if it were not Trustee.

12.      Indenture and Notes Solely Corporate Obligations

           No recourse for the payment of the principal of or interest on any Notes or for any claim based upon any Notes or otherwise in respect thereof, and
no recourse under or upon any obligation, covenant or agreement of the Company in the Indenture or in any supplemental indenture or in any Notes or
because of the creation of any indebtedness represented thereby shall be had against any incorporator, stockholder, member, manager, employee, agent,
officer or director, as such, past, present or future, of the Company, the Subsidiary Guarantors or any of the Company’s subsidiaries or of any successor
thereto, either directly or through the Company, the Subsidiary Guarantors or any of the Company’s subsidiaries or any successor thereto, whether by virtue
of any constitution, statute or rule of law, or by the enforcement of any assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a consideration for, the execution of the Indenture and the issue of the Notes.

13.      Authentication

         This Note shall not be valid until an authorized signatory of the Trustee manually signs the certificate of authentication on the face of this Note.

14.      Abbreviations

          Customary abbreviations may be used in the name of a Holder or an assignee, such as TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with rights of Minors Act).

15.      GOVERNING LAW

      THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

16.      CUSIP Number

         Pursuant to a recommendation promulgated by the Committee on Uniform Note Identification Procedures, the Company has caused a CUSIP
number to be printed on the Notes and has directed the Trustee to use CUSIP numbers in all notices issued to Holders of this Note as a convenience to such
Holders. No representation is made as to the accuracy of such numbers either as printed on the Notes or as contained in any such notice and reliance may
be placed only on the other identification numbers placed thereon.


                                                                              R-4
                              Case 21-10565-CSS                 Doc 5       Filed 03/14/21           Page 231 of 259

17.      Subsidiary Guarantees.

        This Note will be entitled to the benefits of certain Subsidiary Guarantees made for the benefit of the Holders by the Subsidiary Guarantors
pursuant to the Indenture. Reference is hereby made to the Indenture for a statement of the respective rights, limitations of rights, duties and obligations
thereunder of the Subsidiary Guarantors, the Trustee and the Holders.

The Company will furnish to any Holder of Notes upon written request and without charge to the Holder a copy of the Indenture.


                                                                            R-5
                                   Case 21-10565-CSS             Doc 5        Filed 03/14/21           Page 232 of 259

                                                       OPTION OF HOLDER TO ELECT PURCHASE

        If you want to elect to have this Note purchased by the Company pursuant to Section 4.08 or Section 4.13 of the Indenture, check the appropriate
box below:

         Section 4.08 [        ]      Section 4.13 [     ]

        If you want to elect to have only part of this Note purchased by the Company pursuant to Section 4.08 or Section 4.13 of the Indenture, state the
amount (in minimum denominations of $2,000 and integral multiples of $1,000): $

Dated:                                Signed:
                                                        (Sign exactly as name appears on the other side of this Note)

Signature Guarantee:
                          Participant in a recognized Signature Guarantee Medallion Program (or other signature guarantor program reasonably acceptable to
                          the Trustee)


                                                                             R-6
                               Case 21-10565-CSS                     Doc 5        Filed 03/14/21             Page 233 of 259

                                                                      ASSIGNMENT FORM

         To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:
                                                (Insert assignee’s legal name)


                                                             (Insert assignee’s soc. sec. or tax I.D. no.)




                                                        (Print or type assignee’s name, address and zip code)

and irrevocably appoint
to transfer this Note on the books of the Company. The agent may substitute another to act for him.

Date:

                                                                       Your Signature:
                                                                                           (Sign exactly as your name appears on the face of this Note)


Signature Guarantee*:

*        Participant in a recognized Signature Guarantee Medallion Program (or other signature guarantor acceptable to the Trustee).


                                                                                 R-7
                              Case 21-10565-CSS                 Doc 5        Filed 03/14/21           Page 234 of 259

                                                                                                                                               EXHIBIT B

                                                      FORM OF SUPPLEMENTAL INDENTURE

         SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of , 20 among [SUBSIDIARY GUARANTOR] (the “New
Guarantor”), a Subsidiary of Bonanza Creek Energy, Inc. (or its successor) (the “Company”), BONANZA CREEK ENERGY, INC., a Delaware
corporation, on behalf of itself and the Subsidiary Guarantors (the “Existing Guarantors”) under the Indenture referred to below, and U.S. BANK
NATIONAL ASSOCIATION, as Trustee under the Indenture referred to below (the “Trustee”).

                                                                      WITNESSETH:

        WHEREAS the Company has heretofore executed and delivered an Indenture dated as of [•], 2021 (as amended, supplemented or otherwise
modified through the date hereof, the “Indenture”), by and among the Company, the Existing Guarantors and the Trustee, providing for the issuance of
7.50% Senior Notes due 2026 (the “Notes”);

         WHEREAS Section 4.14 of the Indenture provides that under certain circumstances the Company is required to cause the New Guarantor to
execute and deliver to the Trustee a supplemental indenture pursuant to which the New Guarantor shall unconditionally guarantee all of the Company’s
obligations under the Notes and the Indenture pursuant to a guarantee on the terms and conditions set forth herein and therein; and

         WHEREAS pursuant to Section 8.01 of the Indenture, the Trustee, the Company and the Existing Guarantors are authorized to execute and deliver
this supplemental indenture;

        NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the New Guarantor, the Trustee and, on behalf of itself and the Existing Guarantors, the Company mutually covenant and agree for the
equal and ratable benefit of the Holders as follows:

          SECTION 1. Definitions. For all purposes of this Supplemental Indenture, except as otherwise herein expressly provided or unless the context
otherwise requires: (i) the terms and expressions used herein shall have the same meanings as corresponding terms and expressions used in the Indenture;
and (ii) the words “herein,” “hereof” and “hereby” and other words of similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

         SECTION 2. Agreement to Guarantee. The New Guarantor hereby unconditionally and irrevocably agrees, jointly and severally with all other
Subsidiary Guarantors, to guarantee the Company’s obligations under the Notes and the Indenture on the terms and subject to the conditions set forth in
Article Eleven of the Indenture and to be bound by all other applicable provisions of the Indenture.

         SECTION 3. Ratification of Indenture; Supplemental Indenture Part of Indenture. Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions thereof shall remain in full force and effect. This Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder heretofore or hereafter authenticated and delivered shall be bound hereby.


                                                                            B-1
                             Case 21-10565-CSS                Doc 5       Filed 03/14/21            Page 235 of 259

      SECTION 4. Governing Law. THIS SUPPLEMENTAL INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

        SECTION 5. Trustee Makes No Representation. The Trustee makes no representation as to the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the New Guarantor.

          SECTION 6. Counterparts. The parties may sign any number of copies of this Supplemental Indenture. Each signed copy shall be an original, but
all of them together represent the same agreement.

        SECTION 7. Effect of Headings. The Section headings herein are for convenience only and shall not affect the construction thereof.

                                                     [Remainder of Page Intentionally Left Blank]


                                                                          B-2
                    Case 21-10565-CSS                Doc 5      Filed 03/14/21          Page 236 of 259

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed as of the date first above written.

                                                                  [NEW SUBSIDIARY GUARANTOR], as the New Guarantor


                                                                  By:
                                                                         Name:
                                                                         Title:


                                                                  BONANZA CREEK ENERGY, INC.


                                                                  By:
                                                                         Name:
                                                                         Title:


                                                                  [EXISTING GUARANTORS]


                                                                  By:
                                                                         Name:
                                                                         Title:


                                                                  U.S. BANK NATIONAL ASSOCIATION, as Trustee


                                                                  By:
                                                                         Name:
                                                                         Title:


                                                                B-3
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 237 of 259




                                            Exhibit G

                                Registration Rights Agreement

Certain documents, or portions thereof, contained in this Exhibit H and the Plan Supplement
remain subject to continued review by the Debtors, BCEI, the Consenting Noteholders, the
Consenting Shareholders, and other interested parties. The respective rights of the Debtors, BCEI,
the Consenting Noteholders, the Consenting Shareholders, and other interested parties are
expressly reserved, subject to the terms and conditions set forth in the Plan, the Merger Agreement,
and the TSA, to alter, amend, modify, or supplement the Plan Supplement and any of the
documents contained therein in accordance with the terms of the Plan or by order of the Court;
provided that, if any document in this Plan Supplement is altered, amended, modified, or
supplemented in any material respect prior to the Confirmation Hearing, the Debtors will file a
redline of such document with the Court.

The agreement attached herein (the “Registration Rights Agreement”) is subject to material
revision in all respects. The Registration Rights Agreement shall be subject to the terms and
conditions of the Plan, the Merger Agreement, and the TSA, including all consent rights therein,
and the Debtors and each interested party (solely to the extent such party has consent rights over
such Registration Rights Agreement) reserve all rights to amend (in whole or in part), revise, or
supplement the Registration Rights Agreement, and any of the documents and designations
contained therein, at any time before the Effective Date of the Plan, or any such other date as may
be permitted by the Plan or by order of the Court.
               Case 21-10565-CSS        Doc 5    Filed 03/14/21     Page 238 of 259




                           REGISTRATION RIGHTS AGREEMENT

        THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●],
2021, is by and among Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”) and
Franklin Advisers, Inc., as investment manager on behalf of certain funds and accounts (the
“Holder”).

                                            RECITALS:

       WHEREAS, this Agreement is being entered into pursuant to the Agreement and Plan of
Merger dated as of November 9, 2020, among the Company, Boron Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of the Company, and HighPoint Resources
Corporation, a Delaware corporation (the “Merger Agreement”); and

       WHEREAS, upon consummation of the transactions contemplated by the Merger
Agreement, including the Exchange Offer (as defined therein), the Company will issue to the
Holder the Shares (as defined below) in accordance with the terms of the Merger Agreement.

          WHEREAS, this Agreement shall become effective as of the Effective Time (as defined
below).

       NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, the parties hereby agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

          As used herein, the following terms shall have the following respective meanings:

       “Adoption Agreement” means an Adoption Agreement in the form attached hereto as
Exhibit A.

        “Affiliate” means as to any Person, any other Person who directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common control with such Person.
As used in this Agreement, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or otherwise) of a Person. For
the avoidance of doubt, for purposes of this Agreement, the Company, on the one hand, and the
Holder, on the other hand, shall not be considered Affiliates.

          “Agreement” has the meaning set forth in the introductory paragraph.

          “Block Trade” has the meaning set forth in Section 2.3.

          “Board” means the board of directors of the Company.



US 7480592
             Case 21-10565-CSS         Doc 5    Filed 03/14/21      Page 239 of 259




       “Business Day” means a day other than a day on banks in the State of New York are
authorized or obligated to be closed.

      “Commission” means the Securities and Exchange Commission or any successor
governmental agency.

       “Common Stock” means the common stock of the Company, par value $0.01 per share.

       “Company” has the meaning set forth in the introductory paragraph.

       “Company Securities” has the meaning set forth in Section 2.5(c)(i).

       “Effective Time” has the meaning assigned such term in the Merger Agreement.

        “Exchange Act” means the Securities Exchange Act of 1934 or any successor federal
statute, and the rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

       “Exchange Offer” has the meaning assigned such term in the Merger Agreement.

      “Final Period” means the period of time beginning on the first anniversary of the Effective
Time and ending on the second anniversary of the Effective Time.

        “Governmental Entity” means any federal, state, local or municipal court, governmental,
regulatory or administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (which entity has jurisdiction over the applicable Person).

       “Holder” has the meaning set forth in the introductory paragraph and Article V.

       “Holder Securities” has the meaning set forth in Section 2.2(b)(i).

       “Indemnified Party” has the meaning set forth in Section 3.3.

       “Indemnifying Party” has the meaning set forth in Section 3.3.

       “Initial Period” means the period of time beginning with the Effective Time and ending on
the seven month anniversary of the Effective Time.

        “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or any
successor federal statute, and the regulations of U.S. Treasury thereunder, all as the same shall be
in effect at the time.

      “Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement, U.S. or non-U.S., of
any Governmental Entity, including common law.

       “Losses” has the meaning set forth in Section 3.1.



                                                 2
             Case 21-10565-CSS           Doc 5     Filed 03/14/21      Page 240 of 259




       “Managing Underwriter” means, with respect to any Underwritten Offering, the lead book-
running manager(s) of such Underwritten Offering.

        “Merger” has the meaning assigned such term in the Merger Agreement.

        “Merger Agreement” has the meaning set forth in the recitals.

        “Organized Offering” means a Shelf Underwritten Offering or a Block Trade.

        “Permitted Transferee” means any Affiliate of the Holder, provided that such Transferee
has delivered to the Company a duly executed Adoption Agreement.

       “Person” means any individual, corporation, partnership, limited liability company, firm,
association, trust, government, governmental agency or other entity, whether acting in an
individual, fiduciary or other capacity.

        “Piggyback Underwritten Offering” has the meaning set forth in Section 2.5(a).

         “Proceeding” means any actual or threatened claim (including a claim of a violation of
applicable Law), cause of action, action, audit, demand, litigation, suit, proceeding, investigation,
citation, inquiry, originating application to a tribunal, arbitration or other proceeding at Law or in
equity or order or ruling, in each case whether civil, criminal, administrative, investigative or
otherwise, whether in contract, in tort or otherwise, and whether or not such claim, cause of action,
action, audit, demand, litigation, suit, proceeding, investigation, citation, inquiry, originating
application to a tribunal, arbitration or other proceeding or order or ruling results in a formal civil
or criminal litigation or regulatory action.

        “Registrable Securities” shall mean (a) the Shares and (b) any securities issued or issuable
with respect to the Shares by way of distribution or in connection with any reorganization or other
recapitalization, merger, consolidation or otherwise; provided, however, that a Registrable
Security shall cease to be a Registrable Security when (i) such Registrable Security has been
disposed of pursuant to an effective Registration Statement, (ii) such Registrable Security is
disposed of under Rule 144 under the Securities Act or any other exemption from the registration
requirements of the Securities Act as a result of which the Transferee thereof does not receive
“restricted securities” as defined in Rule 144 under the Securities Act, or (iii) such Registrable
Security has been sold or disposed of in a transaction in which the Transferor’s rights under this
Agreement are not assigned to the Transferee pursuant to Article V; and provided, further, that
any security that has ceased to be a Registrable Security shall not thereafter become a Registrable
Security and any security that is issued or distributed in respect of securities that have ceased to be
Registrable Securities shall not be a Registrable Security.

       “Registration Expenses” means (a) all expenses incurred by the Company in complying
with Article II, including, without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel and independent public accountants and independent petroleum
engineers for the Company, fees and expenses (including counsel fees) incurred in connection with
complying with state securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., and fees of transfer agents and registrars, and (b) reasonable fees and
disbursements of one legal counsel for the Holder; in each case, excluding any Selling Expenses.
                                                   3
             Case 21-10565-CSS           Doc 5     Filed 03/14/21     Page 241 of 259




        “Registration Statement” means any registration statement of the Company filed or to be
filed with the Commission under the Securities Act, including the related prospectus, amendments
and supplements to such registration statement, and including pre- and post-effective amendments,
and all exhibits and all material incorporated by reference in such registration statement.

        “Section 2.2 Maximum Number of Shares” has the meaning set forth in Section 2.2(b).

        “Section 2.5 Maximum Number of Shares” has the meaning set forth in Section 2.5(c).

        “Securities Act” means the Securities Act of 1933 or any successor federal statute, and the
rules and regulations of the Commission thereunder, all as the same shall be in effect at the time.
References to any rule under the Securities Act shall be deemed to refer to any similar or successor
rule or regulation.

        “Selling Expenses” means all (a) underwriting fees, discounts and selling commissions
allocable to the sale of Registrable Securities, (b) transfer taxes allocable to the sale of the
Registrable Securities, and (c) costs or expenses related to any roadshows conducted in connection
with the marketing of any Shelf Underwritten Offering.

         “Shares” means the number of shares of Common Stock issuable to the Holder pursuant
to the terms of the Exchange Offer as contemplated by the Merger Agreement.

        “Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

        “Shelf Underwritten Offering” has the meaning set forth in Section 2.2(a).

        “Subsequent Period” means the period of time beginning on the seven month anniversary
of the Effective Time and ending on the one year anniversary of the Effective Time.

        “Suspension Period” has the meaning set forth in Section 2.4.

       “Transfer” means any offer, sale, pledge, encumbrance, hypothecation, entry into any
contract to sell, grant of an option to purchase, short sale, assignment, transfer, exchange, gift,
bequest or other disposition, direct or indirect, in whole or in part, by operation of law or otherwise.
“Transfer,” when used as a verb, and “Transferee” and “Transferor” have correlative meanings.

       “Underwritten Offering” means a registered underwritten offering (including an offering
pursuant to a Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.

        “Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten Offering, a
preliminary prospectus supplement (or prospectus supplement if no preliminary prospectus
supplement is used) to the Shelf Registration Statement relating to such Shelf Underwritten
Offering, and (b) with respect to a Piggyback Underwritten Offering, (i) a preliminary prospectus
supplement (or prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration Statement) in which
Registrable Securities could be included and the Holder could be named as a selling security holder
without the filing of a post-effective amendment thereto (other than a post-effective amendment

                                                   4
             Case 21-10565-CSS          Doc 5     Filed 03/14/21      Page 242 of 259




that becomes effective upon filing) or (ii) a Registration Statement (other than the Shelf
Registration Statement), in each case relating to such Piggyback Underwritten Offering.

        “WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the Securities
Act).

                                           ARTICLE II

                                   REGISTRATION RIGHTS

        Section 2.1    Shelf Registration.

                (a)    Within 20 Business Days of the written request of the Holder, which written
request may be delivered no earlier than three months after the Effective Time, the Company shall
prepare and file a “shelf” registration statement under the Securities Act to permit the resale of the
Registrable Securities from time to time as permitted by Rule 415 under the Securities Act (or any
similar provision adopted by the Commission then in effect) (the “Shelf Registration Statement”),
and the Company shall use commercially reasonable efforts to cause such Registration Statement
to become or be declared effective as soon as practicable after the filing thereof, including by filing
an automatic shelf registration statement that becomes effective upon filing with the Commission
in accordance with Rule 462(e) under the Securities Act to the extent the Company is then a WKSI.
Following the effective date of the Shelf Registration Statement, the Company shall notify the
Holder of the effectiveness of such Registration Statement.

               (b)      The Shelf Registration Statement shall be on Form S-3 or, if Form S-3 is
not then available to the Company, on Form S-1 or such other form of registration statement as is
then available to effect a registration for resale of the Registrable Securities and shall contain a
prospectus in such form as to permit the Holder to sell the Registrable Securities pursuant to Rule
415 under the Securities Act (or any successor or similar rule adopted by the Commission then in
effect) at any time beginning on the effective date for such Registration Statement. The Shelf
Registration Statement shall provide for the distribution or resale pursuant to any method or
combination of methods legally available to the Holder and requested by the Holder.

               (c)    The Company shall use commercially reasonable efforts to cause the Shelf
Registration Statement to remain effective, and to be supplemented and amended to the extent
necessary to ensure that the Shelf Registration Statement is available or, if not available, that
another Registration Statement is available, for the resale of all the Registrable Securities until all
of the Registrable Securities have ceased to be Registrable Securities or the earlier termination of
this Agreement pursuant to Section 6.1.

                (d)     When effective, the Shelf Registration Statement (including the documents
incorporated therein by reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of any prospectus contained in the Shelf
Registration Statement, in the light of the circumstances under which such statements are made).

        Section 2.2    Underwritten Shelf Offering Requests.
                                                  5
             Case 21-10565-CSS          Doc 5    Filed 03/14/21      Page 243 of 259




                (a)    In the event that the Holder elects to dispose of Registrable Securities
totaling 5% or more of the outstanding shares of Common Stock of the Company under a
Registration Statement pursuant to an Underwritten Offering, the Company shall, at the request of
the Holder, subject to the agreement of the Company on the form of such Underwritten Offering
(whether a typical underwritten offering, or an overnight or bought deal), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of securities by the
Company with the underwriter or underwriters selected pursuant to Section 2.2(c) and shall take
all such other reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Holder in order to expedite or facilitate the disposition of such
Registrable Securities (a “Shelf Underwritten Offering”); provided, however, that the Company
shall have no obligation to facilitate or participate in (i) any Shelf Underwritten Offerings that are
initiated by the Holder pursuant to this Section 2.2 during the Initial Period, or (ii) more than one
Organized Offering that is initiated by the Holder pursuant to this Section 2.2 or Section 2.3 during
or after the Subsequent Period.

                (b)    If the Managing Underwriter of the Shelf Underwritten Offering shall
inform the Company and the Holder in writing of its belief that the number of Registrable
Securities requested to be included in such Shelf Underwritten Offering by any other Persons
having registration rights with respect to such offering, when added to the number of Registrable
Securities proposed to be offered by the Holder, would materially adversely affect such offering,
then the Company shall include in the applicable Underwritten Offering Filing, to the extent of
the total number of Registrable Securities that the Company is so advised can be sold in such
Shelf Underwritten Offering without so materially adversely affecting such offering (the “ Section
2.2 Maximum Number of Shares”), Registrable Securities in the following priority:

                       (i)    First, all Registrable Securities that the Holder requested to be
included therein (the “Holder Securities”), and

                      (ii)  Second, to the extent that the number of Holder Securities is less
than the Section 2.2 Maximum Number of Shares, the shares of Common Stock requested to be
included by any other Persons having registration rights with respect to such offering, pro rata
among such other Persons based on the number of shares of Common Stock each requested to be
included.

                (c)    The Company shall propose three or more nationally prominent firms of
investment bankers reasonably acceptable to the Company to act as the Managing Underwriter or
as other underwriters in connection with such Shelf Underwritten Offering from which the Holder
shall select the Managing Underwriter and the other underwriters. The Holder shall determine the
pricing of the Registrable Securities offered pursuant to any Shelf Underwritten Offering and the
applicable underwriting discounts and commissions and determine the timing of any such Shelf
Underwritten Offering, subject to Section 2.4.

        Section 2.3 Block Trades. In the event that the Holder elects to dispose of Registrable
Securities totaling 5% or more of the outstanding shares of Common Stock of the Company
pursuant to an unregistered block trade with the assistance of the Company (a “Block Trade”), the
Company shall, at the request of the Holder, enter into customary agreements and shall take all
such other customary actions as are requested by the Holder in order to expedite or facilitate the

                                                  6
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 244 of 259




disposition of such Registrable Securities; provided, however, that the Company shall have no
obligation to facilitate or participate in (i) any Block Trades that are initiated by the Holder
pursuant to this Section 2.3 during the Initial Period, or (ii) more than one Organized Offering that
is initiated by the Holder pursuant to Section 2.2 or this Section 2.3 during or after the Subsequent
Period.

        Section 2.4 Delay and Suspension Rights. Notwithstanding any other provision of this
Agreement, the Company may (i) delay filing or effectiveness of a Shelf Registration Statement
(or any amendment thereto) or effecting a Shelf Underwritten Offering, (ii) suspend the Holder’s
use of any prospectus that is a part of a Shelf Registration Statement upon written notice to the
Holder (provided that in no event shall such notice contain any material non-public information
regarding the Company) (in which event the Holder shall discontinue sales of Registrable
Securities pursuant to such Registration Statement but may settle any then-contracted sales of
Registrable Securities), or (iii) delay a Block Trade, in each case for a period of up to 60
consecutive days, if the Board determines (A) that such delay or suspension is in the best interest
of the Company and its stockholders generally due to a pending financing or other transaction
involving the Company, including a proposed sale of Common Stock pursuant to a Registration
Statement, (B) that such registration or offering would render the Company unable to comply with
applicable securities Laws or (C) that such registration or offering would require disclosure of
material information that the Company has a bona fide business purpose for preserving as
confidential (any such period, a “Suspension Period”); provided, however, that in no event shall
any Suspension Periods collectively exceed an aggregate of 120 days in any 12-month period.

       Section 2.5     Piggyback Registration Rights.

                (a)     Subject to Section 2.5(c), if the Company at any time proposes to file an
Underwritten Offering Filing for an Underwritten Offering of shares of Common Stock for its own
account or for the account of any other Persons who have or have been granted registration rights
(a “Piggyback Underwritten Offering”), it will give written notice of such Piggyback Underwritten
Offering to the Holder, which notice shall be held in strict confidence by the Holder and shall
include the anticipated filing date of the Underwritten Offering Filing and, if known, the number
of shares of Common Stock that are proposed to be included in such Piggyback Underwritten
Offering, and of such Holder’s rights under this Section 2.5(a). Such notice shall be given promptly
(and in any event at least five Business Days before the filing of the Underwritten Offering Filing
or two Business Days before the filing of the Underwritten Offering Filing in connection with a
bought or overnight Underwritten Offering); provided, that if the Piggyback Underwritten
Offering is a bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company that the giving of notice pursuant to this Section 2.5(a) would adversely affect the
offering, no such notice shall be required (and the Holder shall have no right to include Registrable
Securities in such bought or overnight Underwritten Offering). If such notice is delivered pursuant
to this Section 2.5(a), the Holder shall then have four Business Days (or one Business Day in the
case of a bought or overnight Underwritten Offering) after the date on which the Holder received
notice pursuant to this Section 2.5(a) to request inclusion of Registrable Securities in the
Piggyback Underwritten Offering (which request shall specify the maximum nu mber of
Registrable Securities intended to be disposed of by the Holder and such other information as is
reasonably required to effect the inclusion of such Registrable Securities). If no request for
inclusion from the Holder is received within such period, the Holder shall have no further right to

                                                 7
             Case 21-10565-CSS         Doc 5    Filed 03/14/21      Page 245 of 259




participate in such Piggyback Underwritten Offering. Subject to Section 2.5(c), the Company shall
use its commercially reasonable efforts to include in the Piggyback Underwritten Offering all
Registrable Securities that the Company has been so requested to include by the Holder; provided,
however, that if, at any time after giving written notice of a proposed Piggyback Underwritten
Offering pursuant to this Section 2.5(a) and prior to the execution of an underwriting agreement
with respect thereto, the Company or such other Persons who have or have been granted
registration rights, as applicable, shall determine for any reason not to proceed with or to delay
such Piggyback Underwritten Offering, the Company shall give written notice of such
determination to the Holder (which the Holder will hold in strict confidence) and (i) in the case of
a determination not to proceed, shall be relieved of its obligation to include any Registrable
Securities in such Piggyback Underwritten Offering (but not from any obligation of the Company
to pay the Registration Expenses in connection therewith), and (ii) in the case of a determination
to delay, shall be permitted to delay inclusion of any Registrable Securities for the same period as
the delay in including the shares of Common Stock to be sold for the Company’s account or for
the account of such other Persons who have or have been granted registration rights, as applicable.

               (b)     The Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any Piggyback Underwritten Offering at any time prior to the execution
of an underwriting agreement with respect thereto by giving written notice to the Company of its
request to withdraw. The Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that the Holder not receive notice from the Company of any proposed Piggyback
Underwritten Offering; provided, however, that the Holder may later revoke any such Opt-Out
Notice in writing. Following receipt of an Opt-Out Notice from the Holder (unless subsequently
revoked), the Company shall not, and shall not be required to, deliver any notice to the Holder
pursuant to this Section 2.5 and the Holder shall no longer be entitled to participate in any
Piggyback Underwritten Offering.

                (c)     If the Managing Underwriter of the Piggyback Underwritten Offering shall
inform the Company of its belief that the number of Registrable Securities requested to be included
in such Piggyback Underwritten Offering, when added to the number of shares of Common Stock
proposed to be offered by the Company or such other Persons who have or have been granted
registration rights (and any other shares of Common Stock requested to be included by any other
Persons having registration rights on parity with the Holder with respect to such offering), would
materially adversely affect such offering, then the Company shall include in such Piggyback
Underwritten Offering, to the extent of the total number of securities which the Company is so
advised can be sold in such offering without so materially adversely affecting such offering (the
“Section 2.5 Maximum Number of Shares”), shares of Common Stock in the following priority:

                      (i)    First, (A) if the Piggyback Underwritten Offering is for the account
of the Company, all shares of Common Stock that the Company proposes to include for its own
account (the “Company Securities”) or, (B) if the Piggyback Underwritten Offering is for the
account of any other Persons who have or have been granted registration rights, all shares of
Common Stock that such Persons propose to include (the “Other Securities”); and

                    (ii)    Second, (A) if the Piggyback Underwritten Offering is for the
account of the Company, to the extent that the number of Company Securities is less than the
Section 2.5 Maximum Number of Shares, the shares of Common Stock requested to be included

                                                 8
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 246 of 259




by the Holder and holders of any other shares of Common Stock requested to be included by
Persons having rights of registration on parity with the Holder with respect to such offering, pro
rata among the Holder and such other holders based on the number of shares of Common Stock
each requested to be included and, (B) if the Piggyback Underwritten Offering is for the account
of any other Persons who have or have been granted registration rights, to the extent that the
number of Other Securities is less than the Section 2.5 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Holder.

       Section 2.6     Participation in Underwritten Offerings.

                (a)    In connection with any Underwritten Offering contemplated by Section 2.2
or Section 2.5, the underwriting agreement into which the Holder and the Company shall enter into
shall contain such representations, covenants, indemnities (subject to Article III) and other rights
and obligations as are customary in Underwritten Offerings of securities by the Company. The
Holder shall not be required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements regarding the
Holder’s authority to enter into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution and any other
representation required by Law.

              (b)     Any participation by the Holder in a Piggyback Underwritten Offering shall
be in accordance with the plan of distribution of the Company.

                (c)     In connection with any Piggyback Underwritten Offering in which the
Holder includes Registrable Securities pursuant to Section 2.5, the Holder agrees (A) to supply
any information reasonably requested by the Company in connection with the preparation of a
Registration Statement and/or any other documents relating to such registered offering and (B) to
execute and deliver any agreements and instruments being executed by all holders on substantially
the same terms reasonably requested by the Company or the Managing Underwriter, as applicable,
to effectuate such registered offering, including, without limitation, underwriting agreements
(subject to Section 2.6(a)), custody agreements, lock-ups or “hold back” agreements pursuant to
which the Holder agrees with the Managing Underwriter not to sell or purchase any securities of
the Company for the shorter of (i) the same period of time following the registered offering as is
agreed to by the Company and the other participating holders (not to exceed the shortest number
of days that a director of the Company, “executive officer” (as defined under Section 16 of the
Exchange Act) of the Company or any stockholder of the Company (other than the Holder or
director or employee of, or consultant to, the Company) who owns 10% or more of the outstanding
Shares contractually agrees with the underwriters of such Piggyback Underwritten Offering not to
sell any securities of the Company following such Piggyback Underwritten Offering and (ii) 60
days from the date of the execution of the underwriting agreement with respect to such Piggyback
Underwritten Offering), powers of attorney and questionnaires.

       Section 2.7     Registration Procedures.

              (a)    In connection with its obligations under this Article II (other than Section
2.3), the Company will:


                                                 9
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 247 of 259




                      (i)      promptly prepare and file with the Commission such amendments
and supplements to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all securities covered by such
Registration Statement until such time as all of such securities have been disposed of in accordance
with the intended methods of disposition by the Holder set forth in such Registration Statement;

                      (ii)    furnish to the Holder such number of conformed copies of such
Registration Statement and of each such amendment and supplement thereto (in each case
including without limitation all exhibits), such number of copies of the prospectus contained in
such Registration Statement (including without limitation each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other documents, as the Holder
may reasonably request;

                       (iii)   if applicable, use commercially reasonable efforts to register or
qualify all Registrable Securities and other securities covered by such Registration Statement
under such other securities or blue sky laws of such jurisdictions as the Holder shall reasonably
request, to keep such registration or qualification in effect for so long as such Registration
Statement remains in effect, and to take any other action which may be reasonably necessary or
advisable to enable the Holder to consummate the disposition in such jurisdictions of the securities
owned by the Holder, except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it would not but for
the requirements of this clause (iii) be obligated to be so qualified or to consent to general service
of process in any such jurisdiction;

                        (iv)   in connection with an Underwritten Offering, use all commercially
reasonable efforts to provide to the Holder a copy of any auditor “comfort” letters, customary legal
opinions or reports of the independent petroleum engineers of the Company relating to the oil and
gas reserves of the Company, in each case that have been provided to the Managing Underwriter
in connection with the Underwritten Offering;

                        (v)     promptly notify the Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at the request of the
Holder promptly prepare and file or furnish to the Holder a reasonable number of copies of a
supplement or post-effective amendment to the Registration Statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document as may be necessary so that, as thereafter delivered
to the purchasers of such securities, such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which they were made;



                                                 10
                Case 21-10565-CSS            Doc 5   Filed 03/14/21   Page 248 of 259




                       (vi)   otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

                       (vii) provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by such Registration Statement from and after a date not later
than the effective date of such Registration Statement;

                       (viii) cause all Registrable Securities covered by such Registration
Statement to be listed on any securities exchange on which the Common Stock is then listed; and

                       (ix)     in connection with any Underwritten Offering or Block Trade, enter
into such customary agreements and take such other actions as the Holder shall reasonably request
in order to expedite or facilitate the disposition of such Registrable Securities; and

                      (x)     in connection with any Underwritten Offering, cause its officers to
use their commercially reasonable efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation, participation in electronic or
telephonic “road shows”).

                (b)    The Holder agrees by acquisition of such Registrable Securities that upon
receipt of any notice from the Company of the happening of any event of the kind described in
Section 2.7(a)(v), the Holder will forthwith discontinue the Holder’s disposition of Registrable
Securities pursuant to the Registration Statement until the Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.7(a)(v) as filed with the
Commission or until it is advised in writing by the Company that the use of such Registration
Statement may be resumed, and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in the Holder’s
possession of the prospectus relating to such Registrable Securities current at the time of receipt
of such notice. The Company may provide appropriate stop orders to enforce the provisions of this
Section 2.7(b).

        Section 2.8 Cooperation by Holder. The Company shall have no obligation to include
Registrable Securities in any Registration Statement or Underwritten Offering if the Holder has
failed to timely furnish such information as the Company may, from time to time, reasonably
request in writing regarding the Holder and the distribution of such Registrable Securities that the
Company determines, after consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with the Securities Act.

           Section 2.9     Liquidity Agreements.

             (a)   (i)   Upon consummation of the Merger and the Exchange Offer
contemplated by the Merger Agreement, the Company issued to the Holder [●]1 Shares,



1   NTD: Exact number to be completed at Closing.

                                                     11
                Case 21-10565-CSS            Doc 5   Filed 03/14/21    Page 249 of 259




representing [in excess of 20%]2 of the outstanding shares of Common Stock of the Company in
accordance with the terms of the Merger Agreement. Without the prior written consent of the
Company, the Holder (together with its Permitted Transferees, if any) agrees not to effect any
Transfer, or publicly announce an intention to effect any Transfer, of Company Common Stock
for a period from the Effective Time to and including the earlier of:

                                    (A)     two years from the Effective Time, and

                              (B)    the last day of the fiscal quarter in which the Holder
collectively owns less than 10% of the Company’s outstanding Common Stock.

                       (ii) The restrictions under this Section 2.9(a) shall not apply to sales by
the Holder of shares of Common Stock of the Company that do not, in any one-month period:

                                    (A)     during the Initial Period, exceed 1% of the Company’s
outstanding Common Stock;

                         (B)    during the Subsequent Period, exceed 1.5% of the
Company’s outstanding Common Stock; and

                                    (C)     during the Final Period, exceed 2% of the Company’s
outstanding Common Stock.

                 (b)     The Holder agrees not to effect any sale or distribution of Registrable
Securities for a period of up to 30 days following completion of an Underwritten Offering of equity
securities by the Company; provided that (i) the Company gives written notice to the Holder of the
date of the commencement and termination of such period with respect to any such Underwritten
Offering and (ii) the duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters of such public sale or distribution on
the Company or on the officers or directors or any other shareholder of the Company on whom a
restriction is imposed; provided further, that this Section 2.9(b) shall not apply to the Holder if (A)
the Holder has delivered (and not revoked) an Opt-Out Notice to the Company or (B) the Holder,
owns less than 10% of the Company’s outstanding Common Stock.

              (c)     Until the two-year anniversary of the Effective Time, the Holder shall
provide the Company with written attestation of its compliance with Section 2.9(a) within five
Business Days after the last day of each fiscal quarter of the Company.

        Section 2.10 Expenses. The Company shall be responsible for all Registration Expenses
incident to its performance of or compliance with its obligations under this Article II. The Holder
shall pay its pro rata share of all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.




2   NTD: Exact number to be completed at Closing.


                                                     12
             Case 21-10565-CSS         Doc 5     Filed 03/14/21     Page 250 of 259




                                   ARTICLE III
                        INDEMNIFICATION AND CONTRIBUTION

        Section 3.1 Indemnification by the Company. The Company will indemnify and hold
harmless the Holder, its officers and directors and each Person (if any) that controls the Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages, liabilities, costs (including reasonable costs
of preparation and reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such Person in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (“Losses”) as incurred, caused by, arising out of
or based upon, resulting from or related to any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or prospectus relating to the Registrable
Securities (as amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or based on any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus, in the light of the circumstances under which
such statement is made), provided, however, that such indemnity shall not apply to that portion of
such Losses caused by, or arising out of, any untrue statement, or alleged untrue statement or any
such omission or alleged omission, to the extent such statement or omission was made in reliance
upon and in conformity with information furnished in writing to the Company by or on behalf of
the Holder expressly for use therein.

        Section 3.2 Indemnification by the Holder. The Holder agrees to indemnify and hold
harmless the Company, its officers and directors and each Person (if any) that controls the
Company within the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all Losses caused by, arising out of, resulting from or
related to any untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements thereto) or
any preliminary prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not misleading (in the
case of any prospectus, in the light of the circumstances under which such statement is made), only
to the extent such statement or omission was made in reliance upon and in conformity with
information furnished in writing by or on behalf of the Holder expressly for use in such
Registration Statement or prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus.

        Section 3.3 Indemnification Procedures. In case any Proceeding (including any
governmental investigation) shall be instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 3.1 or Section 3.2, such Person (the “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing (provided that the failure of the Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this Article III, except to
the extent the Indemnifying Party is actually prejudiced by such failure to give notice), and the
Indemnifying Party shall be entitled to participate in such Proceeding and, unless in the reasonable
opinion of outside counsel to the Indemnified Party a conflict of interest between the Indemnified
Party and Indemnifying Party may exist in respect of such claim, to assume the defense thereof

                                                13
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 251 of 259




jointly with any other Indemnifying Party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party that it so chooses, the Indemnifying Party shall not be liable to
such Indemnified Party for any legal or other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the Indemnifying Party fails to assume the defense or employ counsel
reasonably satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a defendant
in any action or Proceeding which is also brought against the Indemnifying Party reasonably shall
have concluded that there may be one or more legal defenses available to such Indemnified Party
which are not available to the Indemnifying Party or (iii) if representation of both parties by the
same counsel is otherwise inappropriate under applicable standards of professional conduct then,
in any such case, the Indemnified Party shall have the right to assume or continue its own defense
as set forth above (but with no more than one firm of counsel for all Indemnified Parties in each
jurisdiction, except to the extent any Indemnified Party or Indemnified Parties reasonably shall
have concluded that there may be legal defenses available to such party or parties which are not
available to the other Indemnified Parties or to the extent representation of all Indemnified Parties
by the same counsel is otherwise inappropriate under applicable standards of professional conduct)
and the Indemnifying Party shall be liable for any expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified Party from all
liability arising out of such action or claim and (B) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any Indemnified Party.

       Section 3.4     Contribution.

                (a)     If the indemnification provided for in this Article III is unavailable to an
Indemnified Party in respect of any Losses in respect of which indemnity is to be provided
hereunder, then each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall to
the fullest extent permitted by Law contribute to the amount paid or payable by such Indemnified
Party as a result of such Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such Losses, as well as
any other relevant equitable considerations. The relative fault of the Company (on the one hand)
and the Holder (on the other hand) shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party and the parties’
relative intent, knowledge, access to information and opportunity to correct or prevent such
statement or omission.

                (b)    The Company and the Holder agree that it would not be just and equitable
if contribution pursuant to this Article III were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations referred to in
Section 3.4(a). The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in Section 3.4(a) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred by such

                                                 14
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 252 of 259




Indemnified Party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Article III, the Holder shall not be liable for indemnification
or contribution pursuant to this Article III for any amount in excess of the net proceeds of the
offering received by the Holder, less the amount of any damages which the Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning of Section 11(f)
of the Securities Act) shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

                                          ARTICLE IV
                                           RULE 144

     With a view to making available the benefits of certain rules and regulations of the
Commission that may permit the resale of the Registrable Securities without registration, the
Company agrees to use its commercially reasonable efforts to:

                (a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act, at all times from and
after the date hereof;

               (b)     file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act at all times
from and after the date hereof; and

                (c)    so long as the Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Company that it has complied
with the reporting requirements of Rule 144 under the Securities Act and (ii) unless otherwise
available via the Commission’s EDGAR filing system, to the Holder forthwith upon request a copy
of the most recent annual or quarterly report of the Company, and such other reports and
documents so filed as the Holder may reasonably request in availing itself of any rule or regulation
of the Commission allowing the Holder to sell any such securities without registration.

                                ARTICLE V
              TRANSFER OR ASSIGNMENT OF REGISTRATION RIGHTS

       The rights to cause the Company to register Registrable Securities or assist in a Block
Trade under Article II of this Agreement may be transferred or assigned by the Holder to one or
more Transferees of Registrable Securities if such Transferee is a Permitted Transferee and such
Transferee has delivered to the Company a duly executed Adoption Agreement. Following any
Transfer in compliance with this Article V, references to the “Holder” in this Agreement shall
include the Holder and any Permitted Transferee(s) collectively as a group.

                                          ARTICLE VI

                                       MISCELLANEOUS

        Section 6.1 Effectiveness. This Agreement shall not become effective until the
Effective Time and shall thereafter be effective until terminated in accordance with the terms of

                                                 15
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 253 of 259




this Agreement. In the event that the Merger Agreement is terminated prior to the consummation
of the transactions contemplated thereby, this Agreement and all the terms hereunder shall also
terminate, regardless of any other provisions set forth in this Agreement.

         Section 6.2 Termination. After effectiveness in accordance with Section 6.1, this
Agreement shall terminate, and the parties shall have no further rights or obligations hereunder on
(a) the second anniversary of the date hereof or (b) on such earlier date on which both (i) the Holder
owns less than 2.5% of the Company’s voting securities and (ii) all Registrable Securities owned
by the Holder may be sold without restriction (including any limitation thereunder on volume or
manner of sale and without the need for current public information) pursuant to Rule 144 under
the Securities Act; provided, however, that Article III shall survive any termination hereof.

        Section 6.3 Severability and Construction. Each party hereto agrees that, should any
court or other competent authority hold any provision of this Agreement or part hereof to be
invalid, illegal or unenforceable in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement or invalidate or render unenforceable
such other term or provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties hereto as closely as
possible in a mutually acceptable manner in order that the transactions contemplated by the Merger
Agreement be consummated as originally contemplated to the greatest extent possible. Except as
otherwise contemplated by this Agreement, in response to an order from a court or other competent
authority for any party hereto to take any action inconsistent herewith or not to take an action
consistent herewith or required hereby, to the extent that a party hereto took an action inconsistent
with this Agreement or failed to take action consistent with this Agreement or required by this
Agreement pursuant to such order, such party hereto shall not incur any liability or obligation
unless such party hereto did not in good faith seek to resist or object to the imposition or entering
of such order.

      Section 6.4 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Jury Trial.

           (a)  THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF
RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

           (b)   THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR THE DELAWARE
SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION 111 OF THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, THE COURT OF
CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER
JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA

                                                 16
            Case 21-10565-CSS        Doc 5     Filed 03/14/21    Page 254 of 259




LOCATED IN THE STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY
DISPUTE THAT ARISES IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN
THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR
ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT
THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT
BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT
BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY
AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING
SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH DELAWARE STATE
OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE
SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE
MANNER PROVIDED IN SECTION 6.7 OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

             (c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
HERETO CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING
WAIVER; (III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 6.4.

        Section 6.5 Adjustments Affecting Registrable Securities. The provisions of this
Agreement shall apply to any and all shares of capital stock of the Company or any successor or
assignee of the Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution for the Shares, by reason of any
stock dividend, split, reverse split, combination, recapitalization, reclassification, merger,
consolidation or otherwise in such a manner and with such appropriate adjustments as to reflect
the intent and meaning of the provisions hereof and so that the rights, privileges, duties and
obligations hereunder shall continue with respect to the capital stock of the Company as so
changed.


                                              17
             Case 21-10565-CSS          Doc 5     Filed 03/14/21     Page 255 of 259




        Section 6.6 Binding Effects; Benefits of Agreement. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns and the Holder and
its successors and assigns. Except as provided in Article V, neither this Agreement nor any of the
rights, benefits or obligations hereunder may be assigned or transferred, by operation of law or
otherwise, by the Holder without the prior written consent of the Company.

        Section 6.7 Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return receipt requested), to
the following addresses (or at such other addresses as shall be specified by like notice):

               (a)     If to the Company, to:

               Bonanza Creek Energy, Inc.
               410 17th St.
               Denver, CO 80202
               Attention: Skip Marter, General Counsel
               E mail: SMarter@bonanzacrk.com

               (b)     If to the Holder, to the address or electronic mail addresses of the Holder as
it appears on the Holder’s signature page attached hereto or such other address as may be
designated in writing by the Holder;

or to such other address as the party to whom notice is to be given may have furnished to such
other party in writing in accordance herewith. Any notice given by delivery, mail, or courier shall
be effective when received.

        Section 6.8 Modification; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by the Company and the Holder. No
course of dealing between the Company and the Holder or any delay in exercising any rights
hereunder will operate as a waiver of any rights of any party to this Agreement. The failure of any
party to enforce any of the provisions of this Agreement will in no way be construed as a waiver
of such provisions and will not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

        Section 6.9 Entire Agreement. Except as otherwise explicitly provided herein, this
Agreement (together with the Merger Agreement, the Confidentiality Agreement (as defined in
the Merger Agreement), and any other documents and instruments executed pursuant hereto or
thereto) constitutes the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, oral or written, among the parties hereto with respect
thereto.

       Section 6.10 Counterparts. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a party hereto has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said party hereto.

                                                 18
            Case 21-10565-CSS         Doc 5     Filed 03/14/21    Page 256 of 259




        Section 6.11 Further Assurances. Subject to the other terms of this Agreement, the
parties hereto agree to execute and deliver such other instruments and perform such acts, in
addition to the matters herein specified, as may be reasonably appropriate or necessary, from time
to time, to effectuate the transactions contemplated by the Merger Agreement, as applicable.

                                    [signature page follows]




                                               19
            Case 21-10565-CSS        Doc 5    Filed 03/14/21    Page 257 of 259




       IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its undersigned duly authorized representative as of the date first written above.


                                           THE COMPANY:

                                           BONANZA CREEK ENERGY, INC.



                                           By:    ___________________________________
                                           Name: ___________________________________
                                           Title: ___________________________________




                   SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT
Case 21-10565-CSS   Doc 5   Filed 03/14/21   Page 258 of 259




                         HOLDER:



                         FRANKLIN ADVISERS, INC.


                         By:    ___________________________________
                         Name: ___________________________________
                         Title: ___________________________________


                                Address:

                                       [●]

                                Contact Person: [●]
                                Telephone No: [●]
                                Email: [●]




     SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT
             Case 21-10565-CSS         Doc 5    Filed 03/14/21     Page 259 of 259




                                          EXHIBIT A

                                 ADOPTION AGREEMENT

        This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
transferee (“Transferee”) pursuant to the terms of the Registration Rights Agreement, dated as of
[●], 2021, between Bonanza Creek Energy, Inc. (the “Company”) and Franklin Advisers, Inc., as
investment manager on behalf of certain funds and accounts (the “Holder”) (as amended from time
to time, the “Registration Rights Agreement”). Terms used and not otherwise defined in this
Adoption Agreement have the meanings set forth in the Registration Rights Agreement.

       By the execution of this Adoption Agreement, the Transferee agrees as follows:

1. Acknowledgement. Transferee acknowledges that Transferee is acquiring certain shares of
   Common Stock of the Company, subject to the terms and conditions of the Registration Rights
   Agreement among the Company and the Holder.

2. Agreement. Transferee (i) agrees that the shares of Common Stock of the Company acquired
   by Transferee shall be bound by and subject to the terms of the Registration Rights Agreement,
   pursuant to the terms thereof, and (ii) hereby adopts the Registration Rights Agreement with
   the same force and effect as if he, she or it were originally a party thereto.

3. Notice. Any notice required as permitted by the Registration Rights Agreement shall be given
   to Transferee at the address listed beside Transferee’s signature below.

4. Joinder. The spouse of the undersigned Transferee, if applicable, executes this Adoption
   Agreement to acknowledge its fairness and that it is in such spouse’s best interest, and to bind
   such spouse’s community interest, if any, in the shares of Common Stock and other securities
   referred to above and in the Registration Rights Agreement, to the terms of the Registration
   Rights Agreement.

Signature:



____________________________________

____________________________________

Address:
Contact Person:
Telephone No:
Email:




                                            Exhibit A
